                Case 19-12220-KBO               Doc 95        Filed 11/15/19         Page 1 of 167




THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. THE
DEBTOR MAY NOT SOLICIT ACCEPTANCES OR REJECTIONS UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTOR IS
SUBMITTING THIS DISCLOSURE STATEMENT FOR APPROVAL, BUT THE BANKRUPTCY
COURT HAS NOT YET APPROVED THIS DISCLOSURE STATEMENT. THE DEBTOR MAY
REVISE THIS DISCLOSURE STATEMENT TO REFLECT EVENTS THAT OCCUR AFTER THE
DATE HEREOF, BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT.

                            IN THE UNITED STATES BANKRUPTCY COURT
                CONFIDENTIAL OFFERING MEMORANDUM,
      DISCLOSURE STATEMENT AND CONSENT SOLICITATION STATEMENT
                            If you are a holder of the Debt Claims (as defined herein),
    against Yueting Jia, an individual resident in the United States, then this document is an Exchange Offer and
                           a Solicitation of Votes on a Prepackaged Plan of Reorganization
                               under Chapter 11 of the United States Bankruptcy Code

                         Disclosure Statement for a Prepackaged Plan of Reorganization
                            under Chapter 11 of the United States Bankruptcy Code

                                               Dated October 10, 2019

                                        _______________________________

          The Exchange Offer (as more particularly described below) made pursuant to this confidential offering
memorandum, disclosure statement, and consent solicitation statement (collectively, this “Offering Memorandum”),
will expire at 5:00 p.m., Beijing Time, on November 8, 2019, unless extended, postponed, or earlier terminated by
the offeror, Yueting Jia, an individual in the United States (herein, “YT”). In this Offering Memorandum, this
expiration date and time, as may be extended, postponed, or earlier terminated by YT, in his sole discretion, is
referred to as the “Expiration Date.” In addition, votes to accept or reject the Prepackaged Plan (as more particularly
described below) must be received on or before the Expiration Date.

          The Exchange Offer is being made in reliance upon an exemption from the registration requirements under
the Securities Act of 1933, as amended, or the Securities Act. The proposed Restructuring (as defined herein) will
be accomplished through one of two alternatives: (i) a series of out-of-court transactions that are referred to herein
as the “Consensual Restructuring” or (ii) a prepackaged plan of reorganization under chapter 11 of the U.S.
Bankruptcy Code that is referred to herein as the “Prepackaged Plan.” The beneficial interests in the Trust (the
“Trust Interests”) being offered are beneficial interests in a liquidating trust (the “Trust”) to be formed in connection
with the restructuring described below, including the Consensual Restructuring and the Prepackaged Plan (as
defined herein) (herein, “Restructuring”). The Trust Interests have not been registered with or approved or
disapproved by the Securities and Exchange Commission, or the SEC, or any state securities authority, nor has the
SEC, any state securities authority or any similar authority or any court passed upon the accuracy or adequacy of the
information contained in this Offering Memorandum or upon the merits of the Restructuring. Any representation to
the contrary is a criminal offense. This Offering Memorandum does not constitute an offer to any person in any
jurisdiction in which the Exchange Offer would be unlawful, and the Exchange Offer is not being made to, and
tenders will not be accepted from, holders of the Debt Claims (as defined herein) in jurisdictions in which the
Exchange Offer or acceptance thereof would constitute a violation of the securities or blue sky laws of that
jurisdiction. In addition, YT reserves the right to commence a chapter 11 case and pursue the Prepackaged
Plan at any time.
                                    FOR THE DISTRICT OF DELAWARE

        The Trust Interests have not been registered under the Securities Act and may not be offered or sold in the
United States or to U.S. persons unless the Trust Interests are registered under the Securities Act, or an exemption
                Case 19-12220-KBO              Doc 95         Filed 11/15/19       Page 2 of 167
                                      TABLE OF CONTENTS
                                           (continued)
TABLE OF CONTENTS [TO BE UPDATED]
                                                                                                                Page
from the registration requirements of the Securities Act is available, and any hedging transactions involving the
Trust Interests may not be conducted unless in compliance with the Securities Act.
                                        _______________________________

         The Restructuring described in this Offering Memorandum involve risks. See “Risk Factors.”
                                    _______________________________

         Questions and requests for assistance or for additional copies of this Offering Memorandum, the
Letter of Transmittal and Ballot (as more particularly described below), and any other required documents
(including any applicable ballots) may be directed to Epiq Corporate Restructuring, LLC, at
tabulation@epiqglobal.com (please reference “YT” in the subject line). This Offering Memorandum and the
accompanying materials are being sent to holders of Debt Claims as of October 9, 2019.




                                                          2
               Case 19-12220-KBO             Doc 95          Filed 11/15/19    Page 3 of 167



          There is no public market for the securities offered hereby, and no such public market is expected to
develop in the future. The Trust Interests are subject to restrictions on transferability and resale and may
not be transferred or resold except as permitted under the Securities Act and the applicable state securities
laws, and as permitted under the 2019 Creditor Liquidating Trust Agreement to be entered into by and
among YT, FF Top Holding Ltd. a British Virgin Islands Company (“FF Top”),and the other parties thereto
(the “Trust Agreement”). For example, neither the Trust Interests nor any interest therein may be offered or
sold if, in the opinion of legal counsel to the Trust, the Trust could be treated as an association or publicly-
traded partnership taxable as a corporation within the meaning of Section 7704 of the Internal Revenue Code
as a result of such offer or sale or if the offer and sale might not satisfy an exemption to the registration
requirements under the Securities Act and applicable state securities laws. As a result, you should be aware
that you may be required to bear the financial risks of the Trust Interests for an indefinite period of time.

                                     _______________________________

        The information presented in this Offering Memorandum was prepared and furnished solely for
your use in connection with the Restructuring (as outlined below).

        This Offering Memorandum (together with any amendments or supplements and any other
information that may be furnished to you by YT) includes or may include certain statements, estimates, and
forward-looking projections with respect to the anticipated future performance or the performance of Smart
King Limited, a Cayman Islands company (the “Company”), and the industry in which the Company
operates. Such statements, estimates, and forward-looking projections reflect various assumptions that may
or may not prove to be correct and involve various risks and uncertainties.

         This Offering Memorandum does not purport to be all inclusive or to contain all of the information
that you may desire in investigating the proposed transactions described herein, YT, or the Company. You
must rely on your own examination of such proposed transactions, YT, the Company, and the terms of the
Restructuring, including the merits and risks involved in making an investment decision with respect to the
securities offered hereby or approving the Restructuring. You should not construe any statements made in
this Offering Memorandum as investment, tax, accounting, or legal advice. Prior to making an investment
decision regarding the Trust Interests offered hereby or approving the Restructuring, you should consult
with your own investment, tax, or other advisors, accountants and legal counsel, if any, and carefully review
and consider this entire Offering Memorandum.

         This Offering Memorandum summarizes portions of certain documents, including, without
limitation, the Trust Agreement, the Prepackaged Plan, the Letter of Transmittal and Ballot, and other
documents (each as defined in this Offering Memorandum). The summaries of such documents are not
intended to be complete or to contain all of the information included in such documents, and are qualified in
their entirety by the full text of those documents, copies of which are attached to this Offering Memorandum
or available by request as set forth herein.

                                     _______________________________

        This Offering Memorandum does not constitute an offer to sell to, or a solicitation of an offer to buy
from, anyone in any state or in any other jurisdiction in which such an offer or solicitation is not authorized.
Except as otherwise expressly indicated, this Offering Memorandum speaks only as of the date indicated
above. Neither the delivery of this Offering Memorandum nor any sale made hereunder shall, under any
circumstances, create an implication that there has been no change in YT’s affairs after the date indicated
above.

         No one has been authorized to give any information or make any representations in connection with
the Restructuring other than the information contained in this Offering Memorandum, and, if such
information or representations are given, it must not be relied upon as having been authorized by YT, the
Company or any person affiliated with either of them. If you wish to obtain any additional information,
please contact the individuals listed under “Additional Information.”


                                                       iii
               Case 19-12220-KBO             Doc 95         Filed 11/15/19     Page 4 of 167



         Any additional information or representations given or made in connection with the Restructuring,
whether oral or written, are qualified in their entirety by the information set forth in this Offering
Memorandum, including, but not limited to, the risk factors set forth in this Offering Memorandum. See
“Risk Factors.” The securities offered hereby are suitable only for sophisticated investors and require the
financial ability and willingness to accept the high risks and lack of liquidity in an investment in the Trust
Interests. You must be prepared to accept such risks for an indefinite period of time.

                                     _______________________________

        The information contained in this Offering Memorandum is confidential and proprietary and is
being submitted to you solely for your confidential use with the express understanding that, without the prior
express written permission of YT, you will not release this Offering Memorandum or discuss the information
contained in this Offering Memorandum, including the fact that a possible securities offering is being
considered, or make reproductions of or use this Offering Memorandum for any purpose other than
evaluating a potential investment in the securities offered hereby.

                                     _______________________________

         This Offering Memorandum is a disclosure statement with respect to the Prepackaged Plan and has
not been approved by any court, although YT reserves the right to seek such approval subsequent to the
offering pursuant to the Prepackaged Plan.

         This Offering Memorandum may not be relied on for any purpose other than to determine whether
to participate in the Consensual Restructuring or vote to accept or reject the Prepackaged Plan. Nothing
herein shall constitute an admission for legal or evidentiary purposes. Nothing herein is a waiver of any right
YT may have in any jurisdiction.

                                     _______________________________

        To the extent set forth in this Offering Memorandum, YT reserves the right, in his sole discretion
and for any reason, to accept or reject some or all of any prospective investments in the securities offered
hereby or to allot to you less than the number of securities that you desire to receive. None of YT, the
Company, or the Trustee (as defined herein) will have any liability to any investor or recipient of this
Offering Memorandum in the event that any of these actions are taken.

                                     _______________________________




                                                       iv
                        Case 19-12220-KBO                             Doc 95              Filed 11/15/19                   Page 5 of 167
                                                                   TABLE OF CONTENTS
                                                                                                                                                                       Page

INTRODUCTION .......................................................................................................................................................1
FORWARD-LOOKING STATEMENTS .................................................................................................................2
SUMMARY ..................................................................................................................................................................3
THE CONSENSUAL RESTRUCTURING ..............................................................................................................9
BACKGROUND OF YT AND THE RESTRUCTURING ...................................................................................14
THE PREPACKAGED PLAN .................................................................................................................................16
THE COMPANY .......................................................................................................................................................34
OTHER ASSETS OF YT..........................................................................................................................................47
RISK FACTORS .......................................................................................................................................................48
TENDERING AND VOTING PROCEDURES......................................................................................................76
TOTAL CLAIMS AGAINST YT AND PROJECTED CLAIMS AGAINST YT...............................................80
SUMMARY OF SELECTED FINANCIAL INFORMATION.............................................................................81
CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS ..................................................................83
   MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE COMPANY ...........................................................................................85
SUMMARY OF TRUST ASSETS ...........................................................................................................................95
 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MEMBERS OF THE
BOARD.......................................................................................................................................................................97
     CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE CONSENSUAL
RESTRUCTURING AND THE PREPACKAGED PLAN .................................................................................100
INVESTOR SUITABILITY REQUIREMENTS AND TRANSFER RESTRICTIONS..................................104
ADDITIONAL INFORMATION ..........................................................................................................................107
 --------------------------------------------------------------------
                                                                   x
                                                                   :
                                                                                                    Chapter 11
In re:                                                             :
                                                                   :                                Case No. 19-12220 (KBO)
Yueting Jia, 1                                                     :
                                                                   :
                                                 Debtor.           :
                                                                   :
 --------------------------------------------------------------------
                                                                   x




1     The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
      91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                                      v
            Case 19-12220-KBO     Doc 95        Filed 11/15/19    Page 6 of 167




      AMENDED DISCLOSURE STATEMENT WITH RESPECT TO DEBTOR’S PLAN
       OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


PACHULSKI STANG ZIEHL & JONES LLP                    O’MELVENY & MYERS LLP
919 North Market Street, 17th Floor                  Times Square Tower
Wilmington, Delaware 19801                           7 Times Square
                                                     New York, New York 10036
and
                                                     and
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor                 O’MELVENY & MYERS LLP
Los Angeles, California 90067                        31st Floor, AIA Central
                                                     1 Connaught Road Central
Proposed Counsel for Debtor and                      Hong Kong, S.A.R.
Debtor in Possession
                                                     Proposed Special Corporate, Litigation, and
                                                     International Counsel for Debtor and
                                                     Debtor in Possession




                                           vi
               Case 19-12220-KBO              Doc 95          Filed 11/15/19     Page 7 of 167




                         IMPORTANT INFORMATION FOR YOU TO READ

THE DEADLINE TO VOTE ON THE DEBTOR’S PLAN OF REORGANIZATION UNDER
CHAPTER 11 OF THE BANKRUPTCY CODE (AS MAY BE AMENDED OR MODIFIED, THE
“PLAN”) IS [______], 2020 AT 5:00 P.M. BEIJING TIME (THE “VOTING DEADLINE”).

EXHIBITS

Exhibit A        Trust Agreement Term Sheet
Exhibit B        Prepackaged Plan
FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
THE VOTING AGENT BEFORE THE VOTING DEADLINE AS DESCRIBED HEREIN.

Yueting Jia, an individual in the United States (“YT” or the “Debtor”), as debtor and debtor in possession,
in the above-captioned chapter 11 case, is providing you with the information in this amended disclosure
statement with respect to the Plan (as may be amended or modified, the “Disclosure Statement”) because
you may be a creditor entitled to vote on the Plan.2

The Debtor believes that the Plan is in the best interests of his creditors. All creditors entitled to vote on
the Plan are urged to vote in favor of the Plan. A summary of the voting instructions is set forth in Article
I.B of this Disclosure Statement and in the Disclosure Statement Order (as defined below). More detailed
instructions are contained on the Ballots distributed to the creditors entitled to vote on the Plan. To be
counted, your ballot must be properly completed in accordance with the voting instructions on the ballot
and actually received by the Voting Agent, via the e-balloting portal, regular mail, overnight courier, or
personal delivery at the appropriate address, by the Voting Deadline.

The effectiveness of the Plan is subject to material conditions precedent. See Article III.I below and
Article X of the Plan. There is no assurance that these conditions will be satisfied or waived.

This Disclosure Statement, the Plan Supplement, and any attachments, exhibits, supplements, and
annexes hereto are the only documents to be used in connection with the solicitation of votes on the Plan.
YT has not authorized any person to give any information or to make any representation in connection
with the Plan or the solicitation of acceptances of the Plan other than as contained in this Disclosure
Statement, the Plan Supplement, and any attachments, exhibits, supplements, and annexes attached hereto
or incorporated by reference or referred to herein. If given or made, such information or representation
may not be relied upon as having been authorized by YT. The delivery of this Disclosure Statement will
not under any circumstances imply that the information herein is correct as of any time after the date
hereof.

ALL CREDITORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ
AND CAREFULLY CONSIDER THIS ENTIRE DISCLOSURE STATEMENT, INCLUDING
THE PLAN ATTACHED AS EXHIBIT A, THE PLAN SUPPLEMENT, AND THE RISK
FACTORS DESCRIBED IN ARTICLE IX BELOW, BEFORE SUBMITTING BALLOTS IN
RESPONSE TO THIS SOLICITATION.




2   Except as otherwise set forth herein, capitalized terms used in this Disclosure Statement but not defined herein
    have the meanings used in the Plan. Unless otherwise indicated, all amounts in this Disclosure Statement are
    reflected in U.S. dollars.


                                                        vii
              Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 8 of 167



ARTICLE XI OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, WHICH ARE DISCUSSED IN ARTICLE III.H OF THIS DISCLOSURE
STATEMENT. YOU SHOULD REVIEW AND CONSIDER THE PLAN CAREFULLY
BECAUSE IT MAY AFFECT YOUR RIGHTS.

The summaries of the Plan and other documents contained in this Disclosure Statement are qualified in
their entirety by reference to the Plan itself, the exhibits thereto that will be included in the Plan
Supplement, and documents described therein as filed prior to approval of this Disclosure Statement or
subsequently as part of the Plan Supplement. In the event that any inconsistency or conflict exists
between this Disclosure Statement and the Plan, or between the Plan Supplement and the Plan, the terms
of the Plan will control. Except as otherwise indicated herein or in the Plan, YT will file all Plan
Supplement documents with the Bankruptcy Court and make them available for review on the Debtor’s
case website located online at https://dm.epiq11.com/yt1 no later than five (5) days before the Voting
Deadline or such later date as the Bankruptcy Court may approve.

This Disclosure Statement contains, among other things, descriptions and summaries of provisions of the
Plan. YT reserves the right to amend or modify the Plan consistent with section 1127 of the Bankruptcy
Code and Bankruptcy Rule 3019.

The statements contained in this Disclosure Statement are made only as of the date of this Disclosure
Statement, and there can be no assurance that the statements contained herein will be correct at any time
after this date. The information contained in this Disclosure Statement, including the information
regarding the background of YT and his businesses and the financial and valuation information regarding
YT and his businesses is included for purposes of soliciting acceptances of the Plan, but, as to contested
matters and adversary proceedings, is not to be construed as an admission or stipulation, but rather as a
statement made in settlement negotiations as part of YT’s attempt to settle and resolve claims and
controversies pursuant to the Plan. The information contained in this Disclosure Statement will not be
admissible in any non-bankruptcy proceeding, nor will it be construed to be conclusive advice on the tax,
securities, or other legal effects of the Plan as to holders of Allowed Claims against either the Debtor or
the Reorganized Debtor. Except where specifically noted, the financial information contained in this
Disclosure Statement and in its exhibits has not been audited by a certified public accountant and has not
been prepared in accordance with generally accepted accounting principles in the United States.




                                                    viii
                Case 19-12220-KBO               Doc 95         Filed 11/15/19        Page 9 of 167



         This Offering Memorandum is confidential, is intended solely for the purposes stated herein, and
may not be reproduced or redistributed by the recipients, in whole or in part, nor may any of its contents be
disclosed to anyone other than the parties to whom it is distributed, except as expressly authorized hereby.
Unless the context otherwise indicates, all references to the “Company” in this Offering Memorandum refer
to Smart King Limited, a company organized under the laws of the Cayman Islands, and its subsidiaries.

                                                  INTRODUCTION

         YT is providing this Offering Memorandum on a confidential basis, in connection with a proposed
Restructuring relating to the Debt Claims, for use solely by the holders thereof outstanding as of October 9, 2019.

          The proposed Restructuring will be accomplished through one of two alternatives: (i) a series of out-of-
court transactions that are referred to herein as the “Consensual Restructuring” or (ii) a prepackaged plan of
reorganization under chapter 11 of the U.S. Bankruptcy Code that is referred to herein as the “Prepackaged Plan.”
In order to effect the Consensual Restructuring, as described in greater detail in this Offering Memorandum and
upon the terms and subject to the conditions described in this Offering Memorandum, YT is:

          offering to exchange any and all rights related to the Debt Claims, including any right to receive payment
              for principal, interest thereon, and any penalties related thereto (in each case, whether or not accrued)
              and other amounts thereon or otherwise, for a number of Trust Interests to be determined; in this
              Offering Memorandum, this offer to exchange the Debt Claims for Trust Interests is referred to as the
              “Exchange Offer;” and

          seeking a release by the holders of the Debt Claims of YT, his wife Wei Gan, and certain other persons,
              in each case in any capacity, and in any and all jurisdictions, from a broad range of claims and liability,
              as further described in “The Consensual Restructuring—Release.”

         In order to effect the Prepackaged Plan, if necessary, as described in greater detail in this Offering
Memorandum, YT is additionally soliciting votes of the holders of the Debt Claims to accept or reject the
Prepackaged Plan to effectuate the transactions described in this Offering Memorandum in the event that the
Consensual Restructuring is not completed for any reason. In this Offering Memorandum, the date on which it is
anticipated that the Prepackaged Plan may be consummated is herein referred to as the “Effective Date.” In
addition, YT reserves the right to commence a chapter 11 case and pursue the Prepackaged Plan at any time.

         In this Offering Memorandum, the Restructuring collectively refers to the effects of the transactions
summarized above, whether accomplished by means of the Consensual Restructuring or through the confirmation
and effectuation of the Prepackaged Plan. See “Risk Factors” for a discussion of important factors that should be
considered in connection with the Restructuring.

         The record date for determining ownership of the Debt Claims for the purposes of voting to accept or reject
the Prepackaged Plan is October 9, 2019; only holders of the Debt Claims as of the close of business on such record
date may vote to accept or reject the Prepackaged Plan.

          Participation in the Exchange Offer and the casting of votes to accept or reject the Prepackaged Plan
requires strict compliance with the tendering and voting procedures described in this Offering Memorandum. See
“Tendering and Voting Procedures.” Parties wishing to participate in the Consensual Restructuring or vote to accept
or reject the Prepackaged Plan must return the appropriate paperwork to Epiq Bankruptcy Solutions, LLC (the
“Exchange Agent”), by 5:00 p.m. Beijing Time on November 8, 2019, unless extended, postponed, or earlier
terminated by YT in his sole discretion.




                                                           1
               Case 19-12220-KBO              Doc 95         Filed 11/15/19     Page 10 of 167



       Reservation of Right to Withdraw or Amend Consensual Restructuring and Prepackaged Plan

          To the fullest extent permitted by applicable law, YT reserves the right to withdraw or amend the Exchange
Offer, the Consensual Restructuring (or any part of the Consensual Restructuring), or the Prepackaged Plan (or any
part of the Prepackaged Plan), before or after the Expiration Date.

                                  FORWARD-LOOKING STATEMENTS

This Offering MemorandumDisclosure Statement contains “Forward-Looking Statements.” All statements
other than statements of historical facts included in this Offering MemorandumDisclosure Statement
regarding YT’s or the Company’sFaraday & Future Inc.’s (“FF”) operations, financial position, plans, and
business strategy, and statements regarding the industry in which the CompanyFF operates, may constitute
forward-looking statements. Forward-looking statements generally can be identified by the use of
forward-looking terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,”
“believe,” or “continue” or the negative thereof or variations thereon or similar terminology. Although the
expectations reflected in such forward-looking statements are believed by YT to be reasonable at this
time, YT can give no assurance that such expectations will prove to have been correct. Important factors
that could cause actual results to differ materially from such expectations are disclosed in this Offering
MemorandumDisclosure Statement, including, without limitation, in conjunction with the forward-looking
statements included in this Offering MemorandumDisclosure Statement under “Risk Factors.” All
subsequent written and oral forward-looking statements attributable to YT, the Company or the TrustFF, or
persons acting on his or their behalf are qualified in their entirety by these cautionary statements.

Although stated with particularity, the potential or hypothetical returns informationrecoveries included in
this Offering MemorandumArticle VIII of this Disclosure Statement, under the heading “Consensual
Restructuring—The Exchange Offer—Other Matters Affecting the Trust: Hypothetical Scenarios,” is unaudited
and isare based on a variety of generalizations, estimates, and assumptions. Such generalizations,
estimates, and assumptions are considered reasonable by YT, although they may prove to have been
incorrect or unfounded; further, they are inherently subject to significant economic, competitive, tax, and
other uncertainties beyond the control of YT or the CompanyFF. There can be no assurance that the pro
forma results will be realized, and actual results may vary materially and adversely from those projected.

This Disclosure Statement has been prepared in accordance with section 1125 of the Bankruptcy
Code and Bankruptcy Rule 3016 and not necessarily in accordance with federal or state securities
laws or other non-bankruptcy laws. This Disclosure Statement has not been approved or
disapproved by the United States Securities and Exchange Commission (the “SEC”), any state
securities commission or any securities exchange or association nor has the SEC, any state
securities commission or any securities exchange or association passed upon the accuracy or
adequacy of the statements contained herein.

                           QUESTIONS AND ADDITIONAL INFORMATION

If you would like to obtain copies of this Disclosure Statement, the Plan, the Plan Supplement, or any of
the documents attached hereto or referenced herein, or have questions about the solicitation and voting
process or YT’s chapter 11 case generally, please contact Epiq Corporate Restructuring, LLC, by
(i) visiting YT’s case website at https://dm.epiq11.com/yt1, (ii) calling (855) 963-0391 (for U.S. callers),
(400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers), or (iii) sending e-mail
correspondence to ProjectR@epiqglobal.com (please reference “YT” in the subject line).




                                                         2
                   Case 19-12220-KBO                         Doc 95               Filed 11/15/19              Page 11 of 167



[Different first page link-to-previous setting changed from on in original to off in modified.]
                                                          TABLE OF CONTENTS

                                                                                                                                                       Page



I. INTRODUCTION.....................................................................................................................................1
           A.          Material Terms of the Plan .................................................................................................2
           B.          Voting on the Plan ..............................................................................................................5
                       1.          Parties Entitled to Vote on the Plan.......................................................................5
                       2.          Solicitation Package ..............................................................................................6
                       3.          Voting Procedures, Ballots, and Voting Deadline.................................................7
           C.          Confirmation Hearing and Deadline for Objections to Confirmation................................8
           D.          Advisors..............................................................................................................................8
II. GENERAL INFORMATION ..................................................................................................................9
           A.          YT’s Background ...............................................................................................................9
           B.          YT’s Liabilities.................................................................................................................10
           C.          YT’s Interest in Faraday & Future Inc. ............................................................................10
                       1.          Overview of FF....................................................................................................10
                       2.          Corporate Structure of Smart King and FF .........................................................11
                                   a.          Evergrande Investment...........................................................................12
                                   b.          Smart King’s Current Corporate Governance .......................................12
                                   c.          Stock Incentive Plans..............................................................................13
                                   d.          FF Global Partnership Program ...........................................................14
                                   e.          Organizational Chart .............................................................................15
                       3.          Indebtedness of FF and Smart King ....................................................................16
                       4.          FF’s Management................................................................................................16
                       5.          2020 Equity Incentive Plan .................................................................................18
                       6.          FF’s Strategy .......................................................................................................18
                                   a.          Secure Substantial Financing.................................................................18
                                   b.          Kick-Start Production of the FF 91........................................................18
                                   c.          Hire Talent .............................................................................................19
                                   d.          Sales Efforts............................................................................................20
                       7.          FF Legal Proceedings and Vendor Trust.............................................................20
                       8.          YT’s Interests ......................................................................................................20
           D.          YT’s Other Assets ............................................................................................................20



                                                                              i
                    Case 19-12220-KBO                        Doc 95            Filed 11/15/19                Page 12 of 167



[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                         TABLE OF CONTENTS
                                                             (continued)
                                                                                                                                                      Page

                       1.          Chinese Assets.....................................................................................................20
                       2.          Claims Against the Wen Entities.........................................................................22
           E.          Certain Relationships, Related Transactions, and Former Affiliates ...............................23
                       1.          Affiliate Notes Payable........................................................................................23
                       2.          Ocean View .........................................................................................................23
                       3.          LeSoar..................................................................................................................23
III. THE CHAPTER 11 CASE ...................................................................................................................24
           A.          Voluntary Petition.............................................................................................................24
           B.          Retention of Advisors for the Debtor ...............................................................................24
           C.          The Creditors’ Committee ................................................................................................24
           D.          DIP Facility.......................................................................................................................24
           E.          Claims Process and Bar Date............................................................................................24
IV. THE PLAN ...........................................................................................................................................25
           A.          Classification and Treatment of Claims Under the Plan ..................................................25
           B.          Acceptance or Rejection of the Plan; Effect of Rejection of Plan....................................26
           C.          Plan Distributions .............................................................................................................27
           D.          Domestic Support Obligations..........................................................................................27
           E.          Preservation of Claims and Rights to Settle Claims.........................................................27
           F.          Procedures for Resolving Disputed Claims......................................................................28
           G.          Executory Contracts and Unexpired Leases.....................................................................28
           H.          Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan.........................29
                       1.          Discharge of Claims ............................................................................................29
                       2.          Releases ...............................................................................................................30
                                   a.          Releases by the Debtor ...........................................................................31
                                   b.          Releases by Holders of Claims ...............................................................31
                       3.          Exculpation and Limitation of Liability ..............................................................33
                       4.          Injunctions ...........................................................................................................34
                                   a.          General...................................................................................................34
                                   b.          Injunction Against Interference With the Plan.......................................34
           I.          Conditions Precedent to Confirmation and the Effective Date ........................................34
V. THE TRUST ..........................................................................................................................................35

[Link-to-previous setting changed from on in original to off in modified.]
                                                                             ii
                 Case 19-12220-KBO                       Doc 95           Filed 11/15/19                Page 13 of 167



[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                      TABLE OF CONTENTS
                                                          (continued)
                                                                                                                                                Page

          A.        Creation of the Trust.........................................................................................................35
          B.        The Trust Assets ...............................................................................................................35
          C.        Voting Rights With Respect to the Trust Assets ..............................................................35
          D.        Late Filed Debt Claims Reserve.......................................................................................35
          E.        Appointment of the Trustee..............................................................................................36
          F.        Creditor Trust Committee.................................................................................................36
          G.        Term of the Trust..............................................................................................................37
          H.        Expenses of the Trust .......................................................................................................37
          I.        Distribution of Trust Assets..............................................................................................38
          J.        Distribution Waterfall.......................................................................................................38
VI. HYPOTHETICAL SCENARIOS ........................................................................................................39
VII. CERTAIN RISK FACTORS TO BE CONSIDERED........................................................................40
          A.        Risks Related to the Plan ..................................................................................................41
          B.        Risks Related to Smart King, FF, and Their Business that may Adversely Affect
                    the Trust Interests .............................................................................................................42
          C.        Risks Related to the Trust Interests ..................................................................................57
          D.        Risks Related to the Industry............................................................................................59
          E.        Risks Related to Smart King’s Corporate Structure.........................................................62
          F.        Risks Related to Smart King’s Operations in the PRC ....................................................65
          G.        Certain Tax Risks Related to the Plan ..............................................................................69
VIII. CONFIRMATION OF THE PLAN ..................................................................................................70
          A.        Voting Procedures and Solicitation of Votes ...................................................................70
          B.        Confirmation Hearing.......................................................................................................70
          C.        General Requirements of Section 1129 ............................................................................71
                    1.          Requirements of Section 1129(a) of the Bankruptcy Code.................................71
                                a.          General Requirements ............................................................................71
                                b.          Best Interests Test...................................................................................72
                                c.          Feasibility of the Plan ............................................................................72
                    2.          Requirements of Section 1129(b) of the Bankruptcy Code.................................73
                    3.          Confirmation of an Individual Chapter 11 Plan ..................................................73
IX. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN ....................74


[Link-to-previous setting changed from on in original to off in modified.]
                                                                        iii
                    Case 19-12220-KBO                        Doc 95          Filed 11/15/19                Page 14 of 167



[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                         TABLE OF CONTENTS
                                                             (continued)
                                                                                                                                                  Page

X. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
      PLAN.............................................................................................................................................74
           A.          U.S. Tax Classification of the Trust .................................................................................75
           B.          U.S. Federal Income Tax Treatment of Holders ..............................................................76
                       1.          Accrued Interest on Debt Claims ........................................................................76
                       2.          Tax Treatment of the Late Filing Claims Reserve ..............................................77
                       3.          Tax Classification of West Coast Conduit Entities .............................................77
                       4.          Information Reporting and Backup Withholding................................................77
                       5.          Importance of Obtaining Professional Tax Assistance .......................................78
XI. CONCLUSION ....................................................................................................................................79
SUMMARY
         This summary highlights selected information contained elsewhere in this Offering Memorandum. This
summary does not contain all of the information that you should consider before making an election to participate in
the Restructuring. Before deciding to participate, you should read this entire Offering Memorandum, including the
section entitled “Risk Factors” and the other documents attached as exhibits to this Offering Memorandum.




[Link-to-previous setting changed from on in original to off in modified.]
                                                                           iv
            Case 19-12220-KBO       Doc 95    Filed 11/15/19    Page 15 of 167
                                 TABLE OF CONTENTS

                                                                                          Page


EXHIBITS

Exhibit A    Debtor’s Plan of Reorganization Under Chapter 11 of the Bankruptcy Code
Exhibit B    Trust Agreement Term Sheet
Exhibit C    Management’s Discussion and Analysis of Financial Condition and Results of
             Operations of Smart King Ltd.
Exhibit D    Summary of Selected Financial Information of Smart King Ltd.




                                             1
                Case 19-12220-KBO            Doc 95       Filed 11/15/19         Page 16 of 167



                                                         I.

                                              INTRODUCTION

        YT submits this Disclosure Statement pursuant to section 1125 of Title 11 of the United States
Code (the “Bankruptcy Code”) in connection with the solicitation of acceptances of the Plan. A copy of
the Plan is attached hereto as Exhibit A. Please note that to the extent any inconsistencies exist
between this Disclosure Statement and the Plan, the Plan governs.

        The Plan provides for the reorganization of YT under chapter 11 of the Bankruptcy Code. Under
the Plan, YT is proposing to satisfy his debts by contributing his interests in Smart King Ltd. (“Smart
King”), the parent company of FF, which consist of all of his legally recognized personal assets (other
than those assets that have been frozen or seized in China) to the Trust as “Trust Assets,” meaning: the
People’s Republic of China (the “PRC”)), to a liquidating trust (the “Trust”) for the benefit of his
creditors as “Trust Assets.” YT’s interests in Smart King consist of his economic rights with respect to
the 40.8% of Smart King’s equity currently owned by FF Top Holding Ltd. (“FF Top”) (the remaining
equity of Smart King being owned by Season Smart Limited (“Season Smart”), an affiliate of Evergrande
Health Industry Group (“Evergrande”), and the option holders and Class A ordinary shareholders under
Smart King’s equity incentive plan)).

        Specifically, YT’s interests consist of:

                YT’s economic rights to 40.8% of the Company’s equity consisting ofThe right to direct Pacific
                 Technology Holding LLC (“Pacific Technology”) to direct FF Top to transfer
                 147,048,823 Class B ordinary shares of Smart King currently owned by FF Top,
                 representing 10% of the Company’s equity interestSmart King’s equity interests, to a
                 creditor trust at the direction of YT; and

     a preferred distribution right in connection with 30.8% of the Company’s equity interest (owned through
        Pacific Technology Holding LLC (“Pacific Technology”) and collectively beneficially owned by YT and the
        management through the Partnership Program (described herein)), which will entitle him to a priority
        distribution of up to US$815.7 million (subject to certain adjustments), right after the return of capital to
        the management, a special distribution of 10% of the remaining amounts and thereafter, a normal
        distribution of 20% of the balance owned by Pacific Technology. The remaining equity of the Company is
        owned by Season Smart Limited (“Season Smart”), an affiliate of Evergrande Health Industry Group, and
        the option holders and Class A ordinary shareholders under the Company’s equity incentive plan.
                100% of the preferred units of Pacific Technology, which entitle YT to (1) a priority
                 distribution of up to $815.7 million (subject to certain adjustments) from Pacific
                 Technology’s 30.8% of Smart King’s equity interest, after the return of capital to the
                 management, (2) a special distribution of 10% of the remaining amounts from Pacific
                 Technology’s 30.8% of Smart King’s equity interest, and (3) thereafter a distribution
                 based on YT’s 20% percentage interest of the units of Pacific Technology.

         You are encouraged to read carefully the “Trust Agreement Term Sheet,” a copy of which is
attached as Exhibit B to this Disclosure Statement. This discussion is qualified in its entirety by reference
to the full text of the Trust Agreement Term Sheet.

         The Plan also provides for the satisfaction in full of all Allowed Administrative Expense Claims,
Priority Tax Claims, Priority Non-Tax Claims, and U.S. Secured Claims. In addition, the Plan includes
certain release, injunctive, and exculpatory provisions described in greater detail below.
               Case 19-12220-KBO               Doc 95        Filed 11/15/19         Page 17 of 167



        This Disclosure Statement sets forth certain information regarding YT, Smart King, and FF, This
Disclosure Statement also describes the terms and provisions of the Plan, including certain effects of
confirmation of the Plan, certain risk factors (including those associated with securities to be issued under
the Plan), the manner in which distributions will be made under the Plan, and certain alternatives to the
Plan.

        On [__________], 2019, the Bankruptcy Court entered an order approving this Disclosure
Statement as containing “adequate information,” i.e., information of a kind and in sufficient detail to
enable a hypothetical reasonable investor typical of the holders of Claims to make an informed judgment
about the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT
CONSTITUTES NEITHER A GUARANTY OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED HEREIN NOR AN ENDORSEMENT BY THE BANKRUPTCY
COURT OF THE MERITS OF THE PLAN.

A.       Material Terms of the Plan

          If the Company is unable to obtain additional financing needed to execute on its business plan, there may
be very limited value available after the satisfaction of the Company’s debts. YT hopes to facilitate the Company’s
financing efforts by addressing his debt through the Restructuring, and to continue working to maximize the value of
the Company thereby creating value for his creditors. See “Risk Factors” and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations of the Company.”

                                                    The Company

         The Company was founded with the vision to disrupt the traditional automotive industry and create a
shared intelligent mobility ecosystem that empowers everyone to move, connect, breathe and live freely.

          The Company is a pre-revenue development stage global technology company headquartered in Los
Angeles, California, with additional development activities and operations in China that designs and manufactures
next-generation, zero-emission smart electric vehicles and mobility ecosystem with a view to carving out a dual-
market strategy and having manufacturing capabilities and operations in both the U.S. and China, the two largest
electric vehicle markets. The Company has designed a new mobility platform that integrates clean energy, intelligent
design, internet vehicle connectivity and artificial intelligence functionality to create a seamless user experience, and
has assembled a global team of automotive and technology experts and innovators to achieve its goal of redefining
mobility.

         Over the last four years, the Company has developed a portfolio of intellectual property, established its
proposed supply chain and completed several pre-production vehicles for the FF 91. To date, significant capital has
been deployed for research and development associated with its electric vehicles; corporate planning, administration
and development; and investment in key property and equipment. The Company revealed its first vehicle model, the
FF 91, in January 2017 and is endeavoring to complete the testing and validation, and begin the manufacture and
delivery of the FF 91 to the market. The design of the FF 91 incorporates clean, intelligent, connected and shared
technologies.

                                                     Background

         Because of YT’s significant relationship to the CompanyFF, YT believes that it is imperative to
consummate the Restructuringconfirm the Plan as swiftly as possible in order to enable the CompanyFF to
obtain the necessary financing and reestablish normal relations with its suppliers and other parties that do
business with YT and/or the Company FF. If the RestructuringPlan is not consummated in a timely manner,
YT believes that the value of his interest in Smart King, the Companyparent of FF, which is his primary
asset and the basis for the settlement of claims in respect of the Debt ClaimsPlan, will be substantially
reduced and may even lose its entire value. If, as a result of not being able to consummate the



                                                           2
              Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 18 of 167



RestructuringPlan in a timely manner, the Company’s businessFF is not able to once again pursue its
business plan, it is likely that itFF will not be able to continue as a going concern, it may be forced to
liquidate its remaining assets, and/or initiate bankruptcy proceedings, and the value of YT’s interest in the
CompanySmart King will be greatly reduced or eliminated. See Article IX of this Disclosure Statement
entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of
Operations of the Company.”

      YT BELIEVES THAT THE IMPLEMENTATION OF THE PLAN IS IN THE BEST
INTERESTS OF YT AND HIS CREDITORS. FOR ALL OF THE REASONS DESCRIBED IN THIS
DISCLOSURE STATEMENT, YT URGES YOU TO RETURN YOUR BALLOT ACCEPTING THE
PLAN BY THE VOTING DEADLINE (I.E., THE DATE BY WHICH YOUR BALLOT MUST BE
ACTUALLY RECEIVED), WHICH IS [_______], 2020, AT 5:00 P.M. (BEIJING TIME).

        The following table summarizes the material terms of the Plan. For a complete description of the
Plan, please refer to the discussion in Article III of this Disclosure Statement, entitled “THE PLAN” and
the Plan itself:

Treatment    of   Certain As further detailed in the Plan, the Plan contemplates the following
Claims                    treatment of Claims, among other Claim:

                                 Administrative Expense Claims – Except to the extent that an
                                  Administrative Expense Claim has already been paid during the
                                  chapter 11 case, the holder of an Allowed Administrative Expense
                                  Claim agrees to a less favorable treatment, or the holder of an
                                  Allowed Administrative Expense Claim makes a Trust Election, and
                                  except as provided in Article 2.2 of the Plan, each holder of an
                                  Allowed Administrative Expense Claim against YT shall receive, in
                                  full and complete settlement, release, and discharge of such Claim,
                                  Cash equal to the unpaid amount of such Allowed Administrative
                                  Expense Claim on the latest of (i) the Effective Date or as soon
                                  thereafter as reasonably practicable; (ii) 30 days after the date on
                                  which such Administrative Expense Claim becomes Allowed; (iii) the
                                  date on which such Administrative Expense Claim becomes due and
                                  payable in the ordinary course of YT’s business or personal affairs in
                                  accordance with the terms and subject to the conditions of any
                                  agreements or understandings governing, or other documents relating
                                  to, such Allowed Administrative Expense Claim; and (iv) such other
                                  date as may be agreed to by such holder and YT or the Reorganized
                                  Debtor. These Claims are unclassified under the Plan and are not
                                  entitled to vote.

                                 Priority Tax Claims – Except to the extent that a holder of an Allowed
                                  Priority Tax Claim agrees to a less favorable treatment, each holder of
                                  an Allowed Priority Tax Claim against YT shall receive, in full and
                                  complete settlement, release, and discharge of such Claim, Cash equal
                                  to the unpaid amount of such Allowed Priority Tax Claim on the
                                  latest of (i) the Effective Date or as soon thereafter as reasonably
                                  practicable; (ii) 30 days after the date on which such Priority Tax
                                  Claim becomes Allowed; (iii) the date on which such Priority Tax
                                  Claim becomes due and payable; and (iv) such other date as may be
                                  mutually agreed to by and among such holder and YT or the


                                                     3
Case 19-12220-KBO     Doc 95      Filed 11/15/19      Page 19 of 167



              Reorganized Debtor; provided, however, that the Reorganized Debtor
              shall be authorized, at his option, and in lieu of payment in full, in
              Cash, of an Allowed Priority Tax Claim as provided above, to make
              deferred Cash payments on account thereof in the manner and to the
              extent permitted under section 1129(a)(9)(C) of the Bankruptcy Code.
              These Claims are unclassified under the Plan and are not entitled
              to vote.

             Priority Non-Tax Claims – Except to the extent that a holder of an
              Allowed Priority Non-Tax Claim agrees to less favorable treatment or
              makes a Trust Election, on the Effective Date or as soon thereafter as
              practicable, each holder of an Allowed Priority Non-Tax Claim shall
              receive, at the option of YT and in full and complete settlement,
              release, and discharge of, and in exchange for, such Claim
              (i) payment in full in Cash; or (ii) other treatment rendering such
              Claim Unimpaired. Any Allowed Priority Non-Tax Claim not due
              and owing on the Effective Date shall be paid in full, in Cash, when it
              becomes due and owing. These claims are Unimpaired under the
              Plan and are not entitled to vote.

             U.S. Secured Claims - Except to the extent that a holder of an
              Allowed U.S. Secured Claim agrees to less favorable treatment or
              makes a Trust Election, on the Effective Date or as soon thereafter as
              practicable, each holder of an Allowed U.S. Secured Claim shall
              receive, at the option of YT and in full and complete settlement,
              release, and discharge of, and in exchange for, such Claim
              (i) payment in full in Cash; (ii) delivery of collateral securing any
              such Claim; (iii) reinstatement pursuant to section 1124 of the
              Bankruptcy Code; or (iv) other treatment rendering such Claim
              Unimpaired. These claims are Unimpaired under the Plan and are
              not entitled to vote.

             Debt Claims – Except to the extent that a holder of an Allowed Debt
              Claim agrees to less favorable treatment, each holder of an Allowed
              Debt Claim shall receive, in full and complete settlement, release, and
              discharge of, and in exchange for, such Claim, its Pro Rata share of
              the Trust Interests, which distribution shall be made in accordance
              with Article 6.2 of the Plan. These Claims are Impaired under the
              Plan and are entitled to vote.




                                 4
             Case 19-12220-KBO        Doc 95      Filed 11/15/19       Page 20 of 167



Domestic Support        On the Effective Date, YT shall make any payments to comply with any
Obligations             postpetition unfunded obligations on account of any Domestic Support
                        Obligations, if any such obligations exist, as may be required for YT to be
                        current with respect to such Domestic Support Obligations as of the
                        Effective Date pursuant to section 1129(a)(14) of the Bankruptcy Code.
                        After the Effective Date, YT shall timely make all payments on account of
                        Domestic Support Obligations to the parties entitled to receive such
                        payments, if any such obligations exist, in each case at the times and in the
                        amounts required by the agreements and orders evidencing such Domestic
                        Support Obligations, as such agreements may from time to time be
                        modified in accordance with applicable law.

Good Faith Compromise   The Plan constitutes a good faith compromise and settlement of all Claims
                        and controversies, and entry of the Confirmation Order will constitute the
                        Bankruptcy Court’s approval of such compromise and settlement under
                        section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well
                        as a finding by the Bankruptcy Court that such settlement and compromise
                        is fair, equitable, reasonable, and in the best interests of YT and his estate.
The Trust               The Plan provides that on the Effective Date, YT will contribute all his
                        legally recognized personal assets (other than those assets that have been
                        frozen or seized in the PRC) to the Trust as “Trust Assets,” meaning: YT’s
                        economic rights to 40.8% of Smart King’s equity consisting of (i) the right
                        to direct Pacific Technology to direct FF Top to transfer 147,048,823
                        Class B shares of Smart King currently owned by FF Top, representing
                        10% of Smart King’s equity interests, to the Trust, and (ii) 100% of the
                        preferred units of Pacific Technology, which entitle YT to (1) a priority
                        distribution of up to $815.7 million (subject to certain adjustments) from
                        Pacific Technology’s 30.8% of Smart King’s equity interest, after the
                        return of capital to the management, (2) a special distribution of 10% of
                        the remaining amounts from Pacific Technology’s 30.8% of Smart King’s
                        equity interest, and (3) thereafter a distribution based on YT’s 20%
                        percentage interest of the units of Pacific Technology.
                        .
2020 Equity Incentive   In order to align incentives and reward YT and other key members of
Plan                    management for achieving FF’s strategic goals, it is anticipated that Smart
                        King will adopt a management incentive equity plan subject to the
                        consummation of the Plan (the “2020 Equity Incentive Plan”). The board
                        of directors of Smart King may grant certain stock-based awards upon the
                        achievement of financial targets upon a Distribution Event (as defined
                        below).
Discharge, Releases,    Articles 11.3, 11.4, 11.5, and 11.6 of the Plan contain certain release,
Injunction and          injunction, and exculpation provisions that are set forth in Article III.H.
Exculpation             below.

                        ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF
                        CLAIMS) CONTAINS A THIRD-PARTY RELEASE. YOU ARE
                        DEEMED TO GRANT A THIRD-PARTY RELEASE IF YOU ARE A
                        HOLDER OF A CLAIM THAT EITHER: (I) VOTES TO ACCEPT THE
                        PLAN OR (II) IS CONCLUSIVELY DEEMED TO HAVE ACCEPTED
                        THE PLAN. CERTAIN OTHER PARTIES ARE DEEMED TO GRANT
                        THE PLAN RELEASES. SUCH PARTIES ARE IDENTIFIED IN THE


                                                 5
              Case 19-12220-KBO              Doc 95       Filed 11/15/19       Page 21 of 167



                              DEFINITION OF “RELEASING PARTIES” IN THE PLAN. IN
                              ADDITION, IN ACCORDANCE WITH SECTION 524(a)(3) OF THE
                              BANKRUPTCY CODE, ARTICLE 11.4(b) OF THE PLAN RELEASES
                              CERTAIN CLAIMS AGAINST YT’S WIFE, WEI GAN. YOU ARE
                              ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY
                              BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

         For a more complete description of factors leading to the Restructuring, see “Background of YT and the
Restructuring.”

        The Restructuring is proposed to be consummated through one of two alternatives, both of which require
the support and approval of YT’s creditors:

             The Consensual Restructuring. The Consensual Restructuring consists of the Exchange Offer and
                 the other transactions described in “The Consensual Restructuring.”

             The Prepackaged Plan. Concurrently with the Exchange Offer, YT is soliciting votes for the
                 Prepackaged Plan, which may be implemented if the Consensual Restructuring is not able to be
                 completed. For additional information, see “The Prepackaged Plan,” which includes both a
                 summary and a detailed description of the Prepackaged Plan. Please read “The
                 Prepackaged Plan” section of this Offering Memorandum and the Prepackaged Plan
                 attached hereto as Exhibit B in their entirety, as your rights will be affected by the
                 Prepackaged Plan if it is filed with and confirmed by the Bankruptcy Court regardless of
                 whether you respond to this Offering Memorandum. All capitalized terms used in this
                 Offering Memorandum and not defined will have the meanings assigned to them in the
                 Prepackaged Plan.


                 YT WILL NOT IMPLEMENT THE CONSENSUAL
                 RESTRUCTURING UNLESS AT LEAST 90% OF THE
                 OUTSTANDING PRINCIPAL AMOUNT OF THE DEBT
                 CLAIMS ARE VALIDLY TENDERED IN CONNECTION
                 WITH THE EXCHANGE OFFER.

B.      Voting on the Plan

        The Disclosure Statement Order approved certain procedures governing the solicitation of votes
on the Plan from holders of Claims against YT, including setting the deadline for voting, which holders of
Claims are eligible to receive Ballots to vote on the Plan, and other voting procedures.

      THE DISCLOSURE STATEMENT ORDER IS HEREBY INCORPORATED BY REFERENCE
AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ THE DISCLOSURE
STATEMENT ORDER, THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS
ATTACHED TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS THEY SET FORTH
IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND OBJECTION DEADLINES.

                 1.       Parties Entitled to Vote on the Plan

        Under the Bankruptcy Code, only holders of Claims in Impaired Classes are entitled to vote on
the Plan. Pursuant to section 1124 of the Bankruptcy Code, a Class of Claims is deemed to be Impaired
under the Plan unless the Plan leaves unaltered the legal, equitable, and contractual rights to which such




                                                        6
                Case 19-12220-KBO          Doc 95         Filed 11/15/19     Page 22 of 167



Claim entitles the holder thereof, ascertained with regard to applicable law, including any provisions of
the Bankruptcy Code that may limit the allowed amount of such Claim.

        The following table sets forth (a) a simplified summary of which Classes are entitled to vote on
the Plan and which are not and (b) the estimated claims asserted against the Debtor, the estimated
recovery percentage, and/or the voting status for each of the separate Classes of Claims provided for in
the Plan.

                                                                                                  Estimated
    Class          Designation                Entitled to Vote          Estimated Amount          Recovery

     1      Priority Non-Tax Claims        No (deemed to accept)               $0.00                100%

     2      U.S. Secured Claims            No (deemed to accept)             $2,677,629             100%

     3      Debt Claims                             Yes                  $3,770,727,730.73          49.10 -
                                                                                                   100.47%

         Accordingly, only holders of Claims in Class 3 (Debt Claims), as of December 18, 2019, the
voting record date established by the Debtor for purposes of this solicitation (the “Voting Record Date”),
are entitled to vote on the Plan. If your Claim is not in Class 3, you are not entitled to vote on the Plan and
you will not receive a Ballot with this Disclosure Statement. If your Claim is in Class 3, you should read
your Ballot and follow the listed instructions carefully. Please use only the Ballot that accompanies this
Disclosure Statement.

          If an objection has been filed with respect to your Claim, you are not entitled to vote on the Plan
(unless your Claim is only disputed in part, in which case you shall be entitled to vote solely on account
of the undisputed portion of your Claim) unless you obtain an order of the Bankruptcy Court either
resolving the objection or temporarily allowing your claim for voting purposes. In addition, if your Claim
is identified in YT’s Schedules of Assets and Liabilities [D.I. 28] (as amended, modified, or
supplemented, the “Schedules”)3 as disputed, contingent, or unliquidated and a proof of claim was not
(i) filed by the applicable bar date for the filing of proofs of claim established by the Court or (ii) deemed
timely filed by an order of the Court prior to the Voting Deadline; such Claim shall be disallowed for
voting purposes; provided, however, if as of the Voting Record Date, the applicable bar date has not yet
passed, such Claim shall be entitled to vote only in the amount of $1.00. As set forth in the
Confirmation Hearing Notice and in the Disclosure Statement Order, holders of Claims who seek to
have their claims temporarily allowed by the Bankruptcy Court for voting purposes must file on
the docket and serve on parties entitled to receive service thereof a motion seeking such relief no
later than [_________], 2020 at 4:00 p.m. (prevailing Eastern Time).

        A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to section
1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with
the provisions of the Bankruptcy Code. The Disclosure Statement Order also sets forth assumptions and
procedures for determining the amount of Claims that each creditor is entitled to vote in the chapter 11
case and how votes will be counted under various scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under a plan
votes to accept such plan, unless the plan is being confirmed under the “cramdown” provisions of

3      Copies of the Schedules may be obtained on YT’s case website maintained by the Voting Agent at
       https://dm.epiq11.com/yt1.


                                                      7
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 23 of 167



section 1129(b) of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code permits confirmation
of a plan of reorganization, notwithstanding the nonacceptance of the plan by one or more impaired
classes of claims or equity interests, so long as at least one impaired class of claims or interests votes to
accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each non-accepting class. Please note
that because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy Code,
the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the Bankruptcy
Code. For more information on the requirements for confirmation of the Plan, please refer to Article X of
this Disclosure Statement.

         The Bankruptcy Code defines acceptance of a plan by a class of claims as acceptance by holders
of at least two-thirds (⅔) in dollar amount and more than one-half (½) in number of the claims of that
class that cast ballots for acceptance or rejection of a plan. Thus, acceptance by a class of claims occurs
only if at least two-thirds (⅔) in dollar amount and a majority in number of the holders of claims voting
cast their ballots to accept the plan.

                  2.       Solicitation Package

         YT is seeking to undertake the Consensual Restructuring in order to avoid the significant expense and time
necessary to complete an in-court restructuring, and the potential impact such costs and time delays will have on the
value of his assets to be contributed to the Trust as part of the Exchange Offer. In order to undertake the Consensual
Restructuring, YT is making the Exchange Offer to the holders of the Debt Claims as summarized below under the
heading “Summary of the Exchange Offer.” Assuming that 90% of the holders of the Debt Claims agree to
participate in the Exchange Offer, it is expected that the transactions and the other actions described in “The
Consensual Restructuring” will be consummated promptly after completion of the voting period described herein.
However, YT is also concurrently seeking the requisite approvals to implement the Prepackaged Plan, as
summarized below, in the event that the Consensual Restructuring is not completed for any reason. See “The
Prepackaged Plan.” In addition, YT believes that the liquidation of his assets under chapter 7 would result in
smaller distributions being made to holders of the Debt Claims than those provided for in the Consensual
Restructuring or the Prepackaged Plan because of:

          the likelihood that his assets would have to be sold or otherwise disposed of in a less orderly fashion over
              a short period of time;

          additional administrative expenses involved in the appointment of a trustee to oversee the bankruptcy
             case;

          the inability of the Company to obtain financing in the future for capital expenditures, working capital
              and other general corporate purposes if YT no longer has any ownership interest in the Company; and

          the additional expenses and claims, some of which would be entitled to priority, that would be generated
              during the liquidation.

         There can be no guarantee that YT will be successful in completing the Restructuring (whether by means of
the Consensual Restructuring or the Prepackaged Plan), or that if the Restructuring is so completed, that the
Company will continue as a going concern or that the Restructuring can prevent the insolvency, liquidation, and/or
dissolution of the Company in the future.

        If necessary support and approval to complete the Restructuring through one of the alternatives described
above can be obtained, YT believes that the Company will be better positioned to obtain additional financing and
once again pursue its business plan and capitalize on opportunities that are expected to arise.




                                                           8
                  Case 19-12220-KBO         Doc 95       Filed 11/15/19          Page 24 of 167



                                      Summary of the Exchange Offer

The Exchange Offer               As part of the Consensual Restructuring, YT is offering to exchange, upon the
                                 terms and subject to the conditions described in this Offering Memorandum and
                                 in the Letter of Transmittal, the Ballot and Release accompanying this Offering
                                 Memorandum (which are collectively referred to herein as the “Letter of
                                 Transmittal and Ballot”), the Debt Claims, including any and all rights related
                                 thereto (whether the right to receive payments for principal, interest (whether or
                                 not accrued), and other amounts thereon or otherwise), for consideration
                                 consisting of Trust Interests. You are encouraged to read carefully the “Trust
                                 Agreement Term Sheet,” a copy of which is attached as Exhibit A to this
                                 Offering Memorandum. This discussion is qualified in its entirety by reference
                                 to the full text of the Trust Agreement Term Sheet.

                                 The delivery of the consideration described above in connection with the
                                 Exchange Offer will constitute satisfaction in full of all personal liability of YT
                                 related to all Debt Claims exchanged, whether for the payment of principal,
                                 interest thereon and any penalties related thereto (whether or not accrued), and
                                 other amounts in respect of all Debt Claims exchanged or as set forth below.
                                 Any holders that do not exchange their Debt Claims in the Exchange Offer will
                                 continue to hold their Debt Claims, the terms of which will remain unchanged,
                                 subject to the effects of the proposed Prepackaged Plan as described in “The
                                 Prepackaged Plan.”

                                 The value of the Trust Interests will be necessarily tied to the value of its
                                 interests in the Company, and there can be no assurance as to the value of the
                                 Company, at this time or in the future. Furthermore, there is no expectation that
                                 a market for the Trust Interests will develop. Certain illustrative scenarios of
                                 the value of the Trust Interests under certain assumptions are provided in
                                 “Consensual Restructuring—The Exchange Offer—Other Matters Affecting the
                                 Trust: Hypothetical Scenarios .”

Release                          Each holder of a Debt Claim that tenders its Debt Claim in the Exchange Offer
                                 shall be deemed to:

                                     waive any and all rights with respect to such Debt Claim against YT for
                                       personal liability; and
                                     release and discharge YT, his wife Wei Gan, and certain other persons, in
                                       each case in any capacity and in any and all jurisdictions, from a broad
                                       range of claims and liabilities, as set forth in the Letter of Transmittal
                                       and Ballot.
                                 See “The Consensual Restructuring—Release.”

Modification or Termination of   YT reserves the right to terminate the Exchange Offer or amend, modify or
the Exchange Offer; Conditions   waive any terms of the Exchange Offer at any time prior to the consummation
                                 of the Exchange Offer, in his sole and absolute discretion, including in the
                                 event that less than 90% of the holders of Debt Claims exchange their Debt
                                 Claims pursuant to the Exchange Offer. The closing of the Exchange Offer will
                                 be subject to certain conditions, which may be waived by YT, as described
                                 under “The Consensual Restructuring— The Exchange Offer—Conditions to
                                 the Exchange Offer.”

Trust Interests                  Holders of the Trust Interests will be entitled to certain limited voting and other
                                 rights and subject to certain obligations, as set forth in the Trust Agreement.



                                                        9
               Case 19-12220-KBO              Doc 95       Filed 11/15/19         Page 25 of 167



                                   The Trust Interests are not convertible into or exchangeable for shares of stock,
                                   properties or other securities of the Company or any other entity or person. For
                                   additional information, see Trust Agreement Term Sheet, a copy of which is
                                   attached as Exhibit A to this Offering Memorandum.

                                        Tendering and Voting Procedures

         Participation in the Exchange Offer and the casting of votes to accept or reject the Prepackaged Plan
requires strict compliance with the tendering and voting procedures described in the Letter of Transmittal and Ballot.

         By accepting any consideration under the Consensual Restructuring or the Prepackaged Plan, each holder
of a Debt Claim that tenders its Debt Claim in the Exchange Offer shall be deemed to have agreed to the release
described in this Offering Memorandum.

                     Right to Withdraw Consensual Restructuring and Prepackaged Plan

          To the fullest extent permitted by applicable law, YT reserves the right to withdraw or amend the Exchange
Offer, the Consensual Restructuring (or any part of the Consensual Restructuring), or the Prepackaged Plan (or any
part of the Prepackaged Plan), before or after the Expiration Date.

                                     U.S. Federal Income Tax Considerations

         You should consult your tax advisor regarding the tax consequences of the Restructuring to you. There are
a number of U.S. federal income tax considerations, risks, and uncertainties associated with consummation of the
Restructuring and acquiring and holding Trust Interests. For a general discussion of certain U.S. federal income tax
consequences of the Restructuring, see “Certain Federal Income Tax Consequences of the Consensual Restructuring
and the Prepackaged Plan” and “Risk Factors—General Risks Related to the Restructuring” and “Risk Factors—
Certain Tax Risks Related to the Restructuring.”

                                                Fees and Expenses

         YT will pay all the expenses that are incurred by his representatives in connection with the Exchange Offer
and the solicitation of votes on the Prepackaged Plan.

                                 Certain Relationships and Related Transactions

         As part of the Restructuring, YT may receive benefits or compensation from the Company that are different
than those generally received by the holders of Debt Claims. See “Certain Relationships and Related
Transactions—Borrowings from Related Parties—Stock Incentive Plans.”

                                              Additional Information

         Questions and requests for assistance or for additional copies of this Offering Memorandum, the Letter of
Transmittal and Ballot, or any other required documents may be directed to the Exchange Agent at Epiq Corporate
Restructuring, LLC, at tabulation@epiqglobal.com (please reference “YT” in the subject line). You may also visit
https://dm.epiq11.com/YT1 for additional information.

                             Conventions that Apply to this Offering Memorandum

         Unless otherwise indicated or the context otherwise requires, references in this Offering Memorandum to

     “Company” is to Smart King Limited, a company organized under the laws of the Cayman Islands, and its
        subsidiaries.




                                                         10
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 26 of 167



    “Debt Claim” is to any claim against YT (i) in connection with a consensual restructuring that arose prior to
       October 9, 2019, (ii) in connection with a Prepackaged Plan, and (iii) that is not an Administrative Expense
       Claim specified in sections 503(b) or 1129(a)(4) of the Bankruptcy Code, Priority Tax Claim specified in
       section 507(a)(8) of the Bankruptcy Code, Priority Non-Tax Claim under the Bankruptcy Code, or U.S.
       Secured Claim.

    “Effective Date” is to the date on which it is anticipated that the Prepackaged Plan may be consummated.

    “Evergrande” is to Evergrande Health Industry Group, a company incorporated in Hong Kong and publicly
       listed on the Hong Kong Stock Exchange.

    “Expiration Date” is to the date on which it is anticipated the Exchange Offer will expire, which is 5:00 p.m.,
       Beijing Time, on November 8, 2019, unless and as may be extended, postponed, or earlier terminated by
       YT.

    “FF” is to Faraday & Future Inc., a company incorporated in the State of California and is Smart King
       Limited’s indirectly wholly-owned subsidiary and main operating company in the United States.

    “FF Global” is to FF Global Partners LLC, a Delaware limited liability company.

    “JVA” is to a joint venture agreement entered into between the Company and The9 Limited, a Nasdaq-listed
       company, on March 24, 2019.

    “Letter of Transmittal and Ballot” is, collectively, to the Letter of Transmittal, the Ballot and Release
       accompanying this Offering Memorandum.

    “Restructuring” is to Consensual Restructuring and the Prepackaged Plan.

    “VIE” is to variable interest entity.

    “Vendor Trust” is to Faraday Vendor Trust established by the Company on April 29, 2019.

    “US$,” “U.S. dollars,” “USD,” “$,” and “dollars” are to the legal currency of the United States.

        The package of materials (the “Solicitation Package”) sent to holders of Claims entitled to vote
on the Plan contains:

                         a copy of the notice of the Confirmation Hearing (the “Confirmation Hearing
                          Notice”);

                         a copy of this Disclosure Statement together with the exhibits thereto, including
                          the Plan;

                         a copy of the order entered by the Bankruptcy Court (D.I. [__]) (the “Disclosure
                          Statement Order”) that approved this Disclosure Statement, established the
                          voting procedures, scheduled a Confirmation Hearing, and set the voting deadline
                          and the deadline for objecting to Confirmation of the Plan; and

                         for holders of Claims in Class 3, an appropriate form of Ballot and instructions
                          on how to complete the Ballot.

      In addition, the Plan, the Disclosure Statement, and, once they are filed, all exhibits to both
documents (including the Plan Supplement) will be made available online at no charge at the website


                                                         11
             Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 27 of 167



maintained by the Voting Agent, Epiq Corporate Restructuring, LLC, at https://dm.epiq11.com/yt1. The
Debtor will provide parties in interest (at no charge) with hard copies of the Plan and/or Disclosure
Statement, as well as any exhibits thereto, upon request to the Voting Agent by (i) calling (855) 963-0391
(for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers) or
(ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please reference “YT” in the subject
line).

                3.      Voting Procedures, Ballots, and Voting Deadline

         If you are entitled to vote to accept or reject the Plan, a Ballot has been enclosed in your
Solicitation Package for the purpose of voting on the Plan. Please vote and return your Ballot in
accordance with the instructions accompanying your Ballot.

         You should carefully review (a) the Plan and the Plan Supplement, (b) this Disclosure Statement,
(c) the Disclosure Statement Order, (d) the Confirmation Hearing Notice, and (e) the detailed instructions
accompanying your Ballot prior to voting on the Plan. In order for your vote to be counted, you must
complete and return your Ballot in accordance with the instructions accompanying your Ballot on or
before the Voting Deadline.

        Each Ballot has been coded to reflect your Claim. Accordingly, in voting to accept or reject the
Plan, you should use the coded Ballot sent to you with this Disclosure Statement.

         All Ballots, in order to be counted, must be properly completed in accordance with the voting
instructions on the Ballot and actually received no later than the Voting Deadline (i.e., [________],
2020, at 5:00 p.m. (Beijing Time)) by the Voting Agent via regular mail, overnight courier, or personal
delivery at the appropriate address or via the Voting Agent’s online balloting platform (in accordance
with the instructions accompanying your Ballot). No Ballots may be submitted by electronic mail or any
other means of electronic transmission, (except the Voting Agent’s online balloting platform), and any
Ballots submitted by electronic mail or other means of electronic transmission will not be accepted by
the Voting Agent. Again, Ballots should not be sent directly to the Debtor.

         If a holder of a Claim delivers to the Voting Agent more than one timely, properly completed
Ballot with respect to such Claim prior to the Voting Deadline, the Ballot that will be counted for
purposes of determining whether sufficient acceptances required to confirm the Plan have been received
will be the last timely, properly completed Ballot, as determined by the Voting Agent, received last from
such holder with respect to such Claim.

         If you are a holder of a Claim who is entitled to vote on the Plan and did not receive a Ballot,
received a damaged Ballot, or lost your Ballot, or if you have any questions concerning the Disclosure
Statement, the Plan, the Ballot, or the procedures for voting on the Plan, please contact the Voting Agent
by (ii) calling (855) 963-0391 (for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401
(for international callers) or (ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please
reference “YT” in the subject line).

         Before voting on the Plan, each holder of a Claim in Class 3 (Debt Claims) should read, in its
entirety, this Disclosure Statement, the Plan and the Plan Supplement, the Disclosure Statement Order,
the Confirmation Hearing Notice, and the instructions accompanying the Ballots. These documents
contain important information concerning how Claims are classified for voting purposes and how votes
will be tabulated. Holders of Claims entitled to vote are also encouraged to review the relevant provisions
of the Bankruptcy Code and Bankruptcy Rules and/or consult their own attorney.




                                                    12
              Case 19-12220-KBO           Doc 95      Filed 11/15/19       Page 28 of 167



C.      Confirmation Hearing and Deadline for Objections to Confirmation

         The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on whether
the Debtor has fulfilled the confirmation requirements of section 1129 of the Bankruptcy Code. The
Confirmation Hearing has been scheduled for [________], 2020, at [__]:00 [_].m. (prevailing Eastern
Time), before the Honorable Judge Karen B. Owens, United States Bankruptcy Judge for the District of
Delaware, in the United States Bankruptcy Court for the District of Delaware, located at 824 North
Market Street, 6th Floor, Wilmington, Delaware 19801. The Confirmation Hearing may be adjourned
from time to time by the Bankruptcy Court without further notice. Any objection to Confirmation must
(1) be in writing, (2) state the name and address of the objecting party and the nature of the Claim of such
party, and (3) state with particularity the basis and nature of such objection. Any such objections must be
filed and served upon the persons designated in the Confirmation Hearing Notice in the manner and by
the deadline described therein.

D.      Advisors

               The Debtor’s proposed bankruptcy counsel is Pachulski Stang Ziehl & Jones LLP. The
Debtor’s proposed special counsel is O’Melveny & Myers LLP. The Debtor’s advisors can be contacted
at:

 PACHULSKI STANG ZIEHL & JONES LLP                           O’MELVENY AND MYERS LLP
 919 North Market Street                                     Times Square Tower
 17th Floor                                                  7 Times Square
 Wilmington, Delaware 19801                                  New York, New York 10036
 Attn: James E. O’Neill                                      Telephone: (212) 326-2000
 Email: joneill@pszjlaw.com                                  Attn: Suzzanne Uhland
                                                                   Diana M. Perez
 - and -                                                     Email: suhland@omm.com; dperez@omm.com

 PACHULSKI STANG ZIEHL & JONES LLP                           - and -
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067                               O’MELVENY & MYERS LLP
 Attn: Richard M. Pachulski                                  31st Floor, AIA Central
       Jeffrey W. Dulberg                                    1 Connaught Road Central
       Malhar S. Pagay                                       Hong Kong, S.A.R.
 Email: rpachulski@pszjlaw.com;                              Attn: Li Han
 jdulberg@pszjlaw.com; mpagay@pszjlaw.com                    Email: lhan@omm.com




                                                    13
               Case 19-12220-KBO               Doc 95        Filed 11/15/19         Page 29 of 167



                                                 II.
                                    THE CONSENSUAL RESTRUCTURING

         The Consensual Restructuring transactions, including the Exchange Offer, are components of YT’s plan to
restructure claims that holders of the Debt Claims may have against him by means of a series of related transactions
not involving a filing under the Bankruptcy Code. The purpose of the Consensual Restructuring is to provide a
means of resolving such claims and creating an environment under which the Company can once again pursue its
business plan. YT believes that if he is successful in completing the Consensual Restructuring, the Company may
be able to obtain the necessary financing to execute its business plan (as discussed below), which will create value
for the Trust Interests. The Consensual Restructuring involves many risks and you should carefully read the section
of this Offering Memorandum entitled “Risk Factors.” YT reserves the right to commence a chapter 11 case and
pursue the Prepackaged Plan at any time.

         Over the past several months, YT and his representatives have engaged in numerous discussions and
negotiations with individual holders of the Debt Claims in an attempt to respond to his financial situation by
restructuring his obligations to these parties. The Restructuring described in this Offering Memorandum (including
the Consensual Restructuring and the Prepackaged Plan) is the culmination of those months of discussions and
negotiations.

          YT’s ability to complete each part of the Consensual Restructuring is dependent upon the receipt of the
necessary consents and approvals to complete each part of the Consensual Restructuring. In addition, the failure or
inability to complete the Exchange Offer will result in the inability to complete the entire Consensual Restructuring
and every part thereof. In such event, YT reserves the right to implement the Prepackaged Plan or to take such other
actions as he, in his sole discretion, deems necessary or prudent.

        If the transactions constituting the Consensual Restructuring are consummated, then, immediately
following the consummation of the Consensual Restructuring:

     the Debt Claims will be exchanged for the consideration provided under the Exchange Offer

     YT will contribute all his legally recognized personal assets (other than those assets that have been frozen or
        seized in China) to the Trust as “Trust Assets,” meaning:

         YT’s economic rights to 40.8% of the Company’s equity consisting of (i) 147,048,823 Class B ordinary
         shares currently owned by FF Top, representing 10% of the Company’s equity interest, and (ii) a preferred
         distribution right in connection with 30.8% of the Company’s equity interest (owned through Pacific
         Technology and collectively beneficially owned by YT and the management through the Partnership
         Program (described herein)), which will entitle him to a priority distribution of up to US$815.7 million
         (subject to certain adjustment), right after the return of capital to the management, a special distribution of
         10% of the remaining amounts and thereafter, a normal distribution of 20% of the balance owned by
         Pacific Technology. The remaining equity of the Company is owned by Season Smart, an affiliate of
         Evergrande, and the option holders and Class A ordinary shareholders under the Company’s equity
         incentive plan.

          The Consensual Restructuring is conditioned upon, among other things, 90% of the holders of the Debt
Claims that are outstanding as of the record date electing to participate in the Exchange Offer. However, YT may,
in his sole discretion, waive the requirement that 90% of the holders of the Debt Claims elect to participate in the
Exchange Offer. Subject to the terms and conditions of the Exchange Offer, only holders of Debt Claims that have
validly tendered their Debt Claims prior to the Expiration Date will be entitled to exchange their Debt Claims in the
Exchange Offer.




[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                           14
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 30 of 167



                                          GENERAL INFORMATION

                                                 The Exchange Offer

         As part of the Consensual Restructuring, YT is offering to exchange, upon the terms and subject to the
conditions described in this Offering Memorandum and in the Letter of Transmittal and Ballot, the Debt Claims,
including any and all rights related thereto (whether the right to receive payments for principal, interest thereon, or
penalties related thereto (whether or not accrued), and other amounts thereon or otherwise), for consideration
consisting of Trust Interests. Each holder of a Debt Claim that is eligible under applicable securities laws (either
pursuant to Regulation S under the Securities Act or another available exemption thereunder) to receive the
unregistered securities will receive Trust Interests based on the principal amount of the Debt Claims validly tendered
by such holder pursuant to the Exchange Offer and accepted by YT, as more fully described herein. For additional
information, see “Investor Suitability Requirements and Transfer Restrictions.”

           Any holders that do not exchange their Debt Claims in the Exchange Offer will continue to hold their Debt
Claims, the terms of which will remain unchanged, subject to the effects of the proposed Prepackaged Plan, as
described in “The Prepackaged Plan.” In addition, each tendering holder of a Debt Claim shall be deemed to waive
any and all rights with respect to its Debt Claim and to release and discharge YT, his wife Wei Gan, and certain
other persons, in each case in any capacity and in any and all jurisdictions from a broad range of claims and
liabilities, as set forth in the Letter of Transmittal and Ballot, as described below under the heading “Release.”

Exchange Offer Procedures

          The Expiration Date for the Exchange Offer will be 5:00 p.m., Beijing Time, on November 8, 2019, unless
extended, postponed, or earlier terminated by YT. YT may change the Expiration Date for any reason in his sole
and absolute discretion. If YT decides to change the Expiration Date, such change will be announced by means of
personal service, facsimile, mail, overnight courier, or other permitted means no later than 9:00 a.m., Beijing Time,
on the first business day after the scheduled expiration of the Exchange Offer.

          A holder wishing to tender Debt Claims should follow the procedures described in “Tendering and Voting
Procedures.” Holders of Debt Claims desiring to participate in the Exchange Offer must complete, execute, and
deliver the Letter of Transmittal and Ballot in accordance with the instructions included in the Letter of Transmittal
and Ballot and this Offering Memorandum, and forward or hand deliver the Letter of Transmittal and Ballot,
together with any other documents required to be delivered pursuant to this Offering Memorandum or the Letter of
Transmittal and Ballot, to the Exchange Agent for the Exchange Offer at the address listed on the cover of the Letter
of Transmittal and Ballot. Once a holder of a Debt Claim has completed, executed, and delivered the Letter of
Transmittal and Ballot, that holder will not be permitted to withdraw such Debt Claim tendered or such holder’s
acceptance of the Prepackaged Plan, except as required by applicable law or as permitted by YT in his sole
discretion.

         After the expiration of the Exchange Offer and subject to the terms and conditions described in this
Offering Memorandum and the Letter of Transmittal and Ballot, YT expects that all Debt Claims that have been
properly tendered prior to the Expiration Date will be accepted. YT will not be obligated to accept any Debt Claims
tendered for exchange after the Expiration Date. Delivery of the Trust Interests issued as consideration for validly
tendered Debt Claims will be made promptly after acceptance of such validly tendered Debt Claims.

         Questions regarding the Exchange Offer, including the procedures for tendering Debt Claims in the
Exchange Offer, should be directed to the Exchange Agent at tabulation@epiqglobal.com (please reference “YT” in
the subject line) or the address set forth in the Letter of Transmittal and Ballot.

Modification or Termination of the Exchange Offer

       YT reserves the right to terminate the Exchange Offer or amend, modify, or waive any terms of the
Exchange Offer at any time prior to the consummation of the Exchange Offer, in his sole and absolute discretion,


[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                          15
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 31 of 167



including in the event that a sufficient number of the holders of Debt Claims do not exchange their Debt Claims
pursuant to the Exchange Offer.

Conditions to the Exchange Offer

         In order to participate in the Exchange Offer, holders of Debt Claims must complete, execute, and deliver
to the Exchange Agent the Letter of Transmittal and Ballot, which includes a release of YT, his wife Wei Gan, and
certain other persons, in each case in any capacity and in any and all jurisdictions, and any other required documents
before the Expiration Date. In addition, the closing of the Exchange Offer will be conditioned upon the election by
90% of the holders of Debt Claims to exchange their Debt Claims in the Exchange Offer. YT may waive this
condition in his sole and absolute discretion.

Fees and Expenses

        YT will pay all the expenses that are incurred by his representatives in connection with the Exchange Offer.
YT will not reimburse any of the holders of Debt Claims for their expenses.

Trust

You are encouraged to read carefully the Trust Agreement Term Sheet, a copy of which is attached as Exhibit A to
this Offering Memorandum. This discussion is qualified in its entirety by reference to the full text of the Trust
Agreement Term Sheet.

          Immediately following the effectiveness of the Restructuring and lifting of any applicable limitations on the
transfer of Trust Assets to the Trust, the Restructuring will, among other things, grant each holder of an Allowed
Debt Claim (as defined in the Trust Agreement Term Sheet) or Late Filed Debt Claim (as defined in the Trust
Agreement Term Sheet) a Trust Interest in the Creditor Trust (as defined in the Trust Agreement Term Sheet) or the
Late Filed Debt Claims Reserve (as defined in the Trust Agreement Term Sheet), as applicable, based on the amount
of such holder’s claims as determined pursuant to the Trust Agreement Term Sheet.
A.       YT’s Background

The Trust will preserve, hold, manage, and maximize the Trust Assets for use in paying and satisfying the holders’
claims upon the earlier to occur of (a) the consummation of a Liquidity Event (as defined in the Trust Agreement
Term Sheet) or Distribution Event (as defined in the Trust Agreement Term Sheet) and (b) the termination of the
Trust in accordance with the terms and conditions set forth in the Trust Agreement.
         The completion of an initial public offering on the New York Stock Exchange, Nasdaq, the Hong Kong
Stock Exchange, the London Stock Exchange, or any other internationally recognized stock exchange with respect
to the shares of outstanding capital stock of the Company or such other relevant listing vehicle, as applicable (an
“IPO”) will constitute a Distribution Event.

The decision as to when and how much of the Trust Assets to dispose of upon a Distribution Event shall be
governed in accordance with Exhibit B to the Trust Agreement Term Sheet, and the Trustee shall, in accordance
with instructions in compliance with such schedule, sell, transfer, or otherwise dispose of any securities that are
listed (the “Marketable Securities”) in one or more open market transactions, private placement, or derivative
transactions. The proceeds shall be distributed in accordance with the Distribution Waterfall attached as Exhibit A to
the Trust Agreement Term Sheet.
          At any time upon YT’s request, and subject to applicable securities law, the Trustee shall
distribute the Marketable Securities in kind to the creditors in lieu of any cash distribution. The value of the
Marketable Securities shall be the average closing trading price for the five (5) consecutive trading days
immediately prior to the distribution.

The Trust Interests

         Holders of Trust Interests will be entitled to certain limited voting and other rights and subject to certain
obligations, as set forth in the Trust Agreement. The Trust Interests are not convertible into or exchangeable for any
[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                          16
               Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 32 of 167



shares of stock, properties or other securities of the Company or any other entity or person. For additional
information, please review the Trust Agreement Term Sheet, a copy of which is attached as Exhibit A to this
Offering Memorandum.

          The Trust Interests are not registered under U.S. federal or state securities laws or the laws of any other
jurisdiction, and there is no obligation or intention to register the Trust Interests under any such laws. The Trust
Interests are not traded on any securities exchange, and there is no obligation or intention to apply for trading of the
Trust Interests on any securities exchange. In addition, the Trust Interests are subject to significant restrictions on
transfer and resale, as described in “Investor Suitability Requirements and Transfer Restrictions,” as well as the
terms and conditions of the Trust Agreement, on substantially similar terms as described in the Trust Agreement
Term Sheet.

Trustee

         On or after the Effective Date, the Debtor shall appoint one (1) trustee (the “Trustee”) who shall act as a
fiduciary and shall not be personally liable in connection with the affairs of the Trust or to any person except for
such of the Trustee’s acts or omissions that constitute fraud, willful misconduct, or gross negligence, as determined
by a court of competent jurisdiction. In addition, the Trustee shall be indemnified by the Trust against and held
harmless by the Trust from any losses, claims, damages, liabilities, or expenses (including without limitation,
attorneys’ fees, disbursements, and related expenses) to which the Trustee may become subject in connection with
any action, suit, proceeding, or investigation brought or threatened against the Trustee in connection with any matter
arising out of or related to the Trust Agreement or the affairs of the Trust (other than in respect of acts or omissions
that constitute fraud, willful misconduct, or gross negligence, as determined by a court of competent jurisdiction).
The Trustee shall be entitled to obtain customary fiduciary and/or errors and omissions liability insurance and
engage independent legal counsel and financial advisors to assist with its evaluation of any matters with respect to
the Trust, including any Liquidity Event.

         Holders of Trust Interests will be represented by a committee that shall consist of a number of holders of
Allowed Debt Claims (the “Creditor Trust Committee”), the responsibilities and governance of which are set forth in
the Trust Agreement Term Sheet.

Other Matters Affecting the Trust: Hypothetical Scenarios

          In order to align incentives of YT with the equity holders of the Company, including the holders of Trust
Interests, the Company will enter into the 2019 Equity Incentive Plan with YT and certain key members of
management, conditioned on the effectiveness of the Restructuring. See “The Company—2019 Equity Incentive
Plan.” The 2019 Equity Incentive Plan will provide equity consideration to YT based upon the Company valuation
at the time of a Distribution Event as defined in the Trust Agreement. In addition, the Company is currently seeking
Series B equity financing in the amount of US$850 million in order to proceed to production of FF91. The terms and
conditions of the financing have not been determined. See “The Company—Company’s Strategy.”

          In order to provide financing for the Restructuring, YT obtained a secured loan from Pacific Technology,
an affiliate, in the amount of $2,126,343.99. In addition, in connection with the Tuts, YT expects to obtain additional
financing. In addition, if YT files a chapter 11 case, YT may also be required to obtain debtor-in-possession
financing. These loans may be repaid from a priority distribution by the Trust.

         The recoveries under the Restructuring are dependent on the Company’s value. In order to illustrate
recoveries under different valuation scenarios of the Company, YT has prepared the following chart with the
following assumptions:

               Series B equity financing will dilute equity interests by 33%;
               Company’s IPO will dilute equity interests by 25%;
               Company’s IPO will take place in the first quarter of 2021;
               Total amount of claims for distribution purposes is $2.33 billion; and


[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                           17
               Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 33 of 167



               The 2019 Equity Incentive Plan will be distributed in full (see “The Company—Company’s
                  Strategy—2019 Equity Incentive Plan”).
         The hypothetical figures set forth in the table below are estimates only and reflect various generalizations
and assumptions by YT and management. Such estimates, generalizations, and assumptions are considered
reasonable by YT and management, although they may prove to have been incorrect or unfounded; further, they are
hypothetical estimates only and are inherently subject to significant economic, competitive, tax, and other risks and
uncertainties beyond the control of YT or the Company, including those described in this Offering Memorandum
under “Risk Factors- Risks Related to the Company and its Business that may Adversely Affect the Trust Interests,”
“Risk Factors- Risks Related to the Industry” and “Risk Factors- Risks Related to the Company’s Operation in
China.”
Distribution from Creditor Trust
                                                 Company Value Under Different IPO Prices (Millions)
            (Millions)
Aggregate Distribution                     $5,000(Post series B)       $10,000(Post IPO)          $21,000(Post IPO)
Distribution to Creditors                         $1,144                     $1,417                     $2,341
Creditor Recovery Percentage                     49.10%                     60.82%                     100.47%


          As illustrated in the following table, the 2019 Equity Incentive Plan will result in various degrees of
dilution, depending on the Company’s future valuation:

Company Value
                                     $5,000                     $10,000                      $21,000
(in thousands)
                                              2%                    Additional 3%                  Additional 3%
Dilution                                (Post series B)              (Post IPO)                     (Post IPO)


                                                        Release

         Upon the closing of the Consensual Restructuring, each holder of a Debt Claim that tenders its Debt
Claims in the Exchange Offer shall be deemed, in general, to have forever released, waived, and discharged
all claims and liabilities against YT, his wife Wei Gan, and certain other persons, in any and all jurisdictions,
relating to the period of time on or prior to the closing of the Consensual Restructuring in any way relating to
YT. This release also includes a waiver of unknown claims under Section 1542 of the California Civil Code
and/or any similar state or federal law. Section 1542 of the California Civil Code provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.” The full text of the release is included in the Letter of Transmittal
and Ballot (in the case of holders of Debt Claims). You should read this release in full and discuss its
significance and impact on you with your legal advisor.

         For a summary of the release, waivers, and other items that will be relevant in the event that YT completes
the Restructuring through the Prepackaged Plan, please see “The Prepackaged Plan—Release.”




[Different first page link-to-previous setting changed from on in original to off in modified.]
[Link-to-previous setting changed from on in original to off in modified.]
                                                           18
              Case 19-12220-KBO            Doc 95       Filed 11/15/19       Page 34 of 167



                          BACKGROUND OF YT AND THE RESTRUCTURING

        The majority of YT’s debt today stems from his personal guarantees or money he borrowed
personallydirectly on behalf of companies that he founded or led. YT took these loans for his previous
companies in good faith to fund his vision. He is now trying to fashion a trust, backed by his ownership of
the CompanySmart King, to satisfy creditors, while still fulfilling the aspirations for the CompanySmart
King and FF. His proposal, in short, is to align the interests of his creditors with the future of the Company,
as his effort to bring the Company to its success while repayingFF while satisfying his debt in full.

         YT founded LeEco, the first internet-based TV streaming service in Chinathe PRC. As founder of
LeEco (formerly LeTV), he built a global technology company and led its expansion to include
LeshiZhiXin, Le Vision Pictures, Le Sports, LeMobile, LeTV, and other companies. He took LeTV to a
successful initial public offering on the Growth Enterprise Market (or GEM) of the Shenzhen Stock
Exchange in 2010, and in 2014, Forbes China ranked him as the No. 1 CEO in the country. To meet the
capital demands for such expansion, YT relied heavily on borrowing from commercial banks and other
financial institutions, as it was relatively difficult for a publicly-traded company to issue new shares in
Chinathe PRC at such athe time.

        However, YT’s businesses, including LeEco, required substantial investment in R&D and
business expansion and hence, as a consequence, never generated positive cash flows. He sold some of his
businesses to an investor in early 2017 to generate cash and repay certain corporate debts. Afterward, as
bank financing became increasingly difficult to obtain, in July 2017, one of YT’s lenders, China Merchant
Bank, issued a letter to LeEco demanding payment of nearly RMB30 million in interest, although LeEco
had already paid more than half of the borrowed amount. When LeEco did not make the payment by the
date demanded, China Merchant Bank froze YT’s and LeEco’s assets. Media coverage of LeEco’s
financial challenges negatively impacted discussions YT was having with other equity and debt investors,
and creditors sued to recover the unpaid balance of their loans. The stock price of LeTV dropped
severely, which significantly impacted the collateral value of YT’s LeTV shares for his personal borrowing
and guarantee. Some.

       Certain of YT’s creditors have received judgments against him and his business ventures and are
now seeking, prior to the commencement of the chapter 11 case, sought to recover on those judgments.
Three of thethese creditors are Shanghai Lan Cai Asset Management Co., Ltd. (“SLC”), Shanghai
Qichengyueming Investment Partnership Enterprise (“SQ”), and Jinan Rui Si Le Enterprise Management
Consulting Partnership. The Beijing Arbitration Commission issued an award in favor of Shanghai Lan Cai
Asset Management Co.SLC, which a U.S. federal district court judge in California subsequently confirmed.
The federal district court issued a writ of execution in Shanghai Lan Cai’sSLC’s favor and issued ana
preliminary injunction restraining YT from taking any action to transfer, conceal, reduce, or encumber
personal assets, including YT’s beneficial ownership interest in FF, held through FF Top, and YT’s
alleged beneficial interest in certain real estate owned by Ocean View Drive, Inc. (“Ocean View”). YT is
appealingappealed the federal district court’s judgment to the U.S. Court of Appeals for the Ninth Circuit.
Shanghai Qichengyueming Investment Partnership Enterprise isIn his appeal, YT argues that the district court
erroneously let SLC proceed without joining a necessary party, and also incorrectly calculated interest on
the arbitral judgment. The appeal is currently stayed pursuant to an order entered on November 15, 2019
by the U.S. Court of Appeals for the Ninth Circuit.

         SQ also seekingsought to enforce a foreign arbitral award issued against YT and Leview Holding
Limited by the China International Economic and Trade Arbitration Commission (CIETAC) against YT
and Leview Holding Limited. In July 2019, a federal district court in Los Angeles entered a consent
judgment confirming the arbitral award entered in Shanghai Qichengyueming. Afavor of SQ. SQ filed a
motion to amend the consent judgment in 2019. The case is currently pendingstayed, including the motion


                                                      19
              Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 35 of 167



to amend, and the court has not yet issued a writ of execution. Jinan Rui Si Le has commenced litigation
in the Superior Court for the State of California, County of Los Angeles to enforce a judgment entered
against YT and various affiliated entities in China bythe PRC by the Intermediate People’s Court of Jinan
City, Shandong Province. The case is currently pending and the superior court has not entered judgment and
the case was pending as of the filing of the chapter 11 case.

        Since China Merchants Bank froze all the assets and operating accounts of YT and LeECo group
(which were worth, at the time, substantially greater than the default amount), which directly led to the
cash crunch and collapse of LeEco group, YT has repaid over $3 billion worth of debts, with remaining
frozen assets in the PRC that are yet to be disposed of and are estimated to be valued around $1 billion.

B.      YT’s Liabilities

         The majority of YT’s debts stem from his personal guarantees for businesses that he operated in
the PRC. YT has estimated that $3.770 billion in Debt Claims have been asserted against him. Many of
his creditors also assert contractual, judgment, or penalty interest under Chinese law. The claims against
YT fall into four general categories: (i) unsecured direct claims against YT; (ii) direct claims against YT
secured by his assets in the PRC; (iii) claims against YT based on guarantees of unsecured loans to other
entities; and (iv) claims against YT based on guarantees of loans to other entities secured by such entities’
assets in the PRC. Approximately $3.1 billion of YT’s approximately $3.77 billion of putative Debt
Claims are on account of guarantees. YT cannot estimate the amount that may be recovered from
collateral or the primary obligors on account of such claims. In addition, in order to provide financing for
his proposed restructuring, YT obtained a prepetition secured loan from Pacific Technology in the amount
of $2,677,629.

         The amount of claims for distribution purposes in the Trust will exclude interest accrued on, or
penalties in respect of, such claim and will also be reduced to the extent that the holder of the Trust
Interest receives payment from a primary obligor, recovers from collateral pledged to support direct
obligations of the primary obligor, or the obligation of the primary obligor is otherwise satisfied,
including by conversion of debt to equity.

C.      YT’s Interest in Faraday & Future Inc.

         The discussion of the business of FF and the electric vehicle industry below is qualified by, and
should be read in conjunction with, the discussion of the risks related to FF’s business and its industry
detailed elsewhere in this Disclosure Statement. This Disclosure Statement and related materials relate
only to the Plan of YT and do not relate to and should not be deemed to suggest that, FF is seeking a plan
of reorganization or bankruptcy at this time. Any information about FF is provided solely to provide
creditors of YT with information to assist them in voting on the Plan. Although there is a discussion in
this Disclosure Statement about FF (including its own distressed financial position and efforts to raise
funds and business prospects), such information is based on information obtained by YT for use herein
and solely relates to the Plan. The information about FF is believed by YT to be reliable. However, such
information relates only to circumstances as of the dates the information was available and there can be
no assurance that subsequent occurrences have not rendered such information inaccurate. Such
information about FF is solely the responsibility of YT.

                1.       Overview of FF

        FF is a pre-revenue development stage global technology company headquartered in Los
Angeles, California, with additional development activities and operations in the PRC, that designs and
manufactures next-generation, zero-emission smart electric vehicles and mobility ecosystem with a view
to carving out a dual-market strategy and having manufacturing capabilities and operations in both the

                                                     20
              Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 36 of 167



U.S. and the PRC, the two largest electric vehicle markets. FF has designed a new mobility platform that
integrates clean energy, intelligent design, internet vehicle connectivity, and artificial intelligence
functionality to create a seamless user experience. FF has assembled a global team of automotive and
technology experts and innovators to achieve its goal of redefining mobility.

         To date, significant capital has been deployed for research and development associated with FF’s
electric vehicles, corporate planning, administration and development, and investment in key property and
equipment. Over the last four years, FF has developed a portfolio of intellectual property, established its
proposed supply chain, and completed several pre-production vehicles for the FF 91, its first vehicle
model. FF revealed the FF 91, in January 2017, and is working to complete the testing and validation and
begin the manufacture and delivery of the FF 91 to the market.

        The Company, which is headquartered in CaliforniaFF has already been listed as No. 4 on
The Tech Tribune’s 2019 US Best Tech Startups, and has filed 1,322 patents, 951 in Chinathe PRC and
342 in the U.S. The Company has assembled a global team of automotive and technology experts and innovators.
Over the last four years, the Company has established a supply chain and completed several pre-production models
of the FF 91, the Company’s first vehicle, which was revealed in January 2017. The CompanyFF continues to
grow in China toothe PRC as well. In March 2019, the CompanyFF entered into a 50-50 joint venture
agreement with The9 Limited, a Nasdaq-listed company, to serve the market in Chinathe PRC. The
venture is to manufacture, market, sell, and distribute another planned vehicle, the Icon V9, in Chinathe
PRC. In August 2019, the joint venture was incorporated in Hong Kong.

                 2.      Corporate Structure of Smart King and FF

        FF was incorporated and founded as Faraday & Future Inc. in the State of California in May
2014. In July 2014, FF established LeSEE Automotive (Beijing) Co., Ltd. (“LeSee Beijing”), FF’s PRC
operating entity, to commence its operation in the PRC. To facilitate global investment in FF’s business
and operations in different jurisdictions, FF established a Cayman Islands holding structure for the entities
within the group. FF Global Holdings (now known as Smart Technology Holdings Ltd.) was incorporated
on May 23, 2014, in the Cayman Islands, which owned and/or controlled 100% of the shareholding of all
operating subsidiaries in the group, including FF. In March 2017, FF established its wholly-foreign-
owned entity (“WFOE”), FF Automotive (China) Co., Ltd.

        As part of a broader corporate reorganization, and for third-party investment, Smart King was
incorporated in the Cayman Islands in November 2017, as the parent company of Smart Technology
Holdings Ltd. To enable effective control over FF’s PRC operating entity and its subsidiaries, in
November 2017, the WFOE entered into a variable interest entity (“VIE”) contractual arrangement with
LeSee Beijing and LeSEE Zhile Technology Co., Ltd., who held 100% of LeSee Beijing. The VIE
contractual arrangement enables Smart King to exercise effective control over LeSee Beijing and its
subsidiaries, to receive substantially all of the economic benefits of such entities, and to have an exclusive
option to purchase all or part of the equity interests in LeSee Beijing. The VIE contractual arrangement
was terminated on December 31, 2018. The new VIE structure was established on August 23, 2019.
However, due to immigration requirements, the VIE structure is in the process of being adjusted.

         Smart King is a holding company with no material operations of its own. All operations are
conducted through Smart King’s U.S. subsidiaries (such as FF) and its VIEs and their respective
subsidiaries in the PRC. 40.8% of Smart King’s equity is currently owned by FF Top and the remaining
equity of Smart King is owned by Season Smart, an affiliate of Evergrande, and the option holders and
Class A ordinary shareholders under Smart King’s equity incentive plan. The entity that sits above Smart
King’s holding company structure is FF Global Partners LLC (“FF Global”), which holds 80% of the
issued and outstanding equity interests of Pacific Technology. For more information on FF Global, please
refer to the discussion in Article II.C.2.d entitled “FF Global Partnership Program.”

                                                      21
             Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 37 of 167



                a.      Evergrande Investment

        On November 30, 2017, Smart King, Evergrande (through its affiliate, Season Smart), and certain
other parties entered into that certain agreement and plan of merger and subscription (as amended by the
first amendment on February 9, 2018 and by the second amendment on May 23, 2018, the “Merger
Agreement”). Pursuant to the Merger Agreement, Evergrande made a commitment to invest $2.0 billion
in Smart King, through Evergrande’s affiliate, Season Smart, in exchange for a 45% stake in Smart King.
In December 2017 and June 2018, respectively, Smart King issued 65,926,748 Class A preferred shares
and 752,255,070 Class A preferred shares to Evergrande, for gross proceeds of $800 million, with the
remaining $1.2 billion to be contributed by the end of 2019 and 2020.

         Disputes later arose between Smart King and Evergrande as to the performance of their
obligations and the effectiveness of a certain amendment and consent on July 18, 2018. As a result of
those disputes, Evergrande and its affiliated entities asserted claims and counterclaims in the amount of
approximately $200,000,000 against Smart King and its affiliated entities. On December 31, 2018, Smart
King and Evergrande entered into a restructuring agreement to resolve their prior disputes. Pursuant to the
restructuring agreement, Evergrande’s equity interest in Smart King was reduced to 32%, and Smart King
may at any time before December 31, 2023, redeem, in part or in whole, the shares of Smart King held by
Evergrande at a predetermined redemption price. In exchange, Evergrande was released from its
obligation to make additional investments. The restructuring agreement also provided that, among other
matters, (i) each of Evergrande and Smart King agreed to release each other and their respective affiliates
from all claims each of them may have had against the other and to withdraw from or cease all existing
arbitration, litigation, and other proceedings; (ii) the parties agreed that Season Smart would no longer
continue to invest in Smart King; (iii) Evergrande agreed that Smart King could enter into new equity
financing arrangements without Evergrande’s approval so long as the valuation for such equity financing
is not less than a specified threshold; and (iv) Evergrande agreed to acquire, through Season Smart,
Evergrande FF Holding (Hong Kong) Limited, which was previously a wholly-owned subsidiary of
Smart King and owned certain PRC assets of Smart King. The VIE arrangement was terminated on the
same day, and was reentered into in August 2019.

         Pursuant to the restructuring agreement entered between Season Smart, Smart King, and YT,
Season Smart granted YT a call option with respect to the 470,588,235 fully paid redeemable preference
shares of Smart King or all outstanding Smart King equity held by Season Smart (collectively, the
“Option Shares”). The call option expires on December 31, 2023. The call option can be exercised in
whole or in part. The price payable for the Option Shares depends on when the call option is exercised. If
the call option is exercised within a year after December 31, 2018, the effective date of the restructuring
agreement, the price payable is US $600,000,000. The price payable increases annually and reaches
$1,050,000,000 if the call option is exercised in the last period.

                b.      Smart King’s Current Corporate Governance

         Under Smart King’s Fifth Amended and Restated Articles of Association (the “Articles”), Smart
King is authorized to issue (i) 400,000,000 Class A ordinary shares, (ii) 100,000,000 Class B ordinary
shares, (iii) 470,588,235 Redeemable Preference Shares, (iv) 600,000,000 Class B preferred shares, and
(v) 1,715,185 Class C preferred shares. Upon any transfer of Class B preferred shares to a third party,
such shares will automatically convert to Class B ordinary shares. As of the date of this Disclosure
Statement, there is no Class C preferred shares issued or outstanding, all of the issued and outstanding
Class B preferred shares are held by FF Top, and all of the issued and outstanding Redeemable Preference
Shares are held by Season Smart.




                                                    22
              Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 38 of 167



         Holders of Class A Ordinary shares do not have any voting rights, while: (i) holders of Class B
Ordinary shares are entitled to one vote per share; (ii) holders of Redeemable Preference Shares are
entitled to 0.5625 votes per share; (iii) holders of Class B Preferred shares are entitled to ten votes per
share; and (iv) holders of Class C preferred shares are entitled to one vote per share. The holders of shares
that are entitled to voting rights vote on matters together as a single class. Season Smart has approval
rights over certain matters as set forth in the Articles, including (a) any amendments to the Articles that
would have an adverse effect on the rights, preferences, or privileges attached to Redeemable Preference
Shares; (b) the issuance of any Redeemable Preference Shares to any person; (c) the entering into any
related party transaction prior to a qualified financing that is not on arm’s length terms; (d) the issuance of
equity securities of any Smart King subsidiary (subject to enumerated exceptions); and (e) the issuance of
any equity securities of Smart King at a price below a certain minimum price or that have a senior
liquidation preference to Redeemable Preference Shares.

        There is no obligation under the Articles for the board of directors of Smart King to declare
dividends, and holders of Preferred shares do not have any accrued rights in the case no dividends are
declared. The board of directors of Smart King also cannot declare, pay, or set aside any dividends unless
and until all Redeemable Preference Shares have been redeemed and paid in full. Dividends declared by
the board of directors of Smart King are not cumulative. Smart King’s ability to pay dividends may
depend upon dividends paid by its subsidiaries.

         In the event of a dissolution or winding up of Smart King, the holders of ordinary shares and
preferred shares shall be paid out by Smart King in accordance with the following waterfall. First, holders
of Redeemable Preference Shares shall have all of their Redeemable Preference Shares redeemed and
paid in full. Second, holders of Class B preferred shares and Class C preferred shares, on a pari passu
basis, shall be paid their liquidation preference amount as set forth in the Articles. Third, to the extent that
Smart King has surplus assets remaining after redemption of all Redeemable Preference Shares and
payment of the requisite amounts to the Class B preferred shareholders, Class C preferred shareholders,
holders of Class A ordinary shares, and holders of Class B Ordinary shares shall be entitled to payment
out of such surplus assets.

        Smart King has a call option with respect to the Redeemable Preference Shares upon issuance of
a redemption notice within the five year period beginning on December 31, 2018. Smart King is required
to redeem all Redeemable Preference Shares upon any dissolution, winding up, liquidation, insolvency,
declaration of bankruptcy, or change of control of Smart King. Ordinary shares are not redeemable.

         Immediately prior to any initial public offering (an “IPO”) of the equity of Smart King, holders of
Redeemable Preference Shares have the option to convert their Redeemable Preference Shares into the
class of shares that will be held by the public shareholders of Smart King following the IPO. The number
of such shares held by holders of Redeemable Preference Shares that have elected to convert their
Redeemable Preference Shares shall be the number that would result in such holders owning the same
percentage ownership of Smart King on a fully diluted basis that such holders owned immediately prior to
the conversion.

                 c.      Stock Incentive Plans

        On February 1, 2018, Smart King amended and restated its equity incentive plan originally
adopted in 2015. Under the Smart King Ltd. Equity Incentive Plan (the “2018 Equity Plan”), the board of
directors of Smart King or the administrator of the 2018 Equity Plan may grant up to 300,000,000
nonqualified incentive stock options, restricted shares, unrestricted shares, restricted shares units, and
other stock-based awards for Class A ordinary shares to employees, directors, and consultants. As of the
date of this Disclosure Statement, awards to purchase an aggregate amount of 205,791,717 Class A


                                                      23
              Case 19-12220-KBO            Doc 95       Filed 11/15/19       Page 39 of 167



ordinary shares under the 2018 Equity Plan have been granted and were outstanding, and awards to
purchase 34,129,939 Class A shares have been exercised.

         On May 2, 2019, Smart King adopted its Short-Term Incentive Plan (“STI Plan”), under which
the administrator of the STI Plan may grant up to 100,0000,000 nonqualified incentive stock options,
restricted shares, unrestricted shares, restricted shares units for Class B ordinary shares to employees,
directors, and consultants. The options vest and become exercisable as determined by the administrator.
As the date of this Disclosure Statement, no awards had been granted under the STI Plan.

                 d.      FF Global Partnership Program

         In order to incentivize like-minded management members to truly commit themselves to FF’s
success, YT and his team considered various governance structures for Smart King, including Alibaba’s
partnership program, partnerships in the consulting industry, and cooperatives found in industries
including news media, agriculture, and home improvement. After carefully assessing these options, YT
determined that a partnership modeled after Alibaba’s partnership program would best advance the goals
and prospects of FF. A partnership program (the “Partnership Program”) through FF Global enables FF to
attract top talent across industries and disciplines, who will be loyal to each other and committed to the
success of FF. The establishment of the Partnership Program was intended to position FF to become a
well-managed and innovative company. The Partnership Program improves the prospects of success for
all FF’s stakeholders.

       To establish the Partnership Program, the entities that owned YT’s 40.8% of the equity interests
in Smart King engaged in a series of transactions with certain management members and employees of
FF. YT believes that the Partnership Program lays a solid foundation for an advanced corporate
governance structure and talent base, and facilitates retaining and attracting global talent across industries.

        FF Global is managed by a committee, which consists of managers elected or appointed by its
partners. As of the date of this Disclosure Statement, FF Global had 22 partners. YT, who is not a
member of FF Global, serves as one of the managers on the committee. Jiawei Wang is the managing
Partner of FF Global and has veto rights over FF Global’s corporate actions. FF Global acts upon the
committee’s decisions, which are determined by the affirmative approval of a majority of the managers
who are present and vote on the matter, subject to the veto rights of the managing Partner over certain
matters. The Partners are in the process of reviewing the governance of FF Global and there may be
changes to this structure in the future.

        The Partners hold their interests in Smart King indirectly through FF Global and three other
intermediary holding companies. The Partners collectively own 100% of the equity interests in FF Global,
which owns 80% of the equity interests in Pacific Technology. Pacific Technology owns 100% of the
equity interests in FF Peak Holding Limited, a British Virgin Islands Company (“FF Peak”), which in
turn holds 100% of the equity interests in FF Top. As of the date hereof, FF Top owned 600,000,000
Class B preferred shares of Smart King.

        According to the subscription agreements, the Partners subscribed for the units at the per unit
price of $0.50. The total consideration of units was to be paid in ten (10) installments with the first 10%
due and payable in five (5) months after the closing and the remaining 90% being paid in nine equal,
successive annual payments due and payable in five (5) months after the applicable anniversary of the
respective closing date.

        If the Series B Equity Financing (as defined below) of Smart King has a pre-money valuation of
not less than $529.5 million, the $0.50 per unit purchase price shall be adjusted to $4.9 per unit. The
respective Partner shall pay an additional $4.4 per unit to FF Global but such payment will only be paid

                                                      24
              Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 40 of 167



after offsetting distributions or payments made by FF Global to such Partner. The increased $4.9 per unit
purchase price shall apply to units that have not been paid by the Partners prior to the equity financing. FF
Global also has certain redemption rights and rights to reacquire the units of Partners who terminate their
employment with FF.

         In addition to capital contributions, several partners lent approximately $15.3 million to FF
Global pursuant to certain promissory notes dated as of June 26, 2019. After receiving the funds from the
Partners, on July 5, 2019, FF Global subscribed, at a purchase price of $0.50 per unit, for 362,352,941
common units of Pacific Technology, which represented 100% of the issued and outstanding common
units of Pacific Technology and 80% of the total equity interest of Pacific Technology. The remaining
20% interest is owned by West Coast LLC, a Delaware limited liability company (“West Coast”), which
holds 90,588,235 preferred units of Pacific Technology. As noted below, YT owns 100% of the equity
interests in West Coast.

         On June 26, 2019, FF Global lent approximately $16.5 million to Pacific Technology, which then
lent the same amount to Ever Trust LLC, a Delaware limited liability company, and Ever Trust LLC lent
the same amount to FF to support FF’s daily operations. When FF Global purchased the common units of
Pacific Technology on July 5, 2019, part of the consideration was paid by cancelling the relevant
promissory note.

         After giving effect to the FF Global transactions, YT retains the following economic rights. First,
YT retained the right to direct Pacific Technology to direct FF Top to transfer 147,048,823 Class B
ordinary shares of Smart King to a creditor trust. These interests represent 10% of Smart King’s equity.
Second, YT retained 100% of the preferred units of Pacific Technology, which entitle YT to (1) a priority
distribution of up to $815.7 million (subject to certain adjustments) from Pacific Technology’s 30.8% of
Smart King’s equity interest, after the return of capital to the management, (2) a special distribution of
10% of the remaining amounts from Pacific Technology’s 30.8% of Smart King’s equity interest, and
(3) thereafter a distribution based on the 20% percentage interest of the units of Pacific Technology.

                e.       Organizational Chart

         Below is a simplified organizational chart for Smart King and certain of its key affiliates as of the
date of this Disclosure Statement, and before giving effect to any awards under the 2020 Equity Incentive
Plan or any other equity incentives or conversion of securities:




                                                     25
               Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 41 of 167




(i) Includes the 10% interest of Smart King to be transferred by FF Top to the Trust upon consummation
of the Plan.

                  3.       Indebtedness of FF and Smart King

       The CompanySmart King has received approximately US$1.7 billion in funding—US$900 million
from YT and other sources, and US, as discussed above, $800 million from Season Smart, an affiliate of
Evergrande. After a restructuring agreement with Evergrande, Season Smart owns 32% of the Company on a fully
diluted basis. Evergrande had committed to inject another US$1.2 billion over the next two years, but on December
31, 2018, Evergrande and the Company reached a settlement and Evergrande was released from its obligation to
make additional investment in the Company. As of December 31, 2018, the CompanySmart King had cash and
restricted cash of approximately US$7.4 million, and a working capital deficit of US$579.1 million.

          To launch the FF 91 and prepare for future expansion, the Company will need further financing. In April
2019, the Company entered into an agreement with Birch Lake Fund Management LP (“Birch Lake”), with US$15
million in the first tranche and US$45.0 million in the second. The Company intends to use a combination of equity
financing and bridge debt financing to sustain and continue its operation and development, including (i) paying off
its existing debts, many of which will mature soon, (ii) launching production of the FF 91 and further developing the
FF 81, and (iii) preparing for future financings, which may include an initial public offering.

         Since China Merchants Bank froze all the assets and operating accounts of YT and LeECo group (which
were worth, at the time, substantially greater than the default amount) that directly led to the cash crunch and
collapse of LeEco group, YT has repaid over US$3 billion worth of debts, with remaining assets that are yet to be
disposed of and are estimated to be valued around US$1 billion. The Trust is comprised of all YT’s personal assets
in the United States.

         On April 29, 2019, FF entered into a term loan agreement for a principal amount of $15.0 million
with BL Mobility Fundco, LLC, as the lender, and Birch Lake Fund Management (“Birch Lake”), as the
agent and collateral agent. The loan matured and was paid off on September 30, 2019. The loan was
guaranteed by Smart King and several of its subsidiaries in the U.S., the Cayman Islands, and Hong
Kong, and was secured by a first lien on substantially all tangible and intangible assets of the borrowers
and guarantors. Proceeds of the loan were used to pay down existing liabilities and fund the working
capital needs of FF. The loan bore interest at 15.50%, and a default rate of 21.50%. The loan was subject
to a liquidation preference premium of up to 63.50% of the original principal amount, of which the
borrowers had the right to convert 30% into equity interests of Smart King.

         On April 29, 2019, FF entered into a note purchase agreement (“NPA”) with certain purchasers,
U.S. Bank National Association, as the notes agent, and Birch Lake, as the collateral agent. The notes are
guaranteed by Smart King and several of its subsidiaries in the U.S., Cayman Islands, and Hong Kong.
The aggregate principal amount of notes that may be issued under the NPA is $200.0 million. As of the
date of this Disclosure Statement, a total of $45.0 million of notes were issued at a 10% interest rate, and
are collateralized by a first lien, with second payment priority, on substantially all tangible and intangible
assets of the borrowers and guarantors. The originally maturity date of the notes was October 31, 2019,
however, FF obtained an extension of the maturity date to May, 31, 2020. In addition, FF is currently
seeking a new bridge financing, partly to pay off the existing notes. However, there is no assurance that
any of the funding will be available on terms that are acceptable to FF or at all. In the event that FF fails
to obtain an extension, and/or fails to secure capital to pay off the note, and the lender decides to foreclose

                                                         26
               Case 19-12220-KBO               Doc 95       Filed 11/15/19        Page 42 of 167



on the collateral, FF’s business and operations will be materially disrupted, as there is no assurance FF
can continue as a going concern.

        In addition to the loans described above, a loan in the principal amount of $10.0 million was
provided by Evergrande as part of the restructuring agreement entered into by Smart King and
Evergrande on December 31, 2018, which was drawn down in January 2019. The loan bears interest at an
annual rate of 10% if repaid by June 30, 2019, and increases to 15% per annum thereafter. The loan
matured on June 30, 2019 and Smart King is currently in default. As of July 31, 2019, the full principal
amount of $10.0 million remained outstanding.

                  4.       FF’s Management

        The following table sets forth information regarding FF’s executive officers as of the date of this
Disclosure Statement.

Directors and Executive Officers                            Age           Position/Title
Yueting Jia                                                 45            Founder and Chief Product and User
                                                                          Officer, Director
Dr. Carsten Breitfeld                                       56            Global Chief Executive Officer
Matthias Aydt                                               62            Vehicle Chief Engineer, Director
                                                                          VP of Global Capital Markets,
Jiawei Wang                                                 29            Director
Chaoying Deng                                               61            VP of Government Affairs, Director
Chui Tin Mok                                                44            EVP of Global UP2U, Director
Jarret Johnson                                              52            Acting General Counsel, Secretary
To fulfill the obligations, address his personal debt issues and give every creditor an equal chance to be repaid, YT
believes that the Consensual Restructuring is the most viable and least costly option. But, if the Consensual
Restructuring cannot be consummated, he is soliciting acceptances to the Prepackaged Plan. He believes that
soliciting acceptances of the Prepackaged Plan will allow him to restructure his financial affairs if the Consensual
Restructuring cannot be consummated.
          Upon completion of the Restructuring, YT will no longer hold his existing equity interest in the Company.
Together with the Partnership Program (described herein) established by the Company, YT believes the
Restructuring will lay out a solid foundation for the Company’s success and maximize the value of the Company’s
equity assets, with the goal to address YT’s direct, guarantor and indirect debts. YT has indicated his intent to
continue to work with the team at the Company to achieve its strategic goals, and maximize the value of the
Company’s shares. In turn, the Trust would still have a stake in the future. The Trust will be controlled and managed
by the Creditor Trust Committee and the Trustee. The Restructuring is intended to give creditors three layers of
protection. First, they would still maintain their disposition right to all of YT’s and other direct debtors’ frozen
Chinese assets. Second, the primary obligors and guarantors, aside from YT, would continue to be contractually
obligated to fulfill their payment obligations. Third, all creditors will have a legal right to participate in the
disposition of YT’s assets and enjoy the relevant economic interest through the Trust.

         YT is FF’s founder and a Director of FF, and had served as the Chief Executive Officer since
FF’s inception in 2014 until September 2019. Currently, YT serves as FF’s Chief Product and User
Officer, overseeing product definition, user experience and the overall implementation of the internet eco-
system model. YT received his master’s degree in Cooperation Management from Shan Xi University.
If the conditions to the Consensual Restructuring are not satisfied and the Prepackaged Plan is not consummated,
YT could be forced to liquidate his assets through chapter 7. This might lead to increased costs and expenses from
fees payable to a trustee and professional advisors, the erosion in value of his personal assets, and the substantial
increases in claims which would be satisfied on a priority basis. In light of this, YT has determined that confirmation
of the Consensual Restructuring and Prepackaged Plan will provide each creditor with a recovery that is not less
than it would receive in a liquidation under the Bankruptcy Code. YT believes that the values received by any



                                                          27
               Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 43 of 167



creditor would diminish in any liquidation. It is also possible that litigation would ensue after a liquidation. This
could significantly delay any distributions even further.




                                                         28
             Case 19-12220-KBO           Doc 95      Filed 11/15/19      Page 44 of 167



        Dr. Carsten Breitfeld has served as FF’s Global Chief Executive Officer since September 2019.
Dr. Carsten Breitfeld is a veteran in the automotive industry, and had served at positions with BMW
Group for approximately 20 years and served as its Group Vice President and Head of the i8 Vehicle
Program, which gave birth to the i8 luxury plug-in hybrid model. From April 2016 to April 2019, Dr.
Breitfeld was the Chief Executive Officer and Chairman of the Board of BYTON, a Chinese electric
vehicle startup cofounded by Dr. Breitfeld and having its operations in multiple countries. Dr. Breitfeld
received his Ph.D. degree in Mechanical Engineering from the University of Hannover.

        Mr. Matthias Aydt has served as FF’s Vehicle Chief Engineer since July 2017 and a director of
FF since February 2019. Prior to joining FF in July 2016, Mr. Aydt served as the vice president of Qoros
Auto from 2015 to 2016, various positions at Magna Steyr from 2006 to 2014, including Branch Manager
from 2011 to 2014 and Head of Project Management from 2010 to 2011, Managing Director of IVM
automotive, Senior Manager at Wilhelm Karmann, Vice President at CTS Fahrzeug-Dachsystem GmBG
and an engineer at Porsche. Mr. Aydt received his Bachelor of Science degree from Fachhochschule Ulm
- Hochschule für Technik.

        Mr. Jiawei Wang has served as FF’s Vice President of Capital Markets since May 2018, and
FF’s director since December 2017. Prior to joining FF, Mr. Wang co-founded Galaxy Global Inc. in
September 2013 and worked as a private equity analyst at Knights Investment Group from December
2013 to February 2014. Mr. Wang received his bachelor degree’s in Finance from Central University of
Finance and Economics and his master degree in economics from New York University.

        Ms. Chaoying Deng has served as FF’s Vice President of Government Affairs since November
2019, and FF’s Director since December 2017. Prior to joining FF in 2014, Ms. Deng served as the Chief
Executive Officer of Red Dragonfly Entertainment from November 2010 to 2014, Vice President of
Business Development at Pipeline Micro Inc. from March 2008 to July 2010, Vice President and General
Manager of Quantum Leap Interactive from November 2006 to December 2007, the Director of Global
Accounts Business at Fujitsu (China) Holdings Co., Ltd. from October 2001 to August 2007. Ms. Deng
received her Associate of Science Degree in Electrical Engineering from Northwest University of
Engineering and Master’s degree in Business Administration from Hawaii Pacific University.

         Mr. Chui Tin Mok has served as FF’s Executive Vice President of UP2U since January 2019,
and FF’s Director since February 2019. Prior to joining FF, Mr. Mok founded 18Financial Group Limited
in July 2017. From December 2013 to July 2017, Mr. Mok served as the group Chief Marketing Officer
of LeEco from December 2013 to July 2017, Global Vice President of Sales and Marketing at Meizu
Technology Co., Ltd. from September 2010 to October 2013, General Manager at Skyway (Woow
Digital) Technology Ltd. from March 2008 to September 2010. Mr. Mok received his higher diploma in
Building Service Engineering from Hong Kong Institute of Vocational Education, and his Executive
Master’s degree in Business Administration from International Business Academy of Switzerland.

        Mr. Jarret Johnson has served as FF’s Acting General Counsel since November 2018 and the
Secretary of FF since September 2018. Prior to joining FF in May 2018, Mr. Johnson has served as the
Assistant General Counsel at Toyota Financial Services from April 2003 to September 2017, and Vice
President and General Counsel at USBX from October 2000 to April 2003. Mr. Johnson received his
bachelor’s degree in Industrial Engineering and Management from Oklahoma State University, and his
Juris Doctor from Loyola Law School.




                                                   29
              Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 45 of 167



                5.       2020 Equity Incentive Plan

        In order to align incentives and reward YT and other key members of management in achieving
FF’s strategic goals, it is anticipated that Smart King will adopt the 2020 Equity Incentive Plan, subject to
the consummation of the Plan. Under the 2020 Equity Incentive Plan, the board of directors of Smart
King may grant certain stock-based awards upon the achievement of financial targets upon a Distribution
Event (as defined below). The total available equity awards under the 2020 Equity Incentive Plan will be
as follows:

     Smart King Value
                                         $5,000                 $10,000                     $21,000
       (in millions)
                                          2%                 Additional 3%               Additional 3%
Dilution                            (Post series B)           (Post IPO)                  (Post IPO)


                6.       FF’s Strategy

         FF aims to capture high-value users through its transformative products, technologies, and
sharing platforms, while cultivating and growing its shared intelligent mobility ecosystem, to provide an
ultimate user experience. In order to achieve its mission, FF will continue to focus on the following
initiatives:

                a.       Secure Substantial Financing

         Bringing a visionary electric vehicle to the market–from design to engineering to development to
manufacturing–is capital intensive. FF intends to secure long-term financing in order to focus its
resources on the execution of its business plan, while in the interim, obtaining new bridge debt financing
to sustain its engineering efforts and operations. FF intends and is currently seeking to use a combination
of equity financing and bridge debt financing to pay off its existing debts. See “Management’s Discussion
and Analysis of Financial Condition and Results of Operations of Smart King Ltd.,” attached hereto as
Exhibit C.

        FF has engaged Stifel, Nicolaus & Co. (“Stifel”) to assist it in raising equity financing. With the
assistance of Stifel, FF is seeking to raise $850 million through the issuance of Series B Preferred shares
(the “Series B Equity Financing”). FF intends to close the Series B Equity Financing by January 2020.
There can be no assurance that FF will be able to complete the Series B Equity Financing, or any other
financing, on a timely basis and/or on reasonable commercial terms, or at all.




                                                      30
              Case 19-12220-KBO            Doc 95      Filed 11/15/19      Page 46 of 167



                b.       Kick-Start Production of the FF 91

        The FF 91 represents a bold new breed of electric mobility that combines high performance,
precise handling, the comfort of an ultra-luxury passenger vehicle, and a unique collection of intelligent
internet features. It leverages the variable platform architecture (“VPA”) structure designed and
engineered in-house, which is a flexible powertrain system featuring a monocoque vehicle structure in
which the chassis and body are an integrated form. This integrated platform provides measurable
improvements in overall vehicle rigidity, safety, and handling. It features a multi-motor configuration and
an all-wheel drive system. With 3 electric motors (one in the front and two in the rear), the FF 91 is
designed to be expected to produce 1,050 horsepower and 12,510 Newton meters (Nm) of torque to all
four wheels, which enables the FF 91 to accelerate from zero to 60 mph in 2.39 seconds. In addition, the
FF 91’s all-wheel drive system offers greater traction, control and precise power distribution. This
technology delivers superior acceleration and safety. It leverages rear-wheel steering for agile cornering,
allowing drivers to confidently execute maneuvers.

        Bringing the FF 91 to the market is critical to sharing FF’s vision with the world. FF has finished
designing and engineering the FF 91 and has identified component sourcing for virtually all of the parts
required for production of the FF 91, other than the front steering gear. FF is currently preparing to
execute a plan to refurbish its manufacturing facility in Hanford, California, and obtain the equipment
necessary to support the production of the FF 91. As of the date of this Disclosure Statement, 90% of the
factory equipment was in the buy-off stage at suppliers’ facilities. FF expects to start production of the FF
91 within nine months after completion of the Series B Equity Financing, and to deliver approximately
100 units to the market before the IPO of its shares (targeted for as early as early-to-mid-2021). Assuming
the Series B Equity Financing can be completed, FF intends to complete the build-out of the Hanford,
California, manufacturing facility, and once fully built-out FF estimates an annual production capacity at
the Hanford, California manufacturing facility for the FF 91 of up to approximately 10,000 cars per year
beginning in 2021. In order to ensure the beginning of the production of the FF 91 by its earliest start-date
of October 2020, FF has set the following target timeline, assuming it closes the Series B Equity
Financing by January 2020:

        •    launch, as early as January 2020, the User Experience Program, or user-planning-to-user
             (“UP2U”), which is a process designed to involve users directly and loop in their feedback
             at all points of the product lifecycle, including design, research & development,
             manufacturing, communications, sales, after sales, and charging;
        •    build out the Hanford, California manufacturing facility beginning no later than March
             2020, or two months after the closing of the Series B Equity Financing;
        •    settle all payables due to suppliers and reengage such suppliers no later than April 2020;
             restart the FF 91 pre-production builds for final testing in April 2020, or three months after
             the closing of the Series B Equity Financing;
        •    complete testing and validation, including self-certification of United States Federal Motor
             Vehicle Safety Standards (“FMVSS”) and National Highway Traffic Safety Administration
             (“NHTSA”) bumper standards, compliance, and manufacturing of the FF 91 in October
             2020, or nine months after the closing of the Series B Equity Financing; and
        •    deliver the first 100 units of the FF 91 to the market until April 2021, or fifteen (15) months
             after the closing of the Series B Equity Financing.

       In addition, as FF views the PRC as an important production base for its future products to be
launched and an essential market for FF’s development and future growth, FF is planning to build up its
own manufacturing capability in the PRC through its joint venture as part of FF’s dual-market strategy.


                                                     31
              Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 47 of 167



                c.       Hire Talent

        In September 2019, FF hired a new global Chief Executive Officer, a BMW AG veteran, Dr.
Carsten Breitfeld, to facilitate bringing FF’s vision to fruition. Assuming FF is able to complete the Series
B Equity Financing, FF intends to hire additional employees, particularly in the area of supply chain, user
design and engineering, manufacturing, and other functions, to expand its talent pool and drive
technological innovation.

                d.       Sales Efforts

         FF intends to establish an on-line and off-line sales network. A prospective buyer may place
orders directly through FF’s mobile application or directly at the offline stores, and be serviced through
the FF self-owned stores that FF plans to establish in certain key markets or FF partnership stores that FF
plans to open with its franchise partners. FF also intends to launch its User Experience Program, or UP2U
as early as January 2020, in order to engage prospective buyers and users.

                7.       FF Legal Proceedings and Vendor Trust

         FF has been involved in litigation with contractors and suppliers due to cash constraints it has
historically faced. As part of its financing efforts and to regain support from its contractors and suppliers,
on April 29, 2019, FF established the Faraday Vendor Trust (the “Vendor Trust”) securing past due
payables up to $150 million. The Vendor Trust is being managed by Force Ten Partners as the vendor
trustee. All obligations due under the Vendor Trust are collateralized by a first lien, with third payment
priority, on substantially all of FF’s tangible and intangible assets. FF intends to satisfy the payables of
the suppliers participating in the trust with the Series B Equity Financing that it intends to raise. The
participating vendors agreed not to bring legal claims for overdue payment and to continue to cooperate
with FF. Also, most of the vendors agreed to resume supply once FF has secured additional funding. All
participating vendors are required to forbear from exercising remedies on any payables not tendered to or
accepted by the Vendor Trust. As of the date of this Disclosure Statement, vendors owed aggregate
payables of approximately $141.0 million have agreed to participate in the Vendor Trust, including
several major vendors who have filed lawsuits against FF. FF estimates that the participating payables
constitute all past due payables of approximately 80% of FF’s suppliers. As of the date of this Disclosure
Statement, litigation proceedings with five vendors who did not participate in the Vendor Trust are still
pending.

                8.       YT’s Interests

         As described above in in connection with FF’s Partnership Program, YT retains the economic
interest with respect to all of the membership interests of West Coast. Based on the valuation of Smart
King as of December 31, 2018, the value of YT’s interests in West Coast is $862,241,246.67. YT,
through West Coast, has a preferred distribution right in connection with 30.8% of Smart King’s equity
interest, which is collectively owned by YT and the management through the Partnership Program. Such
right will entitle him to a priority distribution of up to $815.7 million (subject to certain adjustments),
after the return of capital to the management, a special distribution of 10% of the remaining amounts and
thereafter, a normal distribution of 20% of the balance owned by Pacific Technology. The remaining
equity of Smart King is owned by Evergrande and the option holders and Class A ordinary shareholders
under Smart King’s equity incentive plan.




                                                     32
              Case 19-12220-KBO           Doc 95        Filed 11/15/19     Page 48 of 167



D.      YT’s Other Assets

                1.       Chinese Assets

         Chinese authorities have frozen YT’s personal assets located in the PRC. Such assets include
(a) approximately $88,679.76 in deposits with various banks, such as China CITIC Bank and China
Merchants Bank Corporation; (b) real estate in the PRC worth approximately $4,773,946.48; and
(c) equity interests worth approximately $221,088,159.86 in various entities, such as Leshi Information
Technology Co. Ltd. (delisted) and Scent (Beijing) Technology Co. Ltd. These assets are subject to
claims against YT and his ownership of equity interests is subject to the creditor claims of those entities.

        YT’s frozen Chinese bank deposits include the following:

           Institution Name                Account Type                         Amount
 China CITIC Bank (China)                      Savings        $13,797.90

 China CITIC Bank (China)                      Savings        $18,964.20

 Hua Xia Bank (China)                          Savings        $10.89

 China Merchants Bank Corporation              Savings        $0.76

 Bank of China (Hong Kong) Limited             Savings        $55,900.96

 China Minsheng Bank                           Savings        $5.05

 Shanghai Pudong Development Bank              Savings        Unknown

 Shanghai Commercial Bank                      Savings        Unknown

 Bank of Beijing                               Savings        Unknown

 China Everbright Bank                         Savings        Unknown


        YT’s frozen Chinese real estate interests include the following:

                Address                         Value                      Other Information
 Room 2003, Unit 4, Block 6, Area 2        $1,145,890.14      Property has been seized by Shanghai High
 Shuang Hua Yuan Nan Li Chaoyang                              People’s Court
 District Beijing, 100022 China
 Room 2001, Unit 5 Hai Sheng Ming          $3,532,281.69      Property has been seized by Shanghai High
 Yuan, No. Yi 36 Dongcheng District                           People’s Court
 Beijing, 100027 China
 Room 1602, Block 11, Ting Lan               $95,774.65       Pending sale at an auction by the Chinese
 Yuan Century City, Hangzhou,                                 Courts
 Andong Town Cixi Zhejiang
 Province 315327 China




                                                    33
                Case 19-12220-KBO               Doc 95       Filed 11/15/19       Page 49 of 167



          YT’s frozen Chinese equity interests include the following:

               Name of Entity                    % of Ownership                          Value
    Leshi Information Technology Co.                  23.08%            $219,169,850.004
    Ltd. (delisted)
    Scent (Beijing) Technology Co. Ltd.                2.27%            $1,918,309.865

    Leshi Holding (Beijing) Co. Ltd.                  92.07%            Unknown

    Beijing Baile Culture Media Co., Ltd.               99%             Unknown


                   2.       Claims Against the Wen Entities

         As set forth in the Schedules, YT’s bankruptcy estate may hold claims for fraud, breach of
contract, defamation and/or unjust enrichment, and other potential causes of action against Xiaodong Wen
(“Wen”) and various entities under his control, including SLC, TWC Group Co., Ltd., Shanghai Zheyun
Business Consulting Partnership (Limited Partnership), Beijing Blue Giant Real Estate Investment Fund
Management Center (Limited Partnership), and Shenzhen Jincheng Commercial Factoring Co., Ltd.
(collectively, the “Wen Entities”). See Schedules, Schedule A/B, item 33. Through a series of transactions
in 2017, after obtaining certain interests of YT and his affiliate, the Wen Entities breached their
obligations, resulting in hundreds of millions of dollars in damages. YT intends to investigate these
transactions for the benefit of his estate and his creditors.

        YT believes that the following events took place and gave rise to his potential claims against the
Wen Entities (for the purpose of the following transactions, all amounts are denominated in the Chinese
currency Renminbi except where the dollar sign “$” is used):

         Through capital injection and share purchases, YT, through his nominee, accumulated 66.67% of
          the ownership interests in Beijing Dongfang Cheyun Information Technology Co., Ltd.
          (“Yidao”). Subsequently, YT invested approximately 4 billion in Yidao to facilitate its
          operations.

         Yidao borrowed 1.4 billion from Zhongtai Chuangzhan on a secured basis with the Leshi building
          as collateral. Of the 1.4 billion, Yidao lent 1.3 billion to Leshi Holding and kept the remaining 0.1
          billion to support its operations. Currently, the value of the Leshi building exceeded 1.4 billion.

         In 2017, when Yidao faced short-term liquidity issues, YT reached out to Wen for assistance. In
          exchange, Wen hoped to—and later did—become the nominee holder of 66.6% of Yidao’s
          shares. YT also agreed to gift 5% of Yidao’s outstanding shares to Wen. Importantly, Wen
          stipulated that, upon a successful future capital raise, YT would redeem those shares based on the
          consideration received from Wen in connection with his assistance to Yidao.

         Yidao successfully completed a new round of financing, including a debt conversion and CITIC
          Bank’s strategic investment of 1.5 billion. At that time, based on valuations in connection with
          the financing, Yidao’s overall valuation exceeded 7 billion, and the value of the 66.67% of
          Yidao’s shares of which Wen was the nominee was worth at least 4.5 billion. However, Wen

4     Based on share price prior to cessation of trading on April 26, 2019.
5     Based on RMB 600 million equity financing transaction in January 2018.


                                                           34
              Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 50 of 167



        breached his promise and refused to return the shares to YT. In order to reclaim the Yidao shares,
        YT negotiated in good faith with Wen and considered multiple proposals from Wen. Eventually,
        the Wen Entities promised to release the Leshi Group from a 1.3 billion claim that the Wen
        Entities had against the Leshi Group. The Wen Entities also promised to extend a loan in the
        amount of 200 million to Leshi Group. Nonetheless, Wen has continued to refuse to return the
        Yidao shares of which he was a nominee. Wen has also not released the 1.3 billion claim or made
        the 200 million loan.

        In addition, YT believes that Wen directed SLC to commence an arbitration proceeding against
YT on account of a $10 million debt obligation. Upon obtaining the arbitration award, the Wen Entities
sought enforcement of the award in the United States in an attempt to foreclose on and potentially
liquidate YT’s interest in Smart King in a fire sale, which would ultimately destroy the value of Smart
King at the expense of all stakeholders.

E.      Certain Relationships, Related Transactions, and Former Affiliates

                1.       Affiliate Notes Payable

        As disclosed in the “Summary of Selection Financial Information of Smart King Ltd.,” attached
hereto as Exhibit D, certain entities affiliated or formerly affiliated with YT or Smart King have made
loans to Smart King. Most of these loans originated from transactions where the affiliate borrowed funds
in Renminbi from a third party and then lent the funds to Smart King in United States Dollars. In two
instances, an affiliate borrowed from a third party lender and then lent to another affiliate, which then lent
to Smart King in US Dollars. Because of the obligations of each of these parties to repay the third party
lenders as well as their financial creditors (and loans), neither YT nor Smart King is expected to recover
any value if and when the notes are repaid. In addition, as discussed below, Ocean View lent $4.4 million
to Smart King.

                2.       Ocean View

         On November 9, 2007, YT established Success Pyramid Ltd (“Success”) and paid $50,000 for
50,000 shares of Success, and in August 2014, YT established Ocean View, a California corporation
wholly owned by Success. During 2014 and 2015, Ocean View purchased real property located at 7, 11,
15, 19, and 91 Marguerite Drive, Rancho Palos Verdes, California. To purchase the real properties located
at 7, 11, and 15 Marguerite Drive, Ocean View borrowed and later repaid $12 million from Smart
King. In connection with Ocean View’s purchase of real property located at 19 Marguerite Drive, YT
borrowed $7.4 million from Shanghai Yuetian Ltd. and contributed the same amount to Ocean View as
paid-in capital. Additionally, in connection with the purchase of real property located at 91 Marguerite
Drive, Ocean View borrowed $7.5 million from LeSoar Holdings Limited (“LeSoar”), an entity
previously controlled by YT. Over the past 4 years, Ocean View has refinanced its original loans and
entered into certain transactions through which it made loans to certain affiliated and non-affiliated
entities. During this time, Ocean View made numerous loans totaling approximately $21.4 million to
Smart King to support its operations. Smart King has paid down its debts to Ocean View, and as of June
30, 2019, Smart King owed Ocean View $4.4 million. On December 8, 2017, YT sold all his interests in
Success for consideration of approximately $6.5 million, consisting of a promissory note in the amount of
approximately $2.4 million and the assumption of YT’s liabilities (including the assumption of lease
agreements) in the amount of approximately $4.1 million. In 2018, the purchaser of Success paid the full
contract price of $6.4 million.




                                                     35
               Case 19-12220-KBO              Doc 95       Filed 11/15/19         Page 51 of 167



         At this time, the total assets of Ocean View include approximately $27.9 million in real property
and approximately $27.3 million in loans receivable. Ocean View’s liabilities total approximately $51.6
million.

                  3.       LeSoar

          LeSoar was established by a company controlled by YT in 2014 to hold certain investments.
LeSoar relied on financing from third parties to fund its various investments. One of the investments
made by LeSoar was the acquisition of 10,904,079 shares of Lucid Motors Inc. for approximately $67
million. In September 2017, LeSoar transferred 4,292,861 shares in satisfaction of its parent company
liabilities and in doing so, offset the loan payable to the parent company. During 2017, LeSoar faced
certain liquidity issues and it was difficult to maintain normal business operations. On October 20, 2017,
LeSoar was sold for nominal consideration to Innovation Era Holding, Inc. YT is informed that, after the
sale to Innovation, LeSoar transferred 4,906,707 shares of Lucid in satisfaction of its former parent
company’s obligations and in doing so, offset the loan payable to its former parent company, which
LeSoar assumed in connection with the share purchase, and that LeSoar currently owns 990,225 shares of
Lucid Motors Inc.

                                                         III.

                             THE PREPACKAGED PLANCHAPTER 11 CASE

          The Prepackaged Plan consists of a plan of reorganization under chapter 11 of Title 11 of the United States
Code (as amended from time to time, the “Bankruptcy Code”). If YT decides to implement the Prepackaged Plan,
he will file a petition under the Bankruptcy Code. In this Offering Memorandum, YT is referred to as the “Debtor”
in the context of such a petition and as the “Reorganized Debtor” following the Effective Date of the Prepackaged
Plan. All capitalized terms used in this Offering Memorandum and not defined will have the meanings assigned to
them in the Prepackaged Plan, a copy of which is attached to this Offering Memorandum as Exhibit B. The
summary of the Prepackaged Plan included in this Offering Memorandum is qualified in its entirety by reference to
the provisions of the Prepackaged Plan; to the extent there is any conflict between this Offering Memorandum and
the Prepackaged Plan, the terms of the Prepackaged Plan shall govern.

A.       Voluntary Petition

        On October 14, 2019 (the “Petition Date”), YT has not commenced athe chapter 11 case by filing
a voluntary petition for relief under chapter 11 of the Bankruptcy Code at this time. However, whether or not
the Consensual Restructuring could be consummated with the required acceptances by the holders of the Debt
Claims, YT may commence a chapter 11 case in order to restructure his financial affairs. This Offering
Memorandum solicits acceptance of the Prepackaged Plan and contains information relevant to a decision to accept
or reject the Prepackaged Plan.. YT has continued, and will continue until the Effective Date, to operate as a
debtor in possession.

          Although every effort has been made to ensure that statements and information concerning YT set forth in
this Offering Memorandum are complete and accurate, such statements and information have not been approved by
a Bankruptcy Court as containing adequate information or otherwise satisfying the informational requirements for
soliciting votes to accept or reject the Prepackaged Plan. Should YT proceed with the Prepackaged Plan, he intends
to seek such approval from the Bankruptcy Court.

B.       Retention of Advisors for the Debtor

        After the commencement of the chapter 11 case, YT requested approval to employ the following
professional firms: (i) Pachulski Stang Ziehl & Jones LLP as bankruptcy counsel; (ii) O’Melveny &



                                                         36
              Case 19-12220-KBO            Doc 95       Filed 11/15/19        Page 52 of 167



Myers LLP as special corporate, litigation, and international counsel; and (iii) Epiq Corporate
Restructuring, LLC as the Voting Agent and Noticing and Claims Agent.

C.      The Creditors’ Committee

        On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured Creditors
(the “Creditors’ Committee”) in this chapter 11 case pursuant to section 1102(a)(1) of the Bankruptcy
Code [D.I. 45]. The Creditors’ Committee consists of the following members: (i) Ping An Bank., Ltd.
Beijing Branch; (ii) China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye Investment
Management Center LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v) Shanghai
Qichengyueming Investment Partnership Enterprise;

         The Creditors’ Committee has retained the following professional firms: (i) Lowenstein Sandler
LLP, as bankruptcy counsel; (ii) Potter Anderson & Corroon LLP, as Delaware co-counsel; and
(iii) Alvarez & Marsal North America, LLC, as financial advisor.

D.      DIP Facility

        In the near term, the Debtor will be filing a motion for approval of postpetition financing. After
the commencement of the chapter 11 case, the Debtor and his advisors contacted several potential lenders
regarding the Debtor’s postpetition financing needs. Ultimately, the Debtor determined that obtaining
financing from Pacific Technology, an affiliate of the Debtor (the “DIP Facility”), provided the most
favorable terms to the Debtor under the circumstances. With the liquidity available from the DIP Facility,
the Debtor can stabilize his affairs and pay his postpetition expenses, including administrative expense
claims. Please review the motion to approve the DIP Facility for further details regarding the DIP Facility.

E.      Claims Process and Bar Date

         On October 17, 2019, the Debtor filed his (i) Schedules identifying the assets and liabilities of his
estate and (ii) Statement of Financial Affairs [D.I. 28].

         On November 13, 2019, the Bankruptcy Court entered an order [D.I. 87] (the “Bar Date Order”)
establishing the deadlines for the filing of proofs of claim in this chapter 11 case. These dates are as
follows:

                        the deadline for creditors (other than governmental units and certain other parties
                         excused from filing proofs of claim under the Bar Date Order) to file proofs of
                         Claim against the Debtor is January 24, 2020, at 5:00 p.m. (ET) (the “General
                         Bar Date”);

                        the deadline for governmental units to file proofs of Claim against the Debtor is
                         April 13, 2020, at 5:00 p.m. (ET);

                        a bar date for Claims amended or supplemented by an amendment to the
                         Schedules by the later of (a) the General Bar Date; and (b) the date that is twenty-
                         one (21) days after the date that notice of the applicable amendment to the
                         Schedules is served on the claimant; and

                        Neither the SEC nor any state securities commission has approved or disapproved this
                         Offering Memorandum as it pertains to the Prepackaged Plan. Pursuant to the
                         Prepackaged Plan, any rights issued under, pursuant to or in effecting the Prepackaged
                         Plan, and the offering and issuance thereof by any party, including, without limitation,


                                                      37
                Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 53 of 167



                            the Company, are exempt from section 5 of the Securities Act, if applicable, and from
                            any state or federal securities laws requiring registration for offer or sale of a security or
                            registration or licensing of an issuer of, underwriter of, or broker or dealer in, a security,
                            and otherwise enjoy all exemptions available for distributions of securities under a plan
                            of reorganizationa bar date for any Claims arising from or relating to the rejection
                            of executory contracts or unexpired leases, in accordance with all applicable law,
                            including without limitation section 1145365 of the Bankruptcy Code. by the later of
                            (a) the General Bar Date; (b) the date that is thirty (30) days after the entry of the
                            order authorizing the rejection of the executory contract or unexpired lease; and
                            (c) any date that the Bankruptcy Court may fix in the applicable order approving
                            such rejection.

          The Debtor has provided notice of the bar dates above as required by the Bar Date Order.

          IV.

 Nothing in the Prepackaged Plan or this Offering Memorandum is or shall be deemed a waiver of any rights or
 defenses of YT under the Bankruptcy Code, all of which are reserved and preserved.

                                    Summary of Terms of the Prepackaged Plan

          YT has prepared the Prepackaged Plan as an alternative method for effecting the Restructuring if the
 conditions to the completion of the Exchange Offer, including the tender by all holders of Debt Claims (which YT
 reserves the right to waive in his sole and absolute discretion), are not met or waived but the required acceptances to
 seek confirmation of the Prepackaged Plan are received. YT is therefore soliciting the vote of the holders of the Debt
 Claims (as described below) in favor of the Prepackaged Plan by circulating ballots for the Prepackaged Plan with
 this Offering Memorandum.

          The Prepackaged Plan provides that (a) holders of Administrative Claims, Priority Claims, and U.S.
 Secured Claims will be entitled to payment of their Allowed Claims in full and (b) holders of Debt Claims will
 receive their pro rata share of the Trust Interests.

          The value of the Trust Interests will be necessarily tied to the value of its interests in the Company, and
 there can be no assurance as to the value of the Company, at this time or in the future. There is no expectation that a
 market for the Trust Interests will develop. See “Consensual Restructuring—The Exchange Offer—Other Matters
 Affecting the Trust: Hypothetical Scenarios.”
                                                     THE PLAN

Classification of Claims    The following list summarizes the classes of “Claims” (each a “Claim”) under the
                            Prepackaged Plan:

                            Class 1: “Priority Non-Tax Claims” (i.e., certain claims that would be entitled to
                            priority under section 507(a) of the Bankruptcy Code)

                            Class 2: “U.S. Secured Claims” (i.e., claims secured by a valid, unavoidable, perfected,
                            and enforceable lien on, or security interest in, property of YT located in the United
                            States, or that has the benefit of rights of setoff under section 553 of the Bankruptcy
                            Code).

                            Class 3: “Debt Claims” (i.e., any claim against YT that is not an Administrative
                            Expense Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured Claim).

                            The classification and treatment for all classes are described in more detail under “The
                            Prepackaged Plan—Classification and Treatment of Claims under the Prepackaged


                                                           38
               Case 19-12220-KBO           Doc 95       Filed 11/15/19        Page 54 of 167



                        Plan.” The allocation of Trust Interests under the Prepackaged Plan is set forth in “The
                        Prepackaged Plan—Trust Interests Following the Prepackaged Plan.”

Bar Dates               The Bar Date(s) (the date(s) by which all Persons, including governmental units,
                        asserting a Claim against YT must file a Proof of Claim against YT or be forever barred
                        from asserting such Claim) will be fixed by order(s) of the Bankruptcy Court.

Deadline for Filing     Pursuant to Bankruptcy Rule 4007(c), a complaint to determine the dischargeability of a
Complaints to           debt under section 523(c) of the Bankruptcy Code must be filed no later than 60 days
Determine Non-          after the first date set for the meeting of creditors under section 341(a) of the
Dischargeable Debts     Bankruptcy Code, unless the Bankruptcy Court extends such deadline for cause at the
                        request of a party in interest.

Other Provisions

Acceptance of the       As described in “The Prepackaged Plan,” holders of Claims in Class 1 and Class 2 and
Prepackaged Plan        Unimpaired and are deemed to accept the Prepackaged Plan.

                        Claims in Class 3 (the Debt Claims) are Impaired and are thus entitled to vote to accept
                        or reject the Prepackaged Plan; provided, however, that YT reserves the right to assert
                        that any Class is deemed to accept or reject the Prepackaged Plan as a matter of law
                        notwithstanding anything in the Prepackaged Plan to the contrary. Each holder of an
                        Allowed Claim in Class 3 held as of the record date, October 9, 2019, shall be entitled
                        to vote to accept or reject the Prepackaged Plan.

                        An Impaired Class of Claims shall have “accepted” the Prepackaged Plan if (i) the
                        holders (other than any holder designated under section 1126(e) of the Bankruptcy
                        Code) of at least two-thirds in amount of the Allowed Claims actually voting in such
                        Class have voted to accept the Prepackaged Plan and (ii) more than one-half in number
                        (other than Claims held by any holder designated under section 1126(e) of the
                        Bankruptcy Code) of the holders of such Allowed Claims actually voting in such Class
                        have voted to accept the Prepackaged Plan. See “The Prepackaged Plan—Requirements
                        for Prepackaged Plan Confirmation.”

Release by Holders of   Except as otherwise provided in the Prepackaged Plan, upon the effective date of
Claims                  the Exchange Offer or the Prepackaged Plan, as applicable, to the maximum
                        extent permitted by applicable law, each Releasing Party, in consideration for the
                        obligations of YT and the Reorganized Debtor under the Prepackaged Plan and
                        the Exchange Offer, and the Trust Interests and Cash and other contracts,
                        instruments, releases, agreements, or documents to be delivered in connection with
                        the Prepackaged Plan or the Exchange Offer, shall be deemed forever to release,
                        waive, and discharge the Released Parties from personal liability in every
                        jurisdiction from any and all Claims, obligations, suits, judgments, damages,
                        demands, debts, rights, remedies, actions, Causes of Action, and liabilities
                        whatsoever, including any derivative Claims asserted or assertable on behalf of
                        YT, whether for tort, fraud, contract, recharacterization, subordination, violations
                        of federal or state securities laws or laws of any other jurisdiction or otherwise,
                        whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
                        known or unknown, foreseen or unforeseen, then-existing or thereafter arising, at
                        law, in equity, or otherwise, based in whole or in part on any act, omission,
                        transaction, event, or other occurrence, or circumstances taking place on or before
                        the Effective Date, in any way relating to (i) YT or the chapter 11 case; (ii) any
                        action or omission of any Released Party with respect to any indebtedness under
                        which YT is or was a borrower or guarantor; (iii) any Released Party in any such
                        Released Party’s capacity as an employee, agent of, or advisor to, YT; (iv) the
                        subject matter of, or the transactions or events giving rise to, any Claim that is

                                                      39
               Case 19-12220-KBO         Doc 95       Filed 11/15/19        Page 55 of 167



                      treated in the Prepackaged Plan; (v) the business or contractual arrangements
                      between YT and any Released Party; (vi) the restructuring of Claims before or
                      during the chapter 11 case and the solicitation of votes with respect to the
                      Prepackaged Plan; and (vii) the negotiation, formulation, preparation, entry into,
                      or dissemination of the Prepackaged Plan (including, for the avoidance of doubt,
                      the Plan Supplement and all documents contained or referred to therein), the
                      Disclosure Statement, or related agreements, instruments, or other documents;
                      provided, however, that the Releasing Parties shall continue to dispose of the
                      following assets through judicial authorities in the People’s Republic of China
                      (“PRC”) to satisfy such Releasing Party’s Claim through a mechanism that will be
                      mutually agreed to by the parties: (x) assets that have already been collateralized
                      by YT or any other Person or Entity; (y) assets that have already been pledged by
                      YT or any other Person or Entity; and (z) assets or interests that YT, his wife Wei
                      Gan, or any other Person or Entity own that have been seized, attached, or frozen
                      by Chinese judiciary authorities. Notwithstanding anything contained herein to the
                      contrary, the foregoing release does not release any obligations of any party under
                      the Prepackaged Plan or any document, instrument, or agreement (including those
                      set forth in the Plan Supplement) executed to implement the Prepackaged Plan.

                      Within thirty (30) days of the Effective Date, each holder of a Debt Claim is
                      obligated to (i) withdraw or retract any litigations, enforcement actions,
                      arbitrations, and any other proceedings against YT and his wife Wei Gan from the
                      court or judicial authorities in all jurisdictions, including, but not limited to, the
                      PRC, or commit or confirm with the judicial authorities that YT or his wife Wei
                      Gan have fulfilled all their debt obligations or legal responsibilities and (ii) file and
                      execute any documents requested by YT to evidence the above release. Unless and
                      until a holder of a Debt Claim complies with the preceding sentence and all of their
                      obligations under the Trust Agreement, such holder shall not be entitled to
                      exercise any rights with respect to the Trust or receive any distributions from the
                      Trust; provided, however, that YT reserves all rights to seek enforcement by the
                      Chinese judicial authorities of the rights provided herein.

                      In connection with the releases above, the Releasing Parties hereby waive all rights
                      conferred by the provisions of section 1542 of the California Civil Code and/or any
                      similar state or federal law. Section 1542 of the California Civil Code provides as
                      follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
                      THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
                      HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
                      KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
                      HER SETTLEMENT WITH THE DEBTOR.” The Releasing Parties understand
                      and acknowledges the significance and consequence of this waiver of section 1542
                      of the California Civil Code, as well as any other federal or state statute or
                      common law principle of similar effect, and acknowledges that such waiver is a
                      material inducement to and consideration for the property distributed to or
                      retained by and the rights and benefits conferred upon the Releasing Parties under
                      the Prepackaged Plan or the Exchange Offer.

                      By voting to accept the Prepackaged Plan, you are voting to accept the release
                      provided for in the Prepackaged Plan. For more information, see “The
                      Prepackaged Plan—Release” and “The Prepackaged Plan—Effects of
                      Prepackaged Plan Confirmation.”

Discharge of Claims   Except as otherwise specifically provided in the Prepackaged Plan, the
                      distributions, rights, and treatment that are provided in the Prepackaged Plan will
                      be in exchange for, and in complete satisfaction, settlement, discharge, and release
                      of, all Claims against YT, of any nature whatsoever, whether known or unknown,

                                                    40
                Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 56 of 167



                            or against the assets or properties of YT that arose before the Effective Date.
                            Except as expressly provided in the Prepackaged Plan, on the Discharge Date (and
                            subject to its occurrence), and pursuant to section 1141(d)(5) of the Bankruptcy
                            Code, entry of the Confirmation Order shall be deemed to act as a discharge and
                            release under section 1141(d)(1)(A) of the Bankruptcy Code of all Claims against
                            YT and his assets, arising at any time before the Effective Date, regardless of
                            whether a proof of Claim was filed, whether the Claim is Allowed, or whether the
                            holder of the Claim votes to accept the Prepackaged Plan or is entitled to receive a
                            distribution under the Prepackaged Plan, provided, however, that in no event shall
                            occurrence of the Discharge Date discharge YT from any obligations remaining
                            under the Prepackaged Plan as of the Discharge Date. Any default by YT with
                            respect to any Claim that existed immediately prior to or on account of the filing of
                            the chapter 11 case shall be deemed cured on the Discharge Date.

                            No later than five (5) business days after the occurrence of the Discharge Date, YT
                            or the Reorganized Debtor, as applicable, shall file with the Bankruptcy Court a
                            notice of the occurrence of the Discharge Date, and serve such notice on all
                            creditors. In addition, following the occurrence of the Discharge Date, YT or the
                            Reorganized Debtor, as applicable, shall file a motion seeking entry of an order of
                            discharge after notice and a hearing, which motion (and the discharge) shall be
                            granted upon a showing that YT has made all payments required under the
                            Prepackaged Plan. Except as expressly provided in the Prepackaged Plan, any
                            holder of a discharged Claim will be precluded from asserting against YT or any
                            of his assets any other or further Claim based on any document, instrument, act,
                            omission, transaction, or other activity of any kind or nature that occurred before
                            the Effective Date. Except as expressly provided in the Prepackaged Plan, and
                            subject to the occurrence of the Discharge Date, the Confirmation Order will be a
                            judicial determination of discharge of all liabilities of YT to the extent allowed
                            under section 1141 of the Bankruptcy Code, and YT will not be liable for any
                            Claims and will only have the obligations that are specifically provided for in the
                            Prepackaged Plan. Notwithstanding the foregoing, nothing contained in the
                            Prepackaged Plan or the Confirmation Order shall discharge YT from any debt
                            excepted from discharge under section 523 of the Bankruptcy Code by a Final
                            Order.

                            By voting to accept the Prepackaged Plan, you are voting to accept the discharge
                            of YT provided for in the Prepackaged Plan. For more information, see “The
                            Prepackaged Plan—Effects of Prepackaged Plan Confirmation.”

Modification of the         YT reserves the right to alter, amend or modify the terms of the Prepackaged Plan or
Prepackaged Plan            waive any conditions thereto, if and to the extent that he determines that such
                            alterations, amendments, modifications, or waivers are necessary or desirable in order to
                            consummate the Prepackaged Plan. Holders of Claims will receive such notice of such
                            amendments, modifications, or waivers as may be required by applicable law. See “The
                            Prepackaged Plan—Amendment or Modification of the Prepackaged Plan.” It is also
                            possible that the Bankruptcy Court could modify the terms of the Prepackaged Plan
                            before confirming it. See “Risk Factors—Risks Related to the Prepackaged Plan.” By
                            voting to accept the Prepackaged Plan, you are consenting to such amendments as may
                            be agreed to or imposed.

                                                Statement to Creditors

            Please read this Offering Memorandum and the Prepackaged Plan completely and carefully. Although YT
 believes that the Consensual Restructuring is the most viable and least costly alternative to restructure his financial
 affairs, in the event the Consensual Restructuring cannot be consummated, YT is soliciting acceptances to the
 Prepackaged Plan pursuant to section 1126(b) of the Bankruptcy Code from holders of claims impaired under the

                                                           41
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 57 of 167



Prepackaged Plan and entitled to vote thereon. YT believes that soliciting acceptances of the Prepackaged Plan is
important in order to allow him the ability to restructure his financial affairs if the Consensual Restructuring cannot
be consummated.

         The form of the Prepackaged Plan is attached to this Offering Memorandum as Exhibit B. The following
summaries of material provisions of the Prepackaged Plan do not purport to be complete and are subject, and are
qualified in their entireties by reference, to all the provisions of the Prepackaged Plan, including the definitions
therein of certain terms used below. Terms defined in the Prepackaged Plan and not otherwise defined herein will
have the meanings ascribed thereto in the Prepackaged Plan and such definitions are incorporated herein by
reference.

        If the conditions to the Consensual Restructuring are not satisfied and the Prepackaged Plan is not
consummated, YT will consider making a bankruptcy filing under chapter 11 of the Bankruptcy Code. However,
YT may, in his discretion, choose to pursue other alternatives if either the Consensual Restructuring or the
Prepackaged Plan is not consummated.

                                                       Overview

          The Prepackaged Plan is the primary component of a plan to restructure YT’s financial affairs by means of
a series of transactions involving a filing under chapter 11 of the Bankruptcy Code. The Prepackaged Plan is
intended to create substantially the same economic effects as would have been provided if the Restructuring had
taken place through the Consensual Restructuring, and relies on many of the same substantive documents, including
the Trust Agreement.

         Chapter 11 is the business reorganization chapter of the Bankruptcy Code. The primary purpose of a
chapter 11 reorganization case is to formulate and confirm a plan of reorganization as the vehicle for satisfying the
holders of creditor claims against a debtor.

         In connection with implementation of the Prepackaged Plan, YT presently intends that only YT (and not
any of his affiliates, including the Company) would commence a chapter 11 case and be reorganized under the
Prepackaged Plan.

          The Prepackaged Plan is a plan of reorganization relating to YT that provides comparable treatment to
comparably situated creditors of YT. The Prepackaged Plan provides specified distributions to the various classes of
holders of claims against YT. The Bankruptcy Court must find, however, that a number of statutory tests are met
before it may confirm the Prepackaged Plan. See “Requirements for Prepackaged Plan Confirmation” below. Many
of these tests are designed to protect the interests of holders of claims who do not vote to accept the Prepackaged
Plan but who will be bound by the provisions of the Prepackaged Plan if it is confirmed by the Bankruptcy Court.

                                   Solicitation of Votes on the Prepackaged Plan

         YT hereby solicits from holders of Debt Claims votes to accept or reject the Prepackaged Plan under
chapter 11 of the Bankruptcy Code. If, by the Expiration Date, holders of at least two-thirds in amount and more
than one-half in number of Allowed Debt Claims have voted to accept the Prepackaged Plan, but YT has not
received a sufficient number of acceptances for the Consensual Restructuring to be consummated, YT may, in his
sole discretion, extend the time during which holders of such claims may vote or tender their claims for one or more
additional periods and/or waive the condition that 90% of the Debt Claims be tendered. Additionally, prior to the
Expiration Date, YT may, in his sole and absolute discretion, file a voluntary petition for relief under chapter 11 of
the Bankruptcy Code and to use the acceptances solicited pursuant to this Offering Memorandum to seek as
promptly as practicable confirmation of the Prepackaged Plan under chapter 11 of the Bankruptcy Code.

          The Prepackaged Plan provides for three (3) Classes of Creditors, of which only Class 3 (Debt Claims) is
entitled to vote on the Prepackaged Plan. Under the Bankruptcy Code, only those creditors who vote to accept or
reject the Prepackaged Plan will be counted for purposes of determining acceptance or rejection of the Prepackaged
Plan by any Impaired Class of Claims. The Prepackaged Plan could therefore be approved by significantly less than


                                                           42
               Case 19-12220-KBO                Doc 95       Filed 11/15/19          Page 58 of 167



two-thirds in amount of outstanding Allowed Claims in Class 3 (Debt Claims) and significantly less than one-half in
number of the holders of Allowed Claims in Class 3 (Debt Claims).

      UPON CONFIRMATION, THE PROVISIONS OF THE PREPACKAGED PLAN WOULD BE
BINDING ON ALL OF YT’S CREDITORS REGARDLESS OF WHETHER SUCH CREDITORS VOTED
TO ACCEPT THE PREPACKAGED PLAN.

                                           Voting on the Prepackaged Plan

          Under section 1126(b) of the Bankruptcy Code, a holder of a claim that has accepted or rejected a plan of
reorganization before the commencement of a chapter 11 case will be deemed to have accepted or rejected the plan
for purposes of confirmation of such plan under chapter 11 of the Bankruptcy Code if the solicitation of such
acceptance or rejection is in compliance with any applicable non-bankruptcy law, rule, or regulation governing the
adequacy of disclosure in connection with such a solicitation, or, in the absence of any such law, rule, or regulation,
if such acceptance or rejection was solicited after disclosure to such holder of “adequate information” (information
of a kind, and in sufficient detail, as far as is reasonably practicable in light of the nature and history of YT and the
condition of YT’s books and records, including a discussion of the potential material Federal tax consequences of
the plan to YT, any successor to YT, and a hypothetical investor typical of the holders of claims in the case, that
would enable such a hypothetical reasonable investor of the relevant class to make an informed judgment about the
plan). YT believes that this Offering Memorandum complies with the requirements of section 1126(b) for purposes
of solicitation of acceptances or rejections of the Prepackaged Plan. For instructions on how to vote on the
Prepackaged Plan, see “Tendering and Voting Procedures—Procedures for Holders of Debt Claims—Tender of
Debt Claims and Delivery of Votes to Accept or Reject the Prepackaged Plan.”

          The solicitation of acceptances of the Prepackaged Plan will expire on the Expiration Date for the
Consensual Restructuring. Votes on the Prepackaged Plan may only be withdrawn for cause (as determined by YT
in his sole discretion) or as provided under applicable law. See “Tendering and Voting Procedures—Procedures for
Holders of Debt Claims—Tender of Debt Claims and Delivery of Votes to Accept or Reject the Prepackaged Plan.”
YT reserves the right to amend the terms of the Prepackaged Plan or waive any conditions thereto if and to the
extent YT determines that such amendments or waivers are necessary or desirable. YT will give holders of Claims
notice of such amendments or waivers as may be required by applicable law. YT reserves the right to use
acceptances of the Prepackaged Plan to confirm any amendment of the Prepackaged Plan so long as the amendment
does not materially and adversely affect the rights of holders of Debt Claims. By voting to accept the Prepackaged
Plan, you are consenting to such amendments as may be agreed to or imposed. In addition, YT reserves the right to
use acceptances of the Prepackaged Plan received in this solicitation to seek confirmation of the Prepackaged Plan
under any other circumstances, including the filing of an involuntary petition against YT.

                                Requirements for Prepackaged Plan Confirmation

         In order for the Prepackaged Plan to be confirmed, and regardless of whether all impaired classes of claims
vote to accept the Prepackaged Plan, the Bankruptcy Code requires that the Bankruptcy Court determine that the
Prepackaged Plan complies with the requirements of section 1129 of the Bankruptcy Code. Section 1129 of the
Bankruptcy Code requires for confirmation, among other things, that:

               except to the extent the Prepackaged Plan meets the “cram down” standards discussed below under
                  the heading “Confirmation of the Prepackaged Plan without Acceptance By All Voting Classes,”
                  the Prepackaged Plan be accepted by each impaired class of claims by the requisite votes of
                  holders of claims in such impaired classes;

               the Prepackaged Plan is feasible, which means there is a reasonable probability that YT will be able
                   to perform his obligations under the Prepackaged Plan without the need for further financial
                   reorganization (see “Feasibility of the Prepackaged Plan” below); and

               the Prepackaged Plan meets the requirements of section 1129(a)(7) of the Bankruptcy Code, which
                   requires that, with respect to each impaired class, each holder of a claim or interest in such class


                                                           43
               Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 59 of 167



                  either (a) accepts the Prepackaged Plan or (b) receives or retains property of at least as much value
                  pursuant to the Prepackaged Plan as such holder would receive or retain in a liquidation of YT
                  under chapter 7 of the Bankruptcy Code (see “The Best Interests Test” below).

         In addition, YT must demonstrate in accordance with section 1129 of the Bankruptcy Code that:

              the Prepackaged Plan is proposed in good faith;

              YT, in his capacity as plan proponent, and the Prepackaged Plan each comply with the Bankruptcy
                 Code;

              payments for services or costs and expenses in connection with the chapter 11 case, or in connection
                 with the Prepackaged Plan and incident to the chapter 11 case, have been approved by, or are
                 subject to the approval of, the Bankruptcy Court as reasonable;

              all statutory fees have been or will be paid; and

              if the holder of an allowed unsecured claim objects to the confirmation of the Prepackaged Plan, the
                   value of the property to be distributed under the Prepackaged Plan is not less than the projected
                   disposable income of YT to be received during the 5-year period beginning on the date that the
                   first payment is due under the Prepackaged Plan, or during the period for which the Prepackaged
                   Plan provides payments, whichever is longer.

               Confirmation of the Prepackaged Plan without Acceptance by All Voting Classes

         Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cram-down”) of a plan of
reorganization even if the plan is not accepted or deemed accepted by all impaired classes of claims, as long as at
least one impaired class of claims has voted to accept the plan and certain other requirements are met.

          Under the cram-down provisions of the Bankruptcy Code, if a class of secured claims rejects the plan, the
plan may still be confirmed if (a) the holders retain the liens securing their claims and receive cash payments
totaling at least the amount of their claim, of a value, as of the effective date, of at least the value of the holders’
interest in the estate’s interest in such property, (b) the property is sold with the holders’ liens attaching to the
proceeds of the sale or (c) the holders realize the “indubitable equivalent of such claims.” If a class of unsecured
claims rejects the plan, the plan may still be confirmed if the plan provides that (i) each holder of a claim included in
the rejecting class receives or retains on account of that claim property that has a value, as of the plan’s effective
date, equal to the allowed amount of that claim or (ii) the holder of any claim that is junior to the claims of the
rejecting class will not receive or retain any property on account of such junior claim.

         If Class 3 (Debt Claims) fails to accept the Prepackaged Plan by the requisite statutory majorities, YT
reserves the right to propose any modifications to the Prepackaged Plan and to confirm the Prepackaged Plan as
modified, without re-solicitation, to the extent permitted by the Bankruptcy Code.

                                  Confirmation of an Individual Chapter 11 Plan

          The Prepackaged Plan is an individual plan under chapter 11 of the Bankruptcy Code. Section 1123(a)(8)
of the Bankruptcy Code requires that an individual chapter 11 plan “provide for the payment to creditors under the
plan of all or such portion of earnings from personal services performed by the debtor after the commencement of
the case or other future income of the debtor as is necessary for the execution of the plan.” Further, section
1129(a)(15) of the Bankruptcy Code provides that if a creditor objects to confirmation of an individual chapter 11
plan, the plan may only be confirmed if:
      THE TERMS OF THE PLAN, A COPY OF WHICH IS ATTACHED AS EXHIBIT A TO
THIS DISCLOSURE STATEMENT, ARE INCORPORATED BY REFERENCE HEREIN. THE
STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT INCLUDE SUMMARIES OF
THE PROVISIONS CONTAINED IN THE PLAN AND IN THE DOCUMENTS REFERRED TO

                                                           44
               Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 60 of 167



THEREIN, WHICH ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN (AS
WELL AS THE EXHIBITS THERETO AND DEFINITIONS THEREIN).

(A) the value, as of the effective date of the plan, of the property to be distributed under the plan on account of such
claim is not less than the amount of such claim; or
      THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT DO NOT
PURPORT TO BE PRECISE OR COMPLETE STATEMENTS OF ALL THE TERMS AND
PROVISIONS OF THE PLAN OR DOCUMENTS REFERRED TO THEREIN, AND REFERENCE IS
MADE TO THE PLAN AND TO SUCH DOCUMENTS FOR THE FULL AND COMPLETE
STATEMENT OF SUCH TERMS. HOLDERS OF CLAIMS AGAINST YT AND OTHER
INTERESTED PARTIES ARE URGED TO READ THE PLAN AND THE EXHIBITS THERETO IN
THEIR ENTIRETY SO THAT THEY MAY MAKE AN INFORMED JUDGMENT CONCERNING
THE PLAN.

(B) the value of the property to be distributed under the plan is not less than the projected disposable income of the
debtor (as defined in section 1325(b)(2)) to be received during the 5-year period beginning on the date that the first
payment is due under the plan, or during the period for which the plan provides payments, whichever is longer.
YT will demonstrate that the value of his assets exceeds his projected disposable income and thus, section
1129(a)(15) of the Bankruptcy Code is satisfied because he has no disposable income. As part of this analysis, YT
will show that his future earnings are not necessary for execution of the Prepackaged Plan.

                                         Feasibility of the Prepackaged Plan

          The Bankruptcy Code requires that, in order to confirm the Prepackaged Plan, the Bankruptcy Court must
find that confirmation of the Prepackaged Plan (or any other plan of reorganization) will not likely be followed by a
liquidation of YT’s assets or a need for further financial reorganization. For the Prepackaged Plan (or any other plan
of reorganization) to meet the “feasibility test,” the Bankruptcy Court must find that YT will be able to meet his
obligations thereunder.

          YT has analyzed his ability to meet his obligations under the Prepackaged Plan. YT believes, based on this
analysis, that the Prepackaged Plan provides a feasible means of reorganization from which there is a reasonable
expectation that, following the Confirmation Date, he will possess the resources to meet his obligations under the
Prepackaged Plan. However, the Bankruptcy Court may not agree with such a determination or accept the forecasts
or the assumptions underlying this determination.

                                               The Best Interests Test

         Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that each holder
of an impaired claim either (i) accepts the Prepackaged Plan or (ii) receives or retains under the Prepackaged Plan
property of a value, as of the Effective Date, that is not less than the value such holder would receive if YT’s assets
were liquidated under chapter 7 of the Bankruptcy Code. If all members of Class 3 (Debt Claims) accept the
Prepackaged Plan, the best interests test does not apply with respect to that class.

          The first step in meeting the best interests test is to determine the dollar amount that would be generated
from the liquidation of YT’s assets and properties in a liquidation of his assets under a chapter 7 bankruptcy case.
The total amount available would be the sum of the proceeds from such a forced disposition of his assets by a
chapter 7 trustee and the cash held by YT at the time of the commencement of the chapter 7 case. The next step is to
reduce that total by the amount of any claims secured by such assets (to the extent of the value of the collateral
securing such claims), the costs and expenses of the liquidation and such additional administrative expenses and
priority claims that may result from the use of chapter 7 for the purposes of liquidation. Finally, the present value of
the resultant residual balance (taking into account the time necessary to accomplish the liquidation) is allocated to
creditors in the strict order of priority in accordance with section 726 of the Bankruptcy Code, which requires that
no junior claim holder receive any distribution until all senior claim and interest holders are paid in full. The
amounts so allocated can then be compared to the value of the property that is proposed to be distributed under the
Prepackaged Plan on the Effective Date.

                                                           45
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 61 of 167



          After consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds available
for distribution to creditors and interest holders in a chapter 11 case, including: the increased costs and expenses of
a liquidation under chapter 7 arising from fees payable to a trustee in bankruptcy and professional advisors to such
trustee; the erosion in value of assets in a chapter 7 case in the context of the expeditious liquidation required under
chapter 7 and the “forced sale” atmosphere that would prevail; and the substantial increases in claims that would be
satisfied on a priority basis or on a parity with creditors in a chapter 11 case, YT has determined that confirmation of
the Prepackaged Plan will provide each creditor with a recovery that is not less than it would receive pursuant to a
liquidation under chapter 7 of the Bankruptcy Code. Moreover, YT believes that the value of any distributions from
the liquidation proceeds to each class of allowed claims in a chapter 7 case would be further impaired as compared
to the value of distributions under the Prepackaged Plan because such distributions in chapter 7 may not occur for a
substantial period of time. For example, the distribution of the proceeds of the liquidation may be significantly
delayed by the need to resolve all objections to claims and prepare for distributions. In the event that YT files for
chapter 11 relief, YT will file a liquidation analysis with the Bankruptcy Court.

A.       Classification and Treatment of Administrative and Priority Tax Claims underUnder the
         Prepackaged Plan

Treatment of Administrative Expenses (Unimpaired)

          Administrative Expense Claims are the costs and expenses of administration of the chapter 11 case
described in sections 503(b) or 1129(a)(4) of the Bankruptcy Code and entitled to priority under sections 507(a)(2)
or 507(b) of the Bankruptcy Code, including, without limitation, (i) any actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving YT’s Estate or operating YT’s business
interests; (ii) any indebtedness or obligations incurred or assumed by YT, as a debtor in possession, during the
chapter 11 case; (iii) any compensation for professional services rendered and reimbursement of expenses incurred
by a Professional retained by order of the Bankruptcy Court or otherwise Allowed pursuant to section 503(b) of the
Bankruptcy Code; and (iv) any Administrative Expense Claims allowed by Final Order of the Bankruptcy Court in
connection with the assumption of contracts or otherwise. Pursuant to the Prepackaged Plan, any fees or charges
assessed against YT’s Estate under section 1930, chapter 123 of title 28 of the United States Code are excluded from
the definition of Administrative Expense Claim and will be paid in accordance with Article 13.1 of the Prepackaged
Plan.

         The Prepackaged Plan provides that except to the extent that an Administrative Expense Claim has already
been paid during the chapter 11 case, the holder of an Allowed Administrative Expense Claim agrees to a less
favorable treatment, or the Holder of an Allowed Administrative Expense Claim makes a Trust Election, and except
as provided in Article 2.2 of the Prepackaged Plan, each holder of an Allowed Administrative Expense Claim
against YT shall receive, in full and complete settlement, release, and discharge of such Claim, Cash equal to the
unpaid amount of such Allowed Administrative Expense Claim on the latest of (i) the Effective Date or as soon
thereafter as reasonably practicable; (ii) 30 days after the date on which such Administrative Expense Claim
becomes Allowed; (iii) the date on which such Administrative Expense Claim becomes due and payable in the
ordinary course of YT’s business in accordance with the terms and subject to the conditions of any agreements or
understandings governing, or other documents relating to, such Allowed Administrative Expense Claim; and (iv)
such other date as may be agreed to by such holder and YT or the Reorganized Debtor.

Retained Professionals (Unimpaired)

        The Prepackaged Plan provides that the Reorganized Debtor shall pay Professionals who are entitled to
reimbursement or allowance of fees and expenses from the Estate pursuant to sections 503(b)(2) – (b)(6) of the
Bankruptcy Code, in Cash, in the amount awarded to such Professionals by Final Order of the Bankruptcy Court in
accordance with Article 2.2 of the Prepackaged Plan. Any final application for allowance of final compensation and
reimbursement of expenses in the chapter 11 case must be filed and served in accordance with Article 2.2 of the
Prepackaged Plan so that it is received no later than forty-five (45) days after the Effective Date.

         For the avoidance of doubt, the immediately preceding paragraph will not affect any professional-service
Entity that is permitted to receive, and YT is permitted to pay, without seeking further authority from the


                                                          46
              Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 62 of 167



Bankruptcy Court, compensation for services and reimbursement of professional fees and expenses in the ordinary
course of business (and in accordance with any relevant prior order of the Bankruptcy Court), the payments for
which may continue notwithstanding the occurrence of confirmation of the Prepackaged Plan.

         Except as otherwise specifically provided in the Prepackaged Plan, from and after the Effective Date, the
Reorganized Debtor may, upon submission of appropriate documentation and in the ordinary course of business, pay
the post-Effective Date charges incurred by the Reorganized Debtor for any Professional’s fees, disbursements,
expenses, or related support services without application to or approval from the Bankruptcy Court. On the
Effective Date, any requirement that Professionals comply with sections 327 through 331 and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after such date shall terminate, and the
Reorganized Debtor may employ and pay any Professional for fees and charges incurred from and after the Effective
Date in the ordinary course of business without any notice to or approval of the Bankruptcy Court.

         One of the key concepts under the Bankruptcy Code is that holders “Allowed” Claims may
receive distributions under a chapter 11 plan. The term is used throughout the Plan and in the descriptions
below. In general, an “Allowed” Claim simply means that the Debtor agrees (or the Bankruptcy Court has
ruled) that the Claim, including the amount, is in fact, a valid obligation of the Debtor.

         The Bankruptcy Code also requires that, for purposes of treatment and voting, a chapter 11 plan
divide the different claims against the debtor into separate classes based upon their legal nature. Claims of
substantially similar legal nature are usually classified together. Because an entity may hold multiple
claims that give rise to different legal rights, the “claims” themselves, rather than their holders, are
classified. As a result, under the Plan, by way of example only, an Entity that holds both a U.S. Secured
Claim and a Debt Claim would have its Allowed U.S. Secured Claim classified in Class 2 and its Allowed
Debt Claim classified in Class 3. To the extent of the holder’s Allowed U.S. Secured Claim, the holder
would be entitled to the voting and treatment rights that the Plan provides with respect to Class 2, and to
the extent of the holder’s Allowed Debt Claim, the holder would be entitled to the voting and treatment
rights that the Plan provides with respect to Class 3.

         Under a chapter 11 plan, the separate classes of claims must be designated either as “impaired”
(affected by the plan) or “unimpaired” (unaffected by the plan). If a class of claims is “impaired,” the
Bankruptcy Code affords certain rights to the holders of such claims, such as the right to vote on the plan
(unless the plan has deemed the class to reject the plan), and the right to receive under the chapter 11 plan,
no less value than the holder would receive if the debtor was liquidated under chapter 7 of the Bankruptcy
Code. Pursuant to section 1124 of the Bankruptcy Code, a class of claims is “impaired” unless the plan
(a) does not alter the legal, equitable, and contractual rights of the holders or (b) irrespective of the
holders’ acceleration rights, cures all defaults (other than those arising from the debtor’s insolvency, the
commencement of the case, or non-performance of a nonmonetary obligation), reinstates the maturity of
the claims in the class, compensates the holders for actual damages incurred as a result of their reasonable
reliance upon any acceleration rights, and does not otherwise alter their legal, equitable, and contractual
rights. Typically, this means the holder of an unimpaired claim will receive on the later of the effective
date of the plan and the date on which amounts owing are due and payable, payment in full, in cash, with
postpetition interest to the extent provided under the governing agreement (or if there is no agreement,
under applicable non-bankruptcy law), and the remainder of the debtor’s obligations, if any, will be
performed as they come due in accordance with their terms. Thus, other than the right to accelerate the
debtor’s obligations, the holder of an unimpaired claim will be placed in the position it would have been
in had the chapter 11 case not been commenced.

         Consistent with these requirements, as described in Article I.B. above, the Plan divides the
Allowed Claims against the Debtor into three (3) distinct Classes. Pursuant to the Bankruptcy Code, not
all Classes are entitled to vote on the Plan. Under the Plan: (i) only Class 3 is Impaired and the holders of
Claims in such Class are entitled to vote to accept or reject the Plan and (ii) Classes 1 and 2 are


                                                        47
              Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 63 of 167



Unimpaired and the holders of Claims in such Classes are conclusively presumed to have accepted the
Plan and are thus not entitled to vote on the Plan.

B.      Acceptance or Rejection of the Plan; Effect of Rejection of Plan

        Article V of the Plan sets forth certain rules governing the tabulation of votes under the Plan.
These rules include that: (i) if no holders of Claims eligible to vote in a particular Class actually vote to
accept or reject the Plan, the Class will be deemed to accept the Plan (Article 5.2) and (ii) if there are no
holders of Claims that are eligible to vote in any particular Class, the Class shall be deemed eliminated
from the Plan for purposes of determining acceptance or rejection of the Plan (Article 5.3).

        In addition, Article 5.5 of the Plan provides that the Debtor reserves the right to alter, amend,
modify, revoke, or withdraw the Plan or any related documents in order to satisfy the “cram down”
provisions of section 1129(b) of the Bankruptcy Code (described in Article X.C.2. below).

C.      Plan Distributions

         Article VII of the Plan sets forth the mechanics by which Plan Distributions will be made. Article
VII provides, among other things, that: (i) Plan Distributions will be made by the Debtor (Article 7.1); (ii)
for tax purposes, Plan Distributions will be treated as first satisfying the principal amount of recipients’
Claims (rather than interest on such Claims) (Article 7.2); (iii) holders of Claims shall generally not be
entitled to postpetition interest on such Claims (except as otherwise set forth in the Plan) (Article 7.3);
(iv) Plan Distributions will generally commence on the Effective Date or as soon as possible thereafter
(Article 7.4); (v) Plan Distributions will be made based on the records of the Debtor as of the close of
business on the Distribution Record Date, i.e., the date of commencement of the Confirmation Hearing
(Article 7.5); (vi) Plan Distributions will be made to applicable holders at the addresses reflected in the
Debtor’s books and records or other written notice of changes to such addresses (including in proofs of
claim) (Article 7.6), (vii) property distributable under the Plan on account of a Claim that is not claimed
within a year after the Effective Date or the date such Claim becomes Allowed (whichever is later) shall
revert to the Reorganized Debtor (or his successors or assigns) (Article 7.7); (viii) Plan Distributions shall
be in complete settlement, satisfaction, and discharge of Allowed Claims (Article 7.8); (ix) Cash
payments may be made by check or wire transfer or otherwise in accordance with applicable agreements
or the Debtor’s customary practices (Article 7.9); (x) no holder of a Claim shall receive Plan Distributions
in excess of the Allowed amount of such Claim (Article 7.10); (xi) the Reorganized Debtor shall be
entitled to exercise certain rights of setoff or recoupment with respect to Plan Distributions, and holders
of Claims seeking to assert rights of recoupment or setoff shall be required to provide written notice of
such rights in advance of the Confirmation Date (Article 7.11); (xii) the Reorganized Debtor will be
authorized to take any and all actions that may be necessary or appropriate to comply with tax
withholding and reporting requirements, including liquidating any portion of any Plan Distribution to
generate sufficient funds to pay withholding taxes and/or requiring holders of Claims to submit
appropriate tax and withholding certifications (Article 7.11); (xiii) Claims will be reduced and Disallowed
to the extent that holders of such Claims have received payment (before or after the Effective Date) from
a party other than the Debtor or Reorganized Debtor (Article 7.13(a)); and (xiv) Plan Distributions will be
made in accordance with the provisions of any applicable insurance policy of the Debtor (Article 7.13(b)).

D.      Domestic Support Obligations (Unimpaired)

                OnArticle 2.4 of the Plan provides that, on the Effective Date, YT shallthe Debtor will
make any payments to comply with any postpetition unfunded obligations on account of any Domestic
Support Obligations, if any such obligations exist, as may be required for YTthe Debtor to be current with
respect to such Domestic Support Obligations as of the Effective Date pursuant to section 1129(a)(14) of


                                                     48
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 64 of 167



the Bankruptcy Code. After the Effective Date, YT shall timely make all payments on account of
Domestic Support Obligations to the parties entitled to receive such payments, if any such obligations
exist, in each case at the times and in the amounts required by the agreements and orders evidencing such
Domestic Support Obligations, as such agreements may from time to time be modified in accordance with
applicable law.

Priority Tax Claims (Unimpaired)

          Priority Tax Claims consist of any Claims of governmental authorities of the kind entitled to a statutory
priority in right of payment as specified in section 507(a)(8) of the Bankruptcy Code, such as certain income taxes,
property taxes, sales and use taxes, excise taxes, and withholding taxes.

          The Prepackaged Plan provides that except to the extent that a holder of an Allowed Priority Tax Claim
agrees to a less favorable treatment, each holder of an Allowed Priority Tax Claim against YT shall receive, in full
and complete settlement, release, and discharge of such Claim, Cash equal to the unpaid amount of such Allowed
Priority Tax Claim on the latest of (a) the Effective Date or as soon thereafter as reasonably practicable; (b) 30 days
after the date on which such Priority Tax Claim becomes Allowed; (c) the date on which such Priority Tax Claim
becomes due and payable; and (d) such other date as may be mutually agreed to by and among such holder and YT
or the Reorganized Debtor; provided, however, that the Reorganized Debtor shall be authorized, at his option, and in
lieu of payment in full, in Cash, of an Allowed Priority Tax Claim as provided above, to make deferred Cash
payments on account thereof in the manner and to the extent permitted under section 1129(a)(9)(C) of the
Bankruptcy Code.

                      Classification and Treatment of Claims under the Prepackaged Plan

          The Bankruptcy Code requires that a plan of reorganization classify the claims of a debtor’s creditors. The
Bankruptcy Code also provides that, except for certain claims classified for administrative convenience, a plan of
reorganization may place a claim of a creditor in a particular class only if such claim is substantially similar to the
other claims of such class. YT believes that all claims have been appropriately classified in the Prepackaged Plan.
To the extent that the Bankruptcy Court finds that a different classification is required for the Prepackaged Plan to
be confirmed, YT likely will seek (i) to modify the Prepackaged Plan to provide for whatever reasonable
classification might be required for confirmation and (ii) to use the acceptances received from any creditor pursuant
to this solicitation for the purpose of obtaining the approval of the class or classes of which such creditor ultimately
is deemed to be a member. Any such reclassification of creditors could adversely affect the class in which such
creditor was initially a member, or any other class under the Prepackaged Plan, by changing the composition of such
class and the vote required for approval of the Prepackaged Plan. There can be no assurance that the Bankruptcy
Court, in the event of a finding that a classification was inappropriate and requiring reclassification, would approve a
plan of reorganization based upon such reclassification.

     EXCEPT TO THE EXTENT THAT MODIFICATION OF CLASSIFICATION IN THE
PREPACKAGED PLAN ADVERSELY AFFECTS THE TREATMENT OF A CREDITOR AND
REQUIRES RESOLICITATION, ACCEPTANCE BY ANY CREDITOR OF THE PREPACKAGED PLAN
PURSUANT TO THIS SOLICITATION WILL BE DEEMED TO BE A CONSENT TO THE
PREPACKAGED PLAN’S TREATMENT OF SUCH CREDITOR REGARDLESS OF THE CLASS AS TO
WHICH SUCH CREDITOR IS ULTIMATELY DEEMED TO BE A MEMBER.

          The Bankruptcy Code also requires that a plan of reorganization provide the same treatment for each claim
of a particular class unless the holder of a particular claim agrees to a less favorable treatment of its claim. YT
believes the Prepackaged Plan complies with the standard of equal treatment. To the extent that the Bankruptcy
Court finds that the Prepackaged Plan does not satisfy this standard, the Bankruptcy Court could deny confirmation
of the Prepackaged Plan if the creditors affected do not consent to the treatment afforded them under the
Prepackaged Plan.

          Only classes that are “impaired” and are to receive or retain property under the Prepackaged Plan are
entitled to vote to accept or reject the Prepackaged Plan. As a general matter, a class of claims is considered to be


                                                          49
                Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 65 of 167



 “unimpaired” under a plan of reorganization if (i) the plan does not alter the legal, equitable and contractual rights of
 the holders of such claims, (ii) the plan reinstates any accelerated claims, cures any defaults therein, compensates
 holders for certain damages and otherwise does not alter the legal, equitable and contractual rights of the holders or
 (iii) the plan pays the full amount of an allowed claim in cash. Under the Bankruptcy Code, holders of claims in an
 unimpaired class are conclusively presumed to have accepted the plan and are not entitled to vote to accept or reject
 the plan. Conversely, if holders of claims are not proposed to receive any distribution under a chapter 11 plan, the
 affected class is presumed to have rejected the plan.

 E.       Summary of StatusPreservation of Claims and Rights to Settle Claims

          The categories of Claims listed below classify Claims (except for Administrative Claims and Priority Tax
 Claims) for all purposes, including voting, confirmation and distribution pursuant to the Prepackaged Plan.

CLASS                         DESCRIPTION                                      VOTING STATUS
Class 1                       Class 1 consists of Priority Non-Tax             Unimpaired – not entitled to vote
                              Claims
Class 2                       Class 2 consists of U.S. Secured Claims          Unimpaired – not entitled to vote
Class 3                       Class 3 consists of Debt Claims                  Impaired – entitled to vote

 Class 1 – Priority Non-Tax Claims (Unimpaired)

          Class 1 consists of all Priority Non-Tax Claims against YT. The Bankruptcy Code provides for priority
 payment of certain claims, subject to applicable limitations, including the following: allowed unsecured claims for
 wages, salaries, or commissions and; unsecured claims of individuals arising from deposits for the purchase or lease
 of property or the purchase of services for personal or family use.

          Article 8.3 of the Plan provides that except as otherwise provided in the Plan, or in any contract,
 instrument, or other agreement or document entered into in connection with the Plan, in accordance with
 section 1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on,
 settle, compromise, otherwise resolve, discontinue, abandon, or dismiss all Claims, rights, Causes of
 Action, suits, and proceedings, including those described in the Plan Supplement (collectively, the
 “Retained Actions”), whether at law or in equity, whether known or unknown, that YT or his estate may
 hold against any Entity (other than Claims, rights, Causes of Action, suits, and proceedings released
 pursuant to Article 11.4 of the Plan), without the approval of the Bankruptcy Court, the Confirmation
 Order, and any contract, instrument, release, indenture, or other agreement entered into in connection
 herewith. For the avoidance of doubt, Retained Actions do not include any Claim or Cause of Action
 released pursuant to Articles 11.4 and 11.9 of the Plan. The Reorganized Debtor or his successor(s) may
 pursue such Retained Actions, as appropriate, in accordance with the best interests of the Reorganized
 Debtor or his successor(s) that hold such rights.

          The Plan provides that no Entity may rely on the absence of a specific reference in the Plan, the
 Plan Supplement, or the Disclosure Statement to any Retained Action against it as any indication that the
 Reorganized Debtor will not, or may not, pursue any and all available Retained Actions against it. The
 Reorganized Debtor expressly reserves all rights to prosecute any and all Retained Actions against any
 Entity. Unless any Retained Action against an Entity is expressly waived, relinquished, exculpated,
 released, compromised, or settled in the Plan or a Bankruptcy Court order, the Reorganized Debtor
 expressly reserves all Retained Actions for later adjudication, and, therefore, no preclusion doctrine,
 including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
 (judicial, equitable, or otherwise), or laches shall apply to such Retained Action upon, after, or as
 consequence of, confirmation or consummation of the Plan. For the avoidance of doubt, all Claims,


                                                            50
               Case 19-12220-KBO             Doc 95       Filed 11/15/19        Page 66 of 167



Causes of Action, suits, and proceedings of YT that are not Retained Actions are waived as of the
Effective Date.

F.      Procedures for Resolving Disputed Claims

        Article VII of the Plan governs the resolution of Disputed Claims. Pursuant to Article 8.1 of the
Plan, only the Debtor or Reorganized Debtor will be entitled to object to Claims after the Effective Date,
and any such objections must be filed and served within 180 days after the Effective Date (or, if later, the
date that the proof of Claim to which the Debtor or Reorganized Debtor objects is asserted or amended in
writing), or such later deadline as may be fixed by the Bankruptcy Court. The Reorganized Debtor may
also seek to estimate any contingent or unliquidated Claims pursuant to section 502(c) of the Bankruptcy
Code. Article 8.3 of the Plan provides that no distributions shall be made on account of Disputed Claims
unless and until such Disputed Claims become Allowed.

G.      Executory Contracts and Unexpired Leases

         Article IX of the Plan governs the treatment of the Debtor’s executory contracts and unexpired
leases. Article 9.1 of the Plan provides that all executory contracts and unexpired leases of the Debtor that
have not been previously assumed or rejected by the Debtor will be deemed assumed on the Effective
Date (subject to payment of applicable Cure Amounts), except for executory contracts and leases (i) listed
on the Schedule of Rejected Contracts and Leases to be filed as part of the Plan Supplement (which
contracts shall be deemed rejected on the Effective Date), (ii) any executory contracts and unexpired
leases that have previously been assumed or rejected pursuant to a Final Order of the Bankruptcy Court
(which shall be treated as provided in such Final Order), and (iii) all executory contracts and unexpired
leases that are the subject of a separate motion to assume or reject under section 365 of the Bankruptcy
Code pending on the Effective Date (which shall be treated as provided for in any Final Order resolving
such motion).

         Pursuant to Article 9.2 of the Plan, Claims arising from the rejection of executory contracts or
unexpired leases will be treated as Debt Claims, solely to the extent evidenced by a proof of claim filed
and served upon counsel for the Debtor and Reorganized Debtor within sixty (60) days after the effective
date of such rejection.

        Article 9.3 of the Plan governs the establishment and payment of Cure Amounts. In general, the
Debtor’s proposed Cure Amounts for each executory contract or unexpired lease to be assumed will be set
forth on a Cure Schedule to be filed no later than ten (10) calendar days prior to the Confirmation
Hearing. The proposed Cure Amounts shall become binding on the counterparties if they fail to object to
the proposed Cure Amount within ten (10) calendar days of the filing of the Cure Schedule. If a
counterparty does timely object to the proposed Cure Amount or the Debtor’s proposed assumption of its
contract generally, the Bankruptcy Court will enter an order resolving the dispute (if not resolved
consensually by the parties). If the only issue raised in any such dispute is the Cure Amount, the Debtor
will be authorized to assume the executory contract or unexpired lease that is the subject of such dispute
so long as they reserve an amount of Cash sufficient to pay the counterparty’s asserted Cure Amount.
Cure Amounts will generally be paid in full in Cash within 30 days after the Effective Date or the date on
which any dispute pertaining to the proposed assumption has been resolved (whichever is later).

         The PrepackagedArticle 9.4 of the Plan provides that, except to the extent that a holder of an Allowed
Priority Non-Tax Claim agrees to less favorable treatment or makes a Trust Election, on all insurance policies of
the Debtor under which the Debtor has outstanding obligations as of the Effective Date or as soon thereafter
as practicable, each holder of an Allowed Priority Non-Tax Claim shall receive, at the option of YT and in full and
complete settlement, release, and discharge of, and in exchange for, such Claim (i) payment in full in Cash; or (ii)
other treatment rendering such Claim Unimpaired. Any Allowed Class 1 Claim not due and owing on the Effective

                                                        51
               Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 67 of 167



Date shall be paid in full, in Cash, when it becomes due and owing.will be treated as assumed executory
contracts, and all other insurance policies of the Debtor will vest in the Reorganized Debtor. Pursuant to
Article 9.7 of the Plan, all contracts and leases entered into by the Debtor after the Petition Date will
survive and be unaffected by entry of the Confirmation Order.

        Article 9.5 of the Plan contains certain reservations of rights by the Debtor concerning executory
contracts and unexpired leases, including a reservation of the Debtor’s rights to amend the Schedule of
Rejected Contracts and Leases until and including the Effective Date.

        Article 9.6 of the Plan clarifies that rejection of any executory contract or unexpired lease under
the Plan will not constitute a termination of pre-existing obligations owed to the Debtor under such
contracts or leases (including any continuing obligations of counterparties to provide warranties or
continued maintenance obligations on goods previously purchased by the Debtor).

H.       Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan

         Article XI of the Plan sets forth the effects and consequences of confirmation of the Plan,
including the vesting of the assets of the Debtor in the Reorganized Debtor (Article 11.1), the binding
effect of the Plan on holders of Claims (Article 11.2), the discharge of Claims under the Plan (Article
11.3), the preservation of injunctions or stays provided for in the chapter 11 case through the Effective
Date (Article 11.7), the termination of subordination rights of holders of Claims (Article 11.8), the waiver
of Claims or Causes of Actions that arise under chapter 5 of the Bankruptcy Code (Article 11.9), and the
Debtor’s reservation of rights in the event that the Effective Date does not occur (Article 11.10). In
addition, Articles 11.4, 11.5, and 11.6 of the Plan contain important releases, injunctions, and
exculpatory provisions. These provisions are highlighted below.

                  1.       Discharge of Claims

        Upon the Effective Date of the Plan and the contribution of YT’s assets to the Trust, YT will
have fulfilled his obligations to his creditors under the Plan, which will provide a greater recovery
to such creditors than a liquidation of YT’s estate under chapter 7 of the Bankruptcy Code.
Accordingly, upon occurrence of the Effective Date, YT intends to request, pursuant to section
1141(d)(5)(B) of the Bankruptcy Code, that the Bankruptcy Court grant the discharge of Claims
against YT set forth in Article 11.3 of the Plan as of the Effective Date of the Plan.

         Claims in Class 1 are Unimpaired. Holders of Claims in this Class are deemed to accept the Prepackaged
Plan and are not entitled to vote thereon.

Class 2 – U.S. Secured Claims (Unimpaired)

         Class 2 consists of all U.S. Secured Claims against YT. The Bankruptcy Code provides that, subject to
applicable limitations, an allowed claim that is secured by a lien on or security interest in property of the Estate
located in the United States or that is subject to an allowed setoff is deemed to be a secured claim to the extent of the
value of the property securing such claim and that any deficiency is deemed to be an unsecured claim.

          The Prepackaged Plan provides that, except to the extent that a holder of an Allowed U.S. Secured Claim
agrees to less favorable treatment or makes a Trust Election, on the Effective Date or as soon thereafter as
practicable, each holder of an Allowed U.S. Secured Claim shall receive, at the option of YT and in full and
complete settlement, release, and discharge of, and in exchange for, such Claim (i) payment in full in Cash; (ii)
delivery of collateral securing any such Claim; (iii) reinstatement pursuant to section 1124 of the Bankruptcy Code;
or (iv) other treatment rendering such Claim Unimpaired.




                                                           52
               Case 19-12220-KBO             Doc 95       Filed 11/15/19        Page 68 of 167



         Claims in Class 2 are Unimpaired. Holders of Claims in this Class are deemed to accept the Prepackaged
Plan and are not entitled to vote thereon.

Class 3 – Debt Claims (Impaired)

        Class 3 consists of all Claims against YT that are (a) not an Administrative Expense Claim, Priority Tax
Claim, Priority Non-Tax Claim, or U.S. Secured Claim or (b) otherwise determined by the Bankruptcy Court to be a
Debt Claim.

          The PrepackagedArticle 11.3 of the Plan provides that, except to the extent that a holder of an
Allowed Debt Claim agrees to less favorable treatment, each holder of an Allowed Debt Claim shall receive, in full
and complete settlement, release, and discharge of, and in exchange for, such Claim, its Pro Rata share of the Trust
Interests, which distribution shall be made in accordance with Article 6.2 of the Prepackaged Plan. as otherwise
specifically provided in the Plan, the distributions, rights, and treatment that are provided in the
Plan will be in exchange for, and in complete satisfaction, settlement, discharge, and release of, all
Claims against YT, of any nature whatsoever, whether known or unknown, or against the assets or
properties of YT that arose before the Effective Date. Except as expressly provided in the Plan, on
the Discharge Date (and subject to its occurrence), and pursuant to section 1141(d)(5) of the
Bankruptcy Code, entry of the Confirmation Order shall be deemed to act as a discharge and
release under section 1141(d)(1)(A) of the Bankruptcy Code of all Claims against YT and his assets,
arising at any time before the Effective Date, regardless of whether a proof of Claim was filed,
whether the Claim is Allowed, or whether the holder of the Claim votes to accept the Plan or is
entitled to receive a distribution under the Plan, provided, however, that in no event shall
occurrence of the Discharge Date discharge YT from any obligations remaining under the Plan as
of the Discharge Date. Any default by YT with respect to any Claim that existed immediately prior
to or on account of the filing of the chapter 11 case shall be deemed cured on the Discharge Date.

        No later than five (5) business days after the occurrence of the Discharge Date, YT or the
Reorganized Debtor, as applicable, shall file with the Bankruptcy Court a notice of the occurrence
of the Discharge Date, and serve such notice on all creditors. In addition, following the occurrence
of the Discharge Date, YT or the Reorganized Debtor, as applicable, shall file a motion seeking
entry of an order of discharge after notice and a hearing, which motion (and the discharge) shall be
granted upon a showing that YT has made all payments required under the Plan. Except as
expressly provided in the Plan, any holder of a discharged Claim will be precluded from asserting
against YT or any of his assets any other or further Claim based on any document, instrument, act,
omission, transaction, or other activity of any kind or nature that occurred before the Effective
Date. Except as expressly provided in the Plan, and subject to the occurrence of the Discharge Date,
the Confirmation Order will be a judicial determination of discharge of all liabilities of YT to the
extent allowed under section 1141 of the Bankruptcy Code, and YT will not be liable for any Claims
and will only have the obligations that are specifically provided for in the Plan. Notwithstanding the
foregoing, nothing contained in the Plan or the Confirmation Order shall discharge YT from any
debt excepted from discharge under section 523 of the Bankruptcy Code by a Final Order.

        By voting to accept the Plan, you are voting to accept the discharge of YT provided for in
the Plan.

         For additional detail regarding distributions to Class 3 (Debt Claims), you are encouraged to read
carefully the Trust Agreement Term Sheet, a copy of which is attached as Exhibit A to this Offering Memorandum.




                                                        53
               Case 19-12220-KBO              Doc 95       Filed 11/15/19         Page 69 of 167



        Claims in Class 3 are Impaired. Holders of Claims in this Class are entitled to vote to accept or reject the
Prepackaged Plan.

                  2.       Allowance of ClaimsReleases

ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF CLAIMS) CONTAINS A
THIRD-PARTY RELEASE. YOU ARE DEEMED TO GRANT A THIRD-PARTY RELEASE IF
YOU ARE A HOLDER OF A CLAIM THAT EITHER: (I) VOTES TO ACCEPT THE PLAN OR
(II) IS CONCLUSIVELY DEEMED TO HAVE ACCEPTED THE PLAN. CERTAIN OTHER
PARTIES ARE DEEMED TO GRANT THE PLAN RELEASES. SUCH PARTIES ARE
IDENTIFIED IN THE DEFINITION OF “RELEASING PARTIES” IN THE PLAN. IN
ADDITION, IN ACCORDANCE WITH SECTION 524(a)(3) OF THE BANKRUPTCY CODE,
ARTICLE 11.4(b) OF THE PLAN RELEASES CERTAIN CLAIMS AGAINST THE DEBTOR’S
WIFE, WEI GAN. YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

         The following definitions are essential to understanding the scope of the releases being given
under the Plan. The Plan defines “Released Parties” to mean, collectively: (a) the Debtor and the
Estate; (b) the Debtor’s wife, Wei Gan; (c) all Persons engaged or retained by the Debtor in connection
with the chapter 11 case (including in connection with the preparation of and analyses relating to the
Disclosure Statement and the Plan); and (d) any and all advisors, attorneys, actuaries, financial advisors,
accountants, investment bankers, agents, professionals, and representatives of each of the foregoing
Persons and Entities (whether current or former, in each case in his, her, or its capacity as such).

        The Plan defines “Releasing Parties” to mean, collectively, and each solely in its capacity as
such: (a) each Released Party; (b) each holder of a Claim that either (i) votes to accept the Plan or (ii) is
conclusively deemed to have accepted the Plan; and (c) all other holders of Claims to the extent permitted
by law.

                  a.       Releases by the Debtor

         Article 11.4(a) of the Plan provides that, upon the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual capacity
and as debtor in possession, shall be deemed forever to release, waive, and discharge (x) the Estate;
(y) all Persons engaged or retained by the Debtor in connection with the chapter 11 case (including
in connection with the preparation of and analyses relating to the Disclosure Statement and the
Plan); and (z) any and all advisors, attorneys, actuaries, financial advisors, accountants, investment
bankers, agents, professionals, and representatives of each of the foregoing Persons and Entities
(whether current or former, in each case in his, her, or its capacity as such), from any and all
claims, obligations, suits, judgments, damages, demands, debts, rights, remedies, actions, Causes of
Action, and liabilities, whether for tort, fraud, contract, recharacterization, subordination,
violations of federal or state securities laws (other than the rights of the Debtor or Reorganized
Debtor to enforce the terms of the Plan and the contracts, instruments, releases, and other
agreements or documents delivered in connection with the Plan), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise, based in whole or in
part on any act, omission, transaction, event or other occurrence, or circumstances taking place on
or before the Effective Date, in any way relating to (i) the Debtor or the chapter 11 case; (ii) any
action or omission of any Released Party with respect to any indebtedness under which the Debtor
is or was a borrower or guarantor; (iii) any Released Party in any such Released Party’s capacity as
an employee, or agent of, or advisor to, the Debtor; (iv) the subject matter of, or the transactions or


                                                          54
               Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 70 of 167



events giving rise to, any Claim that is treated in the Plan; (v) the business or contractual
arrangements between the Debtor and any Released Party; (vi) the restructuring of Claims before
or during the chapter 11 case; and (vii) the negotiation, formulation, preparation, or dissemination
of the Plan (including, for the avoidance of doubt, the Plan Supplement), the Disclosure Statement,
or related agreements, instruments, or other documents, other than claims or liabilities arising out
of or relating to any act or omission of a Released Party that is determined by a Final Order to have
constituted willful misconduct, fraud, or gross negligence. The Reorganized Debtor shall be bound,
to the same extent the Debtor is bound, by the releases and discharges set forth above.

        Article 11.4(a) of the Plan further provides that entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
described in Article 11.4(a) of the Plan by the Debtor, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute its finding that
each release described in Article 11.4(a) is: (i) in exchange for the good and valuable consideration
provided by the Released Parties, a good faith settlement and compromise of such Claims; (ii) in the
best interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given
and made after due notice and opportunity for hearing; and (v) a bar to any of the Releasing
Parties asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever,
against any of the Released Parties or their property.

         Under the Prepackaged Plan, an Allowed Claim is a Claim: (a) that has been listed by YT in the Schedules
as liquidated in amount and not disputed or contingent and for which no contrary proof of claim has been filed; (b)
as to which the deadline for objecting or seeking estimation has passed, and no objection or request for estimation
has been filed; (c) as to which any objection or request for estimation that has been filed has been settled, waived,
withdrawn, or denied by a Final Order; or (d) that is allowed pursuant to the terms of (i) a Final Order, (ii) an
agreement by and among the holder of such Claim and YT or the Reorganized Debtor, as applicable, or (iii) the
Prepackaged Plan. See “The Exchange Offer—Trust.”

Objections to and Estimation of Claims

         Except insofar as a Claim is Allowed under the Prepackaged Plan, YT or the Reorganized Debtor, as
applicable, shall be entitled to object to Claims. No other Entity shall be entitled to object to Claims after the
Effective Date. Any objections to Claims shall be served and filed on or before (a) the one-hundred eightieth
(180th) day following the later of (i) the Effective Date and (ii) the date that a proof of Claim is filed or amended or
a Claim is otherwise asserted or amended in writing by or on behalf of a holder of such Claim, or (b) such later date
as may be fixed by the Bankruptcy Court.

          The Reorganized Debtor may at any time request that the Bankruptcy Court estimate any contingent or
unliquidated Claim pursuant to section 502(c) of the Bankruptcy Code, except that the Reorganized Debtor may not
request estimation of any non-contingent or liquidated Claim if YT’s objection to such Claim was previously
overruled by a Final Order, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time
during litigation concerning any objection to any Claim, including, without limitation, during the pendency of any
appeal relating to any such objection. In the event that the Bankruptcy Court estimates any contingent or
unliquidated Claim, the amount so estimated shall constitute either the Allowed amount of such Claim or a
maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on the amount of such Claim, the Reorganized Debtor may pursue supplementary proceedings
to object to the allowance of such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall
any holder of a Claim that has been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be
entitled to seek reconsideration of such estimation unless such holder has filed a motion requesting the right to seek
such reconsideration on or before twenty-one (21) days after the date on which such Claim is estimated. All of the
aforementioned objection, estimation, and resolution procedures are intended to be cumulative and not exclusive of
one another. Claims may be estimated and subsequently compromised, settled, withdrawn, or resolved by any
mechanism approved by the Bankruptcy Court.



                                                           55
               Case 19-12220-KBO               Doc 95       Filed 11/15/19        Page 71 of 167



Payments and Distributions on Disputed Claims

          If an objection to a Claim is filed as set forth in Article 8.1 of the Prepackaged Plan, no payment or
distribution provided under the Prepackaged Plan shall be made on account of such Claim unless and until such
Disputed Claim becomes an Allowed Claim.

          At such time as a Disputed Claim becomes an Allowed Claim or as soon as practicable thereafter, YT shall
distribute to the holder of such Allowed Claim the property distributable to such holder pursuant to Article IV of the
Prepackaged Plan; provided, however, that the timing of distributions to holders of Claims in Class 3 shall be
governed in all respects by Article 6.2 of the Prepackaged Plan. To the extent that all or a portion of a Disputed
Claim is Disallowed, the holder of such Claim shall not receive any distribution on account of the portion of such
Claim that is Disallowed. Notwithstanding any other provision of the Prepackaged Plan, no interest shall accrue or
be Allowed on any Claim during the period after the Petition Date, except to the extent that section 506(b) of the
Bankruptcy Code permits interest to accrue and be Allowed on such Claim.

                  b.       ReleaseReleases by Holders of Claims

                 Except as otherwise provided in the PrepackagedArticle 11.4(b) of the Plan provides that,
upon the effective date of the Exchange Offer or the Prepackaged Plan, as applicableEffective Date, to the
maximum extent permitted by applicable law, each Releasing Party, in consideration for the
obligations of YT and the Reorganized Debtor under the Prepackaged Plan and the Exchange Offer, and
the Trust Interests and Cash and other contracts, instruments, releases, agreements, or documents
to be delivered in connection with the Prepackaged Plan or the Exchange Offer, shall be deemed forever
to release, waive, and discharge the Released Parties from personal liability in every jurisdiction
from any and all Claims, obligations, suits, judgments, damages, demands, debts, rights, remedies,
actions, Causes of Action, and liabilities whatsoever, including any derivative Claims asserted or
assertable on behalf of YT, whether for tort, fraud, contract, recharacterization, subordination,
violations of federal or state securities laws or laws of any other jurisdiction or otherwise, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise, based in
whole or in part on any act, omission, transaction, event, or other occurrence, or circumstances
taking place on or before the Effective Date, in any way relating to (i) YT or the chapter 11 case; (ii)
any action or omission of any Released Party with respect to any indebtedness under which YT is
or was a borrower or guarantor; (iii) any Released Party in any such Released Party’s capacity as
an employee, agent of, or advisor to, YT; (iv) the subject matter of, or the transactions or events
giving rise to, any Claim that is treated in the Prepackaged Plan; (v) the business or contractual
arrangements between YT and any Released Party; (vi) the restructuring of Claims before or
during the chapter 11 case and the solicitation of votes with respect to the Prepackaged Plan; and
(vii) the negotiation, formulation, preparation, entry into, or dissemination of the Prepackaged Plan
(including, for the avoidance of doubt, the Plan Supplement and all documents contained or
referred to therein), the Disclosure Statement, or related agreements, instruments, or other
documents; provided, however, that the Releasing Parties shall continue to dispose of the following
assets through judicial authorities in the PRC to satisfy such Releasing Party’s Claim through a
mechanism that will be mutually agreed to by the parties: (x) assets that have already been
collateralized by YT or any other Person or Entity; (y) assets that have already been pledged by YT
or any other Person or Entity; and (z) assets or interests that YT, his wife Wei Gan, or any other
Person or Entity own that have been seized, attached, or frozen by Chinese judiciary authorities.
Notwithstanding anything contained herein to the contrary, the foregoing release does not release
any obligations of any party under the Prepackaged Plan or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the Prepackaged Plan.




                                                          56
             Case 19-12220-KBO           Doc 95     Filed 11/15/19      Page 72 of 167



                WithinArticle 11.4(b) of the Plan further provides that within thirty (30) days of the
Effective Date, each holder of a Debt Claim is obligated to (i) withdraw or retract any litigations,
enforcement actions, arbitrations, and any other proceedings against YT and his wife Wei Gan
from the court or judicial authorities in all jurisdictions, including, but not limited to, the PRC, or
commit or confirm with the judicial authorities that YT or his wife Wei Gan have fulfilled all their
debt obligations or legal responsibilities and (ii) file and execute any documents requested by YT to
evidence the above release. Unless and until a holder of a Debt Claim complies with the preceding
sentence and all of their obligations under the Trust Agreement, such holder shall not be entitled to
exercise any rights with respect to the Trust or receive any distributions from the Trust; provided,
however, that YT reserves all rights to seek enforcement by the Chinese judicial authorities of the
rights provided herein.

                      Waiver of Rights Under Section 1542 of California Civil Code

        InArticle 11.4(b) of the Plan further provides that in connection with the release provided in
Article 11.4(b) of the Prepackaged Plan, each holder of a Debt Claim shall be deemed to waive all
rights conferred by the provisions of section 1542 of the California Civil Code and/or any similar
state or federal law. Section 1542 of the California Civil Code provides as follows: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR. Holders of Debt Claims shall be deemed to
understand and acknowledge the significance and consequence of their waiver of section 1542 of the
California Civil Code, as well as any other federal or state statute or common law principle of
similar effect, and shall be deemed to acknowledge that such waiver is a material inducement to
and consideration for the property distributed to or retained by and the rights and benefits
conferred upon each holder of a Debt Claim under the Prepackaged Plan.

        Article 11.4(b) of the Plan further provides that entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
described in Article 11.4(b) of the Plan, which includes by reference each of the related provisions
and definitions contained in the Plan, and further, shall constitute its finding that each release
described in Article 11.4(b) is: (i) in exchange for the good and valuable consideration provided by
the Released Parties, a good faith settlement and compromise of such Claims; (ii) in the best
interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and
made after due notice and opportunity for hearing; and (v) a bar to any of the Releasing Parties
asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever, against
any of the Released Parties or their property.

                3.      Exculpation and Limitation of Liability

         NoneArticle 11.5 of the Plan provides that none of YT or the Reorganized Debtor, or the
direct or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,
investment bankers, agents, or other professionals (whether current or former, in each case, in his,
her, or its capacity as such) of YT or the Reorganized Debtor, or the Released Parties shall have or
incur any liability to, or be subject to any right of action by, any holder of a Claim, or any other
party in interest in the chapter 11 case, or any of their respective agents, employees,
representatives, financial advisors, attorneys or agents acting in such capacity, or direct or indirect
affiliates, or any of their successors or assigns, for any act or omission in connection with, relating
to, or arising out of, the chapter 11 case, formulation, negotiation, preparation, dissemination,
confirmation, solicitation, implementation, or administration of the Prepackaged Plan, the Plan


                                                  57
             Case 19-12220-KBO           Doc 95      Filed 11/15/19      Page 73 of 167



Supplement and all documents contained or referred to therein, the Disclosure Statement, any
contract, instrument, release or other agreement or document created or entered into in connection
with the Prepackaged Plan, or any other pre- or postpetition act taken or omitted to be taken in
connection with or in contemplation of the restructuring of YT or confirming or consummating the
Prepackaged Plan (including the distribution of any property under the Prepackaged Plan); provided,
however, that the foregoing provisions of Article 11.5 of the Prepackaged Plan shall have no effect on
the liability of any Person or Entity that results from any such act or omission that is determined by
a Final Order to have constituted willful misconduct, fraud, or gross negligence and shall not
impact the right of any holder of a Claim, or any other party to enforce the terms of the Prepackaged
Plan and the contracts, instruments, releases, and other agreements or documents delivered in
connection with the Prepackaged Plan. Without limiting the generality of the foregoing, YT and YT’s
direct or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,
investment bankers, agents and other professionals (whether current or former, in each case, in his,
her, or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities under the Prepackaged Plan. The exculpated
parties have participated in good faith and in compliance with the applicable provisions of the
Bankruptcy Code with regard to the solicitation and distribution of the securities pursuant to the
Prepackaged Plan, and, therefore, are not, and on account of such distributions shall not be, liable at
any time for the violation of any applicable law, rule, or regulation governing the solicitation of
acceptances or rejections of the Prepackaged Plan or such distributions made pursuant to the
Prepackaged Plan. This exculpation shall be in addition to, and not in limitation of, all other releases,
indemnities, exculpations, and any other applicable law or rules protecting such exculpating parties
from liability.

                4.      Injunctions

                a.      General

                AllArticle 11.6(a) of the Plan provides that all Persons or Entities who have held,
hold, or may hold Claims (other than Claims that are reinstated under the Prepackaged Plan), and all
other parties in interest in the chapter 11 case, along with their respective current and former
employees, agents, officers, directors, principals, and direct and indirect affiliates, are permanently
enjoined, from and after the Effective Date, from, in respect of any Claim or Cause of Action
released or settled hereunder, (i) commencing, conducting, or continuing in any manner, directly or
indirectly, any suit, action, or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative, or other forum) against the Released Parties, YT,
or the Reorganized Debtor, or in respect of any Claim or Cause of Action released or settled
hereunder; (ii) enforcing, levying, attaching, collecting, or otherwise recovering by any manner or
means, whether directly or indirectly, of any judgment, award, decree, or order against the
Released Parties, YT, or the Reorganized Debtor; (iii) creating, perfecting, or enforcing in any
manner, directly or indirectly, any encumbrance of any kind against the Released Parties, YT, or
the Reorganized Debtor; (iv) asserting any right of setoff, subrogation, or recoupment of any kind,
against any obligation due from the Released Parties, YT, or the Reorganized Debtor, or against
the property or interests in property of YT or the Reorganized Debtor, on account of such Claims;
or (v) commencing or continuing in any manner any action or other proceeding of any kind on
account of, in connection with, or with respect to any such Claims released or settled pursuant to
the Prepackaged Plan; provided, however, that nothing contained herein shall preclude such Entities
from exercising their rights pursuant to and consistent with the terms hereof and the contracts,
instruments, releases, and other agreements and documents delivered under or in connection with
the Prepackaged Plan.



                                                   58
               Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 74 of 167



                  b.       Injunction Against Interference With the Plan

                UponArticle 11.6(b) of the Plan provides that upon entry of the Confirmation Order,
all holders of Claims and their respective current and former employees, agents, officers, directors,
principals, and direct and indirect affiliates shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Prepackaged Plan. Each holder of an Allowed
Claim, by accepting, or being eligible to accept, distributions under or reinstatement of such Claim,
as applicable, pursuant to the Prepackaged Plan, shall be deemed to have consented to the injunction
provisions set forth in Article 11.6 of the Prepackaged Plan.

I.       Conditions Precedent to Confirmation and the Effective Date

        Article 10.1 of the Plan sets forth the conditions precedent to confirmation of the Plan, which
consist of approval of the Disclosure Statement and entry of the Confirmation Order.

        Article 10.2 of the Plan sets forth the conditions precedent to the Effective Date, which consist of
the Confirmation Order becoming a Final Order, the documents comprising the Plan Supplement
(including the Trust Agreement) having been executed and delivered and the conditions to effectiveness
thereof having been satisfied, all actions necessary to implement the Plan having been effected (and all
documents necessary to implement the Plan having been executed and delivered and/or filed with
applicable governmental units), and the receipt of necessary governmental approvals.

        Article 10.3 of the Plan permits the Debtor to waive in writing any of the conditions precedent to
confirmation of the Plan or the Effective Date. Article 10.4 of the Plan provides that, in the event the
Effective Date does not occur due to the failure of the conditions precedent set forth in Article X of the
Plan, the Confirmation Order and Plan will be of no force and effect, no distributions shall be made, no
executory contracts or unexpired leases shall be deemed assumed, assumed and assigned, or rejected by
operation of the Plan, parties shall be restored to the pre-confirmation status quo ante, and nothing in the
Plan or Disclosure Statement will (i) release any Claims against the Debtor or any Claims belonging to
the Debtor, (ii) prejudice in any manner the rights of the Debtor or any other Entity, or (iii) constitute an
admission, acknowledgement, offer, or undertaking by the Debtor.

         V.

By accepting distributions pursuant to the Prepackaged Plan, each holder of an Allowed Claim receiving
distributions pursuant to the Prepackaged Plan will be deemed to have specifically consented to the injunctions and
the release set forth in the Prepackaged Plan.

Preservation of Claims and Rights to Settle Claims

          Except as otherwise provided in the Prepackaged Plan, or in any contract, instrument, or other agreement or
document entered into in connection with the Prepackaged Plan, in accordance with section 1123(b) of the
Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on, settle, compromise, otherwise
resolve, discontinue, abandon, or dismiss all Claims, rights, Causes of Action, suits, and proceedings, including
those described in the Plan Supplement (collectively, the “Retained Actions”), whether at law or in equity, whether
known or unknown, that YT or his Estate may hold against any Entity (other than Claims, rights, Causes of Action,
suits, and proceedings released pursuant to Article 11.4 of the Prepackaged Plan), without the approval of the
Bankruptcy Court, the Confirmation Order, and any contract, instrument, release, indenture, or other agreement
entered into in connection herewith. For the avoidance of doubt, Retained Actions do not include any Claim or
Cause of Action released pursuant to Articles 11.4 and 11.9 of the Prepackaged Plan. The Reorganized Debtor or
his successor(s) may pursue such Retained Actions, as appropriate, in accordance with the best interests of the
Reorganized Debtor or his successor(s) that hold such rights.



                                                         59
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 75 of 167



          No Entity may rely on the absence of a specific reference in the Prepackaged Plan, the Plan Supplement, or
the Disclosure Statement to any Retained Action against it as any indication that the Reorganized Debtor will not, or
may not, pursue any and all available Retained Actions against it. The Reorganized Debtor expressly reserves all
rights to prosecute any and all Retained Actions against any Entity. Unless any Retained Action against an Entity is
expressly waived, relinquished, exculpated, released, compromised, or settled in the Prepackaged Plan or a
Bankruptcy Court order, the Reorganized Debtor expressly reserves all Retained Actions for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches shall apply to such Retained Action upon, after, or
as consequence of, confirmation or consummation of the Prepackaged Plan. For the avoidance of doubt, all Claims,
Causes of Action, suits, and proceedings of YT that are not Retained Actions are waived as of the Effective Date.

                                                   Certain Motions

         In the event the chapter 11 case is filed in connection with the Prepackaged Plan, YT intends to file with
the Bankruptcy Court certain motions to schedule a hearing date for the approval of this Offering Memorandum and
confirmation of the Prepackaged Plan. In addition, YT intends to file motions permitting him to retain counsel and
to continue the pre-petition retention agreements with bankruptcy counsel and special counsel and any other
advisors to, or professionals retained by, YT, subject to the terms of their contracts. Lastly, YT intends to file a
motion for an order establishing the Bar Date for filing proofs of claim. While YT will use his best efforts to obtain
the approval of the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will grant any such
approvals.

                                        Other Prepackaged Plan Provisions

Retention of Jurisdiction by the Bankruptcy Court

           The Prepackaged Plan shall not in any way limit the Bankruptcy Court’s post-confirmation jurisdiction as
provided under the Bankruptcy Code. Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the
Bankruptcy Court shall retain and have exclusive jurisdiction (to the extent granted by applicable law, including any
provisions permitting mandatory or discretionary withdrawal of such jurisdiction) over any matter (i) arising under
the Bankruptcy Code, (ii) arising in or related to the chapter 11 case or the Prepackaged Plan, or (iii) that relates to
the following: (1) the determination of any and all pending applications, adversary proceedings, and contested
matters; (2) except as otherwise required by Article II of the Prepackaged Plan, to determine any and all objections
to the allowance of Claims, including, without limitation, Claims arising from the rejection of Executory Contracts;
(3) except as otherwise required by Article II of the Prepackaged Plan, the determination of the amount or legality of
any state, local, or federal tax, any fine or penalty relating to any such tax, or any addition to any such tax pursuant
to and in accordance with sections 346, 505 and 1146 of the Bankruptcy Code; (4) the determination of any and all
applications for allowance of compensation and reimbursement of expenses; (5) the determination of any and all
controversies and disputes arising under or in connection with the Prepackaged Plan, including (without limitation)
in connection with the interpretation, implementation or enforcement thereof, and such other matters as may be
provided for in the Confirmation Order; (6) the effectuation of payments under and performance of the provisions of
the Prepackaged Plan; (7) entry of such orders as may be appropriate in the event the Confirmation Order is for any
reason stayed, reversed, revoked, modified, or vacated; (8) the determination of YT’s or the Reorganized Debtor’s
motion, if any, to modify the Prepackaged Plan in accordance with section 1127 of the Bankruptcy Code or to cure
any defect or omission, or reconcile any inconsistency in the Prepackaged Plan or in any order of the Bankruptcy
Court; (9) the issuance of such orders in aid of execution of the Prepackaged Plan to the extent authorized by section
1142 of the Bankruptcy Code; (10) the determination of such other matters as may be set forth in the Confirmation
Order or as may arise in connection with the Prepackaged Plan or the Confirmation Order; (11) the hearing and
determination of all Fee Applications; (12) entry of an order of discharge; (13) the exercise of any other jurisdiction
not inconsistent with chapter 11 of the Bankruptcy Code; (14) the issuance of injunctions, provision of declaratory
relief, taking of such other legal, or equitable actions, or issuance of such other orders as may be necessary or
appropriate to restrain interference with the Prepackaged Plan, YT, the Estate or its property, the Reorganized
Debtor, Professionals, or the Confirmation Order; (15) the entry of a Final Decree closing the chapter 11 case; and
(16) the enforcement of all orders previously entered by the Bankruptcy Court.




                                                          60
               Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 76 of 167



                                   Effects of Prepackaged Plan Confirmation

Discharge

          Under the Prepackaged Plan, YT will obtain a discharge of all Claims that arose before the Effective Date
of the Prepackaged Plan on the discharge date (“Discharge Date”). The Discharge Date is the date upon which the
earlier of the following shall have occurred: (i) distribution of the Trust Interests to the holders of Allowed Debt
Claims and (ii) all Allowed Claims shall have been paid under the Prepackaged Plan. No later than five (5) Business
Days after the occurrence of the Discharge Date, YT or the Reorganized Debtor, as applicable, shall file with the
Bankruptcy Court a notice of the occurrence of the Discharge Date, and serve such notice on all creditors. In
addition, following the occurrence of the Discharge Date, YT or the Reorganized Debtor, as applicable, shall file a
motion seeking entry of an order of discharge after notice and a hearing, which motion (and the discharge) shall be
granted upon a showing that YT has made all payments required under the Prepackaged Plan. Notwithstanding the
occurrence of the Discharge Date, YT will not be discharged from any of his obligations remaining under the
Prepackaged Plan as of the date of its occurrence.

         More specifically, the Prepackaged Plan provides that except as otherwise specifically provided in the
Prepackaged Plan, the distributions, rights, and treatment that are provided in the Prepackaged Plan will be in
exchange for, and in complete satisfaction, settlement, discharge, and release of, all Claims against YT, of any
nature whatsoever, whether known or unknown, or against the assets or properties of YT that arose before the
Effective Date. Except as expressly provided in the Prepackaged Plan, on the Discharge Date (and subject to its
occurrence), and pursuant to section 1141(d)(5) of the Bankruptcy Code, entry of the Confirmation Order shall be
deemed to act as a discharge and release under section 1141(d)(1)(A) of the Bankruptcy Code of all Claims against
YT and his assets, arising at any time before the Effective Date, regardless of whether a proof of Claim was filed,
whether the Claim is Allowed, or whether the holder of the Claim votes to accept the Prepackaged Plan or is entitled
to receive a distribution under the Prepackaged Plan, provided, however, that in no event shall occurrence of the
Discharge Date discharge YT from any obligations remaining under the Prepackaged Plan as of the Discharge Date.
Any default by YT with respect to any Claim that existed immediately prior to or on account of the filing of the
chapter 11 case shall be deemed cured on the Discharge Date.

Vesting of Assets

         Except as otherwise provided in the Prepackaged Plan, as of the Effective Date, all property of the Estate,
and any property acquired by YT or the Reorganized Debtor under the Prepackaged Plan, shall vest in the
Reorganized Debtor, free and clear of all Claims, liens, charges, other encumbrances and interests. On and after the
Effective Date, YT may use, acquire, and dispose of property and compromise or settle any Claims without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules, other than those restrictions expressly imposed by the Prepackaged Plan and the Confirmation Order.

                                                Official Committee

         Pursuant to section 1102(a) of the Bankruptcy Code, following the commencement of a bankruptcy
proceeding under chapter 11 of the Bankruptcy Code, the U.S. Trustee may appoint a committee of creditors holding
unsecured claims against YT and may appoint additional committees of creditors to assure the adequate
representation of creditors in the chapter 11 case. If YT files the Prepackaged Plan, he expects to move to
confirmation quickly so that the Prepackaged Plan may be confirmed prior to the formation of any official
committee.

        If appointed, each official committee may appear and be heard on any issue in the chapter 11 case and may
also:

              consult with YT concerning the administration of the case;




                                                         61
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 77 of 167



              investigate the acts, conduct, assets, liabilities, and financial condition of YT, the operation of his
                  business interests and the desirability of the continuance of such business interests, and any other
                  matter relevant to the case or to the formulation of a plan of reorganization;

              participate in the formulation of a plan, advise those represented by such committee of such
                 committee’s determinations as to any plan of reorganization formulated, and collect and file with
                 the bankruptcy court acceptances or rejections of a plan of reorganization;

              request the appointment of a trustee or examiner; and

              perform such other services as are in the interest of those represented.

         Ordinarily, the statutory committee of creditors appointed by the U.S. Trustee will include those persons
willing to serve that hold the largest claims of the kinds represented on the committee. However, section 1102(b) of
the Bankruptcy Code permits the U.S. Trustee to appoint, as the statutory committee, the members of any committee
organized by creditors prior to the commencement of the bankruptcy proceedings pursuant to the Prepackaged Plan,
if such committee was fairly chosen and is representative of the different kinds of claims to be represented in the
chapter 11 case.

                              Amendment or Modification of the Prepackaged Plan

          The Debtor may alter, amend, or modify the Prepackaged Plan under section 1127(a) of the Bankruptcy
Code at any time prior to the Confirmation Hearing. After confirmation and prior to “substantial consummation” (as
such term is defined in section 1102(2) of the Bankruptcy Code) of the Prepackaged Plan, YT may institute
proceedings in the Bankruptcy Court pursuant to section 1127(b) of the Bankruptcy Code to remedy any defect or
omission or reconcile any inconsistencies in the Prepackaged Plan, this Offering Memorandum, or the Confirmation
Order, and such matters as may be necessary to carry out the purposes and effects of the Prepackaged Plan, by the
filing of a motion, and, so long as the proposed modifications to the Prepackaged Plan are non-material, (i) notice
need only be provided to the Persons listed on the Bankruptcy Rule 2002 service list, and (ii) the solicitation of all
Creditors and other parties in interest shall not be required.

                               Conditions to Effectiveness of the Prepackaged Plan

         The effectiveness of the Prepackaged Plan is subject to, and conditioned upon, a number of items set forth
in the Prepackaged Plan. As with all other material in this Offering Memorandum relating to the Prepackaged Plan,
the following summaries of certain of the conditions to effectiveness of the Prepackaged Plan do not purport to be
complete and are subject, and are qualified in their entirety by reference, to the Prepackaged Plan including all
appendices and exhibits thereto.

        Conditions to the effectiveness of the Prepackaged Plan include that the order of the Bankruptcy Court
confirming the Prepackaged Plan will have been entered and not stayed.

          In addition, YT will have (x) taken all steps necessary and performed all acts required by the Bankruptcy
Code in order to confirm the Prepackaged Plan, (y) obtained an unstayed order from the Bankruptcy Court in
connection with the adequacy of the disclosure information pursuant to which votes on the Prepackaged Plan were
solicited, and (z) set the Effective Date to occur following the date of the Confirmation Order, unless such order has
been stayed. The Debtor shall have the right to waive any of the conditions precedent set forth in Article X of the
Prepackaged Plan at any time without leave of or notice to the Bankruptcy Court and without any formal action
other than proceeding with consummation of the Prepackaged Plan.




                                                          62
               Case 19-12220-KBO                Doc 95       Filed 11/15/19          Page 78 of 167



                                        Alternatives to the Prepackaged Plan

Liquidation under Chapter 7

          YT has evaluated the effects of a liquidation of his assets in the chapter 11 case. In considering this
alternative, he has taken into account the nature, status, and underlying values of his tangible and intangible assets,
the ultimate realizable value of such assets, and the extent to which certain of his assets are subject to the liens and
security interests of secured creditors.

          If YT files bankruptcy, a liquidation analysis will be submitted to the Bankruptcy Court and made available
to all creditors. YT believes that liquidation under chapter 7 would result in smaller distributions being made to
holders of claims than those provided for in the Prepackaged Plan.

                                         Alternative Plan of Reorganization

          If the Prepackaged Plan is not confirmed, YT (or if the period in which only YT may file a plan of
reorganization has expired, any other party in interest) could attempt to formulate a different plan of reorganization.
Such a plan might involve either a reorganization or an orderly liquidation of assets. YT has explored numerous
alternatives in connection with the extensive process of formulating and developing of the Prepackaged Plan. YT
believes that the Prepackaged Plan, as described in this Offering Memorandum, enables creditors to realize the most
value under the circumstances.

                                              THE COMPANYTRUST

         The discussion of the business of the Company and the electric vehicle industry below is qualified by, and
should be read in conjunction with, the discussion of the risks related to the Company’s business and its industry
detailed elsewhere in this Offering Memorandum. This Offering Memorandum and related materials relate only to
the proposed Consensual Restructuring or Prepackaged Plan of YT and do not relate to and should not be deemed
to suggest that, the Company is seeking a consensual restructuring or bankruptcy at this time. Any information
about the Company is provided solely to provide creditors of YT who are eligible to participate in the proposed
Restructuring with information to assist them in evaluating the potential value in accepting Trust Interests in
exchange for their Debt Claims and in final and complete settlement thereof. Although there is discussion in this
Offering Memorandum about the Company (including its own distressed financial position and efforts to raise funds
and business prospects), such information is based on information obtained by YT for use herein and solely relates
to the proposed Consensual Restructuring or Prepackaged Plan of YT. The information about the Company is
believed by YT to be reliable. No assurance can be made and such information only speaks as of the dates the
information was available and there can be no assurance further changes have not occurred subsequent to such
dates. Such information about the Company is solely the responsibility of YT.

                                                  Company Overview

         The Company was founded with the vision to disrupt the traditional automotive industry and create a
shared intelligent mobility ecosystem that empowers everyone to move, connect, breathe and live freely.

          The Company is a pre-revenue development stage global technology company headquartered in Los
Angeles, California and with additional development activities and operations in China that designs and
manufactures next-generation, zero-emission smart electric vehicles and mobility ecosystem with a view to carving
out a dual-market strategy and having manufacturing capabilities and operations in both the U.S. and China, the two
largest electric vehicle markets. The Company has designed a new mobility platform that integrates clean energy,
intelligent design, internet vehicle connectivity and artificial intelligence functionality to create a seamless user
experience, and has assembled a global team of automotive and technology experts and innovators to achieve its
goal of redefining mobility.

        Over the last four years, the Company has developed a portfolio of intellectual property, established its
proposed supply chain and completed several pre-production vehicles for the FF 91. To date, significant capital has


                                                           63
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 79 of 167



been deployed for research and development associated with its electric vehicles; corporate planning, administration
and development; and investment in key property and equipment. The Company revealed its first vehicle model, the
FF 91, in January 2017 and is endeavoring to complete the testing and validation and begin the manufacture and
delivery of the FF 91 to the market. The design of the FF 91 incorporates clean, intelligent, connected and shared
technologies.

         Below is a simplified organizational chart for the Company and certain key subsidiaries as of the date of
this Offering Memorandum, and before giving effect to any awards under the 2019 Equity Incentive Plan (as
defined) or any other equity incentives or conversion of the securities:


(i) Includes the 10% interest of the Company to be transferred by FF Top to the Trust upon the completion of the
Restructuring.

                                                Company’s Strategy

         The Company aims to capture high-value users through its transformative products, technologies and
sharing platforms, while cultivating and growing its shared intelligent mobility ecosystem, to provide an ultimate
user experience. In order to achieve its mission, the Company will continue to focus on the following initiatives:

Secure Substantial Financing

          Bringing a visionary electric vehicle to the market-from design to engineering to development to
manufacturing-is capital intensive. The Company expects to continue to require significant capital and incur
substantial costs in setting up, equipping and improving its manufacturing facility in Hanford, California to start
production of the FF 91 and development of the FF 81. The Company intends to secure long-term financing in order
to focus its resources on the execution of its business plan, while in the interim, obtaining new bridge debt financing
to sustain its engineering efforts and operations. The Company intends to, and is currently seeking to, use a
combination of equity financing and bridge debt financing to pay off its existing debts. See “Management’s
Discussion and Analysis of Financial Condition and Results of Operations of the Company—Liquidity and Capital
Resources—Plan of Operations and Future Funding Requirements” for more detailed planned timeline and use of
financing.

          The Company has engaged Stifel, Nicolaus & Co. (“Stifel”) to assist it in raising equity financing. With
the assistance of Stifel, the Company is seeking to raise US$850 million through the issuance of Series B Preferred
Shares (the “Series B Equity Financing”). The Company intends to close the Series B Equity Financing by January
2020. There can be no assurance that the Company will be able to complete the Series B Equity Financing, or any
other financing, on a timely basis and/or on reasonable commercial terms, or at all.

A.       Kick-Start ProductionCreation of the FF 91Trust

          Bringing the FF 91 to the market is critical to sharing FF’s vision with the world. FF has finished
designing and engineering the FF 91 and has identified component sourcing for virtually all of the parts required for
production of the FF 91, other than the front steering gear. The Company is currently preparing to execute a plan to
refurbish its manufacturing facility in Hanford, California and obtain the equipment necessary to support the
production of the FF 91. As of the date of this Offering Memorandum, 90% of the factory equipment was in the
buy-off stage at the suppliers’ facilities. The Company expects to start production of the FF 91 within nine months
after completion of the Series B Equity Financing, and to deliver approximately 100 units to the market before the
initial public offering of its shares (targeted for as early as early-to-mid-2021). Assuming the Series B Equity
Financing can be completed, the Company intends to complete the build-out of the Hanford, California
manufacturing facility, and once fully built-out, the Company estimates an annual production capacity at the
Hanford, California manufacturing facility for the FF 91 of up to approximately 10,000 cars per year beginning in
2021. In order to ensure the beginning of the production of the FF 91 by its earliest start-date of October 2020, the
Company has set the following target timeline, assuming it closes the Series B Equity Financing by January 2020:



                                                          64
              Case 19-12220-KBO           Doc 95      Filed 11/15/19       Page 80 of 167



        Article 6.2 of the Plan provides that on or after the Effective Date, the Debtor or the Reorganized
Debtor shall (a) transfer the economic interests in 90,588,235 units (representing 100% of the issued and
outstanding units) of West Coast (the “West Coast Interests”) and (b) cause to be transferred 147,058,823
Class B shares of Smart King (the “Smart King Shares”) to (i) the 2020 Creditor Liquidating Trust for the
benefit of holders of Allowed Debt Claims (the “Creditor Trust”) and (ii) a trust for the benefit of holders
of Late Filed Debt Claims (the “Late Filed Debt Claims Reserve” and together with the Creditor Trust,
the “Trust”).

         Each holder of an Allowed Debt Claim or Late Filed Debt Claim shall receive a beneficial
interest (a “Trust Interest”) in the Creditor Trust or the Late Filed Debt Claims Reserve, as applicable,
based on the formulas set forth below. The Trust will preserve, hold, manage, and maximize the Trust
Assets (as defined below) for use in paying and satisfying the holders’ Claims upon the earlier to occur of
(x) the consummation of a Liquidity Event or Distribution Event (each as defined below) and (y) the
termination of the Trust in accordance with the Trust Agreement.

B.      The Trust Assets

        The assets of the Trust will consist of the following: (i) the economic interest in 90,588,235 units
of West Coast (representing 100% of the issued and outstanding units of West Coast); (ii) 147,058,823
Smart King Shares; and (iii) the Trust Expense Funded Amount contributed to the Trust by a postpetition
lender (the “Funding Source”) as provided in the Trust Agreement Term Sheet (collectively, the “Trust
Assets”).

C.      Voting Rights With Respect to the Trust Assets

         The Trustee will exercise all voting rights with respect to the Smart King Shares as directed by
FF Top Holding Ltd.; provided that the exercise of such voting rights shall be in accordance with (i) the
organizational and governing documents of Smart King, (ii) such other agreements that are in effect as of
the date of the Trust Agreement (including the certain Fourth Amended and Restated Memorandum and
Articles of Association of Smart King, adopted as of May 15, 2019), and (iii) that certain Restructuring
Agreement, dated as of December 31, 2018, by and among Smart King, YT Season Smart Limited, a
company formed under the laws of the British Virgin Islands, and the other parties thereto, in each case,
to the extent applicable.

D.      Late Filed Debt Claims Reserve

        On the Effective Date, the Debtor shall transfer 10% of the West Coast Interests and Smart King
Shares respectively to the Late Filed Debt Claims Reserve for the benefit of holders of Late Filed Debt
Claims. The Late Filed Debt Claims Reserve will have no operations other than to make distributions to
holders of Late Filed Debt Claims in accordance with the Distribution Waterfall and will be managed by
the Trustee pursuant to a separate trust agreement with substantially similar governance terms as the Trust
Agreement.

         The Trustee shall have the right in its discretion to (i) exchange the Late Filed Debt Claims
Reserve’s portion of the West Coast Interests and Smart King Shares for direct Trust Interests in the
Creditor Trust, which shall provide the beneficiaries of the Late Filed Debt Claims Reserve with the same
share of distributions they are otherwise entitled to receive under the Distribution Waterfall, and (ii)
distribute such Trust Interests to the beneficiaries of the Late Filed Debt Claims Reserve in exchange for
their beneficial interests in the Late Filed Debt Claims Reserve.

       In order for a holder of a Late Filed Debt Claim to receive a distribution from the Late Filed Debt
Claims Reserve, such holder must execute a full release of the Debtor and his wife Wei Gan from

                                                    65
              Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 81 of 167



personal liability on all claims in every jurisdiction. Any distribution to a Late Filed Debt Claim shall be
from the Late Filed Debt Claims Reserve and holders of Late Filed Debt Claims shall have no recourse
against the Creditor Trust or the Debtor.

E.      Appointment of the Trustee

          On or after the Effective Date, one (1) trustee (the “Trustee”) shall be appointed in accordance
with the Trust Agreement, the identity of which shall be disclosed prior to confirmation of the Plan. The
Trust Agreement shall set forth certain experience and independence criteria for the Trustee. The Trustee
shall act as a fiduciary and shall not be personally liable in connection with the affairs of the Trust or to
any person except for such of the Trustee’s acts or omissions that constitute fraud, willful misconduct, or
gross negligence, as determined by a court of competent jurisdiction. In addition, the Trustee shall be
indemnified by the Trust against and held harmless by the Trust from any losses, claims, damages,
liabilities, or expenses (including without limitation, attorneys’ fees, disbursements, and related expenses)
to which the Trustee may become subject in connection with any action, suit, proceeding, or investigation
brought or threatened against the Trustee in connection with any matter arising out of or related to the
Trust Agreement or the affairs of the Trust (other than in respect of acts or omissions that constitute fraud,
willful misconduct, or gross negligence, as determined by a court of competent jurisdiction). The Trustee
shall be entitled to obtain customary fiduciary and/or errors and omissions liability insurance and engage
independent legal counsel and financial advisors to assist with its evaluation of any matters with respect
to the Trust, including any Liquidity Event.

         The Trustee shall be compensated by the Trust in an amount not to exceed $100,000 per annum
(unless approved by the Creditor Trust Committee). The Trustee shall be entitled to reimburse itself out of
any available cash in the Trust, for its actual out-of-pocket expenses and against and from any and all
loss, liability, expense, or damage, which the Trustee may sustain in good faith and without willful
misconduct, gross negligence, or fraud in the exercise and performance of any of the powers and duties of
the Trustee under the Trust Agreement.

      The Trustee may resign upon sixty (60) days’ advance written notice to the Creditor Trust
Committee so long as a replacement trustee has been appointed.

F.      Creditor Trust Committee

        Holders of Trust Interests will be represented by a committee that shall consist of a number of
holders of Allowed Debt Claims (the “Creditor Trust Committee”), the responsibilities and governance of
which are set forth in the Trust Agreement Term Sheet.

G.      Term of the Trust

         The term of the Trust will extend until the sixth (6th) anniversary of the effective date of the Trust
Agreement (such six (6)-year period, the “Initial Term”). The Creditor Trust Committee may, upon
delivery of written notice to the Trustee not later than ninety (90) days prior to the expiration of the Initial
Term, elect to extend the Initial Term for up to three (3) additional one (1)-year periods (each, a “Creditor
Extension Term”) to allow for orderly liquidation of any remaining Trust Assets. Subject to the
limitations set forth above, the Creditor Trust Committee may, upon delivery of written notice to the
Trustee not later than ninety (90) days prior to the expiration of the then-current Creditor Extension Term,
elect to extend such Creditor Extension Term.

        If the completion of an IPO occurs during the Initial Term, the Debtor may, upon delivery of
written notice to the Trustee and the Creditor Trust Committee not later than ninety (90) days prior to the
expiration of the Initial Term, elect to extend the Initial Term for up to three (3) additional one (1)-year

                                                      66
              Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 82 of 167



periods (each, a “YT Extension Term”) in his sole discretion to liquidate any Smart King Shares that
remain unsold as of the expiration of the Initial Term.

          The Trustee shall dissolve and wind up the Trust and distribution the Trust Assets upon the
expiration of (i) the Initial Term if no YT Extension Term or Creditor Extension Term is exercised or
(ii) the expiration of the applicable YT Extension Term or Creditor Extension Term, as applicable. The
Trustee may dissolve the Trust before the end of the Initial Term, any Creditor Extension Term, or any
YT Extension Term if: (x) all Allowed Debt Claim Distribution Amounts are fully paid and satisfied and
the Debtor has approved the dissolution of the Trust or (y) upon the liquidation, dissolution, or winding
up of Smart King (a “Liquidity Event”). Upon termination of the Trust, the Trustee will obtain a valuation
of the Trust Assets as of the termination date (performed by an independent valuation firm selected by the
Trustee and approved by the Creditor Trust Committee and the Debtor) and shall, as promptly as
practicable following the completion of the independent valuation, distribute the Trust Assets in kind to
the holders of Allowed Debt Claims in accordance with the distribution waterfall set forth on Exhibit A to
the Trust Agreement Term Sheet.

H.      Expenses of the Trust

         On the effective date of the Trust Agreement, the Funding Source will contribute to the Trust as
part of the Trust Assets $600,000 in immediately available funds for the purposes of funding the Trust’s
administration during the first three (3) years of the Initial Term, including for retaining independent third
party advisors (legal counsel, an independent registered accounting firm, and an independent valuation
firm, among others), compensating the Trustee, and paying such other fees and expenses incidental to the
management and administration of the Trust Assets during the first three (3) years of the Initial Term. For
each year during the Initial Term thereafter, no later than thirty (30) days following the beginning of such
year, the Funding Source shall contribute to the Trust as part of the Trust Assets $200,000 in immediately
available funds for the purposes of funding the Trust’s administration during such year (the expenses
referred to in this paragraph are referred to herein as the “Initial Trust Expenses”). For purposes of
clarification, in no event shall the Funding Source be required during the Initial Term to contribute to the
Trust as part of the Trust Assets more than $1,200,000.

         In the event that the Debtor elects to extend the duration of the Trust beyond the Initial Term
pursuant to a YT Extension Term, the Funding Source will contribute to the Trust as part of the Trust
Assets $200,000 in immediately available funds for the purposes of funding the Trust’s administration
during such YT Extension Term (such expenses, the “YT Extension Expenses”). In the event that the
Creditor Trust Committee elects to extend the duration of the Trust beyond the Initial Term, the holders of
Trust Interests shall obtain financing for the Trust in the amount of $200,000 in the aggregate for each
Creditor Extension Term (with each holder bearing his, her, or its pro rata share of such amount) for the
purposes of funding the Trust’s administration (the “Additional Trust Expenses” and, together with the
Initial Trust Expenses and the YT Extension Expenses the “Trust Expense Funded Amount”).

I.      Distribution of Trust Assets

         On or after the completion of an IPO on the New York Stock Exchange, Nasdaq, the Hong Kong
Stock Exchange, the London Stock Exchange, or any other internationally recognized stock exchange
with respect to the shares of outstanding capital stock of Smart King or such other relevant listing vehicle,
as applicable, the proceeds received by the Trust from (i) any disposition of Smart King Shares or
(ii) dividends or distributions in respect of the Smart King Shares or the interest in West Coast (each,
a “Distribution Event”) will be distributed in accordance with the Distribution Waterfall upon the earlier
of (i) sixty (60) days following the occurrence of such Distribution Event, and (ii) the termination of the
Trust.


                                                     67
                Case 19-12220-KBO          Doc 95       Filed 11/15/19       Page 83 of 167



         The Trustee may delay or defer the distribution of any proceeds (whether cash, securities, or other
property) received by the Trustee in respect of the Trust Assets if the Trustee determines that such
deferral or delay is in the best interests of the holders of Trust Interests (including if (i) the Trust or the
Trust Assets are bound by an injunction, freeze order, judgment, or similar order or proceeding affecting
such distribution or (ii) such distribution would violate applicable law).

        The decision as to when and how much of the Trust Assets to dispose of after an IPO will be
governed in accordance with the schedule attached as Exhibit B to the Trust Agreement Term Sheet, and
the Trustee will, in accordance with instructions in compliance with such schedule, sell, transfer, or
otherwise dispose of any securities that are listed (the “Marketable Securities”) in one or more open
market transactions, private placement, or derivative transactions. The proceeds shall be distributed in
accordance with the Distribution Waterfall.

         At any time upon the Debtor’s request, the Trustee will distribute the Marketable Securities in
kind to the holders of Trust Interests in lieu of any cash distribution. The value of the Marketable
Securities will be the average closing trading price for the five (5) consecutive trading days immediately
prior to the distribution.

J.      Distribution Waterfall

         The Trust Assets of the Creditor Trust and the Late Filed Debt Claims Reserve shall be
distributed to the Funding Source, holders of eligible Claims that made a Trust Election, holders of the
Trust Interests, and the Debtor as follows:

           i.    First, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to the
                 Funding Source, an amount equal to the amount contributed by the Funding Source
                 during the Initial Term to provide for (x) the Initial Trust Expenses and (y) the YT
                 Extension Expenses, if any;

          ii.    Second, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
                 holder of Trust Interests, an amount equal to such holder’s pro rata share of the
                 Additional Trust Expenses, if any;

         iii.    Third, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
                 holder of an Administrative Expense Claim, Priority Tax Claim, Priority Non-Tax Claim,
                 or U.S. Secured Claim that has made a Trust Election, equal to the Allowed amount of
                 such Claim;

          iv.    Fourth, the remaining Trust Assets of the Late Filed Debt Claims Reserve, to holders of
                 Late Filed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
                 Trust Assets held in the Late Filed Debt Claims Reserve (after accounting for the
                 distributions pursuant to clauses (i) through (iii) above, if any), until such holder has
                 received aggregate distributions (in cash or in kind) pursuant to this clause (iv) equal to
                 the lessor of (x) such holder’s pro rata share of remaining Trust Assets that would be
                 available to satisfy all Allowed Debt Claims and Late Filed Debt Claims; and (y) the full
                 amount of such Late Filed Debt Claim as verified by the Trustee;

          v.     Fifth, to the Creditor Trust, 100% of the amount of the remaining Trust Assets held in the
                 Late Filed Debt Claims Reserve (after accounting for the distributions pursuant to clauses
                 (i) through (iv) above), if any;

          vi.    Sixth, the Trust Assets remaining in the Creditor Trust after distributions pursuant to

                                                      68
                 Case 19-12220-KBO             Doc 95       Filed 11/15/19         Page 84 of 167



                  clauses (i) through (iii) above and contributions from clause (v) above, to holders of
                  Allowed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
                  proceeds held in the Creditor Trust, if any, until such holder has received aggregate
                  distributions (in cash or in kind) pursuant to this clause (vi) equal to the amount of such
                  holder’s Allowed Debt Claim Distribution Amount; and

          vii.    Seventh, to the Debtor, 100% of the amount of the remaining proceeds (after accounting
                  for the distributions pursuant to clauses (i), (ii), (iii), (iv), and (vi) above), if any.

                                                         VI.

                                       HYPOTHETICAL SCENARIOS

        • launch, as early as January 2020, the User Experience Program, or user-planning-to-user (“UP2U”),
               which is a process designed to involve users directly and loop in their feedback at all points of the
               product lifecycle, including design, research & development, manufacturing, communications, sales,
               after sales and charging;
        • build out the Hanford, California manufacturing facility beginning no later than March 2020, or two
               months after the closing of the Series B Equity Financing;
        • settle all payables due to suppliers and reengage such suppliers no later than April 2020; restart the FF 91
               pre-production builds for final testing in April 2020, or three months after the closing of the Series B
               Equity Financing;
        • complete testing and validation, including self-certification of United States Federal Motor Vehicle Safety
               Standards (“FMVSS”) and National Highway Traffic Safety Administration (“NHTSA”) bumper
               standards, compliance and manufacturing of the FF 91 in October 2020, or nine months after the
               closing of the Series B Equity Financing; and
        • deliver the first 100 units of the FF 91 to the market until April 2021, or fifteen (15) months after the
               closing of the Series B Equity Financing.
Develop Integrated Engineering and Manufacturing Capabilities

         The Company intends to build out its integrated electric vehicle manufacturing facility in Hanford,
California to manufacture components that are critical to its intellectual property and production of the FF 91 and
the FF 81, including inverter, electric motor and gearbox, battery pack and battery management system, and to
conduct body assembly, paint operations, final vehicle assembly and end-of-line testing for the FF 91. The
Company intends for its vehicle engineering and manufacturing teams to work alongside one another to streamline
the feedback loop for rapid product enhancements and quality improvements.

        In addition, as the Company views China as an important production base for its future products to be
launched in China and an essential market for the Company’s development and future growth, the Company is
planning to build up its own manufacturing capability in China through its joint venture as part of the Company’s
dual-market strategy.

Hire Talent

         In September 2019, the Company has hired a new global chief executive officer, a BMW AG veteran, Dr.
Carsten Breitfeld, to facilitate bringing the Company’s vision to fruition. Assuming the Company is able to complete
the Series B Equity Financing, the Company intends to hire additional employees, particularly in the area of supply
chain, user design and engineering, manufacturing and other function, to expand its talent pool and drive
technological innovation.

Sales Efforts

         The Company intends to establish an on-line and off-line sales network. The prospective buyer may place
orders directly through the Company’s mobile application or directly at the offline stores, and be serviced through


                                                          69
                 Case 19-12220-KBO            Doc 95       Filed 11/15/19         Page 85 of 167



the FF self-owned stores that the Company plans to establish in certain key markets or FF partnership stores that the
Company plans to open with its franchise partners. The Company also intends to launch its User Experience
Program, or UP2U as early as January 2020, so to engage prospective buyers and users.

2019 Equity Incentive Plan

         In order to align incentives and reward of YT with the equity holders of Smart King, including the
holders of Trust Interests, Smart King will enter into the 2020 Equity Incentive Plan with YT and
othercertain key members of management in achieving the Company’s strategic goals, it is anticipated that the
Company will adopt a management incentive equity plan subject to, conditioned on the consummation of the
Restructuring (the “2019Plan. See Article II.C.5 above entitled “2020 Equity Incentive Plan.”). The board of
directors of the Company may grant certain stock-based awards upon the achievement of financial targets upon a
Distribution Event (as defined in the Trust Agreement). The total available equity awards under the 20192020
Equity Incentive Plan will be as follows:provide equity consideration to YT based upon Smart King’s
valuation at the time of a Distribution Event. In addition, Smart King is currently seeking Series B Equity
Financing in the amount of $850 million in order to proceed to production of FF91. The terms and
conditions of the financing have not been determined. See Article II.C.6 above entitled “FF’s Strategy.”

Company Value
                                    $5,000                    $10,000                      $21,000
(in thousands)
                                          2%                 Additional 3%              Additional 3%
Dilution                            (Post series B)            (Post IPO)                 (Post IPO)
        In order to provide financing for the Restructuring, YT obtained a secured loan from Pacific
Technology, an affiliate, in the amount of $2,677,629. In addition, in connection with the Trust, YT
expects to obtain additional financing, and as discussed in Article VII.D above, YT will be filing a motion
for approval of the DIP Facility. These loans may be repaid from a priority distribution by the Trust.

         The recoveries under the Restructuring are dependent on Smart King’s value. In order to illustrate
recoveries under different valuation scenarios of Smart King, YT has prepared the following chart with
the following assumptions:

                 Series B Equity Financing will dilute equity interests by 33%;
                 Smart King’s IPO will dilute equity interests by 25%;
                                       Electric Vehicle Industry Overview

The Electric Vehicle Industry in the U.S. and China

         The electric vehicle industry is poised to grow. According to the Electric Vehicle Outlook 2019 (the
“BNEF Report”), a long-term forecast published annually by Bloomberg New Energy Finance (“BNEF”), electric
vehicle sales are predicted to grow to 10 million vehicles worldwide by 2025 from 1.1 million vehicles in 2018, and
then surge to 28 million vehicles by 2030, which represents 28% of all vehicles worldwide in 2030, and sales in
China are expected to account for 48% and 34% of electric vehicle sales worldwide in 2025 and 2030, respectively.
In addition, the BNEF Report estimates that, by 2040, 56% of light vehicle sales and 31% of medium commercial
vehicles in China and the U.S., respectively, will be electric vehicles. The Company believes that due to its
innovative nature and targeted luxury-market niche, it will be well-positioned to take advantage of the potential
growth in the electric connected car markets in both the U.S. and China.

Key Drivers for Global, US and China’s Electric Vehicle Market Growth

         The Company believes that several factors will continue to drive growth in the electric vehicle market in
the U.S. and China:

         Increasing environmental awareness and tightening emission regulations


                                                         70
               Case 19-12220-KBO               Doc 95       Filed 11/15/19        Page 86 of 167



         Environmental concerns have resulted in tightening emission regulations globally and there is a broad
consensus that further emission reduction will require higher electrification of the automotive industry. The cost of
regulatory compliance for internal combustion engine (“ICE”) powertrains is rising sharply due to the natural
limitations of traditional ICE technologies. In response, global OEMs are aggressively shifting their strategies
toward electric vehicles. Meanwhile, consumers have become more concerned about the impact of goods purchased,
both on their personal health as well as on the environment. With more consumers realizing these benefits, zero
emission transportation is becoming a popular and widely advocated urban lifestyle, which in turn is driving further
development in the electric vehicle market.

         Decreasing Battery and Electric Vehicle Ownership Costs

         The most expensive component of an electric vehicle is the battery, which the Company believes currently
accounts for approximately 50% of the total vehicle cost. The average battery energy density is expected to increase
on the back of continuous improvements in battery chemistries, higher material efficiencies, and better engineering,
while large manufacturing capacity additions and technology improvements are expected to sustain falling costs.
With improvements in battery technology, coupled with economies of scale enjoyed by battery suppliers, battery
production costs (and hence the electric vehicle ownership costs) should continue to decrease. According to the
BNEF Report, price parity between electric vehicles and ICE is expected to be reached by the mid-2020s in most
vehicle segments, subject to variation between geographies.

         Strong Regulatory Push

         An increasing number of countries have been encouraging the adoption of electric vehicle. For example,
the Governor of the State of California issued an action plan to adopt zero-emission vehicles (“ZEVs”), which set a
goal of 1 million ZEVs by 2020 and 5 million ZEVs by 2030. In China, strong regulatory push has been one of the
strongest drivers of new energy vehicles (“NEVs”) penetration. Since the publication of New Energy Automobile
Production Enterprises And Product Access Management Rules by the Ministry of Industry and Information
Technology (“MIIT”) in 2009, which officially announced the promotion of the technical development of NEVs and
encouragement of automobile manufacturers to invest in developing NEVs, the Chinese government has issued and
implemented a series of policies and incentives to drive the NEV market growth, including national and local
subsidies, taxation benefits and charging infrastructure construction. While the Chinese government announced in
March 2019 that it is cutting subsidies for purchase of NEV and urged local governments to remove subsidies for
NEV purchasing, the Chinese government encouraged subsidies to charging infrastructure construction.
Nevertheless, the Chinese government continues to have electric vehicle adoption target under its vehicle mandate
policy.

         Growth of Electric “Shared Mobility”

         According to the BNEF Report, global shared mobility fleet (i.e., ride-hailing and car-sharing) will
contribute to 19% of the total kilometers traveled by passenger vehicles by 2040, an increase from less than 5%
today, and due to electric vehicles’ lower operating costs, electric vehicles are anticipated to account for over 80%
of the shared mobility cars by 2040, which represents a leap from its current proportion as a percentage of total
shared mobility cars of 1.8% as of today. However, at the same time, as vehicle consumers move to rely on shared
mobility fleets and view transport as a service, such ride-hailing and car-sharing trends will cut into vehicle demand
growth.

                                        Corporate History and Milestones

         The Company was incorporated and founded as Faraday & Future, Inc. in the State of California in May
2014. Headquartered in Los Angeles, California, the Company was formed to design and develop smart electric
vehicles and mobility ecosystem. In July 2014, the Company established LeSEE Automotive (Beijing) Co., Ltd.
(“LeSee Beijing”), the Company’s PRC operating entity, to commence its operation in China.

      To facilitate global investment in the Company’s business and operations in different jurisdictions, the
Company established a Cayman Islands holding structure for the entities within the group. As part of the efforts, FF


                                                          71
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 87 of 167



Global Holdings (now known as Smart Technology Holdings Ltd.) was incorporated on May 23, 2014 in the
Cayman Islands, which owned and/or controlled 100% of the shareholding of all operating subsidiaries in the group,
including FF. In March 2017, the Company established its wholly-foreign-owned entity (“WFOE”), FF Automotive
(China) Co., Ltd. As a part of a broader corporate reorganization, and for third-party investment, the Company was
incorporated in the Cayman Islands in November 2017, as the parent company of Smart Technology Holding Ltd.
To enable effective control over the Company’s PRC operating entity and its subsidiaries, in November 2017 the
WFOE entered into a VIE contractual arrangement with LeSee Beijing and LeSEE Zhile Technology Co., Ltd., who
held 100% of LeSee Beijing. The VIE contractual arrangement enables the Company to exercise effective control
over LeSee Beijing and its subsidiaries, to receive substantially all of the economic benefits of such entities, and to
have an exclusive option to purchase all or part of the equity interests in LeSee Beijing.

Evergrande Investment

          In November 2017, the Company received a commitment from Evergrande to inject US$2.0 billion,
through its affiliate, Season Smart, in exchange for a 45% stake in the Company. Evergrande initially funded
US$800 million in 2018, and the terms of the agreement provided that the remaining US$1.2 billion would be
contributed by the end of 2019 and 2020. Prior to the November 2017 investment in the Company by Evergrande,
the principal provider of debt and equity financing to the Company had been provided by entities controlled by or
affiliated with YT. (See “Management’s Discussion and Analysis of Financial Condition and Results of Operations
of the Company—Liquidity and Capital Resources—Indebtedness”).

           On December 31, 2018, the Company and Evergrande entered into a restructuring agreement, pursuant to
which Evergrande’s equity interest in the Company was reduced to 32% and Evergrande was released from its
obligation to make additional investments. In addition, the restructuring agreement provides that the Company may
at any time before December 31, 2023 redeem, in part or in whole, the shares of the Company held by Evergrande at
a predetermined redemption price. The restructuring agreement also provided that, among other matters, (i) each of
Evergrande and the Company agreed to release each other and their respective affiliates from all claims each of
them may have had against the other and to withdraw from or ceased all existing arbitration, litigation and other
proceedings; (ii) Evergrande agreed that the Company could enter into new equity financing arrangements without
Evergrande’s approval so long as the valuation for such equity financing is not less than a specified threshold; and
(iii) the parties agreed that Season Smart would no longer continue to invest in the Company; and (iv) Evergrande
agreed to acquire, through Season Smart, Evergrande FF Holding (Hong Kong) Limited, which was previously a
wholly-owned subsidiary of the Company and owned certain PRC assets of the Company. The VIE arrangement
was terminated on the same day, and was reentered into in August 2019.

Milestones

         Significant milestones in FF’s development include the following:

          In 2015, the Company completed its first test mule car.
          In January 2016, the Company debuted the FF Zero 1 at the 2016 Consumer Electronics Show (CES). In
               January 2016, the Company obtained a U.S. patent for its proprietary power inverter, the “FF Echelon
               Inverter.” In November 2016, the Company obtained an autonomous vehicle testing permit issued by
               the State of California, which allowed the Company to test self-driving vehicles on public roads with
               the presence of a safety driver.
          In January 2017, the Company revealed the FF 91, its ultra-luxury electric crossover vehicle, at CES
               2017. FF 91’s beta prototype set the fastest production-EV record at Pikes Peak International Hill
               Climb in 2017 with a time of 11:25.082.
          In November 2017, the Company entered into an agreement with Evergrande in connection with the
               Company’s Series A financing, and in December 2017 and June 2018, respectively, the Company
               issued 65,926,748 Class A preferred shares and 404,661,487 Class A preferred shares to Evergrande,
               for gross proceeds of US$724.8 million.




                                                          72
              Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 88 of 167



         In November 2017, the Company closed its Series A financing and issued 818,181,818 Class A preferred
              shares (which was later reduced to and redesignated as 470,588,235 redeemable preference shares) in
              exchange for commitments to invest US$2 billion, of which US$800 million was funded.

         In August 2018, the Company completed its first pre-production build of the FF 91 in its manufacturing
              facility Hanford, California. The Company also started designing the FF 81 project in January 2018.
         In March 2019, the Company entered into a 50-50 joint venture agreement (“JVA”) with The9 Limited, a
              Nasdaq-listed company (“The9”), to serve the market in China. The joint venture will engage in the
              business of manufacturing, marketing, selling and distributing the planned Faraday Future Icon V9
              model electric vehicle in China. The9 will make capital contributions to the joint venture of up to
              $600 million in three equal installments, of which approximately US$400 million will be payable to
              the Company as licensing royalties and/or non-recurring engineering expenses, contingent on the
              fulfillment of specified funding conditions. The Company will contribute IP licenses, technical know-
              how, branding, land use rights in Moganshan in Zhejiang, China and an electric vehicle project to this
              joint venture. In September 2019, the joint venture with The9 was incorporated in Hong Kong.
         In April 2019, the Company entered into a multi-bridge senior bridge facility agreement with Birch Lake,
              with the first tranche consisting of $15 million secured term loan, and the second tranche consisting
              of approximately $45 million (in the form of a secured note issued to other note purchasers, with U.S.
              Bank National Association as note agent). The Company repaid the first tranche of the Birch Lake
              loan when the loan matured on September 30, 2019.
         On April 29, 2019, the Company established the Vendor Trust securing past due payables with its assets
              in exchange for the suppliers’ continued support of the production of the FF 91.

                                                FF’s Management

The following table sets forth information regarding FF’s executive officers as of the date of this memorandum.
Directors and Executive Officers                           Age           Position/Title
Yueting Jia                                                45            Founder and Chief Product and User
                                                                         Officer, Director
Dr. Carsten Breitfeld                                      56            Global Chief Executive Officer
Matthias Aydt                                              62            Vehicle Chief Engineer, Director
Jiawei Wang                                                28            VP of Global Capital Markets, Director
Chaoying Deng                                              61            VP of Government Affairs, Director
Chui Tin Mok                                               44            EVP of Global UP2U, Director
Jarret Johnson                                             52            Acting General Counsel, Secretary

          Mr. Yueting Jia is FF’s founder and a director of the Company, and had served as the Chief Executive
Officer since the Company’s inception in 2014 until September 2019. Currently, Mr. Jia serves as the Company’s
Chief Product and User Officer, overseeing product definition, user experience and the overall implementation of
the internet eco-system model. Prior to founding the Company, Mr. Jia founded several companies, including
LeEco, which is a global technology company that converges culture, innovation and entertainment with an array of
products that fit into a broad spectrum of lifestyles, and LeTV (Leshi Internet Information & Technology). Mr. Jia
led the strategic direction and global expansion of LeEco, and brought LeTV to an initial public offering on the
Shenzhen Stock Exchange in 2010. Prior to founding LeTV in 2004, Mr. Jia founded Shanxi Xi Bei Er
Communication Technology Co., and Xbell Union Communication Technology (Beijing) Co. Mr. Jia received his
master’s degree in cooperation management from Shan Xi University.
          Dr. Carsten Breitfeld has served as the Company’s Global Chief Executive Officer since September 2019.
Dr. Carsten Breifeld is a veteran in the automotive industry, and had served at positions with BMW Group for
approximately 20 years and served as its Group Vice President and Head of the i8 Vehicle Program, which gave
birth to the i8 luxury plug-in hybrid model. From April 2016 to April 2019, Dr. Breitfeld was the Chief Executive
Officer and Chairman of the Board of BYTON, a Chinese electric vehicle startup cofounded by Dr. Breitfeld and
having its operations in multiple countries. Dr. Breitfeld received his PHD degree in mechanical engineering from
the University of Hannover.
          Mr. Matthias Aydt has served as the Company’s Vehicle Chief Engineer since July 2017 and a director of
the Company since February 2019. Prior to joining the Company in July 2016, Mr. Aydt served as the vice president


                                                        73
               Case 19-12220-KBO               Doc 95       Filed 11/15/19        Page 89 of 167



of Qoros Auto from 2015 to 2016, various positions at Magna Steyr from 2006 to 2014, including branch manager
from 2011 to 2014 and head of project management from 2010 to 2011, managing director of IVM automotive,
senior manager at Wilhelm Karmann, vice president at CTS Fahrzeug-Dachsystem GmBG and an engineer at
Porsche. Mr. Aydt received his bachelor of science degree from Fachhochschule Ulm - Hochschule für Technik.
          Mr. Jiawei Wang has served as the Company’s Vice President of Capital Markets since May 2018, and the
Company’s director since December 2017. Prior to joining the Company, Mr. Wang co-founded Galaxy Global Inc.
in September 2013 and worked as a private equity analyst at Knights Investment Group from December 2013 to
February 2014. Mr. Wang received his bachelor degree in finance from Central University of Finance and
Economics and his master degree in economics from New York University.
          Ms. Chaoying Deng has served as the Company’s Vice President of Government Affairs since November
2019, and the Company’s director since December 2017. Prior to joining the Company in 2014, Ms. Deng serviced
as the chief executive officer of Red Dragonfly Entertainment from November 2010 to 2014, vice president of
business development at Pipeline Micro Inc. from March 2008 to July 2010, vice president and general manager of
Quatum Leap Interactive from November 2006 to December 2007, the director of global accounts business at
Fujitsu (China) Holdings Co., Ltd. from October 2001 to August 2007. Ms. Deng received her associate of science
degree in electrical engineering from Northwest University of Engineering and master degree in business
administration from Hawaii Pacific University.
          Mr. Chui Tin Mok has served as the Company’s Executive Vice President of UP2U since January 2019,
and the Company’s director since February 2019. Prior to joining the Company, Mr. Mok founded 18Financial
Group Limited in July 2017. From December 2013 to July 2017, Mr. Mok served as the group chief marketing
officer of LeEco from December 2013 to July 2017, global vice president of sales and marketing at Meizu
Technology Co., Ltd. from September 2010 to October 2013, general manager at Skyway (Woow Digital)
Technology Ltd. from March 2008 to September 2010. Mr. Mok received his higher diploma in building service
engineering from Hong Kong Institute of Vocational Education, and his executive master degree in business
administration from International Business Academy of Switzerland.
          Mr. Jarret Johnson has served as the Company’s Acting General Counsel since November 2018 and the
Secretary of the Company since September 2018. Prior to joining the Company in May 2018, Mr. Johnson has
served as the assistant general counsel at Toyota Financial Services from April 2003 to September 2017, and vice
president and general counsel at USBX from October 2000 to April 2003. Mr. Johnson received his bachelor degree
in industrial engineering and management from Oklahoma State University, and his Juris Doctor from Loyola Law
School.

                                               Partnership Program

          In order to ensure the sustainability of the Company’s mission, vision and values, the Company established,
as proposed by YT, a partnership program (the “Partnership Program”) through FF Global in July 2019 in which
management and certain employees participated as partners and contributed capital through FF Global, and
collectively own 22.6% of the equity interests in the Company on a fully diluted basis (assuming the transfer of
147,048,823 Class B ordinary shares, representing 10% of the Company’s equity interest to the Trust). The
remaining equity of the Company is owned by Evergrande and the option holders and Class A ordinary shareholders
under the Company’s equity incentive plan. For more information, please read the section entitled “Security
Ownership of Certain Beneficial Owners and Members of the Board.”
          The Company believes that the Partnership Program will set solid foundation for an advanced corporate
governance structure and talent base, and will facilitate retaining and attracting global talent across industries. FF
Global is managed by its committee, which is composed of managers elected or appointed by the partners. As of the
date of this Offering Memorandum, FF Global had 26 partners. For more information on the relationship between
FF Global, FF Top, and management’s partnership and ownership interest, see “Security Ownership of Certain
Beneficial Owners and Members of the Board.”
                                                FF Products and Services
FF 91
          The FF 91, FF’s flagship vehicle, is a high-performance premium electric crossover vehicle. The FF 91 was
officially introduced at the 2017 CES. The Company has built pre-production vehicles for the FF 91 to support
validation and testing, and completed the third stage of its FF 91 pre-production quality audits in September 2019.
The Company aims to start production of the FF 91 within nine months after it completes the Series B Equity
Financing, and plans to deliver approximately 100 cars to the market by the time of its planned initial public offering
(targeted for as early as early-to-mid-2021).

                                                          74
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 90 of 167



          The FF 91 represents a bold new breed of electric mobility that combines high performance, precise
handling, the comfort of an ultra-luxury passenger vehicle, and a unique collection of intelligent internet features. It
leverages the variable platform architecture (“VPA”) structure designed and engineered in-house, which is a flexible
powertrain system featuring a monocoque vehicle structure in which the chassis and body are an integrated form.
This integrated platform provides measurable improvements in overall vehicle rigidity, safety and handling. It
features a multi-motor configuration and an all-wheel drive system. With 3 electric motors (one in the front and two
in the rear), the FF 91 is designed to be expected to produce 1,050 horsepower and 12,510 Newton meters (Nm) of
torque to all four wheels, which enables the FF 91 to accelerate from zero to 60 mph in 2.39 seconds. In addition,
the FF 91’s all-wheel drive system offers greater traction, control and precise power distribution. This technology
delivers superior acceleration and safety. It leverages rear-wheel steering for agile cornering, allowing drivers to
confidently execute maneuvers.
          The VPA that the FF 91 is built on also houses multiple modules of lithium ion and floor-mounted
batteries, as well as FF’s proprietary inverter, the FF Echelon Inverter. With the 130 kWh battery system, the FF 91
can achieve an estimated driving range of 378 miles on the EPA cycle and over 700 kilometers on the NEDC cycle.
The FF 91 has the ability to charge up to a 200kW rate. The Company plans to provide commercial charging
solutions in its self-owned stores and FF Partnership stores, however, for locations not covered by such
establishment, the users will need to rely heavily on publicly accessible charging infrastructure.
          The FF 91 aims to deliver a first-class user experience that emphasizes personalization. It is a connected
device that contains a voice-first user interface and open ecosystem for applications, and offers an immersive audio,
video and media experience. The connectivity is powered by Super Mobile AP (three 4G LTE modems) for high-
throughput and continuous coverage. The artificial intelligence system can actively learn the preference, habits and
routines of a user, who can connect to multiple ecosystems and multiple devices through its FF proprietary user ID.
          For autonomous driving, the FF 91 will have 10 cameras, 13 radar sensors, and a dozen other sensors to
allow the FF 91 to steer autonomously. The artificial intelligence system offers features like auto valet, which
enables FF 91 to park itself after the driver has exited the vehicle. The Company has continued to devote substantial
resources to autonomous driving research and development, and plans to equip the FF 91 with full auto-driving
capabilities in the future. Powered by the FFCTRL app, drivers can also summon the vehicle from its parking spot or
schedule a pick up at a desired time and location.
FF 81

           The FF 81 is FF’s second model, still in the design and engineering stage, aimed at the mainstream market.
The Company has completed the design of the FF 81 and has conducted the second virtual assessment loop for the
FF 81 design and engineering. The FF 81 is now in engineering stage and is not expected to launch until, at the
earliest, the first quarter of 2022. Similar to the FF 91, the FF 81 is designed on FF’s proprietary VPA with 60%
commonality with the FF 91, which houses multi-motor set-up, a proprietary inverter and battery management
systems. The FF 81’s powertrain system is targeted to be designed to produce 700 horsepower, which will enable
the FF 81 to accelerate from zero to 60 mph in 3.5 seconds. Outfitted with the 108 kWh battery system, the FF 81 is
targeted to achieve an estimated driving range of 357 miles on the EPA cycle and approximately 660 kilometers on
the NEDC cycle. The FF 81 is targeted to be designed with the ability to charge up to a 200kW rate.

         The FF 81 aims to deliver a premium user experience that emphasizes personalization. The FF 81 will be
designed to be a connected device that contains a voice-first user interface and open ecosystem for applications, and
offers an immersive audio, video and media experience. The connectivity is powered by Super Mobile AP (three 4G
LTE modems) for high-throughput and continuous coverage. The FF 81 is designed with integrated self-driving
features and the pertinent hardware capability.

Value-Added Service Offerings

         The Company aims to provide users a seamless driving experience, and to that aim, drivers of FF’s electric
vehicles will be able to access a full suite of innovative services, including, for example, an autonomous driving
package, executive productivity package, in-car entertainment package and other customization packages.

                                                   FF Technology

Smart Driving Platform - VPA


                                                          75
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 91 of 167



         The Company believes one of its core technology competencies is its proprietary VPA. The VPA
incorporates the powertrain, chassis and battery pack in an integrated structure. As an integrated structure, the
chassis can be lengthened to allow various different battery configurations and options to fit into the platform. The
modular design of the VPA allows multiple product types to be built upon this adaptable singular platform. The
VPA structure enables scalable vehicle design and is designed to improve manufacturing flexibility as well as
efficiency. It is also designed to reduce development time for future models leveraging the VPA, which should
reduce the capital required for future models.

Battery Pack

          The Company designed its battery packs to achieve high energy density while maintaining safety,
reliability and long life. The Company’s proprietary technology includes systems for high density energy storage,
cooling, safety, modularity, efficiency (high charging capabilities) and electronics management. The Company’s
patented “string” battery design and integration results in battery pack high energy density of 172 Wh/kg. The
Company’s proprietary laser welding process allows welding of multiple cells simultaneously, which is designed to
significantly reduce cycle time and manufacturing costs. All components, architecture and the battery management
systems are designed and will be assembled in-house in the Hanford manufacturing facility. The Company entered
into a supply agreement with LG Chem to produce battery cells with cell chemistry and physical features tailored to
the Company’s needs, while maintaining industry-standard 21700 form factor size.

FF Echelon Inverter

          The inverter in the Company’s electric vehicle powertrain governs the flow of high voltage electrical
current throughout the vehicle and serves to power the electric motor to generate torque while driving and deliver
energy into the battery pack while charging. The inverter converts direct current from the battery pack into
alternating current to drive the induction and permanent magnet motors and provides “regenerative braking”
functionality, which captures energy from the wheels to charge the battery pack. The primary technological
advantages of the Company’s designs include the ability to drive large amounts of current in a small physical
package with high efficiency and low cost. The charger charges the battery pack by converting alternating current
(usually from a wall outlet or other electricity source) into direct current that can be accepted by the battery. The
patented FF Echelon Inverter is designed to have a condensed number of transistors and fewer materials in order to
enhance the inverter’s overall stability and dependability.

Integrated Electric Motor Drive Units

          The Company designs and will assemble its electric motor drive units (including gearbox) in-house in the
Hanford manufacturing facility. The electric drive units are fully integrated with the inverter, transmission and
control unit to create a compact and efficient design. Depending on the power requirements of each model, the
motors can be utilized individually or in parallel dual configurations. The combination of high-power and high-
torque is expected to provide users with powerful driving force. The FF 91, equipped with the integrated electric
drive units, is expected to deliver 1050 horsepower and 12,510 Newton meters (Nm) of torque.

Internet, Artificial Intelligence and Computing

          The Company utilizes industry-leading automotive grade dual Qualcomm Snapdragon 820A running full
Android operating system on its vehicle. The Company’s Internet Artificial Intelligence system is built on an
enhanced Android Automotive code base and is upgraded with each release of Google’s platform. The Company
possesses software over-the-air capabilities which allow software and applications in the vehicle to be updated and
upgraded wirelessly. The vehicle will be connected to the Company’s information cloud at all times, and when there
is a firmware or software update available, the Company’s cloud will push an update message to the vehicle to
notify the driver to schedule an update. Upgrades will be wirelessly downloaded to the vehicle, installed, and
launched, including updates for firmware, operating systems, middleware and applications.

                                                   Manufacturing



                                                          76
                 Case 19-12220-KBO             Doc 95       Filed 11/15/19         Page 92 of 167



         Once the Hanford, California manufacturing facility is fully built out, the Company intends to manufacture
components that are critical to its intellectual property and production of the FF 91, including the inverter, electric
motor assembly, battery modules and complete battery packs pack, and to conduct body assembly, paint operations,
final vehicle assembly and end-of-line testing for the FF 91. Certain major systems, including steering systems,
wheel, battery cells, seats, computer screens, thermal systems, chassis systems, and charging systems, will be
purchased from suppliers. Assuming completion of the Series B Equity Financing in January 2020, the Company
currently plans to target an annual production capacity at the Hanford, California manufacturing facility for the FF
91 of up to approximately 10,000 cars per year beginning in 2021, and to increase the targeted annual production
capacity to an aggregate of 60,000 cars per year for the FF 91 and the FF 81 by end of 2022 and beyond, through
additional capital spending, further expansion of the facility and adding additional shifts. For more information
about the manufacturing facility, see the discussion below under the heading “Facilities.”

                                            Sales and Delivery of Vehicle

          As of the date of this Offering Memorandum, the Company has not yet sold, produced, or delivered any
electric vehicles. The Company plans to sell its electric vehicles both online and offline. Prospective user will be
able to place orders through the Company’s mobile application, which is expected to be launched in December
2019.

         The Company plans to establish an off-line sales network, consisting of self-owned stores in certain key
markets, which may include Los Angeles, San Francisco, New York, Miami, Beijing, Shanghai etc., each of which
will operate as an experiential showroom for the Company’s electric model and will provide sales, aftersales, and
charging services. In other areas, the Company intends to adopt a hybrid distribution model of direct sales and
franchise, and to open FF partnership stores with franchise partners. The FF partnership stores will support the
Company’s online-to-offline sales model while also providing offline sales, vehicle service, vehicle delivery,
charging service and other user operations.

                                                     FF Suppliers

         The Company seeks to partner with reputable international brands in North America, Europe and Asia,
including, for example, LG Chem, which provides lithium-ion battery cells according to the Company’s
specifications. The Company has identified sources for virtually all of the components for the FF 91 and is in the
process of sourcing the front steering gear of the chassis, the only remaining part of FF91 not yet having a
production solution. The Company aims to obtain systems, components, raw materials, parts, manufacturing
equipment and other supplies and services from suppliers which the Company believes to be reputable and reliable.

                                                Intellectual Property

The Company has significant capabilities in the areas of vehicle engineering, development and design, and has
developed a number of proprietary systems and technologies. As of the date of this Offering Memorandum, the
Company had filed over 1,425 patent applications with more than 425 patents issued in the United States, China and
other jurisdictions. The Company intends to continue to file additional patent applications with respect to our
technology.
                                                        Facilities
          The Company leases all of its facilities. The following table sets forth the location, approximate size,
primary use and lease term of the Company’s major facilities.

                          Approximate
                         Size (Building)
                            in Square
Location                       Feet                    Primary Use                     Lease Expiration Date
Gardena,                     146,765          Global headquarters, research         March 4, 2019 – April 30, 2022
California                                    and development and office
Hanford,                    1,000,000         manufacturing                         January 1, 2018 – December 31,
California                                                                          2027
Beijing, China               49,821           Administration Services,              January 15, 2018– December

                                                          77
                 Case 19-12220-KBO             Doc 95       Filed 11/15/19          Page 93 of 167



                                              research and development,             14, 2021
                                              strategic planning
Shanghai, China               5,963           Engineering and research and          October 1, 2019 – June 30,
                                              development                           2021


          The Company anticipates that the phase 1 build out of its Hanford, California manufacturing facility will be
financed by proceeds from issuance of shares in one or more private placement transactions, including the current
effort to raise US$850 million in the Series B Equity Financing, and from debt financing. The following is the
Company’s planned operational timeline to build out the Hanford, California manufacturing facility into an
integrated electric vehicle manufacturing facility for the FF 91 and the FF 81, assuming the Series B Equity
Financing round closes in January 2020:

          build out the Hanford, California manufacturing facility beginning no later than March 2020, or two
                months after the closing of the Series B Equity Financing;
          settle all payables due to suppliers and reengage such suppliers no later than April 2020; restart the FF 91
                pre-production builds for final testing in April 2020, or three months after the closing of the Series B
                Equity Financing;
          complete purchases of production equipment by July 2020;
          begin installation for paint shop in June 2020;
          begin installation for body shop in August 2020;
          begin production of the FF 91 in October 2020, or nine months after the closing of the Series B Equity
                Financing;

                  complete installation of all equipment in January Smart King’s IPO will take place in the
                  first quarter of 2021;
                 Total amount of claims for distribution purposes is $2.33 billion; and
                 The 2020 Equity Incentive Plan will be distributed in full (see Article II.C.5 above
                  entitled “2020 Equity Incentive Plan.”).

         The hypothetical figures set forth in the table below are estimates only and reflect various
generalizations and assumptions by YT and his advisors. Such estimates, generalizations, and
assumptions are considered reasonable by YT and his advisors, although they may prove to have been
incorrect or unfounded; further, they are hypothetical estimates only and are inherently subject to
significant economic, competitive, tax, and other risks and uncertainties beyond the control of YT, Smart
King, or FF, including those described in Article IX of this Disclosure Statement under “Risks Related to
FF and its Business that may Adversely Affect the Trust Interests,” “Risks Related to the Industry,” and
“Risks Related to FF’s Operations in the PRC.”
          begin pre-production builds for the FF 81 in February 2021; and

          deliver the first 100 units of the FF 91 to the market in April 2021, or fifteen (15) months after the
               closing of the Series B Equity Financing.

Distribution from Creditor Trust
                                               Smart King Value Under Different IPO Prices (Millions)
            (Millions)
Aggregate Distribution                     $5,000(Post series B)       $10,000(Post IPO)        $21,000(Post IPO)
Distribution to Creditors                         $1,144                     $1,417                   $2,341
Creditor Recovery Percentage                     49.10%                     60.82%                   100.47%
          Once its phase 1 build-out is complete, the Hanford, California manufacturing facility will be 1,000,000
square feet and is expected to have the capacity to support a maximum production of 10,000 units per year. The
Company plans to deliver approximately 100 cars to the market by the time of its planned initial public offering
which is targeted for as early as early-to-mid-2021. Pending additional financing, which may be in the form of an
initial public offering (targeted for as early as early-to-mid-2021), the Company plans to further expand the Hanford,

                                                          78
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 94 of 167



California manufacturing facility to 1,600,000 square feet, and to bring the maximum capacity of the facility to
60,000 units by end of 2022, which could cover the production of the FF 91 and the initial production volume of the
FF 81. The Company expects to further establish its manufacturing capacity in China to support ramp up of the FF
81 and future vehicles in 2023 and beyond.

                                            Legal Proceedings and Vendor Trust

          The Company has been involved in litigation with contractors and suppliers due to cash constraints it has
historically faced. As part of its financing efforts and to regain support from its contractors and suppliers, on April
29, 2019, the Company established the Vendor Trust securing past due payables up to US$150 million. The Vendor
Trust is being managed by Force Ten Partners, as the vendor trustee. All obligations due under the Vendor Trust are
collateralized by a first lien, with third payment priority, on substantially all of the Company’s tangible and
intangible assets. The Company intends to pay off the payables of the suppliers participating in the trust with equity
financing that it intends to raise. The participating vendors agreed to not bring legal claims for the overdue payment
and to continue to cooperate with the Company, and most of the vendors agreed to resume supply once the
Company has secured additional funding. All participating vendors are required to forbear from exercising remedies
on any payables not tendered to or accepted by the Vendor Trust. As of the date of this Offering Memorandum,
vendors owed aggregate payables of approximately US$141.0 million have agreed to participate in the Vendor
Trust, including several major vendors who have filed lawsuits against the Company. The Company estimates that
the participating payables constitute all past due payables of approximately 80% of FF’s suppliers, including all
smaller vendors who are owed less than US$20,000. As of the date of this Offering Memorandum, litigation
proceedings with five vendors who did not participate in the Vendor Trust were still pending.

         As illustrated in the following table, the 2020 Equity Incentive Plan will result in various degrees
of dilution, depending on Smart King’s future valuation:




                                                          79
              Case 19-12220-KBO             Doc 95       Filed 11/15/19       Page 95 of 167




                                           OTHER ASSETS OF YT

Chinese authorities have frozen YT’s personal assets located in China. Such assets include (i) approximately
US$88,201.92 in deposits with various banks, such as China Citic Bank and China Merchants Bank Corporation; (ii)
real estate in China worth approximately US$4,740,562.24; and (iii) equity interests worth approximately
US$217,640,000 in various entities, such as Leshi Internet Information Technology (Beijing) Co., Ltd. and Leshi
Holdings (Beijing) Ltd. The assets are subject to the claims against YT and his ownership of equity interests are
subject to the creditor claims of those entities.




                                                       80
               Case 19-12220-KBO              Doc 95       Filed 11/15/19         Page 96 of 167



      Smart King Value
                                           $5,000                     $10,000                       $21,000
        (in millions)
                                             2%                   Additional 3%                 Additional 3%
Dilution                               (Post series B)             (Post IPO)                    (Post IPO)

                                                         VII.

                           CERTAIN RISK FACTORS TO BE CONSIDERED

     HOLDERS OF CLAIMS IN CLASS 3 SHOULD READ AND CONSIDER CAREFULLY THE
FACTORS SET FORTH BELOW, AS WELL AS THE OTHER INFORMATION SET FORTH IN
THIS DISCLOSURE STATEMENT (AND THE DOCUMENTS DELIVERED TOGETHER
HEREWITH OR INCORPORATED BY REFERENCE HEREIN), PRIOR TO VOTING TO ACCEPT
OR REJECT THE PLAN. THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS
CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.

         Participating in the Restructuring (either through the Consensual Restructuring or the Prepackaged Plan),
which entails an indirect investment in the Company, involves substantial risks. Before electing to participate in the
Restructuring, you should carefully consider the risks described below and the other information contained
elsewhere in this Offering MemorandumTHESE RISK FACTORS CONTAIN CERTAIN STATEMENTS
THAT ARE FORWARD-LOOKING STATEMENTS. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND
THE CONTROL OF THE DEBTOR. IF ANY OF THE FOLLOWING RISKS OR OTHER
UNFORESEEN EVENTS ACTUALLY OCCUR, the Company’sFF’S BUSINESS, ITS FINANCIAL
CONDITION AND THE RESULTS OF ITS OPERATIONS, AND THEREFORE THE VALUE OF
THE TRUST INTERESTS COULD BE MATERIALLY AND ADVERSELY AFFECTED. Once you
agree to participate in the Restructuring, yourYOUR TRUST INTEREST WILL ENTITLE YOU TO YOUR
RESPECTIVE PORTION OF THE BENEFICIAL INTEREST IN THE TRUST, WHICH HOLDS ALL
OF YT’S ECONOMIC INTEREST IN the CompanyFF AS “TRUST ASSETS.” AS A RESULT, THE
VALUE OF THE TRUST ASSETS ARE ENTIRELY RELIANT ON THE VALUE OF THE EQUITY
INTERESTS OF the CompanyFF, WHICH WOULD BE DETERMINED AND AFFECTED BY the
Company’sFF’S BUSINESS, PROSPECTS FINANCIAL CONDITION, AND RESULTS OF
OPERATIONS. HOLDERS OF CLAIMS ARE CAUTIONED THAT THE FORWARD-LOOKING
STATEMENTS SPEAK AS OF THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE
PERFORMANCE. ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM
THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING STATEMENTS.
NO PARTY, INCLUDING, WITHOUT LIMITATION, THE DEBTOR OR THE REORGANIZED
DEBTOR, UNDERTAKES AN OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

A.       General Risks Related to the RestructuringPlan

If YT does not complete the Restructuring, he may seek protection under the Bankruptcy Code without a pre-
approved plan of reorganization, which may adversely affect the value of his assets and the Company.

           If the Consensual Restructuring is not consummated and YT determines that he will be unable or is
unwilling to implement the Prepackaged Plan, there is substantial likelihood that YT will seek, or will be forced to
seek, protection under the Bankruptcy Code without a pre-approved plan of reorganization. If a case is filed under
the Bankruptcy Code without having received sufficient acceptances to confirm the Prepackaged Plan, it is possible
that (i) the case could be converted to a Chapter 7 bankruptcy, (ii) YT might remain under the jurisdiction of the
Bankruptcy Court for an indeterminate amount of time, (iii) YT would bear a higher level of expenses than would be
borne under a case with such prior acceptances, and (iv) the uncertainty regarding the ability of the Company to


                                                         81
              Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 97 of 167



obtain necessary financing would likely be increased, which would adversely affect the value of the Company, and
ultimately YT’s assets and your interest in the Trust Interests. The solicitation of votes on the Prepackaged Plan,
and any subsequent commencement of a bankruptcy proceeding, even in connection with the Prepackaged Plan, may
also have adverse effects on YT’s assets and the Company. In addition, due to uncertainties about YT’s future, the
Company may not be able to obtain financing on a timely basis and/or on reasonable commercial terms, or at all.

        These concerns and effects typically become more acute when a bankruptcy case continues for a protracted
period without indication of how or when the case may be completed.

The Plan May Not Be Confirmed

         There is no assurance that the Bankruptcy Court will confirm the Plan. Even if all Classes vote to
accept the Plan, the Bankruptcy Court could still decline to confirm the Plan if it finds that any of the
statutory requirements for confirmation have not been met. Moreover, there can be no assurance that
modifications to the Plan will not be required for confirmation or that such modifications would not
necessitate the re-solicitation of votes. If the Plan is not confirmed, it is unclear what distributions, if any,
holders of Claims ultimately would receive with respect to their Allowed Claims.

Failure to Consummate the Plan

         The Plan provides for certain conditions that must be satisfied (or waived) prior to the Effective
Date. As the date of filing this Disclosure Statement, there can be no assurance that any or all of the
conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance that the Plan
will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can be no assurance
that the Plan will be consummated.

If YT does not complete the Restructuring, he the Plan is not consummated, YT may seek restructuring
alternatives that result in less value to holders of claims against YT than they would receive pursuant
to the RestructuringPlan.

         If YT does not consummate the RestructuringPlan, he may be required to pursue an alternative
plan or plans of reorganization, either under the Bankruptcy Code or otherwise. There can be no
assurance that YT would be able to effect any such alternative plan or reorganization or that any such
alternative plan or reorganization would be on terms as favorable to the holders of claims against YT as
the terms of the RestructuringPlan. In addition, YT’s creditors may seek relief from the automatic stay to
take certain legal actions against YT, which could include foreclosure or liquidation of YT’s assets. If a
liquidation or protracted reorganization of YT were to occur, there is a substantial risk that the value of
YT’s assets (and ultimately the value of the CompanyFF) would be substantially eroded to the detriment of
all stakeholders. If an alternative plan of reorganization could not be implemented, it is likely that YT
would have to liquidate his assets, in which case it is likely that holders of claims against YT would
receive less than they would have received pursuant to the RestructuringPlan.

If consummation of the RestructuringPlan is delayed, the CompanyFF may not be able to obtain
financing.

        After the Restructuring, the Companyconsummation of the Plan, FF would need to obtain financing
to provide it with the financial capacity necessary to fund its operations and proceed with its business
plan. Securing financing for the CompanyFF is dependent upon a number of factors, some of which are
beyond the Company’sFF’s or YT’s control. If the RestructuringPlan is not completedconsummated on a
timely basis, the CompanyFF may be unable to negotiate acceptable terms for such an arrangement. The
challenges of obtaining financing would be exacerbated by adverse conditions in the general economy
and the volatility and tightness in the financial and credit markets. An inability to obtain financing on a


                                                        82
              Case 19-12220-KBO              Doc 95      Filed 11/15/19        Page 98 of 167



timely basis and/or on reasonable commercial terms, or at all, could have an adverse effect on the
Company’sFF’s business, financial condition, and operating results or ability to continue as a going
concern.

The exchange of the Debt Claims for Trust Interests does not reflect any independent valuation of the
CompanyFF.

         YT has not obtained or requested a determination from any third party as to the value of the
CompanyFF or the Trust Interests. In particular, the future value of the Trust Interests, including the right
to receive any distributions or other payments, will depend on YT’s ability to completeconsummate the
RestructuringPlan, as well as the Company’sFF’s ability to obtain the financing necessary to fund its
operations and proceed with its business plan.

YT may withdraw, amend, cancel, or delay the RestructuringPlan in his sole and absolute discretion.

         To the fullest extent permitted by applicable law, YT reserves the right to withdraw, amend,
cancel, or delay the Exchange Offer, the Consensual Restructuring (or any part of the Consensual Restructuring),
or the Prepackaged Plan (or any part of the Prepackaged Plan), before or after the Expiration DateVoting
Deadline. The potential impact of any such action on the holders of Claims cannot presently be foreseen
but may include a change in the economic impact of the RestructuringPlan or could make it significantly
less likely that YT will be able to completeconsummate the RestructuringPlan. You will not have any right
to vote on, or to be consulted in connection with, YT’s decision regarding whether to withdraw, amend,
cancel, or delay the RestructuringPlan or any part thereof.

The Company’sFF’s future value, and therefore the value of your interest in the Trust is uncertain. The
hypothetical figures set forth in the table under “Consensual Restructuring—Other Matters Affecting the
Trust: Hypothetical Scenarios”in Article VI of this Disclosure Statement are based on generalizations and
assumptions that may not prove to be accurate.

       The hypothetical figures set forth in the table under the caption “Consensual Restructuring—The
Exchange Offer—Other Matters Affecting the Trust: Hypothetical Scenarios”in Article VI of this Disclosure
Statement are estimates only and reflect various generalizations and assumptions by YT and management
of the CompanyFF. Such estimates, generalizations and assumptions are considered reasonable by YT and
management, although they may prove to have been incorrect or unfounded; further, they are hypothetical
estimates only and are inherently subject to significant economic, competitive, tax, and other risks and
uncertainties beyond the control of YT or the CompanyFF, including the additional risks set forth herein
under “Risks Related to the CompanyFF and its Business that may Adversely Affect the Trust Interests,”
“Risks Related to the Industry” and “Risks Related to the Company’sFF’s Operation in Chinathe PRC.”
There can be no assurance that the hypothetical returns described in such will be realized, and actual
results may vary materially and adversely from the hypothetical estimates set forth therein. To the extent
the future value of the CompanyFF is materially less than described in the table, the value of your interest
in the Trust will be negatively affected.

There are a number of income tax considerations, risks, and uncertainties associated with the consummation of
the Restructuring.

         There are a number of income tax considerations, risks, and uncertainties associated with consummation of
the Consensual Restructuring and the Prepackaged Plan. You should carefully read the discussion set forth in this
Offering Memorandum under the heading “Certain Federal Income Tax Consequences of the Consensual
Restructuring and the Prepackaged Plan” regarding certain U.S. federal income tax consequences of the transactions
proposed by the Consensual Restructuring and the Prepackaged Plan. Any person who would not be considered a
Non-U.S. Holder under U.S. federal income tax rules and regulations should consult their own tax advisor.


                                                        83
               Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 99 of 167



        All interested parties are urged to consult their own tax advisors as to the U.S. federal, state, local, and
non-U.S. tax consequences of the Consensual Restructuring and Prepackaged Plan.

Even if YT does not receive enough tenders of the Debt Claims and corresponding ballots to complete the
Consensual Restructuring, there may nonetheless be sufficient votes to accept the Prepackaged Plan.

          The consummation of the Consensual Restructuring is conditioned upon, among other things, the receipt of
valid tenders of 90% of principal amount of the Debt Claims outstanding immediately before the expiration of the
Exchange Offer, subject to the waiver of such condition by YT in his sole discretion. If YT is not able to complete
the Consensual Restructuring, he reserves the right to seek confirmation of the Prepackaged Plan by the Bankruptcy
Court. To obtain approval of the Prepackaged Plan YT only needs to receive the affirmative votes from holders of
at least two-thirds in dollar amount and more than one-half in number of those holders of Allowed Debt Claims.

         If YT is not able to complete the Consensual Restructuring because holders of the Debt Claims fail to
tender 90% of the outstanding principal amount of the Debt Claims (and YT does not waive this condition) or for
any other reason, but YT receives the required votes to accept the Prepackaged Plan, YT will be entitled to seek
confirmation of the Prepackaged Plan by the Bankruptcy Court. If the Prepackaged Plan is confirmed by the
Bankruptcy Court, the terms of the Prepackaged Plan will bind all creditors (including the holders of Debt Claims)
regardless of whether they voted for or against or did not vote at all on the Prepackaged Plan. Therefore, assuming
the Prepackaged Plan satisfies the other requirements of the Bankruptcy Code for confirmation, the votes of a subset
of Debt Claims could potentially bind all of the Debt Claims to the terms of the Prepackaged Plan.

Holders of Debt Claims must follow the Exchange Offer procedures carefully in order to participate in the
Exchange Offer.

          If holders of Debt Claims do not follow the procedures described in this Offering Memorandum and in the
Letter of Transmittal and Ballot, they will not be eligible to exchange their Debt Claims pursuant to the Exchange
Offer. YT will only accept Debt Claims that are timely and properly tendered. Holders of Debt Claims should
allow sufficient time to ensure timely delivery of their Debt Claims, and should carefully follow the instructions on
how to tender their Debt Claims set forth in the section entitled “Tendering and Voting Procedures” of this Offering
Memorandum and in the Letter of Transmittal and Ballot. No one, including YT, is required to notify holders of
Debt Claims of any deadlines, defects, or irregularities relating to the tender of their Debt Claims.

Consideration paid to holders of Debt Claims may be voided as a preferential transfer.

         If YT were to become a debtor in a case under the Bankruptcy Code within ninety (90) days after the
making of any distribution to or for the benefit of any holder of a Debt Claim (or within one year after the making of
any such payment, with respect to any insiders specified in the Bankruptcy Code) and certain other conditions were
met, such distribution, absent an applicable defense as provided by the Bankruptcy Code, could potentially be
voided as a preferential transfer and, to the extent avoided, the value of such distribution could be recovered from
such holder of a Debt Claim and possibly from subsequent transferees.

In the future, YT may offer holders of Debt Claims that are not tendered in the Exchange Offer consideration
different than that offered in the Exchange Offer.

         If YT elects in his sole discretion to waive the condition that requires 90% of the Debt Claims to be
tendered in the Exchange Offer, YT may in the future offer different consideration than that offered in the Exchange
Offer to holders of Debt Claims that are not tendered in the Exchange Offer through privately negotiated
transactions or such other means as YT deems appropriate. Any such offer will occur upon such terms as YT may
determine in his discretion, which may be more or less than the value of the Trust Interests being offered for the
Debt Claims in the Exchange Offer, and could be for cash or other consideration.




                                                          84
              Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 100 of 167



                                       Risks Related to the Prepackaged Plan

The following Risk Factors assume that YT is unwilling or unable to complete the Consensual Restructuring and
that he will have instead chosen to commence a case under chapter 11 of the Bankruptcy Code and to file the
Prepackaged Plan.

The Prepackaged Plan May Not Be Confirmed

          There is no assurance that the Bankruptcy Court will confirm the Prepackaged Plan. Even if all Classes
vote to accept the Prepackaged Plan, the Bankruptcy Court could still decline to confirm the Prepackaged Plan if it
finds that any of the statutory requirements for confirmation have not been met. Moreover, there can be no assurance
that modifications to the Prepackaged Plan will not be required for confirmation or that such modifications would
not necessitate the re-solicitation of votes. If the Prepackaged Plan is not confirmed, it is unclear what distributions,
if any, holders of Claims ultimately would receive with respect to their Allowed Claims.

Failure to Consummate the Prepackaged Plan

         The Prepackaged Plan provides for certain conditions that must be satisfied (or waived) prior to the
Effective Date. As the date of filing this Offering Memorandum, there can be no assurance that any or all of the
conditions in the Prepackaged Plan will be satisfied (or waived). Accordingly, there can be no assurance that the
Prepackaged Plan will be confirmed by the Bankruptcy Court. Further, if the Prepackaged Plan is confirmed, there
can be no assurance that the Prepackaged Plan will be consummated.

The commencement of a bankruptcy case to implement the Prepackaged Plan could adversely impact the
Company’s business.

          The Prepackaged Plan has been developed in an effort to avoid any material impact on the Company. YT
also expects that the time he would be in bankruptcy would be short if the Prepackaged Plan is confirmed. YT
expects that the Prepackaged Plan would be confirmed quickly, but there are always risks inherent in any such
proceeding. If the Prepackaged Plan is not confirmed on a timely basis because of a challenge to the Prepackaged
Plan or does not become effective because of a failure to satisfy the conditions to the effectiveness of the
Prepackaged Plan, YT may be forced to operate in bankruptcy for an extended period while attempting to develop a
different reorganization plan that can be confirmed. A protracted bankruptcy case would involve additional
expenses and increase both the probability and the magnitude of the disruption to the value of YT’s assets as well as
the Company’s business operations. In addition, in a protracted bankruptcy proceeding, a creditor, official creditors’
committee, or other party in interest may seek confirmation of an alternative, competing plan that may propose
different and materially less advantageous treatment of creditors and other parties in interest.

B.       Risks Related to the Company and itsSmart King, FF, and Their Business that may Adversely
         Affect the Trust Interests

The CompanySmart King has substantial existing indebtedness and may incur substantial additional
indebtedness in the future, and the CompanySmart King may not be able to refinance its current
borrowings on terms that are acceptable to it, or at all.

         The CompanySmart King has a substantial amount of indebtedness as disclosed herein, and may
continue to incur additional indebtedness from time to time to support its operations. If the CompanySmart
King incurs additional debt, the risks that it faces as a result of its indebtedness and leverage could
intensify. The substantial existing debt and the incurrence of any additional debt of the CompanySmart
King could:

        limit the Company’sSmart King’s ability to satisfy its obligations under certain debt instruments,
         including the bridge facility agreements;


                                                           85
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 101 of 167



       in the event the CompanySmart King is not able to renew or refinance existing indebtedness as it
        becomes, cause the CompanySmart King to seek bankruptcy protection or enter into other
        insolvency proceedings;

       increase its vulnerability to adverse general economic and industry conditions;

       require it to dedicate a substantial portion of its cash flow from operations to servicing and
        repaying indebtedness, thereby reducing the availability of cash flow to fund its working capital,
        capital expenditures, and other general corporate purposes;

       increase its exposure to interest rate and exchange rate fluctuations;

       limit the Company’sSmart King’s ability to borrow additional funds and impose additional
        financial and other restrictions on it; and

       increase the cost of additional financing.

        Because the majority of the Company’sSmart King’s indebtedness is short-term indebtedness, the
CompanySmart King may suffer a near-term liquidity problem if it is unable to refinance these borrowings
as they become due. As of July 31, 2019, the Company’sSmart King’s current liabilities amounted to
US$734.3 million, with outstanding note payables of US$402.1 million to related-party lenders and third-
party lenders, respectively. The CompanySmart King has defaulted on some of the notes, and is currently
in negotiation with such lenders for extensions or conversion of notes into equity. Several other notes will
mature by the end of 2019. For example, the Company’sFF’s secured note of US$45.0 million issued to
certain purchasers pursuant to the note purchase agreement with U.S. Bank National Association will
becomebecame due on October 31, 2019, to which the Company is seekinghowever, FF obtained an
extension fromof the lendermaturity date to May 31, 2020. Certain of the notes entered into by the lenders
and the CompanySmart King provided an increasing interest rate per annum. There is no assurance that the
CompanySmart King will be able to obtain extensions, or renew certain notes in the future at
commercially acceptable rates, or obtain sufficient alternative funding on reasonable terms, or at all, to
settle the notes.

        The commercial banks, financial institutions and individual lenders may have concerns in
providing or renewing financing for the Company’sFF’s operations, especially if a significant portion of
their lending to the CompanySmart King has not been repaid as of the date of this Offering
MemorandumDisclosure Statement and may continue to remain outstanding for an indeterminate period of
time. The United States and Chinese governments may also pass measures to tighten credit available in
the markets. Any future monetary tightening measures as well as other monetary, fiscal and industrial
policy changes by those governments could materially and adversely affect the Company’sFF’s cost and
availability of financing, liquidity, and access to capital, and ability to operate its business. Unless the
CompanySmart King is successful in obtaining extensions, refinancing, or waivers with respect to certain
indebtedness that is or will come due in the near future, or that is currently in default, the CompanySmart
King is not expected to have sufficient liquidity to remain as a going concern. Furthermore, even if it is
able to obtain such extensions, refinancing or waivers, the CompanySmart King must be able to
consummate the Series B Equity Financing or a similar financing by early 2020, or the CompanySmart
King will again face financing challenges that may call into question its ability to continue as a going
concern. There can be no assurance that the CompanySmart King will be able to obtain any such
extensions, refinancing or waivers or consummate the Series B Equity Financing or similar financing on a
timely basis or on reasonable commercial terms, or at all.



                                                     86
             Case 19-12220-KBO           Doc 95      Filed 11/15/19      Page 102 of 167



The CompanySmart King is operating, and will continue to operate, with a working capital deficit and
has limited cash availability and liquidity, and if the CompanySmart King cannot close equity financing
as planned, there exist doubts and uncertainties as to its ability to continue as a going concern.

        The CompanySmart King has been operating for the past one year under limited cash availability
and liquidity. It incurred a net loss of US$477.8 million and US$103.1 million, respectively, in 2018 and
during the seven months ended July 31, 2019, and had an accumulated loss of US$2.15 billion as of July
31, 2019. Given the Company’sSmart King’s current limited cash availability and liquidity, there is a
concern as to the Company’sSmart King’s ability to pay its debts and liabilities as they come due and to
continue as a going concern. For more information, see “Summary of Selected Financial Information” and
“Management’s Discussion and Analysis of Financial Condition and Results of Operations of the
Company.”Smart King Ltd.,” attached hereto as Exhibit C.

         As the CompanySmart King has substantial indebtedness in Chinathe PRC and the United States,
there are doubts and uncertainties about the Company’sSmart King’s ability to service its existing debts
and to continue its operations. The annual interest rates for the Company’sSmart King’s borrowings from
third party lenders generally varied from 8.99% to 13% as of December 31, 2018, which may be raised in
the event of default. In order to refinance its existing borrowings, the CompanySmart King may need to
borrow with even higher interest rates, if the CompanySmart King cannot close equity financing as
planned The doubts and uncertainties about the Company’sSmart King’s ability to service its debts and
continue its operations may result in concerns of its creditors, suppliers, customers and other
counterparties, which could hinder the Company’sSmart King’s ability to conduct operation in the ordinary
course of business and to raise financing on a reasonable terms, which may result in the Company’sSmart
King’s inability to continue as a going concern.

         From time to time, the CompanySmart King pledged its properties in the United States as
collateral for certain borrowings, which the CompanySmart King has not fully paid off as of the date of
this Offering MemorandumDisclosure Statement. For example, pursuant to the note purchase agreement
dated April 29, 2019, entered into with U.S. Bank National Association and certain purchasers, and with
Birch Lake as the agent and collateral agent, substantially all of the Company’sSmart King’s tangible and
intangible assets have been pledged as collateral. The Company’sSmart King’s operations may be
disrupted if it fails to pay off the borrowings and the creditors decide to take enforcement measures,
which would materially and adversely affect the Company’sSmart King’s business, results of operations,
financial condition, and future prospects.

        Furthermore, the Company’sSmart King’s ability to satisfy its outstanding and future debt and
other obligations by its self-generated revenues may largely depend upon its planned commercialization
and the performance of itsFF’s electric vehicles, including the FF 91 and the FF 81, which are subject to
the factors, including the Company’sFF’s ability to secure fundfunds, as well as factors which are beyond
the Company’sSmart King’s control, including general economic conditions, technological trends in the
automotive industry and competitors in the EV electric vehicle markets by the time the electric vehicles
are manufactured and sold.




                                                    87
             Case 19-12220-KBO            Doc 95       Filed 11/15/19       Page 103 of 167



The CompanyFF has not commenced production of any model, and has not generated any revenue
since its inception. There are uncertainties concerning its ability to develop, manufacture, market, sell
and deliver electric vehicles of quality and appeal to customers, on schedule, and on a scale to achieve
profitability.

         The CompanyFF is in its development stage. It has not generated revenue since its inception in
2014 and has not commenced production of any model as of the date of this Offering Memorandum. The
Company’sDisclosure Statement. FF’s future business depends in large part on its ability to execute on its
plans to develop, manufacture, market, sell and deliver its electric vehicles, including the FF 91, the FF 81
and other planned electric vehicle models that appeal to customers. In general, the Company’sFF’s
development, manufacturing, and sale of its planned volume manufactured vehicle is subject to various
risks, including those with respect to:

       the Company’sFF’s ability to secure sufficient funding;

       the appropriate selection and design of the equipment to accurately manufacture the electric
        vehicles within specified design tolerances;

       compliance with environmental, workplace safety and similar regulations;

       channels to secure necessary components from suppliers on acceptable terms and in a timely
        manner;

       the Company’sFF’s ability to attract, recruit, hire, and train skilled employees;

       quality controls;

       the Company’sFF’s ability to keep up with the technological development, estimated sales efforts,
        or after sale support, including charging;

       consumer expectations which are subject to change and affected by technological trends; and

       other delays and cost overruns.

        Any of the foregoing risks could have a material adverse effect on the Company’sFF’s business,
prospects, results of operations and financial condition, and ability to continue as a going concern, and
therefore the value of the Trust Interests.

The CompanyFF may experience delays in realizing its projected timelines, cost, and volume targets
for the production and ramp of its FF 91 vehicle, which could harm its business, prospects, financial
condition, and operating results.

         The Company’sFF’s current business depends in large part on its ability to execute on its plans to
manufacture, market and sell the FF 91 vehicle on a scale that may achieve profitability. Historically, the
CompanyFF has missed its planned timeline to produce the FF 91. The CompanyFF has not commenced
production of the FF 91. Although the Company’sFF’s plan is to start its production within nine months
after itSmart King has completed its pending Series B Equity Financing, the commitment of any potential
investors have not been secured and there is no assurance such financing will be obtained on a timely
basis, on commercially reasonably terms, or at all. Assuming the CompanyFF secures necessary funding,
the CompanyFF expects that its Hanford, California manufacturing facility will have the capacity to
produce 10,000 units of the FF 91 beginning in 2021, while the CompanyFF expects to deliver 100 units to

                                                      88
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 104 of 167



the market by the initial public offering of itsIPO of Smart King’s shares (targeted for as early as early-to-
mid-2021).

       The CompanyFF has no experience to date in manufacturing vehicles, and in order to successfully
produce a high volume of vehicles, the CompanyFF will need to complete the implementation and ramp of
efficient and cost-effective manufacturing capabilities, processes and supply chains necessary to support
the volumes that the CompanyFF is targeting. The FF 91 production plan has generally required and will
require significant investments of cash and management resources.

        The Company’sFF’s production plan for the FF 91 is based on many key assumptions, including:

       that the CompanyFF obtains the necessary financing to complete its build-out plans;

       that the CompanyFF will be able to fully build out its Hanford manufacturing facility in a timely
        manner;

       that the equipment and processes which the Companythat FF has selected for FF 91 production will
        be able to accurately manufacture high volumes of FF 91 vehicles within specified design
        tolerances and with high quality;

       complete ramping high volume production of FF 91 at the Hanford manufacturing facility
        without exceeding the Company’sFF’s projected costs and on its projected timeline;

       that the CompanyFF will be able to maintain suppliers for the necessary components on terms and
        conditions that are reasonably acceptable and that the CompanyFF will be able to obtain
        components on a timely basis and in the necessary quantities to support high volume production
        and the number of FF 91 reservations; and

       that the CompanyFF will be able to attract, recruit, hire, train, and retain skilled employees,
        including employees on the production line, to operate its Hanford manufacturing facility for the
        FF 91.

        If one or more of the foregoing assumptions turns out to be incorrect, the Company’sFF’s ability to
meet its FF 91 projections on time and at volumes and prices that are profitable, the number of FF 91
reservations, as well as the Company’sFF’s business, prospects, reputation, operating results, and financial
condition, may be materially and adversely impacted. In any such event, the value of the Trust Interests
could be materially impaired.

It is expected that there would be further increases in the Company’sSmart King’s costs and expenses
whichthat would result in continuing losses for at least the foreseeable future.

         The CompanySmart King incurred a net loss of US$477.8 million and US$103.1 million,
respectively, in 2018 and the seven months ended July 31, 2019, and had an accumulated loss of US$2.15
billion as of July 31, 2019. The CompanySmart King has had net losses in each quarter since its inception,
and will continue to incur operating and net losses each quarter until at least the time it begins significant
deliveries of the FF 91, which is not expected to occur until 2021, and may occur later. There is no
assurance that the FF 91, the FF 81 or other planned electric vehicles will be commercially successful,
even when they are successfully manufactured. There is also no assurance that the CompanyFF is to ever
achieve profitability.




                                                     89
             Case 19-12220-KBO              Doc 95      Filed 11/15/19        Page 105 of 167



         The rate at which the CompanySmart King will incur costs and losses in future periods from
current levels may increase significantly, as the CompanyFF:

       continues to develop the FF 91, FF 81 and other planned electric vehicle models;

       develops and equips its manufacturing facility in Hanford, California to produce the FF 91, and
        secures manufacturing capabilities in China for the Company’sPRC for FF’s planned electric
        vehicle to be manufactured and sold in Chinathe PRC;

       builds up inventories of parts and components for the FF 91;

       develops and expands its design, development, maintenance, servicing and repair capabilities;

       opens offline FF self-owned stores; and

       increases its sales and marketing activities.

        These efforts may be more expensive than the CompanyFF currently anticipates or these efforts
may not result in increases in its revenues, which would further increase its losses. As the CompanyFF is
seeking funding to realize its business operations plan based on its estimated capital requirements, any
cost overrun that deviates from its estimate may materially and adversely affect the Company’sFF’s
business, prospects, financial condition, and results of operations.

The secured vendor trustVendor Trust program established by the CompanyFF may not fully resolve the
disputes with its contractors and suppliers.

         On April 29, 2019, as part of its financing efforts and to regain support from its contractors and
suppliers, the CompanyFF created a secured vendor trust programthe Vendor Trust securing past due
payables up to US$150 million with substantially all of its tangible and intangible assets. Participating
vendors have the benefit of a first lien with third payment priority on assets of the CompanyFF and its
affiliates, and are also entitled to certain interim distributions from the trust and interests. As of the date of
this Offering MemorandumDisclosure Statement, vendors owed aggregate trade payable of US$141.0
million have agreed to participate in the trust, which the CompanyFF estimates to constitute all past due
amounts for approximately 80% of the Company’sits suppliers. The CompanyFF intends to pay off the
payables of the suppliers participating in the trust with the equity financing that it has raised. However,
there is no assurance that the funding will be available. In the event that the CompanyFF fails to secure
capital to pay off the payables in the vendor trustVendor Trust upon its maturity, and/or the vendors decide
to enforce the collateral when the CompanyFF defaults, the Company’sFF’s business and operations will be
materially disrupted, and it will call into question whether the CompanyFF can continue as a going
concern.

          The CompanyFF believes the vendor trustVendor Trust will increase its contractors’ and suppliers’
confidence in it and secure their continued cooperation in the production of the FF 91. However, the
vendor trustVendor Trust will not be able to satisfy the overdue payments from all suppliers. Although
several major vendors that initiated proceedings against the CompanyFF have settled their respective
claims by participating in the vendor trustVendor Trust, as of the date of this Offering
MemorandumDisclosure Statement, litigation proceedings with five vendors who did not participate in the
vendor trustVendor Trust remain pending. If the suppliers do not participate, or withdraw from, the vendor
trust, the CompanyVendor Trust, FF will continue to face uncertainty in its supply chains, risks of
threatened legal or administrative proceedings and persistent liquidity problems. Most importantly, the
CompanyFF may not be able to timely produce the FF 91 or launch the FF 81 or other electric vehicles as


                                                        90
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 106 of 167



planned if certain key contractors and suppliers terminate their cooperation with the CompanyFF and the
CompanyFF may not find alternatives with acceptable terms, if at all.

The CompanyFF and Smart King may have difficulties in attracting funding, and the production and
ramp up of the FF 91 and the development of the FF 81 may be materially and adversely affected. As
the Trust Interests derive their value from the value of the equity in the CompanyFF, the value of the
Trust Interests may be materially impaired to the extent the value of the CompanyFF decreases.

        The CompanyFF operates in a capital intensive industry and requires a significant amount of cash
to fund its operations. Particularly, the Company needs a substantiveIn particular, FF needs a substantial
amount of funding for the production and ramp up of the FF 91 and to develop the FF 81, including for
the capital expenditures related to the build out of its Hanford, California manufacturing facility. It also
needs cash to repay its existing debts and borrowings, including secured senior debts, many of which will
mature before the end of 2019.

         There is no assurance that the CompanyFF will have sufficient cash flow or other financing
available for its vehicle development and production, or that it will be able to achieve sufficient pre-sales,
if any, to fund its business operations. The CompanyFF and Smart King will need to secure external
funding through one or more private placements of its equity securities, debt financing and/or initial public
offeringIPO, the results of which cannot be assumed. If the Company isFF and/or Smart King are unable to
obtain funding in a timely manner or on commercially acceptable terms, or at all, its business and
operation may be materially and adversely affected, and may impact whether the CompanyFF can continue
as a going concern.

          The limited operating history and financial distress of the CompanyFF could create obstacles for
the Company’sFF’s and Smart King’s current financing plans and itsSmart King’s future plan to launch an
initial public offeringIPO of its shares. The CompanySmart King is currently seeking the Series B Equity
Financing from investors for approximately US$850 million. In addition, the Company’sSmart King’s
business plan envisions another substantial equity raise, which could be in the form of an initial public
offeringIPO within 15 months after the Series B Equity Financing is secured. While the CompanySmart
King is engaged in discussions with potential investors of the Series B Equity Financing as of the date of
this Offering MemorandumDisclosure Statement, there are no commitments for additional funding and no
assurance can be made as to whether funding will be available, and if so, how much and on what terms.
There are uncertainties as to the timing, amount, terms and conditions of financing that the CompanyFF or
Smart King may be able to secure. Given the Company’sSmart King’s current indebtedness and financial
situation, it may be forced to accept financing terms, if any, with more stringent undertakings and
covenants, which may materially and adversely restrict and affect the Company’sFF’s business operations.

        Furthermore, YT, the former chief executive officer and the current chief product and customer
officer of the CompanyFF, has recently been the subject of negative press related to his debts and any
investigation by the China Securities Regulatory Commission into the delisting from the Shenzhen Stock
Exchange, of the shares of certain company where YT served as the chief executive offer. There is no
assurance that such negative publicity, although not directly related to the CompanyFF or Smart King,
would not adversely affect the Company’sFF’s or Smart King’s ability to raise additional capital.




                                                     91
             Case 19-12220-KBO            Doc 95     Filed 11/15/19       Page 107 of 167



The Company’sSmart King’s issuance of convertible debt or equity securities, including pursuant to the
Series B Equity Financing or 20192020 Equity Incentive Plan, may dilute the Trust Interests held by
you.

        The CompanySmart King is planning to raise additional capital through the sale of equity and debt
with convertible features, including pursuant to the Series B Equity Financing, and may continue to
require additional capital through equity financing and/or sale of other equity-linked securities, including
convertible debts. In addition, the CompanySmart King is in negotiations seeking to cause certain lenders
to convert their debts into equity of the CompanySmart King. To the extent that the CompanySmart King
issues additional shares, including pursuant to the Series B Equity Financing, the ownership interest of its
stockholders, including the Trust, will be diluted and will affect the value of the Trust Interests.

         The CompanySmart King has the 2018 Equity Plan and STI Plan (each as defined under “Certain
Relationships and Related Transactions—Borrowings from Related Parties—in Article II.C.2.c. above entitled
“Stock Incentive Plans,”) and proposes to adopt a 20192020 Equity Incentive Plan. Shares or interests in
the Company’sSmart King’s equity issued under any of these plans will dilute the interest of the Trust in
the CompanySmart King and therefore the value of your Trust Interests.

If the CompanySmart King fails to comply with the undertakings and covenants under certain financial
instruments or obtain consents or waivers in respect of any breach of these undertakings and/or
covenants, its financial condition, results of operations and business prospects may be materially and
adversely affected.

        Many financial instruments entered into by the CompanySmart King impose extensive restrictions
and stringent conditions, which could be burdensome if the CompanySmart King fails to meet certain
financial covenants contained therein, or to make the repayment when due and which may affect the
Company’sSmart King’s ability to raise additional capital. For instance, certain of the Company’sSmart
King’s credit facilities require the prior written consent of the lenders before the CompanySmart King may
undertake specified corporate actions or transactions, such as increasing debt financing, providing new
guarantees, selling or disposing of major assets, pledging assets, amending certain corporate registration
records, and engaging in certain related-party transactions.

         If the CompanySmart King is required to repay a significant portion or all of the existing
indebtedness prior to their maturity or if the CompanySmart King is unable to borrow additional amounts
under existing credit facilities, the CompanySmart King may lack sufficient financial resources to make
these payments or to fund other cash requirements. The Company’sSmart King’s lenders may also resort to
judicial proceedings to enforce their rights or it may be necessary for the CompanySmart King to seek
bankruptcy protection or enter into other insolvency proceedings.

        There is no assurance that the CompanySmart King will be able to comply with the undertakings
and covenants under its financial instruments or obtain consents or waivers in respect of any breach of
these undertakings and/or covenants, if the CompanySmart King fails to comply, there could be material
adverse consequence to the CompanySmart King with respect to its financial condition, results of
operations and business prospects materially and adversely affected, or its ability to continue as a going
concern.

The CompanyFF has a limited operating history and faces significant entry barriers in the industry.

       The CompanyFF was founded in 2014 and has built several pre-production vehicles for the FF 91,
and completed the third stage of the FF 91 pre-production quality audits in September 2019. Although the
CompanyFF expects to start production of the FF 91 nine months after itSmart King completes the Series


                                                    92
             Case 19-12220-KBO            Doc 95     Filed 11/15/19       Page 108 of 167



B Equity Financing, the commitment of the potential investors is not yet secured and the CompanyFF has
no experience in mass production of electric vehicles. Even if the CompanyFF is able to secure funding,
there is no assurance that it will be able to develop efficient, automated, cost-efficient manufacturing
capabilities and processes, and reliable sources of component supply to meet the quality, price,
engineering, design and production standards, as well as the production volumes required to successfully
mass market the FF 91 and future vehicles.

         Furthermore, even if the CompanyFF achieves the mass production of its electric vehicles, it faces
significant barriers to entry in the electric vehicle industry, including, continuity in development and
production of safe and quality vehicles, corporate reputation, customer base, marketing channels, pricing
policies, management and talent, value-additive service packages and technological advancement. If the
CompanyFF fails to address any or all of these risks and barriers to entry, its business and results of
operation, and the value of the Trust Interests may be materially and adversely affected.

The Company’sFF’s business depends substantially on the continuing efforts of its key management as
well as experienced and qualified personnel, and its business may be adversely affected if the
CompanyFF is unable to hire or retain qualified employees.

        The Company’sFF’s success depends substantially on the continued efforts of its executive officers
and key employees. If one or more of its executive officers or key employees were unable or unwilling to
continue their services with the Company, the CompanyFF, FF may not be able to replace them easily, in a
timely manner, or at all.

         If any of the Company’sFF’s executive officers or key employees terminates his or her services
with the Company, the Company’sFF, FF’s business may be negatively affected. In addition, the CompanyFF
may incur additional expenses to recruit, train and retain qualified personnel. The CompanyFF hired a new
global chief executive officerChief Executive Officer in September 2019. However, there is no guarantee
that the CompanyFF will be able to attract other qualified candidates to fill certain positions in the
CompanyFF. The failure to do so may lead to difficulties in effectively executing the Company’sFF’s
business strategies, and its business, prospects and results of operations could be materially and adversely
affected. Furthermore, if any of the Company’sFF’s executive officers or key employees joins a competitor
or forms a competing company, it may lose know-how and key professionals and staff members.

The CompanyFF may not be able to guarantee customers access to comprehensive charging solutions.

         The CompanyFF has not built any commercial charging infrastructure, and its customers will have
to rely on publicly accessible charging infrastructure, which is generally considered to be insufficient,
especially in Chinathe PRC. Although the CompanyFF has developed its proprietary and patented battery
pack system with leading battery energy density of 108kWh and high charging capability of up to 200kW,
the CompanyFF may not have competitive advantages in terms of proprietary charging infrastructure or
holistic charging solutions. Some competitors may provide charging services via self-owned charging
infrastructure, battery swapping and charging trucks, which the CompanyFF may not be able to deliver.

        The charging services the CompanyFF may provide could fail to meet the expectations and
demands of the customers, who may lose confidence in the CompanyFF and its vehicles. This may also
deter potential customers from subscribing to purchase the Company’sFF’s vehicles. In addition, even if
the CompanyFF has the ability to and plans to build its own charging infrastructure, it may not be cost-
effective and the CompanyFF may face difficulties in finding proper locations and obtaining relevant
government permits and approvals. To the extent the CompanyFF is unable to meet its customers’
expectations or demand, or faces difficulties in developing comprehensive charging solutions, its



                                                    93
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 109 of 167



reputation and business operations and thus the value of the Trust Interests may be materially and
adversely affected.

The joint venture contemplated by The9 and the CompanyFF may not be successful. The Company’sFF’s
cooperation with The9 and manufacturing partners or contractors could incur other risks.

         On March 24, 2019, the CompanyFF entered into the JVA with The9, an internet technology and
gaming company based in Shanghai, China. Under the JVA, the CompanyFF will contribute to the joint
venture, among other things, certain intellectual property licenses and its land use rights in Zhejiang,
China to develop and manufacture an exclusive electric vehicle, the V9 MPV in Chinathe PRC, and the
right of first refusal for a second project. The9 will contribute US$600 million in funding to such joint
venture, contingent upon the fulfillment of specified funding conditions, approximately US$400 million
of which will be payable to the CompanyFF as licensing royalties and/or non-recurring engineering
expenses. Each party owns a 50% stake in the joint venture and is entitled to 50% of the profits. The
CompanyFF may develop the joint venture’s manufacturing capabilities in Chinathe PRC, but may also
consider cooperating with third party contractors or manufacturing partners to carry out certain
production tasks.

         While the cooperation with The9 in the joint venture may accelerate the Company’sFF’s time to
market in Chinathe PRC, this cooperation, together with the contemplated cooperation with manufacturing
partners or third party contractors, may not be successful or profitable. It is currently expected that the
joint venture may build its own manufacturing capability in Chinathe PRC and start production beginning
in 2022, which could divert the Company’sFF’s managerial and other resources. In addition, collaboration
with third parties for the manufacturing of vehicles may pose risks outside the Company’sFF’s control,
including the failure of the partners to meet agreed upon timelines, capacity constraints, infringement
upon or unauthorized disclosure of the Company’sFF’s patents, trademarks, know-how and other
proprietary properties, negative publicity regarding the Company’sFF’s partners or their business.
Furthermore, there can be no assurance that the CompanyFF will successfully ensure that its manufacturing
partners maintain quality standards, and any failure to do so could adversely affect customers’ perceptions
of the Company’sFF’s self-manufactured electric vehicles.

          To the extent the CompanyFF relies on any third party contractors or manufacturing partners, risks
exist that the CompanyFF may be unable to enter into new agreements or extend existing agreements with
such third-party contractors or manufacturing partners on terms and conditions acceptable to the
CompanyFF, if at all, and therefore may need to contract with other third parties or significantly add to its
own production capacity. There can be no assurance that in such event the CompanyFF would be able to
partner with other third parties or increase its own production capacity to meet the production needs. The
expense and time required to complete any transition, and to ensure that vehicles manufactured at
facilities of new third party partners are built in compliance with the quality standards and regulatory
requirements, may be greater than anticipated. Any of the foregoing could adversely affect the
Company’sFF’s business, results of operations, financial condition and prospects, and thus the value of the
Trust Interests.

Government financial support, incentives and favorable policies for electric vehicle policies are subject
to change. Discontinuation of any of the government subsidies or imposition of any additional taxes
and subcharges could adversely affect the Company’sSmart King’s financial condition and results of
operations.

        The Company’sSmart King’s PRC subsidiaries have received various financial subsidies from PRC
government authorities, including subsidies in relation to the Company’sSmart King’s patent application in
Chinathe PRC, and certain project-related subsidies. The government authorities may decide to change or


                                                     94
             Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 110 of 167



discontinue certain financial subsidies, which could materially and adversely affect the Company’sSmart
King’s financial condition and results of operations.

         In addition, government incentives, rebates, tax credits and other financial incentives available to
purchasers of electric vehicles may expire, end when the allocated funding is exhausted or be reduced or
terminated. For example, California implemented regulations phasing out a US$2,500 cash rebate on
qualified electric vehicles for high-income consumers, which became effective in March 2016. China’sThe
PRC’s central government has announced a phase-out schedule for the subsidies provided for purchasers
of certain electric vehicles, which provides that the amount of subsidies provided to purchasers of certain
new energy vehicles in 2019 and 2020 will be reduced by 20% as compared to 2017 levels. Competitors
who have already rolled out their electric vehicles before the phase-out of these government incentives
may be able to expand its customer base more effectively, which could place the CompanySmart King at a
competitive disadvantage.

          According to a Wall Street Journal article published on September 26, 2019, which cited data
from the Center for Strategic and International Studies, a U.S. think tank, in 2018, Chinathe PRC spent
US$58 billion on direct and indirect subsidies on new-energy vehicles, but in July 2019, the Chinese
government drastically reduced subsidies on new-energy vehicles and will discontinue them in 2020. In
addition, as the Chinese economy has experienced a slowdown, Chinese general vehicle sales witnessed
its first decline in decades, a 3% decrease in 2018, followed by another 11% decline in the first eight
months of 2019. The removal of government subsidies in Chinathe PRC has already impacted consumer
behaviors as well as sales of electric vehicles in Chinathe PRC. For example, electric vehicles sales of
China’sthe PRC’s largest seller of EVs, BYD Co., declined 23% in August 2019. The example shows that
government subsidies will be critical to electric vehicle sales, and removal of such subsidies may
materially and adversely affect the prospects, financial condition and results of operations of electric
vehicle manufactures, including the CompanyFF.

The construction and operation of the Company’sFF’s manufacturing facilities in the United States and
Chinathe PRC subject to regulatory approvals and permits and may be subject to delays, cost overruns
or may not produce expected benefits.

       The CompanyFF is developing its own manufacturing facilities in Hanford, California and, may
develop its manufacturing facility with its partner The9, in Chinathe PRC, which is expected to be ready
for production in 2020 and 2022, respectively. Construction projects are subject to broad and strict
government supervision and approval procedures, including but not limited to project approvals and
filings, construction land and project planning approvals, environment protection approvals, pollution
discharge permits, work safety approvals, fire protection approvals, and the completion of inspection and
acceptance by relevant authorities. Failure to obtain the relevant approvals or permits may subject the
CompanyFF to penalties, fines or correction actions. In addition, the CompanyFF will need significant
additional capital to fully build out these manufacturing facilities, which is subject to risks, including risks
associated with the Company’sFF’s ability to raise funds, investor confidence in the Company’sFF’s future
prospects, economics conditions. Any failure to complete these projects on schedule and within budget
could adversely impact the Company’sFF’s launch of the FF 91 and other vehicles and production
capacity, which will in turn adversely and materially affect is business, financial condition, and results of
operations.

The FF 91 and other electric vehicles may not meet the expectations of customers.

         The Company’sFF’s electric vehicles, including the FF 91, may, upon its delivery, not perform in
line with customers’ expectations. For example, the electric vehicles of the CompanyFF may not have the
durability or longevity of other vehicles in the market, and may not be as easy and convenient to repair as


                                                      95
             Case 19-12220-KBO            Doc 95     Filed 11/15/19       Page 111 of 167



other vehicles in the market. Any product defects or any other failure of these vehicles to perform as
expected could harm the Company’sFF’s reputation and result in adverse publicity, lost revenue, delivery
delays, product recalls, product liability claims, and significant warranty and other expenses, and could
have a material adverse impact on the Company’sFF’s business, financial condition, operating results, and
prospects.

        In addition, the range of the Company’sFF’s electric vehicles on a single charge depends on the
function used, time and charging patterns as well as other factors. For example, a customer’s use of his or
her electric vehicle as well as the frequency with which he or she charges the battery can result in
additional deterioration of the battery’s life and functionality.

         Furthermore, the electric vehicles may contain defects in design and manufacture that may cause
them not to perform as expected or that may require repairs. The CompanyFF has limited data regarding
the long-term performance of its systems and vehicles before mass production. There can be no assurance
that the CompanyFF will be able to detect and fix any defects in the vehicles prior to their delivery to
consumers. If any of the Company’sFF’s vehicles fails to perform as expected, the CompanyFF may need to
delay deliveries, initiate product recalls and provide servicing or updates under warranty at its own costs,
which could adversely affect the Company’sFF’s brand and could adversely affect its business, prospects
and results of operations, and thus the value of the Trust Interests.

The CompanyFF is significantly dependent on its suppliers, many of whom are the Company’sFF’s
single source for the components they supply.

        The FF 91 model incorporates over 2,000 purchased parts sourced from over 400 suppliers, many
of whom are currently the Company’sFF’s single source suppliers for the components they supply, and the
CompanyFF expects it to be similar for any other vehicle the CompanyFF may produce. The supply chain
exposes the CompanyFF to multiple potential sources of delivery failure or component shortages.
Currently, the CompanyFF has not identified alternative sources for most of the single sourced components
used in the FF 91. Generally, the CompanyFF does not maintain long-term agreements with these single
source suppliers. For example, the Company’sFF’s battery cell supplier helped develop the Company’sFF’s
customized battery cell, and is the sole source of the Company’sFF’s battery cell used in its battery pack.

         Historically, certain suppliers ceased supplying their components and initiated arbitration
proceedings against the CompanyFF when the CompanyFF failed to make overdue payments, most of which
have been settled through the Vendor Trust. As of the date of this Offering MemorandumDisclosure
Statement, litigation proceedings with five vendors remain pending. For more information on the risks
regarding the Vendor Trust and disputes with the Company’sFF’s suppliers, see the discussion under the
headings “The secured Vendor Trust program established by the CompanyFF may not fully resolve the
disputes with its contractors and suppliers,” and “The CompanyFF is subject to litigation risk whichthat
could adversely affect its reputation, business, financial condition, and results of operations.” Any
disruption in the supply of components, whether or not from a single source supplier, could temporarily
disrupt the Company’sFF’s production until a satisfactory alternative supplier is found, which can be time-
consuming and costly. There can be no assurance that the CompanyFF would be able to successfully retain
alternative suppliers or supplies in a timely manner or on acceptable terms, if at all. Changes in business
conditions, force majeure events, changes in regulatory framework and other factors beyond the
Company’sFF’s control could also affect the suppliers’ ability to deliver components in a timely manner.
Any of the foregoing could materially and adversely affect the Company’sFF’s results of operations,
financial condition and prospects.

The Company’sFF’s proprietary intellectual property may not be effectively protected despite its efforts.



                                                    96
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 112 of 167



        The CompanyFF has invested significant resources to develop its proprietary intellectual property.
Failure to maintain or protect these rights could harm its business. As of July 31, 2019, the CompanyFF
had more than 425 issued patents across components, technology and processes, and 975 pending patent
applications pending in the United States, Chinathe PRC, and other jurisdictions. For the pending
applications, there is no assurance that the CompanyFF will be granted patents pursuant to its applications.
Even if such patent applications succeed and these patents are granted, it is still uncertain whether these
patents will be contested, circumvented or invalidated in the future.

         In addition, the rights granted under any issued patents may not provide the CompanyFF with
meaningful protection or competitive advantages. The claims under any patents that issue from the
Company’sFF’s patent applications may not be broad enough to prevent others from developing
technologies that are similar or that achieve results similar to the Company’sFF’s. It is also possible that
the intellectual property rights of others could bar the CompanyFF from licensing and exploiting any
patents that issue from the Company’sFF’s pending applications. Numerous patents and pending patent
applications owned by others exist in the fields in which the CompanyFF has developed and is developing
its technology. These patents and patent applications might have priority over the Company’sFF’s patent
applications and could subject its patent applications to invalidation. Finally, in addition to those who
may claim priority, any of the Company’sFF’s existing or pending patents may also be challenged by
others on the basis that they are otherwise invalid or unenforceable. There is also no guaranty that the
CompanyFF will be able to renew its patents upon expiration.

         Furthermore, protection of Company’sFF’s intellectual property rights in the different jurisdictions
in which the CompanyFF operates may vary in their effectiveness. For example, implementation and
enforcement of PRC intellectual property-related laws was historically deemed deficient and ineffective.
Despite the Company’sFF’s efforts to protect its proprietary rights, third parties may still attempt to copy
or otherwise obtain and use the Company’sFF’s intellectual property or seek court declarations that such
third parties’ intellectual property does not infringe upon the Company’sFF’s intellectual property rights.

The CompanyFF is subject to litigation risk whichthat could adversely affect its reputation, business,
financial condition and results of operations.

         The CompanyFF has been involved in claims and lawsuits in the ordinary course of its business,
including litigation with its contractors and suppliers over the Company’sFF’s past due payment. The
CompanyFF has been making efforts to settle disputes with its suppliers and contractors with respect to
such past due amounts. Such efforts included establishing a vendor trustthe Vendor Trust secured by the
Company’sFF’s assets in April 2019. If the CompanyFF continues to encounter liquidity problems or if its
liquidity problems worsen, the CompanyFF may face additional lawsuits with its suppliers and contractors,
which could materially and adversely affect its reputation and business.

         In addition, the CompanyFF is subject to litigation risks from third parties alleging infringement of
their intellectual property, which could be time-consuming and costly, regardless of whether the claims
have merit. Individuals, organizations and companies, including the Company’sFF’s competitors, may hold
or obtain patents, trademarks or other proprietary rights that would prevent, limit or interfere with the
Company’sFF’s ability to make, use, develop, sell or market its vehicles or components, and may bring
claims alleging the Company’sFF’s infringement of such rights. If the CompanyFF is found to have
infringed upon a third party’s intellectual property rights, not only may it be required to pay substantial
damages, but it may also be required to cease sales of its vehicles, incorporate certain components into, or
using vehicles or offering goods or services that incorporate or use the challenged intellectual property,
seek a license from the holder of the infringed intellectual property right, which license may not be
available on reasonable terms or at all, redesign the vehicles or other goods or services, establish and
maintain alternative branding for the products and services, or alter its business strategy.

                                                     97
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 113 of 167



         Furthermore, as protection of the Company’sFF’s intellectual property rights is critical to the
Company’sFF’s success, the CompanyFF may need to resort to litigation to enforce its intellectual property
rights if its rights are infringed, which could result in substantial costs and diversion of the Company’sFF’s
resources.

      Regardless of whether the results of the legal or administrative proceedings are favorable to the
CompanyFF, it could still result in substantial costs, negative publicity and diversion of resources and
management attention, which could materially affect the Company’sFF’s business, prospects, operating
results, and financial condition.

The Company’sFF’s vehicles are subject to motor vehicle standards, and the failure to satisfy such
mandated safety standards would have a material adverse effect on its business and operating results.

         Motor vehicles are subject to substantial regulation under international, federal, state, and local
laws. Vehicles produced by the CompanyFF will be required to comply with the applicable product
standards and regulations in its targeted markets. For example, the Company’sFF’s vehicles in the U.S. will
be subject to numerous regulatory requirements established by the NHTSA, including all applicable
FMVSS. In addition, Company’sFF’s vehicles sold in Chinathe PRC must pass various tests and undergo a
certification process and be affixed with the China Compulsory Certification, or the CCC, before delivery
from the factory and sales, and such certification is also subject to periodic renewal.

         The CompanyFF may incur significant costs in complying with these regulations and may be
required to incur additional costs to comply with any changes to such regulations, and any failures to
comply could result in significant expenses, delays or fines. The CompanyFF may also fail to obtain or
renew the required certification for its vehicles, which may prevent the CompanyFF from delivering,
selling or importing its vehicles, and therefore materially and adversely affect the Company’sFF’s results
of operations, financial condition, and future prospects.

The CompanySmart King has granted, and may continue to grant options and other types of awards
under its share incentive plan, which may result in increased share-based compensation expenses and
dilute the value of your Trust Interests.

        The CompanySmart King has reserved approximately 27.2% of its total share capital on a fully
diluted basis for issuance of options and other types of awards under its share incentive plan. As of
September 26, 2019, options to purchase an aggregate of 34,129,939 Class A ordinary shares of the
CompanySmart King had been granted and outstanding.

         The CompanySmart King believes the granting of share-based awards is of significant importance
to its ability to attract and retain key management as well as experienced and qualified personnel, and it
will continue to grant share-based compensation to employees in the future. As a result, the expenses
associated with share-based compensation may increase, which may have an adverse effect on the
Company’sSmart King’s results of operations. In addition, grant of share-based compensation will dilute
the ownership interest of its stockholders, and therefore indirectly affect the value of the Trust Interest
held by you.

         Furthermore, prospective candidates and existing employees often consider the value of the
equity awards they receive in connection with their employment. Thus, the Company’sSmart King’s ability
to attract or retain highly skilled employees may be adversely affected if the perceived value of the
Company’sSmart King’s equity or equity awards declined. Furthermore, there are no assurances that the
number of shares reserved for issuance under the Company’sSmart King’s share incentive plans, including



                                                     98
             Case 19-12220-KBO             Doc 95      Filed 11/15/19       Page 114 of 167



the 2020 Equity Incentive Plan, will be sufficient to grant equity awards adequate to recruit new
employees and to compensate existing employees.

The Company’sFF’s vehicles make use of lithium-ion battery cells, which have been observed to catch
fire or vent smoke and flame.

        The CompanyFF partnered with a leading supplier in the development of customized lithium-ion
battery cells. On rare occasions, lithium-ion cells can rapidly release the energy they store by venting
smoke and flames in a manner that can ignite nearby materials as well as other lithium-ion cells. While
the CompanyFF has designed the battery management system in the battery pack to be actively and
continuously monitoring all battery modules over the current, voltage, and temperature conditions of the
battery pack to prevent such incidents, a field or testing failure of its vehicles or other battery packs could
occur, which could subject the CompanyFF to product liability claims, product recalls, or redesign efforts,
and lead to negative publicity. Moreover, any failure of a competitor’s electric vehicle or energy storage
product may cause indirect adverse publicity for the CompanyFF and its products.

          In addition, the CompanyFF will need to store a significant number of lithium-ion cells at its
facilities. Any mishandling of battery cells may cause disruption to business operations and cause damage
and injuries.

        Any of the foregoing may materially and adversely affect the Company’sFF’s results of operations,
financial condition, and prospects, and thus the value of the Trust Interests.

The CompanyFF will depend on revenue generated from a single model of vehicles in the foreseeable
future.

        The Company’sFF’s business will initially depend substantially on the sales and success of the FF
91, which will, once successfully produced, be the Company’sFF’s only volume-manufactured vehicle in
the market in the foreseeable future. Historically, automobile customers have come to expect a variety of
vehicle models offered in a manufacturer’s fleet and that new and improved vehicle models would be
introduced frequently. Although the CompanyFF has been planning its second model, the FF 81, it remains
uncertain when the CompanyFF will have sufficient funds to complete the development, launch and
production of the FF 81. Given that the Company’sFF’s business will depend on the FF 91 for the
foreseeable future, if the FF 91, once produced, is not well-received by the market, the Company’sFF’s
business, prospects, financial condition and operating results could be materially and adversely affected.

If the owners of the Company’sFF’s vehicle customize it with aftermarket products, the vehicle may not
operate properly, which may create negative publicity and could harm the Company’sFF’s business.

        Automobile enthusiasts may seek to “hack” the Company’sFF’s vehicles to modify their
performance, which could compromise vehicle safety systems. The customers may also customize their
vehicles after purchase with aftermarket products, which may compromise vehicle safety systems. Such
modifications are out of the Company’sFF’s control, and any unauthorized modifications could
compromise the safety of the vehicles and cause injuries, which could result in adverse publicity, and
negatively affect the Company’sFF’s brand, reputation, business, and operating results.

If the CompanyFF fails to protect customer data and privacy, or fails to comply with various privacy
and consumer protection laws to which the CompanyFF is subject, its reputation, financial condition
and results of operations will be materially and adversely affected.




                                                      99
             Case 19-12220-KBO            Doc 95     Filed 11/15/19       Page 115 of 167



        The CompanyFF depends on information technology networks and systems to securely process,
transmit and store electronic information. Any unauthorized disclosure of sensitive or confidential
customer data, whether through cyber-attacks, system failure, employee negligence, fraud or
misappropriation, could damage the Company’sFF’s reputation and its business.

         In addition, the failure by the CompanyFF to comply with federal, state or international privacy,
data protection or security laws or regulations could result in regulatory or litigation-related actions
against the CompanyFF, legal liability, fines, damages and other costs. Substantial expenses and
operational changes may be required in connection with maintaining compliance with such laws, and in
particular certain emerging privacy laws are still subject to a high degree of uncertainty as to their
interpretation and application. For instance, the Cyber Security Law of the PRC, which was promulgated
by the Standing Committee of the National People’s Congress, or the SCNPC and became effective on
June 1, 2017, requires that operators of key information infrastructures, which include, among others,
public communications and information services and other important industries and fields, store, within
the territory of Chinathe PRC, personal information and important data gathered and produced during
operations in Chinathe PRC. Where such information and data need to be transmitted overseas based on
commercial demand, a security assessment is required to be conducted in accordance with the measures
formulated by the national cyberspace administration authority in concert with the relevant departments
under the State Council. However, there are no detailed measures published on how such security
assessments are to be conducted.

         Although the CompanyFF has adopted security policies and measures, including encryption
technology, to protect its proprietary data and customer’s privacy, it may be required to expend
significant resources to comply with data breach requirements if third parties improperly obtain and use
the personal information of its customers or the CompanyFF otherwise experiences a data loss with respect
to its customers’ personal information. A major breach of the Company’sFF’s network security and
systems could have negative consequences for its business and future prospects, including possible fines,
penalties and damages, reduced customer demand for its vehicles and harm to its reputation and brand.

The CompanyFF may be subject to risks associated with autonomous driving technology.

        The FF 91 is designed with autonomous driving functionalities and the CompanyFF plans to
continue its research and development efforts (“R&D”) in autonomous driving technology. However,
autonomous driving technologies are subject to risks and from time to time there have been accidents
associated with such technologies. For example, in March 2018, Tesla indicated that its autopilot system
was engaged at the time of a fatal accident and an Uber Technologies Inc. self-driving vehicle struck a
pedestrian leading to a fatality. The safety of such technologies depends in part on user interaction and
users may not be accustomed to using such technologies. To the extent accidents associated with the
Company’sFF’s autonomous driving systems occur, the CompanyFF could be subject to liability,
government scrutiny and further regulation. Any of the foregoing could materially and adversely affect
the Company’sFF’s results of operations, financial condition and future prospects.

The CompanyFF may become subject to product liability claims, which could harm its financial
condition and liquidity if it is not able to successfully defend or insure against such claims.

        The CompanyFF may become subject to product liability claims, which could harm its business,
prospects, operating results and financial condition. The automotive industry experiences significant
product liability claims and the CompanyFF faces the inherent risk of exposure to claims in the event its
vehicles do not perform as expected or experience a malfunction that results in property damage, personal
injury or death. A successful product liability claim against the CompanyFF could result in a substantial



                                                    100
             Case 19-12220-KBO            Doc 95       Filed 11/15/19     Page 116 of 167



monetary award while generating significant negative publicity. The Company’sFF’s insurance coverage
might not be sufficient to cover all potential product liability claims.

The CompanyFF may be compelled to undertake vehicle recalls or take other actions, which could
adversely affect its brand and financial condition.

         If the Company’sFF’s vehicles are subject to recalls in the future, it may be subject to adverse
publicity, damage to the brand and liability. The CompanyFF might from time to time, voluntarily or
involuntarily, initiate vehicle recalls if any of its vehicles, including any systems or parts sourced from
suppliers and contractors, prove to be defective or noncompliant with applicable laws and regulations.
Such recalls, whether voluntary or involuntary or caused by systems or components engineered or
manufactured by the CompanyFF or the suppliers and contractors, could require that the CompanyFF incur
significant costs and could adversely affect the Company’sFF’s brand, as well as its business, prospects,
financial condition and results of operations and thus the value of the Trust Interests.

The CompanyFF might not obtain and maintain sufficient insurance coverage, which could expose us
to significant costs and business disruption.

        The CompanyFF may only obtain and maintain a limited liability insurance coverage for its
products and business operations. A successful liability claim against the CompanyFF due to injuries
suffered by the users of Company’s vehicles or services could materially and adversely affect its financial
condition, results of operations and reputation. In addition, the CompanyFF does not have any business
disruption insurance. Any business disruption event could result in substantial cost and diversion of
resources.

Any financial or economic crisis, or perceived threat of such a crisis, including a significant decrease
in consumer confidence, may materially and adversely affect the Company’sFF’s business, financial
condition, and results of operations.

         The global financial markets experienced significant disruptions in 2008 and the United States,
European and other economies went into recession. The recovery from the lows of 2008 and 2009 was
uneven and the global financial markets are facing new challenges, including the escalation of the
European sovereign debt crisis since 2011, the hostilities in the Ukraine and the economic slowdown in
the Eurozone in 2014. It is unclear whether these challenges will be contained and what effects they each
may have. There is considerable uncertainty over the long-term effects of the expansionary monetary and
fiscal policies that have been adopted by the central banks and financial authorities of some of the world’s
leading economies. Any prolonged slowdown in economic development might lead to tighter credit
markets, increased market volatility, sudden drops in business and consumer confidence and dramatic
changes in business and consumer behaviors.

        Sales of high-end and luxury consumer products, such as the FF 91 and other electric vehicles of
the CompanyFF, depend in part on discretionary consumer spending and are exposed to adverse changes in
general economic conditions. In response to their perceived uncertainty in economic conditions,
consumers might delay, reduce, or cancel purchases of such electric vehicles and the CompanyFF’s results
of operations may be materially and adversely affected.

The CompanyFF faces risks related to natural disasters, health epidemics, terrorist attacks and other
outbreaks, which could significantly disrupt our operations.

        The occurrence, especially in the regions and cities where the CompanyFF has business, of
unforeseen or catastrophic events, including the emergence of a pandemic or other widespread health


                                                      101
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 117 of 167



emergency, terrorist attacks or natural disasters, could create economic and financial disruptions, lead to
operational difficulties that could impair the Company’sFF’s ability to manage its businesses, and expose
its business activities to significant losses. The Company’sFF’s management and other teams are based in
the United States and China. The Companythe PRC. FF has a manufacturing facility in Hanford California,
and may establish manufacturing facility in Zhejiang, China for certain future vehicle models. An
unforeseen or catastrophic event in any of the regions mentioned above could adversely impact the
Company’sFF’s operations.

C.      Risks Related to the Trust Interests

The value of the Trust Interests you are entitled to may not fully satisfy the Debt Claims you released.

       The Trust Assets consist of all of YT’s economic interest in the CompanySmart King. The rest of
the CompanySmart King’s interests are owned by Season Smart, an affiliate of Evergrande, the
management who participate in the Partnership Program, and the option holders and the Class A ordinary
shareholders under the Company’sSmart King’s equity incentive plan. Various factors, including but not
limited to, market and economic conditions, the Company’sSmart King’s and FF’s business, operations,
future prospects and financial conditions, the liquidity of the Trust Interests may affect the value of the
Trust Interests you will receive, either upon transfer of the Trust Interests or upon disposition of the Trust
Assets. There is no guarantee that the value of the Trust Interests you will receive will fully satisfy, or
will not be substantially less than, the Debt Claim you released in exchange for your Trust Interests.

The economic interest you may have in the CompanySmart King through your ownership of Trust
Interests will entitle you to claims on the CompanySmart King that are subordinated to all creditors of
the CompanySmart King.

         Your Trust Interests will entitle you to indirect economic interests in the CompanySmart King that
are similar to the economic interests enjoyed by the Company’sSmart King’s shareholders. As such, if the
CompanySmart King files for bankruptcy or is liquidated, or undergoes similar restructuring proceeding,
creditors of the CompanySmart King, including unsecured trade creditors, and any holders of preferred
shares of the CompanySmart King who have priority over the shares that the Trust holds, would have
priority of payment over your claims as a holder of the Trust Interests. As of July 31, 2019, the
indebtedness of the CompanySmart King amounted to US$734 million, and such indebtedness is expected
to continue to increase in the foreseeable future. As a result, there is no guaranty that the value of the
Trust Interests you will receive will fully satisfy, or will not be substantially less than, the Claims you
released in exchange for your Trust Interests.

If you are a PRC resident, you may have to complete the foreign exchange registration with the SAFE
in order to receive any payments distributed by the Trustee for your Trust Interests, failure of which
may expose you to liability and penalties under PRC law.

         Pursuant to the SAFE Circular 37, PRC residents or entities are required to register with SAFE or
its local branch in connection with their establishment or control of an offshore entity established for the
purpose of overseas investment or financing. In addition, such PRC residents or entities must update their
SAFE registrations when the offshore special purpose vehicle undergoes certain material events. PRC
residents are PRC individuals, institutions and foreign individuals who have a habitual residence in the
PRC due to economic interests.

         As the Trust is located in the U.S., the Trust Assets consist of shares and economic interests of
entities outside Chinathe PRC, and payments from the disposition of or distribution related to the Trust
Assets will be made in U.S. dollars, a PRC resident’s holding of the Trust Interests may be deemed to be


                                                     102
             Case 19-12220-KBO              Doc 95      Filed 11/15/19        Page 118 of 167



an overseas investment under the SAFE Circular 37. If you are deemed a PRC resident, you may have to
complete the foreign exchange registration with your local SAFE branch and will need to update such
registration if there is any material change to your controlled offshore special purpose vehicle holding the
Trust Interests. Failure to do so may result in penalties and liability under PRC laws for evasion of
applicable foreign exchange restrictions.

There is no public market, and a trading market may not develop, for the Trust Interests, which could
adversely affect the value and liquidity of the Trust Interests.

         The Trust Interests have not been, and will not be registered with the U.S. Securities and
Exchange Commission or any state securities agency, and there is no existing market for the Trust
Interests. Federal and state securities laws therefore restrict the sale or other transfer of the Trust Interests.
If the Trust Interests are permitted to be traded under federal and state securities laws after their initial
issuance, they may trade at a discount from their fair market value.

        The Trust Interests will not be listed on any securities exchange or quoted on any automated
dealer quotation system. A market may not develop for the Trust Interests and if a market does develop, it
may not be sufficiently liquid for holders of the Trust Interests. If an active, liquid market does not
develop for the Trust Interests, the market price and liquidity of the Trust Interests may be adversely
affected.

         The liquidity of the trading markets, if any, and future trading prices of the Trust Interests will
depend on many factors, including, among other things, prevailing interest rates, the Company’sSmart
King’s operating results, financial performance and prospects, the market for similar securities and the
overall securities markets, and may be adversely affected by unfavorable changes in any of these factors.
Historically, the markets for equity securities of non-public companies such as the CompanySmart King
have been subject to disruptions that have caused substantial volatility in the prices of securities similar to
the Trust Interests. The market for the Trust Interests may be subject to disruptions that could adversely
affect the value of the Trust Interests regardless of the Company’sSmart King’s operating results, financial
performance or prospects. Any such disruptions may adversely affect the value of the Trust Interests.

You will be subject to significant restrictions on the transfer of your Trust Interests under the Trust
Agreement.

         Your ability to transfer your Trust Interests will be subject to significant restrictions under the
Trust Agreement. Among other restrictions, a holder may not transfer its Trust Interests if such transfer
could cause the Trust to become an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or if, in the opinion of legal counsel to the Trust, the Trust could be
treated as an association or publicly-traded partnership taxable as a corporation within the meaning of
Section 7704 of the Internal Revenue Code. This and other restrictions on transfer may prevent you from
transferring your Trust Interests, see the Trust Agreement Term Sheet, a copy of which is attached as
Exhibit AB to this Offering MemorandumDisclosure Statement.




                                                       103
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 119 of 167



The distribution of the Trust Assets may be delayed.

         The Trust has an initial term of six (6) years, which may be extended under certain circumstances
up to an additional three (3) years. For example, the Creditor Trust Committee, composed of certain
creditors and acting by the vote of a majority, may request to extend the initial term of the Trust. In
addition, YT may also request to extend the initial term if the initial public offering of the Company’sIPO of
Smart King’s shares on New York Stock Exchange, Nasdaq, the Hong Kong Stock Exchange, the London
Stock Exchange or other internationally recognized stock exchange has been completed within the initial
term. The Trust will be dissolved upon the expiration of the initial period or extended period, as
applicable, upon which the Trust Assets will be distributed to you based on the Trust Interests you hold.
However, the Trustee may delay or defer the distribution of any proceeds received in respect of the Trust
Assets if the Trustee determines that such deferral or delay is in the best interests of the holders of Trust
Interests, including, among others, if the Trust or the Trust Assets are bound by an injunction, freeze
order, judgement or similar order or proceeding affecting such distribution. Accordingly, the timing you
will receive the distribution of the Trust Assets may be subject to change and may be delayed.

D.      Risks Related to the Industry

The automotive market is highly competitive and subject to disruption. The CompanyFF may not be
successful in competing in this industry.

         The automotive market in the United States and Chinathe PRC is and will remain highly
competitive. Many established and new automobile manufacturers such as Audi, BMW, Daimler, General
Motors, Toyota and Volvo, as well as other companies, have entered or are reported to have plans to enter
the alternative fuel vehicle market, including hybrid, plug-in hybrid and fully electric vehicles, as well as
the market for self-driving technology and applications. By the time the CompanyFF has started delivering
the FF 91, a substantial portion of the market share might have already been taken by the major players.
Many of the Company’sFF’s current and potential competitors, particularly international competitors, have
significantly greater financial, technical, manufacturing, marketing and other resources than the
CompanyFF does and are able to devote greater resources to the design, development, manufacturing,
distribution, promotion, sale and support of their products than the CompanyFF can.

        In addition, automobile customers have historically expected car manufacturers to periodically
introduce new and improved vehicle models. In order to meet these expectations, the CompanyFF may be
required to introduce new vehicle models and enhance versions of then existing vehicle models in order to
compete effectively. As of today, the CompanyFF has not produced its initial vehicle model and has
limited experience in designing, testing and manufacturing electric vehicles.

         Furthermore, there can be no assurance that the CompanyFF will be able to compete successfully
in global and local markets. If the Company’sFF’s competitors introduce new cars or services that surpass
the quality or performance of the Company’sFF’s vehicles at more competitive prices, the CompanyFF may
be forced to attract customers at prices lower than planned which may not generate attractive rates of
returns. Moreover, if the CompanyFF fails to capture evolving trends poised to disrupt the automotive
market, it may not be able to compete successfully. For example, according to BNEF Report, global
shared mobility fleet (i.e., ride-hailing and car-sharing) will contribute to 19% of the total kilometers
traveled by passenger vehicles by 2040. As vehicle consumers are moving to rely on shared mobility
fleets and view transport as a service, the demand for individual-owned vehicles will likely decrease. In
addition, consumers may move to transport-as-a-service (“TaaS”), a business model which will allow
passengers to be served by on-demand autonomous vehicles owned by fleets in the future, as opposed to
purchasing and owning the vehicle. If the Company’sFF’s competitors are leaders in the development of
autonomous driving technology, move to build up their respective TaaS fleets ahead of the CompanyFF,


                                                     104
             Case 19-12220-KBO             Doc 95     Filed 11/15/19       Page 120 of 167



have the advantage of speed to market and capture the relevant market share, the CompanyFF may not be
able to meet consumer demands and/or to compete successfully, which could materially and adversely
affect its business, financial condition and results of operations.

The electric vehicle industry and its technology are rapidly evolving. Developments in alternative
technologies or improvements in the internal combustion engine may significantly reduce the demand
for the Company’sFF’s, or all, electric vehicles.

        The electric vehicle market is rapidly evolving and may not develop as the CompanyFF
anticipates. The regulatory framework governing the industry is currently uncertain and may remain
uncertain in the foreseeable future. In order to adapt to the developments in this market and the relevant
technologies, the CompanyFF may need to modify its business model or change its services and solutions
from time to time. These changes may not achieve expected results, which could have a material adverse
effect on the Company’sFF’s results of operations and prospects. Furthermore, the CompanyFF may be
unable to keep up with changes in electric vehicle technology. Even if the CompanyFF is able to keep pace
with changes in technology and develop new models, the vehicle models it may have launched before
such technology changes could become obsolete more quickly than expected, which will reduce the
Company’sFF’s return on investment.

         More importantly, developments in alternative technologies, such as advanced diesel, ethanol,
fuel cells or compressed natural gas, or improvements in the fuel economy of the internal combustion
engine, may materially and adversely affect the electric vehicle industry as a whole, causing significant
decrease in the total demand.

The Company’sFF’s development and future growth is dependent upon the demand for, and consumers’
willingness to adopt, electric vehicles.

        Demand for electric vehicles may be affected by factors directly impacting automobile price or
the cost of purchasing and operating automobiles such as sales and financing incentives, prices of raw
materials, parts and components, cost of fuel and governmental regulations, including tariffs, import
regulation and other taxes. Volatility in demand may lead to lower vehicle unit sales, which may result in
further downward price pressure and adversely affect the Company’sFF’s business, prospects, financial
condition and operating results.

        Other factors that may influence the adoption of alternative fuel vehicles, and specifically electric
vehicles, include:

       perceptions about electric vehicle quality, safety, design, performance and cost, especially if
        adverse events or accidents occur that are linked to the quality or safety of electric vehicles,
        whether or not such vehicles are produced by us or other manufacturers;

       perceptions about vehicle safety in general, in particular safety issues that may be attributed to the
        use of advanced technology, including electric vehicle and regenerative braking systems;

       the limited range over which electric vehicles may be driven on a single battery charge and the
        speed at which batteries can be recharged;

       the decline of an electric vehicle’s range resulting from deterioration over time in the battery’s
        ability to hold a charge;

       concerns about electric grid capacity and reliability;

                                                     105
              Case 19-12220-KBO             Doc 95       Filed 11/15/19    Page 121 of 167



        the availability of new energy vehicles, including plug-in hybrid electric vehicles;

        improvements in the fuel economy of the internal combustion engine;

        the availability of service for electric vehicles;

        the environmental consciousness of consumers;

        access to charging stations, standardization of electric vehicle charging systems and consumers’
         perceptions about convenience and cost to charge an electric vehicle;

        the availability of tax and other governmental incentives to purchase and operate electric vehicles
         or future regulation requiring increased use of nonpolluting vehicles;

        perceptions about and the actual cost of alternative fuel; and

        macroeconomic factors.

         Any of the factors described above may cause current or potential customers not to purchase
electric vehicles from us or other manufactures. If customers are not willing to adopt electric vehicles in
general, the market will not develop as the CompanyFF anticipates and its business, prospects, financial
condition, and operating results will be affected.

E.       Risks Related to the Company’sSmart King’s Corporate Structure

If the agreements that establish the structure for operating the Company’sSmart King’s business in
Chinathe PRC are found not to be in compliance with the relevant PRC regulations, or if these
regulations change in the future, the CompanySmart King could be subject to severe penalties or be
forced to relinquish its interests in those operations.

         The CompanySmart King controls its operating entities in Chinathe PRC through a set of
contractual arrangements entered into among its WFOE, FF Automotive (China) Co., Ltd., its VIE and
VIE’s shareholders. These contractual arrangements, including equity pledge agreement, call option
agreement, powers of attorney, certain exclusive operational service agreement and spousal consents,
enable the CompanySmart King to (i) exercise effective control over its VIE, and (ii) receive substantially
all of the economic benefits of such VIE. As a result of these contractual arrangements, the CompanySmart
King has control over and is the primary beneficiary of such VIE and hence consolidates the VIE’s
financial results into its consolidated financial statements. See “The Company—Corporate History and
MilestonesArticle II.C of this Disclosure Statement entitled “YT’s Interest in Faraday & Future Inc.” for
further detailsinformation.

         Although similar VIE arrangements are commonly adopted in Chinathe PRC, there are substantial
uncertainties regarding the interpretation and application of the existing and future PRC laws, regulations
and rules. In addition, it is uncertain whether any new PRC laws or regulations relating to variable interest
entity structures will be adopted or if adopted, what they would provide. If the Company’sSmart King’s
ownership structure of its VIE, the VIE contractual arrangements, and the Company’sSmart King’s
business of its PRC subsidiaries or variable interest entities are found to be in violation of any existing or
future PRC laws or regulations, or the Company’sSmart King’s PRC subsidiaries or VIE fail to obtain or
maintain any of the required permits or approvals, the relevant PRC regulatory authorities would have
broad discretion to take action in dealing with such violations or failures, including:


                                                       106
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 122 of 167



       discontinuing or placing restrictions or onerous conditions on the Company’sSmart King’s
        activities through any transactions between its WFOE and its VIE;

       imposing fines, confiscating the income from the WFOE or the VIE, or imposing other
        requirements with which the CompanySmart King or its VIE may not be able to comply;

       requiring the CompanySmart King to restructure its ownership structure or activities, including
        terminating the contractual arrangements with its VIE and deregistering the equity pledges of
        such VIE, which in turn would affect the Company’sSmart King’s ability to consolidate, derive
        economic benefits from, or exert effective control over its VIE; or

       restricting or prohibiting the Company’sSmart King’s use of funding to finance its business and
        activities in Chinathe PRC.

          The imposition of any of these penalties would result in a material and adverse effect on the
Company’sSmart King’s ability to conduct its business in Chinathe PRC. If the CompanySmart King loses
its right to direct the activities of and receives economic benefits from its VIE due to any of these actions
and the CompanySmart King is not able to restructure its ownership structure and operations in Chinathe
PRC in a satisfactory manner, the Company’sSmart King’s business operations in Chinathe PRC may be
significantly disrupted, which could materially and adversely affect the Company’sSmart King’s business,
financial condition and results of operations.

The CompanySmart King relies on contractual arrangements with its VIE and the VIE’s shareholders
to exercise control over its business in Chinathe PRC which may not be as effective as direct ownership
in providing operational control.

         The CompanySmart King relies on contractual arrangements with its VIE and the VIE’s
shareholders to conduct its operations in Chinathe PRC. These contractual arrangements may not be as
effective as direct ownership in providing the CompanySmart King with control over its VIE. For example,
the VIE and its shareholders could breach their contractual arrangements with the CompanySmart King by,
among other things, failing to conduct their operations in an acceptable manner or taking other actions
that are detrimental to the Company’sSmart King’s interests.

         If the CompanySmart King had direct ownership of the VIE, the CompanySmart King would be
able to exercise rights as a shareholder to effect changes in the board of directors of the VIE, which in
turn could implement changes, subject to any applicable fiduciary obligations, at the management and
operational level. However, with the current VIE structure, the CompanySmart King relies on the
performance by the VIE and the VIE’s shareholders of their obligations under the contractual
arrangements to exercise control over the VIE. The shareholders of the consolidated VIE may not act in
the best interests of the CompanySmart King or may not perform their obligations under these contractual
arrangements. Such risks exist throughout the period during which the CompanySmart King intends to
operate its business in Chinathe PRC through the contractual arrangements with the VIE. In order to
enforce such arrangements, the CompanySmart King may have to incur substantial costs and expend
additional resources. In addition, as all of the Company’sSmart King’s VIE contractual agreements are
governed by PRC law and provide for the resolution of disputes through an arbitration in Chinathe PRC, if
any disputes relating to these contracts remain unresolved, the CompanySmart King may have to enforce
its rights under these contracts through the operations of PRC law and arbitration, litigation and other
legal proceedings and therefore will be subject to uncertainties in the PRC legal system. If the
CompanySmart King is unable to effectively enforce these contractual arrangements, or if it suffers
significant delay or face other obstacles in the process of enforcing these contractual arrangements, it may


                                                    107
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 123 of 167



not be able to exert effective control over its variable interest entities, and the Company’sSmart King’s
ability to conduct its business in Chinathe PRC may be negatively affected.

The PRC regulations of loans and direct investment by offshore holding companies to PRC entities
may delay or prevent the CompanySmart King from using proceeds it receives from financing activities
to make loans or additional capital contributions to its PRC subsidiaries.

         In 2015, the SAFE published the Circular of the State Administration of Foreign Exchange on
Reforming the Management Approach regarding the Settlement of Foreign Exchange Capital of Foreign-
invested Enterprises, or the SAFE Circular 19, which has come into effect since June 1, 2015. According
to the SAFE Circular 19, foreign-invested enterprises are allowed to convert their registered capital from
foreign exchange to Renminbi and apply such funds to equity investment within the PRC, conditioned
upon the investment target’s duly registration with local banks of such reinvestment and opening of a
corresponding special account pending for foreign exchange settlement payment. Further, such
conversion will be handled at the bank level and no approval by the SAFE is required. The SAFE Circular
19 prohibits foreign-invested enterprises from, among other things, using an Renminbi fund converted
from its foreign exchange capital for expenditure beyond its business scope, investment in securities,
providing entrusted loans, repaying loans between nonfinancial enterprises or purchasing real estate not
for self-use. The SAFE promulgated the Circular on Reforming and Standardizing the Foreign Exchange
Settlement Management Policy of Capital Account, or the SAFE Circular 16, effective on June 9, 2016,
which reiterates some of the rules set forth in the SAFE Circular 19, but changes the prohibition against
using Renminbi capital converted from foreign currency-denominated registered capital of a foreign-
invested enterprise to issue Renminbi entrusted loans, to the prohibition against using such capital to issue
loans to non-associated enterprises.

        If the CompanySmart King fails to comply with such regulations, its ability to capitalize the
relevant PRC subsidiaries or fund their operations may be negatively affected, which could materially and
adversely affect the liquidity of the relevant PRC subsidiaries or the Company’sSmart King’s business,
financial condition, results of operations and growth prospects.

The shareholders of the VIE may have potential conflicts of interest with the CompanySmart King,
which may materially and adversely affect its business.

         The shareholders of the VIE may have potential conflicts of interest with the CompanySmart King.
These shareholders may breach, or cause the VIE to breach, or refuse to renew, the existing contractual
arrangements the CompanySmart King has with them and the VIE, which would have a material and
adverse effect on the Company’sSmart King’s ability to effectively control the VIE and receive economic
benefits from them. For example, the shareholders may be able to cause the Company’sSmart King’s
agreements with the VIE to be performed in a manner adverse to the CompanySmart King by, among other
things, failing to remit payments due under the contractual arrangements to the CompanySmart King in a
timely manner. There is no assurance that any or all of these shareholders will act in the best interests of
the CompanySmart King or such conflicts will be resolved in the Company’sSmart King’s favor. Currently,
the CompanySmart King does not have any arrangements to address potential conflicts of interest between
these shareholders and the Company. If the CompanySmart King. If Smart King cannot resolve any conflict
of interest or dispute between the CompanySmart King and these shareholders, it would have to rely on
legal proceedings, which could result in disruption of the business and subject the CompanySmart King to
substantial uncertainties as to the outcome of any such legal proceedings.

Contractual arrangements in relation to the VIE may be subject to scrutiny by the PRC tax authorities
who may determine that the CompanySmart King or the VIE owes additional taxes, which could
negatively affect the Company’sSmart King’s financial condition and the value of the Trust Interests.


                                                    108
             Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 124 of 167



        Under applicable PRC laws and regulations, arrangements and transactions among related parties
may be subject to audit or challenge by the PRC tax authorities. The CompanySmart King could face
material and adverse tax consequences if the PRC tax authorities determine that the VIE contractual
arrangements were not entered into on an arm’s length basis in such a way as to result in an impermissible
reduction in taxes under applicable PRC laws, rules and regulations, and adjust the income of the VIE in
the form of a transfer pricing adjustment. A transfer pricing adjustment could, among other things, result
in a reduction of expense deductions recorded by the VIE for PRC tax purposes, which could in turn
increase their liabilities without reducing the WFOE’s tax expenses. In addition, the PRC tax authorities
may impose late payment fees and other penalties on the VIE for the adjusted but unpaid taxes according
to the applicable regulations. The Company’sSmart King’s financial position could be materially and
adversely affected if the VIE’s tax liabilities increase or if it is required to pay late payment fees and other
penalties.

The CompanySmart King may lose the ability to use and enjoy assets held by the VIE that are material
to the operation of the Company’sSmart King’s business in Chinathe PRC if the VIE goes bankrupt or
becomes subject to a dissolution or liquidation proceeding.

         The VIE and their subsidiaries hold, and may in the future hold, certain assets that are material to
the operation of the Company’sSmart King’s business in Chinathe PRC. Under the equity pledge
agreement, without the Company’sSmart King’s prior consent, the VIE’s shareholders may not transfer its
equity interests, create or permit the existence of any security interests or other encumbrance on its equity
interests that may affect the Company’sSmart King’s rights and interests, except for the performance of the
call option agreement. However, if the VIE goes bankrupt and all or part of its assets become subject to
liens or rights of third-party creditors, the CompanySmart King may be unable to continue some or all of
its operations in Chinathe PRC, which could materially and adversely affect its business, financial
condition and results of operations. If the VIE undergoes a voluntary or involuntary liquidation
proceeding, independent third-party creditors may claim rights to some or all of these assets, thereby
hindering the Company’sSmart King’s operations in Chinathe PRC, which could materially and adversely
affect its business and results of operations.

F.      Risks Related to the Company’sSmart King’s Operations in Chinathe PRC

Changes in international trade policies, barriers to trade or the emergence of a trade war may dampen
growth in Chinathe PRC, the United States and other markets where the CompanySmart King operates,
and its business operations and results may be negatively impacted.

         The CompanySmart King has business operations in the United States and Chinathe PRC, and
partners with international leading suppliers from North America, Europe and Asia, which may subject it
to risks associated with international trade conflicts. The United States administration under President
Donald J. Trump has advocated for greater restrictions on international trade in general, which has
significantly increased tariffs on certain goods imported into the United States, particularly from Chinathe
PRC. President Trump has also taken steps toward restricting trade in certain goods. In response, Chinathe
PRC and other countries have similarly imposed tariffs, and may further take other retaliatory measures.
The increasing tariff may impact the Company’sSmart King’s raw material prices and therefore may have a
negative impact on the Company’sSmart King’s operations. In addition, the resulting escalation of trade
tension may lead to volatility in the financial market, which may affect the Company’sSmart King’s ability
to raise capital, and could impact the purchasing power of the Company’sSmart King’s potential
customers. Such changes could have an adverse effect on the Company’sSmart King’s and FF’s business,
financial condition, and results of operations.




                                                      109
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 125 of 167



Changes in China’sthe PRC’s economic, political or social conditions or government policies could
have a material and adverse effect on the Company’sSmart King’s and FF’s business and results of
operations.

       A portion of the Company’sFF’s future revenues are expected to be derived in Chinathe PRC, and
the CompanyFF has formed a joint venture with The9 to manufacture certain multi-purpose vehicles and
conduct other activities in Chinathe PRC. Accordingly, the Company’sSmart King’s and FF’s results of
operations, financial condition and prospects would, to a certain extent, be influenced by economic,
political and legal developments in China. China’sthe PRC. the PRC’s economy differs from the
economies of most developed countries in many aspects, including, but not limited to, the degree of
government involvement, control level of corruption, control of capital investment, reinvestment control
of foreign exchange, allocation of resources, growth rate and development level. For approximately three
decades, the PRC government has implemented economic reform measures to utilize market forces in the
development of the PRC economy. It is unclear whether and how the Company’sSmart King’s and FF’s
current or future business, financial condition or results of operations may be affected by changes in
China’sthe PRC’s economic, political and social conditions and in its laws, regulations and policies. In
addition, many of the economic reforms carried out by the PRC government are unprecedented or
experimental and are expected to be refined and improved over time. This refining and improving process
may not necessarily have a positive effect on the Company’sSmart King’s and FF’s operations and
business development.

The legal system in Chinathe PRC is not fully developed and there are inherent uncertainties that may
affect the protection afforded to the CompanySmart King.

        The Company’sSmart King’s business and activities in Chinathe PRC are governed by the PRC
laws and regulations. The PRC legal system is generally based on written statutes. Prior court decisions
may be cited for reference but have limited precedential value. Since 1979, the PRC legislation and
regulations have significantly enhanced the protections afforded to various industries in Chinathe PRC.
However, as these laws and regulations are relatively new and continue to evolve, interpretation and
enforcement of these laws and regulations involve significant uncertainties and different degrees of
inconsistency. Some of the laws and regulations are still in the developmental stage and are therefore
subject to policy changes. Many laws, regulations, policies and legal requirements have only been
recently adopted by the PRC central or local government agencies, and their implementation,
interpretation and enforcement may involve uncertainty due to the lack of established practice available
for reference. The effect of future legal developments in Chinathe PRC, including the promulgation of
new laws, changes in existing laws or their interpretation or enforcement, or the preemption of local
regulations by national laws cannot be predicted. As a result, there are substantial uncertainties as to the
legal protection available to the CompanySmart King. Furthermore, due to the limited volume of published
cases and the non-binding nature of prior court decisions, the outcome of the dispute resolution may not
be as consistent or predictable as in other more developed jurisdictions, which may limit the legal
protection available to the CompanySmart King.

The CompanySmart King may be adversely affected by the complexity, uncertainties, and changes in the
PRC regulations on internet-related as well as automotive businesses and companies.

         The PRC government extensively regulates the internet industry and automotive industry, such
laws and regulations are relatively new and evolving, and their interpretation and enforcement involve
significant uncertainties. As a result, in certain circumstances it may be difficult to determine what actions
or omissions may be deemed to be in violation of applicable laws and regulations.




                                                     110
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 126 of 167



         Several PRC regulatory authorities, such as the State Administration for Market Regulation, the
National Development and Reform Commission, the Ministry of Industry and Information Technology
and the Ministry of Commerce, oversee different aspects of the electric vehicle business, and the
CompanySmart King will be required to obtain a wide range of government approvals, licenses, permits
and registrations in connection with its operations in Chinathe PRC. For example, certain filings must be
made by automobile dealers through the information system for the national automobile circulation
operated by the relevant commerce department within ninety (90) days after the receipt of a business
license. Furthermore, the electric vehicle industry is relatively immature in Chinathe PRC, and the PRC
government has not adopted a clear regulatory framework to regulate the industry.

         There are substantial uncertainties regarding the interpretation and application of the existing
PRC laws, regulations and policies and possible new laws, regulations or policies relating to the internet-
related as well as automotive businesses and companies. Currently, the Company’sSmart King’s VIE holds
the necessary license for the Company’sSmart King’s operations in Chinathe PRC. There is no assurance
that the CompanySmart King will be able to obtain all the permits or licenses related to its business in
Chinathe PRC, or will be able to maintain its existing licenses or obtain new ones. In the event that the
PRC government considers that the CompanySmart King was or is operating without the proper approvals,
licenses or permits, promulgates new laws and regulations that require additional approvals or licenses, or
imposes additional restrictions on the operation of any part of its business, the PRC government has the
power, among other things, to levy fines, confiscate the Company’sSmart King’s income, revoke its
business licenses, and require the CompanySmart King to discontinue the relevant business or impose
restrictions on the affected portion of its business. Any of these actions by the PRC government may have
a material adverse effect on the Company’sSmart King’s business and results of operations.

          Considering its business arrangement and development plan, the CompanySmart King has also set
up the VIE structure and intends the VIE or its subsidiary to apply for the necessary government licenses
as soon as practicable to conduct the relevant support operations in the near future. However, there is no
guarantee that the Company’sSmart King’s VIE or its subsidiary, will obtain such licenses due to
uncertainties from PRC governmental authorities. The PRC government may enact new laws and
regulations that require additional licenses, permits, approvals and/or registrations for the operation of any
of the Company’sSmart King’s existing or future business om Chinabusinesses in the PRC. As a result. there
is no assurance that the CompanySmart King will, through its VIE or PRC subsidiary, have all the permits,
licenses, registrations, approvals and/or business license covering the sufficient scope of business required
for its business in Chinathe PRC or that it will be able to obtain, maintain or renew permits, licenses,
registrations, approvals and/or business license covering sufficient scope of business in a timely manner
or at all.

The CompanySmart King may be subject to penalties, including restrictions on the Company’sSmart
King’s ability to inject capital into its PRC subsidiaries, if the PRC resident shareholders or beneficial
owners fail to comply with relevant PRC foreign exchange regulations.

        On July 4, 2014, the SAFE issued the Circular on Several Issues Concerning Foreign Exchange
Administration of Domestic Residents Engaging in Overseas Investment, Financing and Round-Trip
Investment via Special Purpose Vehicles, or the SAFE Circular 37. The SAFE Circular 37 requires PRC
individuals, institutions and foreign individuals who have a habitual residence in the PRC due to
economic interests, or collectively referred as the PRC residents, to register with the SAFE or its local
branches in connection with their direct establishment or indirect control of an offshore special purpose
vehicle, for the purpose of overseas investment and financing, with such PRC residents’ legally owned
assets or equity interests in domestic enterprises or offshore assets or interests. In addition, such PRC
residents must update their foreign exchange registrations with the SAFE when the offshore special
purpose vehicle undergoes material events relating to any change of basic information (including change

                                                     111
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 127 of 167



of such PRC residents, name and operation term), increases or decreases in investment amount, share
transfers or exchanges, or mergers or divisions. According to the Circular on Further Simplifying and
Improving the Administration of Foreign Exchange Concerning Direct Investment released on February
13, 2015 by the SAFE, local banks will examine and handle foreign exchange registration for overseas
direct investment, including the initial foreign exchange registration and amendment registration, under
the SAFE Circular 37 from June 1, 2015.

         If any shareholder holding interest in an offshore special purpose vehicle, who is a PRC resident
as determined by the SAFE Circular 37, fails to fulfill the required foreign exchange registration with the
local SAFE branches or its designated banks, the offshore special purpose vehicle may be restricted in its
ability to contribute additional capital to its PRC subsidiaries. Moreover, failure to comply with the SAFE
registration described above could result in liability under PRC laws for evasion of applicable foreign
exchange restrictions. The CompanySmart King has requested all of its current shareholders and/or
beneficial owners to disclose whether they or their shareholders or beneficial owners fall within the ambit
of the SAFE Circular 37 and urged relevant shareholders, upon learning that they are PRC residents, to
register with the local SAFE branch or its designated bank as required under the SAFE Circular 37.
However, the CompanySmart King may not be fully informed of the identities of all the shareholders or
beneficial owners who are PRC residents, and it cannot provide any assurance that all of the shareholders
and beneficial owners who are PRC residents will comply with the Company’sSmart King’s requests to
make, obtain or update any applicable registrations or comply with other requirements pursuant to the
SAFE Circular 37 or other related rules in a timely manner. Any failure to comply with the relevant
requirements could subject the Company’sSmart King’s PRC subsidiaries and its shareholders or beneficial
owners to penalties, which would limit the Company’sSmart King’s ability to contribute additional capital
to its PRC subsidiaries and negatively affect the Company’sSmart King’s business operation in Chinathe
PRC.

The CompanySmart    King may rely on dividends and other distributions on equity paid by its
PRC subsidiaries to fund any cash and financing requirements it may have, and any limitation
on the ability of the PRC subsidiaries to make payments to the CompanySmart King could have
a material and adverse effect on the Company’sSmart King’s ability to conduct its business.

         The CompanySmart King is a holding company, and may rely on dividends and other distributions
on equity paid by the PRC subsidiaries for cash and financing requirements, including the funds
necessary to service the Company’sSmart King’s debts. Current PRC regulations permit the
Company’sSmart King’s PRC subsidiaries to pay dividends to the CompanySmart King only out of their
accumulated after-tax profits upon satisfaction of relevant statutory conditions and procedures, if any,
determined in accordance with Chinese accounting standards and regulations. In addition, each of these
PRC subsidiaries is required to set aside at least 10% of its after-tax profits each year, if any, to fund
certain reserve funds until the total amount set aside reaches 50% of its registered capital. Additionally, if
the Company’sSmart King’s PRC subsidiaries incur debts on their own behalf in the future, the instruments
governing their debt may restrict their ability to pay dividends or make other distributions to the
CompanySmart King.

        Any limitation on the ability of the Company’sSmart King’s PRC subsidiaries to pay dividends or
make other distributions to the CompanySmart King could materially and adversely limit its ability to
grow, make investments or acquisitions that could be beneficial to the CompanySmart King, or pay
dividends or debts.

Fluctuations in exchange rates between Renminbi and U.S. dollar could result in currency exchange
losses.


                                                     112
             Case 19-12220-KBO           Doc 95      Filed 11/15/19      Page 128 of 167



        The Company’sSmart King’s reporting currency and a substantial portion of its operating costs and
expenses are denominated in U.S. dollars, while operating currency in China for the Company’sPRC for
Smart King’s PRC subsidiaries are denominated in RenmibiRenminbi. Appreciation or depreciation in the
value of Renminbi relative to U.S. dollar would affect the Company’sSmart King’s financial results
reported in U.S. dollar terms without giving effect to any underlying change in its business, financial
condition or results of operations. Renminbi may appreciate or depreciate significantly in value against
U.S. dollar in the long term, depending on the fluctuation of the basket of currencies against which it is
currently valued, or it may be permitted to enter into a full float, which may also result in a significant
appreciation or depreciation of Renminbi against U.S. dollar.

         The CompanySmart King has not entered into any hedging transactions in an effort to reduce its
exposure to foreign currency exchange risk. While it may decide to enter into hedging transactions in the
future, the availability and effectiveness of these hedges may be limited and the CompanySmart King may
not be able to hedge its exposure adequately or at all. In addition, the Company’sSmart King’s currency
exchange losses may be magnified by the PRC exchange control regulations that restrict its ability to
convert Renminbi into foreign currency.

Governmental control of currency conversion may limit the Company’sSmart King’s ability to utilize its
future revenues effectively.

         The PRC government imposes controls on the convertibility of Renminbi into foreign currencies
and, in certain cases, the remittance of currency out of Chinathe PRC. Under existing PRC foreign
exchange regulations, payments of current account items, such as profit distributions and trade and
service-related foreign exchange transactions, can be made in foreign currencies without prior approval
from the SAFE, by complying with certain procedural requirements. However, approval from or
registration with appropriate governmental authorities is required where Renminbi is to be converted into
foreign currency and remitted out of Chinathe PRC to pay capital expenses such as the repayment of loans
denominated in foreign currencies.

         Since 2016, the PRC government has tightened its foreign exchange policies again and stepped
up scrutiny of major outbound capital movement. More restrictions and a substantial vetting process have
been put in place by the SAFE to regulate cross-border transactions falling under the capital account. The
PRC government may also restrict access in the future to foreign currencies for current account
transactions, at its discretion. The CompanySmart King expects to receive a portion of its revenues in
Renminbi. If the foreign exchange control system prevents the CompanySmart King from obtaining
sufficient foreign currencies to satisfy its foreign currency demands, the CompanySmart King may not be
able to pay dividends or debts in foreign currencies to the shareholders or creditors.

The CompanySmart King may be deemed to be a PRC resident enterprise under the Enterprise Income
Tax Law, or the EIT Law, and be subject to the PRC taxation on its worldwide income, which may
significantly increase the Company’sSmart King’s income tax expenses and materially decrease its
profitability.

        Under the EIT Law that took effect on January 1, 2008, enterprises established outside of
Chinathe PRC whose “de facto management bodies” are located in Chinathe PRC are considered to be
“resident enterprises” and will generally be subject to a uniform 25% corporate income tax on their global
income (excluding dividends received from “resident enterprises”). In addition, a circular issued by the
State Taxation Administration, or the SAT, on April 22, 2009 and amended on January 29, 2014 sets out
certain standards for determining whether the “de facto management bodies” of an offshore enterprise
funded by Chinese enterprises as controlling shareholders is located in Chinathe PRC. Although this
circular applies only to offshore enterprises funded by Chinese enterprises as controlling shareholders,


                                                   113
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 129 of 167



rather than those funded by Chinese or foreign individuals or foreign enterprises as controlling
shareholders (such as the company), the determining criteria set forth in the circular may reflect SAT’s
general position on how the “de facto management bodies” test should be applied in determining the tax
resident status of offshore enterprises, regardless of how they are funded. Although the CompanySmart
King is not funded by Chinese enterprises as controlling shareholders, substantial uncertainties remain as
to whether the CompanySmart King or any of its non-PRC subsidiaries will be deemed a PRC resident
enterprise for the EIT purposes. If the CompanySmart King or any of its subsidiaries registered outside the
PRC are to be deemed a “resident enterprise” under the EIT Law, the Company’sSmart King’s income tax
expenses may increase significantly, and its profitability could decrease materially.

The Company’sSmart King’s leased property interest in Chinathe PRC may be defective, which could
cause significant disruption to its business.

         Under the applicable PRC laws and regulations, all lease agreements are required to be registered
with the local housing authorities. The landlords of certain of the Company’sSmart King’s leased premises
in Chinathe PRC may have not completed the registration of their ownership rights or these leases with the
relevant authorities. Failure to complete these required registrations may expose such landlords, lessors
and the CompanySmart King to potential monetary fines. If these registrations are not obtained in a timely
manner, or at all, the CompanySmart King may be subject to monetary fines or may have to relocate its
offices, which will incur the associated losses and adversely affect the normal business operations.

G.      Certain Tax Risks Related to the RestructuringPlan

Tax Classification of the Trust for U.S. federal income tax purposes is subject to uncertainty.

         The Trustee intends tolikely will report the Trust as a “liquidating trust” under Treasury
Regulation Section 301.7701-4(d) (a “Liquidating Trust”). In general, a Liquidating Trust is not a
separate taxable entity but rather is treated for federal income tax purposes as a “grantor” trust (i.e., a
“pass-through” entity) of which the holders of beneficial interests in the trust are the owners and grantors.
However, there is uncertainty as to the appropriate tax classification of the Trust. Thus, there is no
assurance the Trustee’s intended treatment of the Trust as a Liquidating Trust would withstand a
challenge by the Internal Revenue Service (the “IRS”). If the IRS were to challenge successfully such
classification, the federal income tax consequences to the Liquidating Trust and its creditor-beneficiaries
could be different and potentially less favorable. See “Certain Federal Income Tax Consequences of the
Consensual Restructuring and the Prepackaged Plan—Article XI.A of this Disclosure Statement entitled “U.S.
Tax Classification of the Trust.”

U.S. federal income tax classification of the entities through which West Coast LLC indirectly owns its
economic interest in the CompanySmart King is subject to uncertainty.

         Each of the entities through which West Coast LLC, a Delaware limited liability company (“West
Coast”), indirectly owns the stock of the CompanySmart King are intended to be treated as “pass-through”
entities for tax purposes. There is some uncertainty as to whether that will be the case due to an
inadvertent election with respect to one of those entities that has since been withdrawn and late elections
with respect to other entities. While that withdrawal and the late lections are believed to have been
effective under published procedures, there is no assurance the IRS will agree. If any of the entities
through which West Coast owns its economic interest in the CompanySmart King were to be treated as a
corporation for U.S. federal income tax purposes, the resulting adverse tax consequences could include
corporate level taxes levied on any proceeds from the disposition of stock of the CompanySmart King
indirectly owned by West Coast LLC as well as potential taxes imposed on any distribution of such
proceeds by such entity that are allocable to the holders. Such dividends could by subject to tax at a 30%

                                                    114
             Case 19-12220-KBO           Doc 95      Filed 11/15/19      Page 130 of 167



tax rate (subject to reduction under an applicable treaty). See “Certain Federal Income Tax Consequences of
the Consensual Restructuring and the Prepackaged Plan—U.S. Federal Income Tax Treatment of Holders—Article
XI.B.3 “Tax Classification of West Coast Conduit Entities.”

The treatment of accrued but unpaid interest on a Debt Claim is uncertain.

         Holders of Debt Claims who receive Trust Interests as part ofunder the RestructuringPlan may have
taxable ordinary income equal to the value of the Trust Interests they receive to the extent of any accrued
and unpaid interest on the debt they hold that is extinguished or retired. YT intends to take the position
that no portion of the Trust Interests received by a holder of Debt Claims inunder the RestructuringPlan is
allocable to accrued and unpaid interest or subject to withholding. However, this conclusion is not free
from doubt, and it is possible that the IRS could assert that the value of any Trust Interest received by a
holder should be allocated first to accrued and unpaid interest prior to allocating any portion of such
amounts to principal. Such argument, if successful, would result in holders being required to report
ordinary income on such value for U.S. federal income tax purposes. Holders of Debt Claims should
carefully review the discussion set forth in this Offering MemorandumArticle XI.B.1 of this Disclosure
Statement under the heading “Certain Federal Income Tax Consequences of the Consensual Restructuring and
the Prepackaged Plan—U.S. Federal Income Tax Treatment of Holders—Accrued Interest on Debt Claims” and
should discuss the potential for interest income and other possible tax consequences with their own tax
advisors.

                                                  VIII.

                                  CONFIRMATION OF THE PLAN

A.      Voting Procedures and Solicitation of Votes

        The voting procedures and the procedures governing the solicitation of votes are described above
in Article I.B (Voting on the Plan) and in the Disclosure Statement Order, which has been sent to you
with this Disclosure Statement if you are entitled to vote on the Plan.

B.      Confirmation Hearing

       The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on
confirmation of a plan of reorganization. As set forth in the Disclosure Statement Order, the Confirmation
Hearing has been scheduled for [_______], 2020, commencing at [__]:00 [_].m. (prevailing Eastern
Time), before the Honorable Karen B. Owens, United States Bankruptcy Judge, at the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Wilmington, Delaware
19801. The Confirmation Hearing may be adjourned from time to time without further notice except for
an announcement of the adjourned date made at the Confirmation Hearing and filed with the Bankruptcy
Court.

        Objections, if any, to confirmation of the Plan must be filed and served so that they are received
on or before [__________], 2020, at 5:00 p.m. (prevailing Eastern Time). Any objection to confirmation
must be made in writing and specify in detail the name and address of the objector, all grounds for the
objection and the amount of the Claim held by the objector. Objections to confirmation of the Plan are
governed by Bankruptcy Rule 9014. Objections must be timely served upon the following parties: (i) the
Office of the United States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844
North King Street, Suite 2207, Wilmington, DE 19801 (Attn: David L. Buchbinder, Esq.); (ii) proposed
counsel for the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los
Angeles, CA 90067 (Attn: Jeffrey W. Dulberg, Esq. and Malhar S. Pagay, Esq.) and Pachulski Stang


                                                   115
             Case 19-12220-KBO            Doc 95     Filed 11/15/19       Page 131 of 167



Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801 (Attn: James E. O’Neil,
Esq.); (iii) proposed special counsel for the Debtor, O’Melveny & Myers LLP, Times Square Tower, 7
Times Square, New York, NY 10036 (Attn: Suzzanne Uhland, Esq. and Diana M. Perez, Esq.); and
(iv) counsel to the Creditors’ Committee, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ
07068 (Attn: Jeffrey D. Prol, Esq., Andrew D. Behlmann, Esq., and Jeremy D. Merkin, Esq.) and Potter
Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, Delaware 19801 (Attn:
Christopher M. Samis, Esq., L. Katherine Good, Esq., and Aaron H. Stulman, Esq.).

          Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014. UNLESS
AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE BANKRUPTCY COURT.

C.       General Requirements of Section 1129

                 1.      Requirements of Section 1129(a) of the Bankruptcy Code

                 a.      General Requirements

       At the Confirmation Hearing, the Bankruptcy Court will determine whether the following
confirmation requirements specified in section 1129 of the Bankruptcy Code have been satisfied:

        The Plan complies with the applicable provisions of the Bankruptcy Code;

        The Debtor has complied with the applicable provisions of the Bankruptcy Code;

        The Plan has been proposed in good faith and not by any means proscribed by law;

        Any payment made or promised by the Debtor under the Plan for services or for costs and
         expenses in, or in connection with, the chapter 11 case, or in connection with the Plan and
         incident to the chapter 11 case, has been disclosed to the Bankruptcy Court, and any such
         payment made before confirmation of the Plan is reasonable, or if such payment is to be fixed
         after confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court as
         reasonable;

        With respect to each Class of Claims, each holder of an Impaired Claim either has accepted the
         Plan or will receive or retain under the Plan on account of such holder’s Claim, property of a
         value, as of the Effective Date, that is not less than the amount such holder would receive or
         retain if the Debtor was liquidated on the Effective Date under chapter 7 of the Bankruptcy Code.
         See discussion of “Best Interests Test,” below;

        Each Class of Claims has either accepted the Plan or is Unimpaired under the Plan;

        Except to the extent that the holder of a particular Claim has agreed to a different treatment of
         such Claim, the Plan provides that Administrative Expense Claims and Priority Non-Tax Claims
         will be paid in full, in Cash, on the Effective Date and that holders of Priority Tax Claims may
         receive on account of such Claims deferred Cash payments, over a period not exceeding five (5)
         years after the Petition Date, of a value as of the Effective Date, equal to the Allowed amount of
         such Claims with interest from the Effective Date;

        At least one Class of Impaired Claims has accepted the Plan, determined without including any
         acceptance of the Plan by any insider holding a Claim in such Class;


                                                    116
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 132 of 167



       Confirmation of the Plan is not likely to be followed by the liquidation or the need for further
        financial reorganization of the Debtor or any successor of the Debtor under the Plan, unless such
        liquidation or reorganization is proposed in the Plan. See discussion of “Feasibility,” below; and

       All fees payable under section 1930 of title 28, as determined by the Bankruptcy Court at the
        Confirmation Hearing, have been paid or the Plan provides for the payment of all such fees on the
        Effective Date.

                b.       Best Interests Test

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that
each holder of an Impaired Claim either (i) accepts the Plan or (ii) receives or retains under the Plan
property of a value, as of the Effective Date, that is not less than the value such holder would receive if
the Debtor were liquidated under chapter 7 of the Bankruptcy Code.

         The first step in meeting the best interests test is to determine the dollar amount that would be
generated from the liquidation of YT’s assets and properties in a liquidation of his assets under a chapter
7 bankruptcy case. The total amount available would be the sum of the proceeds from such a forced
disposition of his assets by a chapter 7 trustee and the cash held by YT at the time of the commencement
of the chapter 7 case. The next step is to reduce that total by the amount of any claims secured by such
assets (to the extent of the value of the collateral securing such claims), the costs and expenses of the
liquidation and such additional administrative expenses and priority claims that may result from the use of
chapter 7 for the purposes of liquidation. Finally, the present value of the resultant residual balance
(taking into account the time necessary to accomplish the liquidation) is allocated to creditors in the strict
order of priority in accordance with section 726 of the Bankruptcy Code, which requires that no junior
claim holder receive any distribution until all senior claim and interest holders are paid in full. The
amounts so allocated can then be compared to the value of the property that is proposed to be distributed
under the Plan on the Effective Date.

         After consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to creditors and interest holders in a chapter 11 case, including: the increased
costs and expenses of a liquidation under chapter 7 arising from fees payable to a trustee in bankruptcy
and professional advisors to such trustee; the erosion in value of assets in a chapter 7 case in the context
of the expeditious liquidation required under chapter 7 and the “forced sale” atmosphere that would
prevail; and the substantial increases in claims that would be satisfied on a priority basis or on a parity
with creditors in a chapter 11 case, YT has determined that confirmation of the Plan will provide each
creditor with a recovery that is not less than it would receive pursuant to a liquidation under chapter 7 of
the Bankruptcy Code. Moreover, YT believes that the value of any distributions from the liquidation
proceeds to each class of allowed claims in a chapter 7 case would be further impaired as compared to the
value of distributions under the Plan because such distributions in chapter 7 may not occur for a
substantial period of time. For example, the distribution of the proceeds of the liquidation may be
significantly delayed by the need to resolve all objections to claims and prepare for distributions. YT will
file a liquidation analysis with the Bankruptcy Court no later than ten (10) days prior to the Voting
Deadline.

                c.       Feasibility of the Plan

         In connection with confirmation of the Plan, section 1129(a)(11) of the Bankruptcy Code requires
that the Debtor demonstrate that confirmation of the Plan is not likely to be followed by the liquidation or
the need for further financial reorganization of the Debtor. This is the so-called feasibility test. For
purposes of determining whether the Plan meets this requirement, the Debtor has analyzed his ability to


                                                     117
             Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 133 of 167



meet his obligations under the Plan. YT believes, based on this analysis, that the Plan provides a feasible
means of reorganization from which there is a reasonable expectation that, following the Confirmation
Date, he will possess the resources to meet his obligations under the Plan. However, the Bankruptcy
Court may not agree with such a determination or accept the forecasts or the assumptions underlying this
determination.

                 2.      Requirements of Section 1129(b) of the Bankruptcy Code

         Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cramdown”) of a plan of
reorganization even if the plan is not accepted or deemed accepted by all impaired classes of claims, as
long as at least one impaired class of claims has voted to accept the plan and certain other requirements
are met.

         Under the cram-down provisions of the Bankruptcy Code, if a class of secured claims rejects the
plan, the plan may still be confirmed if (a) the holders retain the liens securing their claims and receive
cash payments totaling at least the amount of their claim, of a value, as of the effective date, of at least the
value of the holders’ interest in the estate’s interest in such property, (b) the property is sold with the
holders’ liens attaching to the proceeds of the sale or (c) the holders realize the “indubitable equivalent of
such claims.” If a class of unsecured claims rejects the plan, the plan may still be confirmed if the plan
provides that (i) each holder of a claim included in the rejecting class receives or retains on account of
that claim property that has a value, as of the plan’s effective date, equal to the allowed amount of that
claim or (ii) the holder of any claim that is junior to the claims of the rejecting class will not receive or
retain any property on account of such junior claim.

        Because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy
Code, the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the
Bankruptcy Code. However, if Class 3 (Debt Claims) fails to accept the Plan by the requisite statutory
majorities, YT reserves the right to propose any modifications to the Plan and to confirm the Plan as
modified, without re-solicitation, to the extent permitted by the Bankruptcy Code.

                 3.      Confirmation of an Individual Chapter 11 Plan

        The Plan is an individual plan under chapter 11 of the Bankruptcy Code. Section 1123(a)(8) of
the Bankruptcy Code requires that an individual chapter 11 plan “provide for the payment to creditors
under the plan of all or such portion of earnings from personal services performed by the debtor after the
commencement of the case or other future income of the debtor as is necessary for the execution of the
plan.” Further, section 1129(a)(15) of the Bankruptcy Code provides that if a creditor objects to
confirmation of an individual chapter 11 plan, the plan may only be confirmed if:

                 (A) the value, as of the effective date of the plan, of the property to be distributed under
                     the plan on account of such claim is not less than the amount of such claim; or

                 (B) the value of the property to be distributed under the plan is not less than the projected
                     disposable income of the debtor (as defined in section 1325(b)(2)) to be received
                     during the 5-year period beginning on the date that the first payment is due under the
                     plan, or during the period for which the plan provides payments, whichever is longer.

         YT will demonstrate that the value of his assets exceeds his projected disposable income and
thus, section 1129(a)(15) of the Bankruptcy Code is satisfied because he has no disposable income. As
part of this analysis, YT will show that his future earnings are not necessary for execution of the Plan.



                                                      118
             Case 19-12220-KBO             Doc 95      Filed 11/15/19        Page 134 of 167



                                                      IX.

        ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

         If the Plan is not confirmed, the following alternatives are available: (i) confirmation of another
chapter 11 plan; (ii) conversion of the chapter 11 case to a case under chapter 7 of the Bankruptcy Code;
or (iii) dismissal of the chapter 11 case leaving holders of Claims to pursue available non-bankruptcy
remedies. These alternatives to the Plan are not likely to benefit holders of Claims.

         If the Debtor, or any other party in interest (if the Debtor’s exclusive period in which to file a plan
has expired), could attempt to formulate a different plan, such a plan might involve either a reorganization
of the Debtor or conversion of the chapter 11 case to a liquidation of the Debtor’s assets under chapter 7.
YT has explored numerous alternatives in connection with the extensive process of formulating and
developing of the Plan. YT has concluded that the Plan, as described in this Disclosure Statement, enables
stakeholders to realize the most value under the circumstances. YT has evaluated the effects of a
liquidation of his assets. In considering this alternative, he has taken into account the nature, status, and
underlying values of his tangible and intangible assets, the ultimate realizable value of such assets, and
the extent to which certain of his assets are subject to the liens and security interests of secured creditors.
YT believes that liquidation under chapter 7 would result in smaller distributions being made to holders
of Claims than those provided for in the Plan. If the chapter 11 case is dismissed, holders of Claims would
be free to pursue non-bankruptcy remedies in their attempts to satisfy Claims against the Debtor. The
failure of plan confirmation and dismissal of the chapter 11 case would result in a race to the courthouse
that could leave many creditors with no recovery at all. Accordingly, the Debtor believes that the Plan
will enable all creditors to realize the greatest possible recovery on their respective Claims with the least
delay.




                                                      119
              Case 19-12220-KBO              Doc 95       Filed 11/15/19         Page 135 of 167



                                 TENDERING AND VOTING PROCEDURES

         This section describes the procedures that you must follow to participate in the Exchange Offer and to vote
to accept or reject the Prepackaged Plan. Please read this entire section and carefully follow the instructions
described below and in the ballot and other documents provided to you with this Offering Memorandum. If you
have any questions or require additional copies of the ballot or any other document, please see the relevant contact
information included in the ballot or see “Additional Information.”

      THE LETTER OF TRANSMITTAL AND BALLOT CONTAINS A RELEASE AND CERTAIN
ACKNOWLEDGEMENTS. PLEASE REVIEW THIS RELEASE AND THESE ACKNOWLEDGEMENTS
CAREFULLY. BY TENDERING DEBT CLAIMS OR CASTING A BALLOT IN FAVOR OF THE
PREPACKAGED PLAN, SUCH HOLDERS ARE ACCEPTING THE RELEASE SET FORTH IN THE
PREPACKAGED PLAN, THE OFFERING MEMORANDUM, AND THE LETTER OF TRANSMITTAL
AND BALLOT AS DESCRIBED IN DETAIL THEREIN.

         By accepting any consideration under the Consensual Restructuring or the Prepackaged Plan, each holder
of a Debt Claim that tenders its Debt Claims in the Exchange Offer shall be deemed to have agreed to the release
described in this Offering Memorandum.

                                      Procedures for Holders of Debt Claims

Tender of Debt Claims and Delivery of Votes to Accept or Reject the Prepackaged Plan

          The tender by a holder of a Debt Claim, and YT’s subsequent acceptance of the tender, through one of the
procedures described below will constitute an agreement between such holder and YT on the terms and subject to
the conditions set forth in this Offering Memorandum and the Letter of Transmittal and Ballot. YT is not accepting
partial tenders of the Debt Claims in the Exchange Offer. Therefore a holder wishing to validly tender any of its
Debt Claims must tender all Debt Claims.

          The Letter of Transmittal and Ballot sets forth the agreed temporarily Allowed Debt Claim Allocation
Amount for voting purposes for each holder of a Debt Claim as of October 9, 2019. Acceptance of the Consensual
Restructuring or the Prepackaged Plan by a creditor is an agreement to such Allowed Debt Claim Allocation
Amount. Please note that distributions under the Creditor Trust are based on the Allowed Debt Claim Allocation
Amounts and the Allowed Debt Claim Distribution Amounts, as defined in the Prepackaged Plan. YT reserves the
right (on notice to such holder) to revoke the temporary allowance of such claim if such claim is not “Allowed”
under the terms of the Prepackaged Plan. In such event, the holder would be required to have such claim
temporarily allowed pursuant to Bankruptcy Rule 3018. YT reserves all rights with respect to the temporarily
Allowed amount of any Debt Claim, notwithstanding the inclusion of the temporary Amount on any Letter of
Transmittal and Ballot. For additional information on the Allowed Debt Claim Allocation Amounts and the Allowed
Debt Claim Distributions Amounts, you should read carefully the Trust Agreement Term Sheet, a copy of which is
attached as Exhibit A to this Offering Memorandum.

         To validly tender Debt Claims and vote on the Prepackaged Plan, a holder must, on or before the
Expiration Date deliver the completed and signed Letter of Transmittal and Ballot indicating acceptance or rejection
of the Exchange Offer and/or the Prepackaged Plan, together with any other documents required by the instructions,
to the Exchange Agent as set forth in the Letter of Transmittal and Ballot (and such documents must be received by
the Exchange Agent no later than the Expiration Date).

         If a holder of a Debt Claim does not provide a properly completed and duly executed original of the
appropriate version of IRS Form W-8 as set forth in the Letter of Transmittal and Ballot, then such holder will not
be eligible to receive Trust Interests in the Exchange Offer or pursuant to the Prepackaged Plan.

         This Letter of Transmittal and Ballot sets forth the agreed temporarily Allowed Debt Claim Allocation
Amount for voting purposes for each holder of a Debt Claim as of October 9, 2019. Acceptance of the Consensual
Restructuring or the Prepackaged Plan by a creditor is an agreement to such Allowed Debt Claim Allocation


                                                         120
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 136 of 167



Amount. Please note that distributions under the Creditor Trust are based on the Allowed Debt Claim Allocation
Amounts and the Allowed Debt Claim Distribution Amounts, as defined in the Prepackaged Plan. YT reserves the
right (on notice to such holder) to revoke the temporary allowance of such claim if such claim is not “Allowed”
under the terms of the Prepackaged Plan. In such event, the holder would be required to have such claim
temporarily allowed pursuant to Bankruptcy Rule 3018. YT reserves all rights with respect to the temporarily
Allowed amount of any Debt Claim, notwithstanding the inclusion of the temporary Amount on any Letter of
Transmittal and Ballot.

         Each holder of a Debt Claim should read the instructions included in the Letter of Transmittal and
Ballot carefully. Letters of Transmittal and Ballots should be sent to the Exchange Agent only (and not to YT or
the Company).

           All questions as to the form of any documents, and the validity (including time of receipt) and acceptance
of all tenders, will be determined by YT. YT reserves the absolute right to reject any or all tenders that are not in
proper form or the acceptance of which would, in his opinion, be unlawful. YT also reserves the right to waive any
defects, irregularities, or conditions of tender as to particular Debt Claims. YT’s interpretations of the terms and
conditions of the Exchange Offer (including the instructions in the Letter of Transmittal and Ballot) will be final and
binding. Any defect or irregularity in connection with tenders must be cured within such time as YT shall
determine, unless waived by him. Tenders of Debt Claims will not be deemed to have been made until all defects
and irregularities have been waived by YT or cured. None of YT, the Exchange Agent or any other person will be
obligated to give notice of any defects or irregularities in tenders, nor will YT or the Exchange Agent incur any
liability for failure to give any such notice.

         If any endorsement, bond power, power of attorney, or any other document required by the Letter of
Transmittal and Ballot is signed by a trustee, executor, corporation, or other person acting in a fiduciary or
representative capacity, the signatory should so indicate when signing and should submit proper evidence of the
person’s authority to so act upon YT’s request, which evidence must be satisfactory to him in his sole discretion.

      THE METHOD OF DELIVERY OF LETTERS OF TRANSMITTAL AND BALLOTS AND ALL
OTHER REQUIRED DOCUMENTS TO THE EXCHANGE AGENT IS AT THE ELECTION AND RISK
OF THE TENDERING HOLDER. DELIVERY WILL BE DEEMED MADE ONLY WHEN ACTUALLY
RECEIVED BY THE EXCHANGE AGENT. INSTEAD OF DELIVERY BY MAIL, IT IS
RECOMMENDED THAT YOU SUBMIT YOUR LETTER OF TRANSMITTAL AND BALLOT
THROUGH THE E-BALLOTING PORTAL OR USE AN OVERNIGHT OR HAND DELIVERY
SERVICE. IF DELIVERY IS MADE BY MAIL, IT IS RECOMMENDED THAT YOU USE PROPERLY
INSURED, REGISTERED MAIL WITH RETURN RECEIPT REQUESTED. IN ALL CASES, YOU MUST
ALLOW SUFFICIENT TIME TO ASSURE TIMELY DELIVERY ON OR BEFORE THE EXPIRATION
DATE.

         By executing the Letter of Transmittal and Ballot, and all other required documents, the holder of a Debt
Claim acknowledges that risk of loss does not pass until receipt by the Exchange Agent of the Letter of Transmittal
and Ballot, duly completed, dated, and executed, together with all accompanying evidences of authority and any
other required documents in form satisfactory to YT. All questions as to the validity, form, eligibility (including
time of receipt), acceptance, and withdrawal of Letters of Transmittal, Ballots, and all other required documents will
be determined by YT in his sole discretion. YT’s determination will be final and binding.

Letter of Transmittal and Ballot; Representations, Warranties, and Covenants of Holders of Debt Claims

        The election to participate in the Exchange Offer and/or vote to accept the Prepackaged Plan by a holder of
such Debt Claims on behalf of which the holder has tendered will, subject to the terms and conditions of the
Exchange Offer and the Letter of Transmittal and Ballot, form a binding agreement to:

              irrevocably tender its Debt Claim and all rights related thereto (including, without limitation, any and
                  all rights to receive payments of principal and/or interest thereunder or otherwise), and any and all
                  claims in respect of or arising or having arisen as a result of such holder’s status as a holder of a


                                                         121
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 137 of 167



                  Debt Claim tendered hereby, such that thereafter it shall have no contractual or other rights or
                  claims in law or equity against YT or any Released Party.

              release and discharge YT, his wife Wei Gan, and certain other persons, in each case in any capacity
                  and in any and all jurisdictions from a broad range of claims and liabilities (see “The Consensual
                  Restructuring—Release”), and consent to distributions made in connection with the Restructuring;
                  and

              have made certain representations and warranties to YT as set forth in the Letter of Transmittal and
                 Ballot regarding such holder’s title to the tendered Debt Claims and authority to tender such Debt
                 Claims in the Exchange Offer.

Acceptance by YT of Tenders of Debt Claim

         For purposes of the Exchange Offer, YT shall be deemed to have accepted Debt Claims tendered for
exchange pursuant thereto when, as and if he gives oral or written notice to the Exchange Agent of his acceptance of
such Debt Claims. Upon the terms and subject to the satisfaction or waiver of all of the conditions to the Exchange
Offer, including the requirement that 90% of the outstanding Debt Claims be tendered, and assuming YT has not
previously elected to terminate the Exchange Offer, which YT may do for any or no reason, in his sole and absolute
discretion, YT will accept the Debt Claims that are properly tendered on or before the Expiration Date. YT intends
to provide (or cause to be provided) documentation of the Trust Interests promptly thereafter.

         In all cases, the delivery of documentation of the Trust Interests for Debt Claims that are accepted for
exchange pursuant to the Exchange Offer will be made only after timely receipt by YT of a properly completed and
duly executed Letter of Transmittal and Ballot and all other required documents. YT reserves the absolute right to
waive any defects or irregularities in the exchange and any or all conditions of the Exchange Offer, including the
requirement that 90% of the outstanding Debt Claims be tendered. If any proposed exchange by a holder of a Debt
Claim is not accepted for any reason, YT or the Exchange Agent will provide written notification to such a holder as
promptly as practicable after the expiration or termination of the Exchange Offer.

                                    Voting on the Prepackaged Plan Generally

         In voting for or against the Prepackaged Plan, please use only the ballot or ballots sent to you with this
Offering Memorandum. Votes cast to accept or reject the Prepackaged Plan will be counted by Class. Please read
the voting instructions included with the ballot for a thorough explanation of voting procedures.

      IF YOU BELIEVE THAT YOU ARE A MEMBER OF A VOTING CLASS FOR WHICH YOU DID
NOT RECEIVE A BALLOT, IF YOUR BALLOT IS DAMAGED OR LOST, OR IF YOU HAVE
QUESTIONS CONCERNING VOTING PROCEDURES, PLEASE CONTACT THE EXCHANGE AGENT
AT EPIQ CORPORATE RESTRUCTURING, LLC, AT TABULATION@EPIQGLOBAL.COM (PLEASE
REFERENCE “YT” IN THE SUBJECT LINE). THE EXCHANGE AGENT CANNOT PROVIDE YOU
WITH LEGAL ADVICE. YOU MAY ALSO VISIT HTTPS://DM.EPIQ11.COM/YT1 FOR ADDITIONAL
INFORMATION.

          IN ORDER TO BE COUNTED, BALLOTS MUST BE RECEIVED BY 5:00 P.M., BEIJING TIME,
ON NOVEMBER 8, 2019. Unless otherwise directed in your solicitation package, mail your completed ballots to
the Exchange Agent. DO NOT RETURN BALLOTS TO YT. A ballot that does not indicate an acceptance or
rejection of the Prepackaged Plan will not be counted either as a vote to approve or a vote to reject the Prepackaged
Plan. Additionally, you may not split your claims within a particular Class under the Prepackaged Plan either to
accept or reject the Prepackaged Plan. Therefore, a ballot or a group of ballots within a Class received from a single
creditor that partially rejects and partially accepts the Prepackaged Plan will not be counted.

         Your vote is important. The Bankruptcy Code defines acceptance by a class of Claims as acceptance by
holders of at least two-thirds in amount and a majority in number of Allowed Claims in that class that vote. ONLY


                                                         122
              Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 138 of 167



THOSE CREDITORS WHO ACTUALLY VOTE ARE COUNTED FOR PURPOSES OF DETERMINING
WHETHER A CLASS HAS VOTED TO ACCEPT THE PREPACKAGED PLAN. YOUR FAILURE TO
VOTE WILL LEAVE TO OTHERS THE DECISION TO ACCEPT OR REJECT THE PREPACKAGED
PLAN.

                                                Fees and Expenses

YT will pay all the expenses that are incurred by his representatives in connection with the Exchange Offer and the
solicitation of votes on the Prepackaged Plan. YT will not reimburse any of the holders of Debt Claims for their
expenses.




                                                        123
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 139 of 167



                TOTAL CLAIMS AGAINST YT AND PROJECTED CLAIMS AGAINST YT

         As discussed above in “Background of YT and the Restructuring,” the majority of YT’s debts stem from
his personal guarantees for businesses that he operated in China. In connection with the Restructuring, YT has
calculated his claims worth approximately $3.6 billion. Many of his creditors also assert contractual, judgment, or
penalty interest under Chinese law. The claims against YT fall into four general categories: (i) unsecured direct
claims against YT; (ii) direct claims against YT secured by his assets in mainland China; (iii) claims against YT
based on guarantees of unsecured loans to other entities; and (iv) claims against YT based on guarantees of loans to
other entities secured by such entities’ assets in mainland China.

         As of October 9, 2019, approximately $2.5 million of YT’s approximately $3.0 billion of Debt Claims are
secured claims, and approximately $2.3 billion are on account of guarantees. YT cannot estimate the amount that
may be recovered from collateral or the primary obligors on account those claims.

         The amount of claims for distribution purposes in the Trust will exclude interest accrued on, or penalties in
respect of, any such indemnity and will also be reduced to the extent that the Holder of the Trust Interest receives
payment from a primary obligor, recovers from collateral pledged to support direct obligations of the primary
obligor, or the obligation of the primary obligor is otherwise satisfied, including by conversion of debt to equity.




                                                         124
               Case 19-12220-KBO                    Doc 95      Filed 11/15/19            Page 140 of 167



                             SUMMARY OF SELECTED FINANCIAL INFORMATION

          The Company’s consolidated financial statements are prepared and presented in accordance with
accounting principles generally accepted in the United States of America, or U.S. GAAP. The Company’s historical
results are not necessarily indicative of results expected for future periods, and information for interim periods is
subject to year-end adjustments. You should read this Summary of Selected Financial Information section together
with “Management’s Discussion and Analysis of Financial Condition and Results of Operations of the Company”
included elsewhere in this Offering Memorandum.

       The following table presents the Company’s selected consolidated statement of operations and
comprehensive loss for the year ended December 31, 2018 and seven months ended July 31, 2019.

                                                                                                    Seven months ended
                                                         Year ended December 31,                         July 31,
                                                                  2018                                     2019
                                                                              In thousands US$
    Selected Consolidated Statement of Operations
     and Comprehensive Loss
    Operating Expenses
    Research and Development                                                   270,101                                   17,933
    Sales and Marketing                                                         16,906                                    2,818
    General and administrative                                                 170,480                                   60,009
    Total Operating Expenses                                                   457,487                                   80,760
    Loss from operations                                                       457,487                                   80,760
    Other income, net                                                           29,019                                    4.417
    Interest expense                                                            49,369                                   26,709
    Net loss                                                                   477,837                                  103,052
    Other comprehensive loss
    Foreign Currency translation                                                 4,082                                    2,276
    Total comprehensive loss                                                   481,919                                  100,776


        The following table presents the Company’s selected consolidated balance sheet data as of December 31,
2018 and July 31, 2019.

                                                             As of December 31,                        As of July 31,
                                                                    2018                                   2019
                                                                      In thousands US$, except for shares data
    Selected Consolidated Balance Sheet
    Total Current Assets                                                        73,560                                   73,102
    Assets Held for Sale                                                        29,038                                   29,038
    Property and equipment, net                                                282,385                                  260,274
    Land use rights                                                             60,497                                   59,767
    Other noncurrent assets                                                      3,597                                    4,321
    Total assets                                                               420,039                                  397,464
    Current Liabilities
    Accounts payable                                                           136,596                                  159,304
     Accrued expenses and other current liabilities                            140,188                                  172,520
     Related party notes payable                                               315,700                                  310,757
     Notes payable                                                              60,168                                   91,325
    Total current liabilities                                                  652,652                                  734,305
    Capital leases, less current portion                                        12,746                                   14,550
    Deferred rent, less current portion                                          2,490                                      327
    Land use grant                                                              53,226                                   52,588
    Total Liabilities                                                          721,114                                  801,770
    Stockholder’s deficit
    Redeemable convertible preference shares, $0.00001
      par value; 480,588,235 shares and 470,588,235                            724,824                                  724,824
      shares authorized, issued and outstanding on


                                                              125
                Case 19-12220-KBO                         Doc 95    Filed 11/15/19          Page 141 of 167



     December 31, 2018 and July 31, 2019, respectively;
     liquidation preference of $1,150,118
    Class B convertible preferred stock, $0.00001 par
     value; 600,000,000 shares authorized, 600,000,000
     and 600,000,000 shares issued and outstanding on                             924,149                             924,149
     December 31, 2018 and July 31, 2019, respectively;
     liquidation preference of $1,466,400
    Additional paid-in capital                                                    131,514                              92,701
    Accumulated other comprehensive loss                                            2,291                                  24
    Accumulated deficit                                                         2,079,270                           2,145,955
    Total stockholders’ deficit                                                   301,075                             404,306
    Total liabilities and stockholders’ deficit                                   420,039                             397,464


         The following table presents the Company’s selected cash flow data for the year ended December 31, 2018
and the seven months ended July 31, 2019.

                                                              Year Ended December 31,           Seven Months Ended July 31,
                                                                       2018                               2019
                                                                                   In thousands US$
    Selected Consolidated Cash Flows Data
    Net cash used in operating activities                                       (512,668)                            (28,600)
    Net cash (used in)/provided by investing activities                         (194,910)                               7,435
    Net cash provided by financing activities                                     519,074                              27,300
    Effects of exchange rate changes on cash and
                                                                                  (4,513)                                     -
     restricted cash
    Net decrease in cash and restricted cash                                    (193,017)                               (586)
    Cash and restricted cash at beginning of the
                                                                                  200,441                               7,424
     year/period
    Cash and restricted cash at end of the year/period                              7,424                               6,838




                                                                   126
              Case 19-12220-KBO              Doc 95       Filed 11/15/19         Page 142 of 167



   CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS, AND FORMER AFFILIATES
                   Contractual Arrangements with the Company’s VIE and its Shareholders

         See “The Company—Corporate History and Milestones.”

                                   Restructuring Agreement with Evergrande

         See “The Company—Corporate History and Milestones.”

                                         Borrowings from Related Parties

         Stock Incentive Plans

         On February 1, 2018, the Company amended and restated its equity incentive plan originally adopted in
2015. Under the Smart King Ltd. Equity Incentive Plan (the “2018 Equity Plan”), the board of directors of the
Company or the administrator of the 2018 Equity Plan may grant up to 300,000,000 nonqualified incentive stock
options, restricted shares, unrestricted shares, restricted shares units, and other stock-based awards for Class A
ordinary shares to employees, directors and consultants. As of the date of this Offering Memorandum, awards to
purchase an aggregate amount of 205,791,717 Class A ordinary shares under the 2018 Equity Plan have been
granted and were outstanding, and awards to purchase 34,129,939 Class A shares have been exercised.

          On May 2, 2019, the Company adopted its Short-Term Incentive Plan (“STI Plan”), under which the
administrator of the STI Plan (the “Administrator”) may grant up to 100,0000,000 nonqualified incentive stock
options, restricted shares, unrestricted shares, restricted shares units for Class B ordinary shares to employees,
directors, and consultants. The options vest and become exercisable as determined by the Administrator. As the
date of this Offering Memorandum, no awards had been granted under the STI Plan. See “Proposed Management
Incentive Plan.”

          In order to align incentives of YT with the equity holders of the Company, including the holders of Trust
Interests, the Company will enter into the 2019 Equity Incentive Plan with YT and certain key members of
management, conditioned on the effectiveness of the Restructuring. See “The Company—2019 Equity Incentive
Plan.” The 2019 Equity Incentive Plan will provide equity consideration to YT based upon the Company valuation
at the time of a Distribution Event as defined in the Trust Agreement.

         As part of the Restructuring, YT may receive benefits or compensation from the Company that are different
than those generally received by the holders of Debt Claims. See “Management’s Discussion and Analysis of
Financial Condition and Results of Operations of the Company—Liquidity and Capital Resources—Indebtedness.”

Affiliate Notes Payable

          As disclosed in “Summary of Selected Financial Information,” certain entities affiliated or formerly
affiliated with YT or the Company have made loans to the Company. Most of these loans originated from
transactions where the affiliate borrowed funds in Renminbi from a third party and then lent the funds to the
Company in United States Dollars. In two instances, an affiliate borrowed from a third party lender and then lent to
another affiliate, which then lent to the Company in US Dollars. Because of the obligations of each of these parties
to repay the third party lenders as well as their financial creditors (and loans), neither YT nor the Company is
expected to recover any value if and when the notes are repaid. In addition, Ocean View Drive Inc. (“Ocean View”)
lent $4.4 million to FF.

Ocean View

         On November 9, 2007, YT established Success Pyramid Ltd (“Success”) and paid $50,000 for 50,000
shares of Success, and in August 2014, YT established Ocean View, a California corporation wholly owned by
Success. During 2014 and 2015, Ocean View purchased the real properties located at 7, 11, 15, 19, and 91
Marguerite Drive, Rancho Palos Verdes, California. To purchase the real properties located at 7, 11, and 15

                                                         127
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 143 of 167



Marguerite Drive, Ocean View borrowed and later repaid $12 million from Faraday & Future Inc. In connection
with Ocean View’s purchase of the real property located at 19 Marguerite Drive, YT borrowed $7.4 million from
Shanghai Yuetian Ltd and contributed the same amount to Ocean View as paid-in capital. Additionally, in
connection with the purchase of the real property located at 91 Marguerite Drive, Ocean View borrowed $7.5
million from LeSoar Holdings Limited (“LeSoar”), an entity previously controlled by YT. Over the past 4 years,
Ocean View has refinanced its original loans and entered into certain transactions where it made loans to certain
affiliated and non-affiliated entities. During this time, Ocean View made numerous loans totaling approximately
$21.4 million to Faraday & Future Inc. to support its operations. Faraday & Future Inc. has paid down its debts to
Ocean View and as of June 30, 2019, Faraday & Future Inc. owed Ocean View $4.4 million. On December 8, 2017,
YT sold all his interests in Success for approximately $6.5 million. The total consideration consisted of a promissory
note in the amount of approximately $2.4 million and assumption of YT’s liabilities, including assumption of lease
agreements, in the amount of approximately $4.1 million. In 2018, the purchaser of Success paid the full contract
price of $6.4 million

At this time, the total assets of Ocean View include approximately US$27.9 million in real property and
approximately US$27.3 million in loans receivable. Ocean View’s liabilities total approximately $51.6 million.

LeSoar

LeSoar was established by a company controlled by YT in 2014 to hold investments. LeSoar obtained third-party
financing to fund its certain investments. During 2017, LeSoar faced certain liquidity issues, and LeSoar’s liabilities
exceeded its assets. On October 20, 2017, LeSoar was sold for a nominal consideration.




                                                         128
              Case 19-12220-KBO               Doc 95        Filed 11/15/19         Page 144 of 167



                       MANAGEMENT’S DISCUSSION AND ANALYSIS OF
            FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY

         The discussion of the Company’s financial condition and results of operations below is qualified by, and
should be read in conjunction with, the discussion of the risks related to the Company’s business and the industry in
which it operates is detailed elsewhere in this Offering Memorandum, and the section “Summary of Selected
Financial Information” included elsewhere in this Offering Memorandum. The actual results and the timing of
events in all forward-looking statements could differ materially from those anticipated as a result of various factors,
including those set forth under “Risk Factors” and elsewhere in this Offering Memorandum.

                                                Results of Operations

         The Company is a development stage company and is currently developing its initial electric vehicle, the
FF 91, which is not expected to be in production until nine months after the Company has completed its pending
Series B Equity Financing (the commitment of any potential investors have not been secured), and has not yet
generated revenues.

         In 2018, the Company incurred operating expenses of approximately US$457.5 million, which consisted of
R&D expenses of approximately US$270.1 million, general and administrative expenses of approximately
US$170.5 million, and sales and marketing expenses of approximately US$16.9 million. For the seven months
ended July 31, 2019, the Company incurred operating expenses of approximately US$80.8 million, which consisted
of research and development expenses of approximately US$17.9 million, general and administrative expenses of
approximately US$60.0 million, and sales and marketing expenses of approximately US$2.8 million.

         In addition to the operating expenses, the Company incurred interest expenses in the aggregate of US$49.4
million and US$26.7 million in 2018 and for the seven months ended July 30, 2019, respectively.

Research and Development Expenses

       R&D expenses consisted primarily of payroll and overhead costs related to R&D personnel, materials
consumed in development activities, third-party fees, and test equipment.

          R&D expenses were mainly driven by the number of the R&D employees, the stage and scale of the
vehicle development and development of technology. Since its inception, the Company has devoted substantial
effort and capital resources to engineering, design and development of its variable platform architecture and the FF
91, its initial electric vehicle model, as well as its second generation variable platform architecture, VPA 2.0 and the
FF 81, both of which are in their initial developing stage. The Company also invested in critical components of its
electric powertrain technology, including the battery system, motor and charging system, and devoted substantial
resources to develop its advanced driver assistance systems (“ADAS”), user experience design (“UI/UX”), and
Internet of Vehicles (“IoV”). The Company expects its R&D expenses to increase in future periods as it hires
additional R&D employees, starts production and ramp up of the FF 91 and fully develops VPA 2.0 and the FF 81.
The Company also expects that the additional costs that it will incur in operating its Hanford, California
manufacturing facility will further increase the R&D expenses until the start of production of the FF 91.

         As of September 27, 2019, the Company had 305 employees working in R&D, 85 of which were on leave.

General and Administrative Expenses

         General and administrative expenses consisted primarily of personnel and facilities costs related to the
Company’s executive, finance, human resources, information technology and legal organizations, as well as fees for
professional and contract services. The Company expects its general and administrative expenses to increase in
future periods as the Company continues to grow its operations. The Company also expects that building out its
planned Hanford, California manufacturing facility will further increase these expenditures until the start of
production of the FF 91.



                                                          129
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 145 of 167



         As of September 27, 2019, the Company had 79 employees working in general and administrative
functions, 13 of which were on leave.

Sales and Marketing Expenses

         Sales and marketing expenses consisted primarily of personnel costs related to its sales and marketing
department, marketing, incentives and advertising costs. The Company expects its sales and marketing expenses to
increase in future periods as it introduces more vehicle models and offers additional services to its customers.

         As of July 31, 2019, the Company had 20 employees working in sales and marketing functions, 7 of which
were on leave.

Interest Expenses

         Interest expenses consisted of interest expenses with respect to the Company’s indebtedness.

Losses from Foreign Currency Translation.

         The Company’s reported currency is in US dollars, while the functional currency of the Company’s
subsidiaries and consolidated VIE were the respective local currencies, including Renminbi. The Company
experienced exchange losses when it converted the weaker U.S. dollar into Euro and Yen to settle its invoices
denominated in Euro and Yen, and converted the weaker Renmibi to settle its invoices denominated in U.S. dollars.

                                          Liquidity and Capital Resources

        Since inception, the Company has incurred cumulative losses from operations and had a net loss of
US$477.8 million in the year ended December 31, 2018 and an accumulated deficit of US$2,079.3 million as of
December 31, 2018. The principal sources of liquidity have been cash raised from the issuance of shares and
borrowings from related parties and third parties.

         In December 2017 and June 2018, the Company raised approximately US$101.5 million and US$623.3
million from issuance of 65,926,748 Class A preferred shares and 404,661,487 Class A preferred shares,
respectively, to its third-party investor, Season Smart, an entity affiliated with Evergrande. See “The Company—
Corporate History and Milestones.” Prior to these fundraising activities, the principal sources of liquidity of the
Company, including both debt and equity issuance, had been the entities controlled by or affiliated with YT.

           As of December 31, 2018, the Company had cash and restricted cash of approximately US$7.4 million. The
Company had a working capital deficit of US$579.1 million as of December 31, 2018 and is currently experiencing
a critical liquidity shortfall and is required to raise additional funds of US$153 million to meet its anticipated
working capital requirements and capital expenditures for the next 12 months so to fund its ongoing operations,
continue research, development and design efforts and deliver the FF 91.

          Unless the Company is successful in obtaining extensions, refinancing or waivers with respect to certain
indebtedness that is or will come due in the near future, or that is currently in default, the Company is not expected
to have sufficient liquidity to remain as a going concern. Furthermore, even if it is able to obtain such extensions,
refinancing or waivers, the Company must be able to consummate the Series B Equity Financing or a similar
financing by early 2020, or the Company will again face financing challenges that may call into question its ability
to continue as a going concern. There can be no assurance that the Company will be able to obtain any such
extensions, refinancing or waivers or consummate the Series B Equity Financing or similar financing on a timely
basis or on reasonable commercial terms, or at all.
Plan of Operations and Future Funding Requirements

         The Company plans to launch production of the FF 91 and plans to deliver approximately 100 units by its
planned initial public offering (targeted as early as early-to-mid-2021). The Company continues to develop the
FF81, and estimates that it will incur additional operating expenses and capital expenditures of approximately


                                                          130
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 146 of 167



US$850 million during the next 18 months, which the Company plans to finance through proceeds received from
issuance of shares in one or more private placement transactions. Such estimates are based on assumptions that may
prove to be inaccurate.

         The Company’s future capital requirements will depend on many factors, including:

         • the costs to build up the inventories of raw materials, parts and components,
         • the timing and costs to develop manufacturing process and equip the manufacturing facility in Hanford,
                California;
         • obtaining and maintaining adequate third party supplier relationships, and delivery of supplies and parts
                on a timely and cost-effective basis;
         • the progress, timing and costs to complete software development of each of the FF 91 and the FF 81;
         • the costs to manufacture each of the FF 91 and the FF 81 at the projected volume;
         • consumer demand of the FF 91 and the FF 81;
         • the progress, timing and costs to complete development of VPA 2.0;
         • market perception of the Company;
         • the costs to establish sales, marketing and distribution networks;
         • the development of then-existing public charging infrastructure;
         • the cost to develop capabilities to service consumers after sales;
         • the costs for the operation and maintenance of the Company’s information technology system and
                infrastructure; and
         • the effect of competing technological and market developments.

          For debt financing, the Company is seeking a new bridge secured debt financing of up to US$170 million,
which will be senior to its existing debt and will have a favorable conversion feature to equity. Assuming the
Company is successful in obtaining such financing, the Company intends to use these short-term convertible debt
securities to sustain its operations and engineering efforts.

          To the extent that the Company raises additional capital through the sale of equity or debt with convertible
features, the ownership interest of its stockholders will be diluted upon issuance of shares, which will indirectly
affect the value of the Trust Interest held by you. If the Company raises additional capital through the issuance of
debt instruments, the Company’s results of operations, cash flow and future prospects could be materially and
adversely affected. If the Company is unable to raise additional funds through equity or debt financings when
needed, it may be required to delay manufacturing of, or limit the volume to be delivered for, the FF 91, limit,
reduce or terminate development and commercialization efforts of other electric vehicle models, or cease all
operations and seek protection under insolvency proceedings. While the Company is engaged in discussions with
potential investors as of the date of this Offering Memorandum, there are no commitments for additional funding
and no assurance can be made as to whether funding will be available, and if so, how much and on what terms.

Cash Flows from Operating Activities

         The Company continues to experience negative cash flows from operating activities as it develops its
business. Cash flows from operating activities are significantly affected by the Company’s cash investments to
support its business development in the areas of R&D and selling, marketing and general and administrative
expenses. The Company’s operating cash flows are also affected by the Company’s working capital needs to support
growth and fluctuations in personnel-related expenditures, accounts payable and other assets and liabilities.

         The Company’s net cash used in operating activities was US$512.7 million for the year ended December
31, 2018. The largest component of the cash used during this period was a net loss of $477.8 million, which was
further adjusted for a non-cash re-measurement of put option obligations of US$33.7 million held by the Company
for shares of Easy Go Inc., an affiliate of YT. Significant operating cash outflows were primarily related to operating
expenses of US$457.5 million and a decrease of accounts payable of approximately US$24.9 million.

         The Company’s net cash used in operating activities was US$28.6 million for the seven months ended July
31, 2019, which primarily consisted of a net loss of $103.1 million, as adjusted for non-cash items of US$74.5
million, which primarily consisted of (i) a depreciation expense of US$2.7 million and (ii) net increase in operating

                                                         131
               Case 19-12220-KBO              Doc 95        Filed 11/15/19          Page 147 of 167



assets and liabilities of US$71.7 million, which primarily consisted of an increase in accrued expenses and other
current liabilities of US$63.5 million, and an increase in accounts payable of US$13.6 million.

Cash Flows from Investing Activities

         The Company continues to experience negative cash flows from investing activities as it develops its
business. Cash flows from investing activities primarily related to purchase of property and equipment. Net cash
used in investing activities was US$194.9 million for the year ended December 31, 2018. Net cash provided from
investing activities was US$7.4 million for the seven months ended July 31, 2019, which consisted of net proceeds
from sale of its headquarters located in Gardena, California.

Cash Flows from Financing Activities

         Net cash provided by financing activities was US$519.1 million for the year ended December 31, 2018,
primarily attributable to the proceeds from the issuance of redeemable preference shares (Class A shares) of US$500
million, proceeds from borrowings from related parties of US$36.1 million, and borrowings from third parties of
US$33.8 million, partially offset by the repayment of borrowings from related parties and third parties of US$39.5
million.

         Net cash provided by financing activities was US$27.3 million for the seven months ended July 31, 2019,
primarily attributable to proceeds from borrowings from related parties and third parties of US$402.1 million.

Capital Expenditures

          During the year ended December 31, 2018 and the seven months ended July 31, 2019, the Company made
capital expenditures of US$222.0 million and US$12.4 million, respectively. During these periods, the Company
acquired property, plant and equipment and intangible assets, which consisted primarily of molding and tooling, IT
equipment, R&D equipment, and leasehold improvements, which consisted primarily of office spaces and the build-
out of the Hanford, California manufacturing facility. The Company currently estimates that its capital expenditures
for the next 15 months, including for improvements and installation of equipment for Hanford manufacturing
facility, R&D, roll-out of its sales and service network and network of power solutions, will be approximately
US$623.0 million, with approximately US$562.0 million incurred over the 12 months starting in January 2020. The
Company expects to finance such capital expenditures over the next 15 months with from proceeds from issuance of
shares in one or more private placement transactions, including the potential Series B Equity Financing.

Indebtedness

         The table below sets forth certain details of the notes payable as of July 31, 2019.

                                                                 Note Issue Date/
    Lender                              Principal Amount          Maturity Date             Amount Outstanding

    HK entity (Affiliate of           US$212.0 million       March 30, 2018/            US$197.5 million; interest
     Company)1                                               December 31, 2019          rate at 12%
    HK entity (Affiliate of           US$66.9 million        March 30, 2018/            US$66.9 million; interest
    Company)2                                                December 31, 2019          rate at 12%
    U.S. entity (Affiliate of         US$22.4 million        June 30, 2017/             US$4.4 million; interest
      Company)3                                              December 31, 2018          rate at 1.52%
    PRC individual (Former            US$0.7 million         Payable on demand          US$0.7 million, interest at



1 See discussion in “Affiliate and Former Transactions.”
2 See discussion in “Affiliate and Former Transactions.”
3 See discussion in “Affiliate and Former Transactions.”



                                                           132
                 Case 19-12220-KBO             Doc 95         Filed 11/15/19            Page 148 of 167



         Affiliate)4                                                                       0%
      PRC entity                       US$4.37 million         April 17, 2017/             US$4.37 million, currently
                                                               April 16, 2018              in default with default
                                                                                           interest rate at 18%
                                       US$4.37 million         April 17, 2017/             US$4.37 million, currently
                                                               April 16, 2018              in default with default
                                                                                           interest rate at 18%
      PRC individual                   US$0.7 million          April 5, 2017/              US$0.7 million, interest at
                                                               October 2, 2017             0%; currently in default
      PRC entity (Former               US$28.9 million         December 2017 - July        US$28.9 million in the
        Affiliate)                                             2018/one year               aggregate, 0% interest rate
                                                               maturities, which have
                                                               been extended to
                                                               December 31, 2019


      A US-based investment firm       US$10.0 million         December 9, 2016/           US$10 million; interest
                                                               October 15, 2019            rate at 12%
      A US-based investment firm         US$20.0 million           June 16, 2016/           US$7.0 million; interest
                                                                   December 31, 2019        rate at 12%
      A US-based investment firm         US$1.5 million            December 7, 2016/        US$1.5 million; interest
                                                                   December 31, 2019        rate at 12%
      An individual Chinese lender       US$3.5 million            April 23, 2017/          US$3.5 million, interest
                                                                   October 20, 2017         at 9%, in default
      A US-based investment firm         US$1.5 million            October 16, 2018/        US$1.5 million, interest
                                                                   December 31, 2019        rate at 2.86%
      A US-based investment firm         US$1.0 million            December 6, 2018/        US$1.0 million, interest
                                                                   December 31, 2019        rate at 8.99%
                                         US$4.4 million            No stated terms or       US$9.2 million
      Other unsecured third-party                                  maturity dates
        borrowings

         In addition to the loans described in the tables above, a loan in the principal amount of US$10.0 million
was provided by Evergrande as part of the restructuring agreement entered into by the Company and Evergrande on
December 31, 2018, which was drawn down in January 2019. The loan bears interest at an annual rate of 10% if
repaid by June 30, 2019, and increases to 15% per annum thereafter. The loan matured on June 30, 2019 and the
Company is currently in default. As of July 31, 2019, the full principal amount of US$10.0 million remained
outstanding.

         As shown in the above tables, the Company has defaulted on some of the notes, and several other notes will
mature by the end of 2019. Certain notes charge a higher interest rate when in default. The Company is currently
negotiating with the lenders for extensions of the loans. However, there is no assurance that any extensions will be
granted. If the Company fails to pay off these notes when they become due or is unable to pay off those that are
currently in default, such loans will continue to accrue interest, and the Company will incur additional losses, which
could materially and adversely affect the Company’s financial position and exacerbate the Company’s liquidity
problem.

Arrangement with Birch Lake, US Bank National Association and Vendor Trust

4   See discussion in “Affiliate and Former Transactions.”

                                                             133
              Case 19-12220-KBO               Doc 95        Filed 11/15/19          Page 149 of 167



         On April 29, 2019, the Company entered into a term loan agreement for a principal amount of $15.0
million with BL Mobility Fundco, LLC, as the lender, and Birch Lake as the agent and collateral agent. The loan is
guaranteed by the Company including several of the Company’s subsidiaries in the U.S., the Cayman Islands, and
Hong Kong, and is secured by a first lien on substantially all tangible and intangible assets of the borrowers and
guarantors. Proceeds of the loan were used to pay down existing liabilities and fund the working capital needs of the
Company. The loan bears interest at 15.50%, and a default rate of 21.50%. The loan is subject to a liquidation
preference premium of up to 63.50% of the original principal amount, of which the borrowers have the right to
convert 30% into equity interests of the Company. The loan matured and was paid off on September 30, 2019.

          On April 29, 2019, the Company entered into a note purchase agreement (“NPA”) with certain purchasers,
U.S. Bank National Association as the notes agent, and Birch Lake as the collateral agent. The notes are guaranteed
by the Company, including several of the subsidiaries in the U.S., Cayman Islands, and Hong Kong. The aggregate
principal amount of notes that may be issued under the NPA is US$200.0 million. As of the date of this Offering
Memorandum, a total of US$45.0 million of notes were issued at a 10% interest rate, and are collateralized by a first
lien, with second payment priority, on substantially all tangible and intangible assets of the borrowers and
guarantors. The notes mature on October 31, 2019, and the Company is seeking extension until the Company
completes its next round of equity financing. In addition, the Company is currently seeking a new bridge financing,
partly to pay off the existing notes. However, there is no assurance that any of the funding will be available on terms
that are acceptable to the Company, or at all. In the event that the Company fails to obtain an extension, and/or fails
to secure capital to pay off the note, and the lender decides to foreclose on the collateral, the Company’s business
and operations will be materially disrupted, as there is no assurance the Company can continue as a going concern.

         On April 29, 2019, the Company established the Vendor Trust, under which a participating supplier could
exchange its unsecured trade receivables for secured trust interests, on the condition that the supplier agrees to
continue providing goods and services to the Company on agreed payment terms. As of September 24, 2019,
suppliers with aggregate trade payables of US$141.0 million have participated in the trust. All obligations due under
the Vendor Trust are collateralized by a first lien, with third payment priority, on substantially all tangible and
intangible assets of the borrowers and guarantors. The Company intends to pay off the payables of the suppliers
participating in the trust with the equity financing that it has raised. However, there is no assurance that the funding
will be available, and if so, how much and on what terms. In the event that the Company fails to secure capital to
pay off the payables in the Vendor Trust upon its maturity and/or the vendors decide to enforce the collateral when
the Company defaults, the Company’s business and operations will be materially disrupted, as there is no assurance
the Company can continue as a going concern.

Contractual Obligations

         The following table sets forth the Company’s contractual obligations as of December 31, 2018.

                                                                 As of December 31,
                                                                                                         2023 and
                        Total          2019              2020            2021             2022          thereafter
                                                                 (in US$ thousands)
Capital Lease
obligations               8,490           1,332             1,213           1,105            1,006            3,834
Operating lease
obligations               6,580           2,443             3,067           1,070               —                —
Total                    15,070           3,775             4,280           2,175            1,006            3,834

          The Company has one capital lease in Hanford, California for equipment located at its main production
facility. The capital lease obligations do not include commitments to purchase property and equipment including
leasehold improvements, which the Company expects to incur in the of approximately US$104 million in order to
fully build out the Hanford manufacturing facility to produce the FF 91. Operating lease obligations consisted
primarily of non-cancelable office leases and automotive leases.

        Other than those shown above, the Company did not have any significant capital and other non-
indebtedness commitments, long-term obligations or guarantees as of December 31, 2018.

                                                          134
              Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 150 of 167



          The Company entered into a purchase and sale agreement (“PSA”) with Atlas Capital Investors V, LP.
(“Atlas”) on February 4, 2019, pursuant to which the Company sold its headquarters located in Gardena, California
(“HQ”) to Atlas for a sale price of US$29.0 million. On March 6, 2019, the Company and Atlas entered in to a
single-tenant commercial/office lease (the “HQ Lease”), pursuant to which the Company leased the HQ from Atlas
for a three-year term, with a rent payable of US$284,000 per month and an option to repurchase the HQ any time
prior to the expiration of the HQ Lease for a purchase price equal to the greater of US$44.0 million or the fair
market value of the HQ.

         On March 24, 2019, the Company entered into the JVA with The9, pursuant to which the Company and
The9 agreed to establish an equity joint venture in Hong Kong and its wholly-owned subsidiary in China, to engage
in the business of manufacturing, marketing, selling and distributing a new electric vehicle in China. Under the
JVA, the Company will contribute its land use rights for land located in Moganshan, China, certain IP licenses,
technical know-how, and branding to the joint venture.

                                            Holding Company Structure
         The Company adopted a holding company structure, and the Company, is a holding company with no
material operations of its own. All operations are conducted through the Company’s U.S. subsidiaries and its VIEs
and their respective subsidiaries in China. As a result, the Company’s ability to pay dividends may depend upon
dividends paid by its subsidiaries. The debt instruments entered into by these subsidiaries may restrict their ability to
pay dividends to the Company.

         In addition, the Company’s wholly foreign-owned subsidiaries in China are permitted to pay dividends to
the Company only out of their retained earnings, if any, as determined in accordance with PRC accounting standards
and regulations. Under PRC law, each of the Company’s subsidiaries and VIEs in China is required to set aside at
least 10% of its after-tax profits each year, if any, to fund certain statutory reserve funds until such reserve funds
reach 50% of its registered capital. In addition, any of the Company’s wholly foreign-owned subsidiaries in China
may allocate a portion of its after-tax profits based on PRC accounting standards to enterprise expansion funds and
staff bonuses and welfare funds at its discretion, and its VIEs may allocate a portion of their after-tax profits based
on PRC accounting standards to discretionary surplus funds at their discretion. The statutory reserve funds and the
discretionary funds are not distributable as cash dividends. Remittance of dividends by a wholly foreign-owned
company out of China is subject to examination by the banks designated by SAFE. The Company’s PRC
subsidiaries have not paid dividends and will not be able to pay dividends until they generate accumulated profits
and meet the requirements for statutory reserve funds. Dividend distributions from the Company’s U.S. subsidiaries
will be subject to U.S. withholding tax. However, the Company’s U.S. subsidiaries have not paid dividends in the
past and the Company has no plans for its U.S. subsidiaries to pay dividends in the foreseeable future.

Consolidation of Variable Interest Entities

         The PRC government limits foreign ownership in PRC companies that operate in certain areas of business,
including value-added telecommunication services, internet technology services (except e-commerce) or vehicle
manufacturing of whole vehicles. Effective on July 29, 2018, the restrictions on foreign investment in new electric
manufacturers were lifted.

          In order to comply with these regulations, the Company control its entities in China through a set of
contractual arrangements entered into among its WFOE, FF Automotive China, its VIE and VIE’s shareholders.
Pursuant to such contractual arrangements, FF Automotive China is obligated to absorb a majority of the risk of loss
and receive a majority of the residual returns from the VIE’s activities. Such arrangements also enable the Company
to direct the activities that most significantly affect the economic performance of the VIE. Based on these
contractual arrangements, the Company consolidates the VIE as required by the relevant rules, because the
Company holds the variable interests of the VIE and is the primary beneficiary of the VIE.

Control of the Holding Company Structure

         The entity that sits above the Company’s holding company structure is FF Global, which holds 80% of the
issued and outstanding equity interests of Pacific Technology. The equity of FF Global is held by a group of 26


                                                          135
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 151 of 167



individuals comprised of various high-level employees of FF. A Committee of Managers, which includes the
Managing Partner, oversees the day-to-day operations and manages the business and affairs of FF Global. Certain
matters cannot be undertaken by FF Global without the consent of the Managing Partner, including, for example,
nominating and approving officers of Pacific Technology, FF Top or FF Peak, which could have the effect of
allowing the Managing Partner to effectively control decisions for the entities included within the Company’s
holding company structure. YT currently serves as the Managing Partner.

                           Quantitative and Qualitative Disclosures about Market Risk

Foreign Exchange Risk
          The Company’s reporting currency is U.S. dollars while its expenses are denominated in U.S. dollars,
Renminbi. The Company has not used any derivative financial instruments to hedge exposure to foreign exchange
risk. Although the Company’s exposure to foreign exchange risks should be limited in general, the value of the Trust
Interest will be affected by the exchange rate between U.S. dollars and Renminbi because a substantial portion of the
Company’s operating costs and expenses is effectively denominated in Renminbi, while the Company’s shares and
the value of Trust Interest will be denominated in U.S. dollars.

          The conversion of Renminbi into foreign currencies, including U.S. dollars, is based on rates set by the
People’s Bank of China. In July 2005, the PRC government changed its decades-old policy of pegging the value of
Renminbi to the U.S. dollar, and Renminbi appreciated more than 20% against the U.S. dollar over the following
three years. Between July 2008 and June 2010, this appreciation halted and the exchange rate between Renminbi and
the U.S. dollar remained within a narrow band. Since June 2010, Renminbi has fluctuated against the U.S. dollar, at
times significantly and unpredictably. With the development of the foreign exchange market and progress towards
interest rate liberalization and Renminbi internationalization, the PRC government may in the future announce
further changes to the exchange rate system. It is difficult to predict how market forces or PRC or U.S. government
policy may impact the exchange rate between Renminbi and the U.S. dollar in the future. To the extent that the
Company needs to convert U.S. dollars into Renminbi for its operations, appreciation of Renminbi against the U.S.
dollar would have an adverse effect on the Renminbi amount the Company receives from the conversion.
Conversely, if the Company decides to convert Renminbi into U.S. dollars for business purposes, appreciation of the
U.S. dollar against Renminbi would have a negative effect on U.S. dollars received from the conversion.
Interest Rate Risk
         The Company has not been exposed to material risks due to changes in market interest rates, and the
Company has not used any derivative financial instruments to manage its interest risk exposure. The Company
expects rising or falling interest rates may have a material impact on its financial condition unless uncertainty about
the direction and timing of interest rate changes materially affects the level of borrowing and lending activity in the
economy.
                                                       Taxation
Cayman Islands
         The Company is incorporated in the Cayman Islands. The Cayman Islands currently have no form of
income, corporate or capital gains tax and no estate duty, inheritance tax or gift tax. There are no other taxes likely
to be material to the Company levied by the government of the Cayman Islands except for stamp duties which may
be applicable on instruments executed in, or, after execution, brought within, the jurisdiction of the Cayman Islands.

United States Income Tax
          The Company is subject to taxation and files income tax returns with the U.S. federal government and the
States of California and Oregon.

          As a result of losses incurred, the Company had immaterial income taxes for the year ended December 31,
2018. The recorded provision for income taxes differs from the expected provision for income taxes based on the
federal statutory tax rate of 21% primarily due to the valuation allowance against deferred tax assets. The Company
had net deferred tax assets of approximately US$117.0 million as of December 31, 2018, which were comprised
primarily of net operating loss and R&D carryforwards of US$83.0 million, impairment of property and equipment
of US$21.0 million, and, to a lesser extent, temporary differences related to depreciation, accruals and stock-based

                                                          136
              Case 19-12220-KBO                Doc 95       Filed 11/15/19          Page 152 of 167



compensation. The Company recognized a full valuation allowance of US$117.0 million as of December 31, 2018
since, in the judgment of management, given the Company’s history of losses, the realization of these assets was not
considered more likely than not. The valuation allowance increased by US$34.0 million for the year ended
December 31, 2018.

         The Company had U.S. federal R&D tax credit carryforwards of US$3.7 million and state R&D tax credit
carryforwards of US$4.2 million as of December 31, 2018. The U.S. federal R&D tax credits will begin to expire in
2035, and the state tax credits do not expire and can be carried forward indefinitely.

           As of December 31, 2018, the Company had U.S. federal and foreign net operating loss carryforwards of
US$195.5 million and US$136.8 million, respectively. The U.S. federal and foreign net operating losses will begin
to expire in 2034 and 2019, respectively. The U.S. federal net operating loss carryforwards of US$115.4 million
generated after the effectiveness of the Tax Cuts and Jobs Act may be carried forward indefinitely, subject to the
80% taxable income limitation on the utilization of the carryforwards. The U.S. federal net operating loss
carryforwards of US$80.0 million generated prior to December 31, 2017 may be carried forward for 20 years. In
accordance with Internal Revenue Code Section 382 (“Section 382”) and Section 383 (“Section 383”), a corporation
that undergoes an “ownership change” (generally defined as a cumulative change (by value) of more than 50% in
the equity ownership of certain stockholders over a rolling three-year period) is subject to limitations on its ability to
utilize its pre-change Net Operating Losses (“NOLs”) and R&D tax credits to offset post-change taxable income and
post-change tax liabilities, respectively. The Company’s existing NOLs and R&D credits may be subject to
limitations arising from previous ownership changes, and the ability to utilize NOLs could be further limited by
Section 382 and Section 383 of the Code. There is a strong possibility that the current Restructuring, together with
other changes in the direct and indirect ownership of the Company preceding the Restructuring or in the future,
could result in an ownership change under Section 382 and Section 383 of the Code.

          As of December 31, 2018, the 2017 and 2016 tax years remained subject to examination for each
jurisdiction. In accordance with ASC 740-10, Income Taxes - Overall, the impact of an uncertain income tax
position on the income tax return must be recognized at the largest amount that is more likely than not to be
sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it
has less than a 50% likelihood of being sustained. The Company had no material uncertain tax positions at
December 31, 2018. At December 31, 2018, there were no interest or penalties related to uncertain tax positions.
PRC
         Generally, the Company’s PRC subsidiaries are subject to enterprise income tax on their taxable income in
China at a statutory rate of 25%. The enterprise income tax is calculated based on the entity’s global income as
determined under PRC tax laws and accounting standards.

         The Company has not yet offered products and services or generated any revenue and therefore is not
subject to value-added tax or subcharges on value-added tax payments

         Dividends paid by the Company’s PRC subsidiaries in China to the Company’s Hong Kong subsidiaries
will be subject to a withholding tax rate of 10%, unless the relevant Hong Kong entity satisfies all the requirements
under the Double Taxation Avoidance Arrangement and receives approval from the relevant tax authority. If the
Company’s Hong Kong subsidiaries satisfy all the requirements under the tax arrangement and receive approval
from the relevant tax authority, then the dividends paid to the Hong Kong subsidiaries would be subject to
withholding tax at the standard rate of 5%. The above-mentioned approval requirement was abolished on November
1, 2015, but a Hong Kong entity is still required to file application package with the relevant tax authority, and settle
the overdue taxes if the preferential 5% tax rate is denied based on the subsequent review of the application package
by the relevant tax authority.

        If the Company or any of its subsidiaries outside of China were deemed to be a “resident enterprise” under
the PRC Enterprise Income Tax Law, it would be subject to enterprise income tax on its worldwide income at a rate
of 25%.

         Under the PRC Enterprise Income Tax Law, R&D expenses incurred by an enterprise in the course of
carrying out R&D activities that have not formed intangible assets are included in the profit and loss account for the

                                                           137
             Case 19-12220-KBO              Doc 95      Filed 11/15/19        Page 153 of 167



current year. In addition to deducting the actual amount of R&D expenses incurred, an enterprise is allowed an
additional 75% deduction of such amount in calculating its taxable income for the relevant year. For R&D expenses
that have formed intangible assets, the tax amortization is based on 175% of the costs of the intangible assets.




                                                       138
              Case 19-12220-KBO                Doc 95       Filed 11/15/19         Page 154 of 167



                                         SUMMARY OF TRUST ASSETS

         The following section describes some of the rights of holders of Trust Interests after the consummation of
the Restructuring. You are encouraged to read carefully the Trust Agreement Term Sheet, a copy of which is
attached as Exhibit A to this Offering Memorandum.

                                                   The Trust Assets

Smart King Shares

          Under the Fourth Amended and Restated Articles of Association (the “Articles”), the Company is
authorized to issue (i) 400,000,000 Class A ordinary shares, (ii) 100,000,000 Class B ordinary shares, (iii)
470,588,235 Redeemable Preference Shares, and (iv) 600,000,000 Class B preferred shares. Upon any transfer of
Class B preferred shares to a third party, such shares convert to Class B ordinary shares. As of the date of this
Offering Memorandum, all of the issued and outstanding Class B preferred shares were held by FF Top and all of
the issued and outstanding Redeemable Preference Shares were held by Season Smart. The rights, privileges and
preferences of the Company’s ordinary and preferred Shares are as follows:
Voting
          Holders of Class A Ordinary Shares do not have any voting rights, while: (i) holders of Class B Ordinary
Shares are entitled to one vote per share; (ii) holders of Redeemable Preference Shares are entitled to 0.5625 votes
per share; and (iii) holders of Class B Preferred Shares are entitled to ten votes per share. The holders of shares
which are entitled to voting rights vote on matters together as a single class. Season Smart has approval rights over
certain matters as set forth in the Articles, including (a) any amendments to the Articles which would have an
adverse effect on the rights, preferences or privileges attached to Redeemable Preference Shares; (b) the issuance of
any Redeemable Preference Shares to any person; (c) the entering into any related party transaction prior to a
qualified financing that is not on arm’s length terms; (d) the issuance of equity securities of any Company subsidiary
(subject to enumerated exceptions); and (e) the issuance of any equity securities of the Company at a price below a
certain minimum price or that have a senior liquidation preference to Redeemable Preference Shares.
Dividends
          There is no obligation under the Articles for the board of directors of the Company to declare dividends,
and holders of Preferred Shares do not have any accrued rights in the case no dividends are declared. The board of
directors of the Company also cannot declare, pay or set aside any dividends unless and until all Redeemable
Preference Shares have been redeemed and paid in full. Dividends declared by the board of directors of the
Company are not cumulative.
Liquidation
          In the event of a dissolution or winding up of the Company, the holders of ordinary shares and preferred
shares shall be paid out by the Company in accordance with the following waterfall. First, holders of Redeemable
Preference Shares shall have all of their Redeemable Preference Shares redeemed and paid in full. Second, holders
of Class B preferred shares shall be paid their liquidation preference amount as set forth in the Articles. Third, to the
extent that the Company has surplus assets remaining after redemption of all Redeemable Preference Shares and
payment of the requisite amounts to the Class B preferred shareholders, holders of Class B Ordinary Shares shall be
entitled to payment out of such surplus assets.
Redemption
          The Company has a call option with respect to the Redeemable Preference Shares upon issuance of a
redemption notice within the five year period beginning on December 31, 2018. The Company is required to redeem
all Redeemable Preference Shares upon any dissolution, winding up, liquidation, insolvency, declaration of
bankruptcy or change of control of the Company. Ordinary shares are not redeemable.
Conversion
          Immediately prior to any initial public offering of the equity of the Company (an “IPO”), holders of
Redeemable Preference Shares have the option to convert their Redeemable Preference Shares into the class of
shares that will be held by the public shareholders of the Company following the IPO. The number of such shares
held by holders of Redeemable Preference Shares that have elected to convert their Redeemable Preference Shares
shall be the number that would result in such holders owning the same percentage ownership of the Company on a
fully diluted basis that such holders owned immediately prior to the conversion.




                                                          139
              Case 19-12220-KBO             Doc 95       Filed 11/15/19        Page 155 of 167



West Coast Interests

          YT retains the economic interest with respect to all of the membership interests of West Coast. YT,
through West Coast, has a preferred distribution right in connection with 30.8% of the Company’s equity interest,
which is collectively owned by YT and the management through the Partnership Program. Such right will entitle
him to a priority distribution of up to US$815.7 million (subject to certain adjustment), right after the return of
capital to the management, a special distribution of 10% of the remaining amounts and thereafter, a normal
distribution of 20% of the balance owned by Pacific Technology. The remaining equity of the Company is owned by
Evergrande and the option holders and Class A ordinary shareholders under the Company’s equity incentive plan.
For more information, please read the section entitled “Security Ownership of Certain Beneficial Owners and
Members of the Board.”




                                                       140
                Case 19-12220-KBO                      Doc 95         Filed 11/15/19              Page 156 of 167



                            SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS
                                       AND MEMBERS OF THE BOARD5

Except as specifically noted, the following table sets forth information with respect to the beneficial ownership of
the equity securities of the Company as of the date of this Offering Memorandum by:

     each of the Company’s directors and executive officers; and
     each person known to the Company owning beneficially more than 5% of its ordinary shares.

         The calculations in the tables below are based on 1,104,718,174 ordinary shares on an as-converted basis
(one-for-one) outstanding as of the date of this Offering Memorandum and immediately after the completion of this
Restructuring, comprised of (i) 34,129,939 Class A ordinary shares, 470,588,235 redeemable preference shares and
600,000,000 Class B preferred shares, as of the date of this Offering Memorandum, and (ii) 34,129,939 Class A
ordinary shares, 470,588,235 redeemable preference shares, 452,941,177 Class B preferred shares and 147,058,823
Class B ordinary shares immediately after the completion of this Restructuring.

        Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing
the number of shares beneficially owned by a person and the percentage ownership of that person, the shares that the
person has the right to acquire within 60 days, including through the exercise of any option, warrant or other right or
the conversion of any other security are included. These shares, however, are not included in the computation of the
percentage ownership of any other person.

         The following table presents share ownership of the Company as of the date of this Offering Memorandum.
                                                                                   Shares
                                                                            Beneficially Owned
                                                               As of the Date of this Offering Memorandum




                                                                                                Total
                                                                                              ordinary                             % of
                                Class A                                  Class B            shares on an                         aggregate
                               Ordinary          Redeemable             Preferred           as converted                          voting
                                Shares         Preference Shares         Shares                 basis               %            power***
  Directors and
     Executive
     Officers**:
  Yueting Jia (1)                         —                   —        120,000,000             120,000,000           10.86            19.15
  Jerry Wang(2)                           —                   —         58,704,000              58,704,000            5.31             9.37
  Tin Mok(3)                              —                   —         25,152,000              25,152,000            2.28             4.01
  Matthias Aydt(4)                        —                   —         47,328,000              47,328,000            4.28             7.55
  Chaoying Deng(5)                        —                   —         26,784,000              26,784,000            2.42             4.28
  Jarret Johnson (6)                      —                   —                  *                       *               *                *
  All Directors and
     Executive Officers
     as a Group                                                        755,132,235             755,132,235           25.76            45.42

  Principal
    Shareholders:
  FF Top Holding Ltd. (7)                                     —        600,000,000             600,000,000           54.31            95.77
  Season Smart Limited
     (8)                                   —           470,588,235                  —             470,588,235        42.60              4.23
  Notes:
  *      Less than 1% of our total outstanding shares.
  **     The business address of all the directors and executive officers is 18455 S Figueroa St, Gardena, CA 90248.
  *** Class A ordinary shares are not entitled to vote. One redeemable preference share is entitled to 18/32 vote. One Class B preferred
         share is entitled to 10 votes.




                                                                    141
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 157 of 167



(1) Represents the economic interests in the Class B preferred shares indirectly held by West Coast, which is 100%
owned by Lian Bossert. YT has entered into a nominee agreement with Ms. Bossert pursuant to which Ms. Bossert
is the record owner of all the membership interests in West Coast and has all the voting rights associated with such
membership interests. YT retains the economic interest with respect to all of the membership interests of West
Coast. West Cost holds all of the issued and outstanding preferred units, representing 20% of the total outstanding
units of Pacific Technology. Pacific Technology holds 100% equity interest of FF Peak Holding Limited, a British
Virgin Islands Company (“FF Peak”), which then holds 100% equity interest of FF Top. Prior to the consummation
of the Restructuring, FF Top owns 600,000,000 Class B preferred shares of the Company.
West Coast will receive dividends, distributions or other economic interests from Pacific Technology according to
the following waterfall:
First, all distributions will be made to FF Global, which holds 100% of the common units, representing 80% of the
total outstanding units of Pacific Technology, until FF Global recovers its capital contribution plus an interest of 8%
per annum;
Second, all distributions will be made to West Coast until the aggregate amount shall be equal to $815,677,548.47,
subject to certain adjustment, plus an interest of 8% per annum, subject to certain adjustments;
Third, 10% of the remaining distributions shall go to West Coast;
Lastly, the remaining amount shall be distributed among FF Global and West Coast based on their membership
interest.
(2) Represents the 58,704,000 Class B preferred shares directly held by FF Top, in which Mr. Jerry Wang indirectly
owns interest through Mr. Wang’s 12.23% membership interest in FF Global. FF Global is the managing member of
Pacific Technology, which indirectly holds 100% of the equity interest in FF Top.
(3) Represents the 25,152,000 Class B preferred shares directly held by FF Top, in which Mr. Tin Mok indirectly
owns interest through Mr. Mok’s 5.24% membership interest in FF Global. FF Global is the managing member of
Pacific Technology, which indirectly holds 100% of the equity interest in FF Top.
(4) Represents the 47,328,000 Class B preferred shares directly held by FF Top, in which Mr. Aydt indirectly owns
interest through Mr. Aydt’s 9.86% membership interest in FF Global. FF Global is the managing member of Pacific
Technology, which indirectly holds 100% of the equity interest in FF Top.
(5) Represents the 26,784,000 Class B preferred shares directly held by FF Top, in which Ms. Deng indirectly owns
interest through Ms. Deng’s 5.58% membership interest in FF Global. FF Global is the managing member of Pacific
Technology, which indirectly holds 100% of the equity interest in FF Top.
(6) Represents the Class B preferred shares directly held by FF Top, in which Mr. Johnson indirectly owns interest
through his membership interest in FF Global. FF Global is the managing member of Pacific Technology, which
indirectly holds 100% of the equity interest in FF Top.
(7) Represents the 600,000,000 Class B preferred shares held by FF Top and its 100% indirect holding company
Pacific Technology. Pacific Technology is managed by FF Global as the managing member. FF Global has 26
members, all being the management or employees of the Company. FF Global is governed and managed by its
committee (the “Committee”). Mr. Yueting Jia, who is not a member of FF Global, serves as one of the managers on
the Committee, and is the Managing Partner of FF Global who has veto rights over various corporate actions of the
FF Global. Mr. Yueting Jia can only be removed from being the Managing Partner by his appointing member with
cause, and such removal and filling of the vacancy in connection therewith, by YT’s appointing member, does not
require approval of the Committee. FF Global transacts business and acts by the decisions of the Committee, which
are determined by the affirmative approval of the majority of the managers who are present and vote on the matter,
subject to the veto rights of the Managing Partner over certain matters.
(8) Season Smart Limited was a wholly-owned subsidiary of Evergrande.
The following table presents share ownership of the Company immediately after the Restructuring.




                                                         142
                 Case 19-12220-KBO                      Doc 95           Filed 11/15/19                Page 158 of 167




                                                                               Shares
                                                                        Beneficially Owned
                                                                 Immediately after the Restructuring




                                                                                                           Total
                                                                                                         ordinary                    % of
                            Class A           Class B         Redeemable           Class B             shares on an                aggregate
                           Ordinary          Ordinary         Preference          Preferred            as converted                 voting
                            Shares            Shares            Shares             Shares                  basis        %           power**
 Directors and
    Executive
    Officers:
 Jerry Wang                         —                   —               —          44,315,764           44,315,764      4.01              8.97
 Tin Mok                            —                   —               —          18,987,294           18,987,294      1.72              3.84
 Matthias Aydt                      —                   —               —          35,728,000           35,728,000      3.23              7.23
 Chaoying Deng                      —                   —               —          20,219,294           20,219,294      1.83              4.09
 Jarret Johnson                     —                   —               —                   *                    *         *                 *
 All Directors and
    Executive
    Officers as a
    Group                                                                         124,214,588          124,214,588     11.24             25.14

 Principal
    Shareholders:
 FF Top Holding
    Ltd.                             —                   —                 —         452,941,177       452,941,177      41.00             91.67
 Season Smart
    Limited                          —                   —      470,588,235                    —       470,588,235      42.60              5.36
 Trust (1)                           —        147,058,823                                     (1)    147,058,823        13.31              2.98
 Notes:
 *      Less than 1% of our total outstanding shares.
 **     Class A ordinary shares is not entitled to vote. One Class B ordinary share is entitled to one vote. One redeemable preference share is
        entitled to 18/32 vote. One Class B preferred share is entitled to 10 votes.

(1) YT and FF Top have undertaken to transfer 147,058,823 Class B preferred shares (which will be converted
automatically into Class B ordinary shares upon transfer) and all of YT’s economic interest in West Coast to the
Trust once the injunctions or other court orders expired or are lifted and all other conditions are met.




                                                                      143
             Case 19-12220-KBO            Doc 95       Filed 11/15/19       Page 159 of 167



         CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF
            THE CONSENSUAL RESTRUCTURING AND THE PREPACKAGED PLAN

         The following discussion summarizes certain material U.S. federal income tax consequences
applicable to the Trust and the holders of Trust Interests (“Holders”). This summary is based on the
Internal Revenue Code, the Treasury Regulations promulgated thereunder (whether final, temporary, or
proposed), administrative rulings, and judicial decisions, all as in effect on the date hereof. Each of the
foregoing authorities is subject to change, which change could apply with retroactive effect and could
affect the accuracy of the statements and conclusions set forth in this discussion. Neither YT nor the Trust
will request a ruling from the IRS as to the U.S. federal income tax consequences to YT, the Trust or the
Holders. This summary is not binding on the IRS, and the IRS is not precluded from taking a position that
is different from, and contrary to, the positions described in this summary.

         This summary is for general information purposes only and does not purport to be a complete
analysis or listing of all potential U.S. federal income tax considerations that may apply to a Holder. This
summary does not take into account the individual facts and circumstances of any particular Holder that
may affect the U.S. federal income tax consequences to such holder, including specific tax consequences
to a holder under an applicable tax treaty. In addition, this summary does not address the U.S. federal
alternative minimum, U.S. federal estate and gift, U.S. state and local, or non-U.S. tax consequences of
the Trust or the ownership of the Trust Interests.

       This discussion assumes that each Holder is a non- U.S. person (a “Non-U.S. Holder”). For this
purpose, a Non-U.S. Person means a person or entity that is not:

       an individual who is a citizen or resident of the United States;

       a corporation (or other entity taxable as a corporation for U.S. federal income tax purposes)
        created or organized in the United States or under the laws of the United States or any subdivision
        thereof;

       an estate the income of which is includible in gross income for U.S. federal income tax purposes
        regardless of its source;

       a partnership (or an entity or arrangement treated as a partnership for U.S. federal income tax
        purposes); or

       a trust if (1) a court within the United States is able to exercise primary supervision over the
        administration of the Trust and one or more U.S. persons have the authority to control all
        substantial decisions of the Trust, or (2) the Trust has a valid election in effect under applicable
        Treasury Regulations to be treated as a U.S. person for U.S. federal income tax purposes.

        Any person who would not be considered a Non-U.S. Holder under U.S. federal income tax rules
and regulations should consult their own tax advisor.

         This discussion also assumes that the income of the Trust will consist solely of gains from the
sale of Company stock and interest on short-term debt instruments or money deposits.

         Finally, this discussion also assumes that (i) West Coast and each of those entities through which
West Coast directly and indirectly owns the stock of the CompanySmart King (the “West Coast Conduit
Entities”) are treated as “pass-through” entities (i.e. either partnerships or disregarded entities) for U.S.
federal income tax purposes, (ii) none of the Trust, West Coast or the West Coast Conduit Entities will at

                                                     144
             Case 19-12220-KBO            Doc 95      Filed 11/15/19       Page 160 of 167



any time engage in the conduct of a trade or business within the United States and (iii) the Trust will use
commercially reasonable efforts to provide a requesting Holder with any certification available under
applicable law that is reasonably required to enable such Holder to dispose of its Trust Interest without
incurring a U.S. withholding tax.

         A failure of any of the assumptions described above may result in different, potentially adverse
tax consequences to a Holder. Each Holder is strongly urged to consult its own tax advisor regarding its
receipt and ownership of a Trust Interest.

A.      U.S. Tax Classification of the Trust

        The tax classification of the Trust for U.S. federal income tax purposes is subject to some
uncertainty. The Trust is expected to be reported as a “liquidating trustLiquidating Trust” described in
Treasury Regulation Section 301.7701-4(d) (a “Liquidating Trust”). In general, a Liquidating Trust is not a
separate taxable entity but rather is treated for federal income tax purposes as a “grantor” trust (i.e., a
“pass-through” entity) of which the beneficial owners are treated as the owners and grantors (but see
discussion regarding the Late Filing Claims Reserve below). While the following discussion assumes that
the Trust would be so treated for federal income tax purposes, no ruling has been or will be requested
from the IRS concerning the tax status of the Trust as a Liquidating Trust. In addition, the IRS has issued
several revenue procedures setting forth the general criteria for obtaining an IRS ruling as to the
qualification of a trust as a Liquidating Trust. Not all of the criteria set forth in those revenue procedures
will be met by the Trust. Accordingly, there can be no assurance that the IRS would not take a contrary
position to the classification of the Trust as a Liquidating Trust. If the IRS were to challenge successfully
such classification, the federal income tax consequences to the Trust and the Holders could vary from
those discussed herein (including the potential for an entity-level tax imposed on the Trust). There are,
however, reasonable arguments that the Trust could be classified as a non-grantor trust or as a partnership
for U.S. federal income tax purposes if it is not treated as a Liquidating Trust, both of which are also
“pass-through” entities. Such alternative characterizations should not result in entity-level taxes to the
Trust (assuming, in the case of a non-grantor trust, income of the trust is timely distributed to its
beneficial owners) or materially adversely affect the tax treatment of the Holders.

        Assuming the Trust is properly classified as a Liquidating Trust, the Trust will not be subject to
U.S. federal income taxes at the entity level. Instead, the income, deductions and credits generated by the
assets of the Trust will pass through and be allocated among the Holders for U.S. federal income tax
purposes in accordance with their deemed ownership interests in the Trust.


B.      U.S. Federal Income Tax Treatment of Holders

         The assets of the Trust will be treated for U.S. federal income tax purposes as having been
transferred directly to the Holders in exchange for their Debt Claims (with each such Holder receiving an
undivided interest therein determined on the basis of the amount of its Debt Claim and the priority of
distributions set forth in the Trust Agreement), and then by such Holders to the Trust in exchange for the
Trust Interests. Thereafter, the income, deductions and credits generated by the assets of the Trust will be
allocated among the Holders for U.S. federal income tax purposes in accordance with their Trust Interests.

        Subject to the discussion under “Accrued Interest on Debt Claims” and “Information Reporting
and Backup Withholding,” a Non-U.S. Holder generally should not be subject to U.S. federal income
taxation either upon receipt of a Trust Interest nor on its allocable share of the income of the Trust or on
any gain realized by such Non-U.S. Holder upon the sale, exchange or retirement of the Trust Interest,
unless:


                                                     145
             Case 19-12220-KBO            Doc 95       Filed 11/15/19       Page 161 of 167



       the recognized income or gain is effectively connected with the Non-U.S. Holder’s conduct of a
        trade or business in the United States, and if required by an applicable tax treaty, attributable to a
        permanent establishment maintained by the Non-U.S. holder in the United States; or

       the non-U.S. Holder is an individual present in the U.S. for one-hundred-eighty-three (183) days
        or more during the taxable year of the sale, and certain other requirements are met.

        A Non-U.S. Holder whose income with respect to the Trust is effectively connected to the
conduct of a U.S. trade or business will generally be taxed as if it were a United States person unless an
applicable income tax treaty provides otherwise. In addition, if the Non-U.S. Holder is a corporation, it
may be subject to a branch profits tax with respect to such effectively connected income at a rate of 30%
unless a treaty applies to reduce such rate.

                1.       Accrued Interest on Debt Claims

        To the extent that any portion of the Trust Interests received by a Holder is attributable to accrued
and unpaid interest on its Debt Claim, such amount may be includible in such Holder’s gross income as
ordinary interest income subject to a 30% tax rate (which rate is reduced by treaty to 10% if the Holder is
citizen or resident of Chinathe PRC) if such accrued interest has not been included previously in such
Holder’s gross income for U.S. federal income tax purposes. The applicable Treasury Regulations
generally require that any payment on a debt instrument first be allocated to interest to the extent of any
accrued and unpaid interest. However, the allocation of amounts paid to a debt holder as between
principal on the one hand and accrued and unpaid interest on the other hand is presently unclear,
particularly in the distressed context. YT does not intend to report to any Holder any amount attributable
to accrued and unpaid interest notwithstanding the previously mentioned Treasury Regulation. However,
given this Treasury Regulation, YT intends to disclose this position to the IRS, and holders may, in
consultation with their own tax advisors, wish to do the same. The IRS could argue that the value of any
Trust Interest received by a Holder should be allocated first to accrued and unpaid interest up to the total
amount of accrued and unpaid interest prior to allocating any portion of such amounts to principal. Such
argument, if successful, would result in holders being required to report ordinary interest income on such
value for U.S. federal income tax purposes.

                2.       Tax Treatment of the Late Filing Claims Reserve

         Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary
(including the issuance of applicable Treasury Regulations or the receipt of an adverse determination by
the IRS upon audit if not disputed by the Trustee), the Trustee intends to (i) treat the Late Filing Claims
Reserve as a non-grantor trust in accordance with the trust provisions of the IRC (sections 641 et seq.), or
such other entity deemed appropriate by the Trustee in its sole discretion, (ii) file all applicable tax and
information returns and, if applicable, timely pay all taxes that may become due consistently with such
treatment, and (iii) to the extent permitted by applicable law, report consistently for federal, state and
local income tax purposes. In general, a non-grantor trust is taxed on any income allocated to it except to
the extent such income is timely distributed to its beneficiaries, in which case the income is reported by
the beneficiaries.

                3.       Tax Classification of West Coast Conduit Entities

         As stated above, this discussion assumes that each of the West Coast Conduit Entities is treated as
a “pass-through” entity (i.e. a partnership or disregarded entity) for U.S. federal income tax purposes. In
this regard, one of those entities, Pacific Technology, is intended to be treated and will be reported as a
partnership for such purposes. However, an election was mistakenly filed with the IRS to treat Pacific

                                                     146
             Case 19-12220-KBO            Doc 95     Filed 11/15/19       Page 162 of 167



Technology as a corporation. Subsequently, Pacific Technology filed a request for withdrawal of such
election. In addition, late elections to be classified as disregarded entities were filed for FF Top and FF
Peak. While advisors to YT and the West Coast Conduit Entities believe that the withdrawal of the
inadvertent election and the late elections should be effective to cause each of the West Coast Conduit
Entities to be classified as a “pass-through” entity based on published guidance and procedures from the
IRS governing such elections, there is no assurance that the IRS will agree with that determination. If any
of the West Coast Conduit Entities were to be treated as a corporation for U.S. federal income tax
purposes, the resulting adverse tax consequences could include corporate level taxes levied on any
proceeds from the disposition of stock of the CompanySmart King held indirectly by such entity as well as
potential taxes imposed on any distribution of such proceeds by such entity that are ultimately allocable to
the Holders. Such dividends could by subject to tax at a 30% tax rate (subject to reduction under an
applicable treaty).

                4.      Information Reporting and Backup Withholding

         Assuming the West Coast Constituent Entities are treated as “pass-through” entities, a Non-U.S.
Holder that has provided the Trustee (or, in connection with the sale, exchange or retirement of a Trust
Interest, certain applicable intermediaries) with a validly completed original of the appropriate version of
IRS Form W-8 will not be subject to backup withholding or information reporting with respect to the
receipt of Trust Interests, payments made by the Trust derived from the sale of the stock of the
CompanySmart King, or proceeds from a sale, exchange or retirement of a Trust Interest unless, in each
case, the Trustee or applicable payor has actual knowledge or reason to know that the Non-U.S. Holder is
a United States person.

         Backup withholding is not an additional tax. A Non-U.S. Holder generally will be entitled to
credit any amounts withheld under the backup withholding rules against the holder’s U.S. federal income
tax liability, if any, or may claim a refund if certain information is timely provided to the IRS.

                5.      Importance of Obtaining Professional Tax Assistance

THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES OF THE CONSENSUAL RESTRUCTURING AND
PREPACKAGED PLAN AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A
TAX PROFESSIONAL. THE ABOVE DISCUSSION IS FOR INFORMATION PURPOSES ONLY
AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES ASSOCIATED WITH THE
RESTRUCTURING AND PREPACKAGED PLAN ARE IN MANY CASES UNCERTAIN AND MAY
VARY DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES. ACCORDINGLY,
HOLDERS ARE URGED TO CONSULT THEIR TAX ADVISORS ABOUT THE U.S. FEDERAL,
STATE, LOCAL AND NON-U.S. INCOME AND OTHER TAX CONSEQUENCES OF THE
RESTRUCTURING AND PREPACKAGED PLAN.




                                                    147
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 163 of 167



             INVESTOR SUITABILITY REQUIREMENTS AND TRANSFER RESTRICTIONS

         The Exchange Offer is being made to holders of Debt Claims pursuant to an exemption from
registration under Regulation S under the Securities Act or other available exemptions in reliance on such
exemption from the registration requirements of the Securities Act.

        The Trust Interests have not been registered under the Securities Act and may not be offered or sold
in the United States or to U.S. persons (other than distributors) unless the Trust Interests are registered
under the Securities Act, or an exemption from the registration requirements of the Securities Act is
available, and any hedging transactions involving those Trust Interests may not be conducted unless in
compliance with the Securities Act.

                                                       General

          An investment in the Trust Interests involves significant risks and is suitable only for persons of adequate
financial means who have no need for liquidity with respect to this investment and who can bear the economic risk
of a complete loss of their investment. The Exchange Offer is made in reliance on exemptions from the registration
requirements of the Securities Act and the applicable state securities laws or regulations for an offer and sale of
securities that does not involve a public offering. The Trust Interests have not been registered under the Securities
Act or any state securities laws and, unless registered, may not be offered or sold except under an exemption from,
or in a transaction not subject to, such registration requirements.

          The suitability standards discussed below represent minimum suitability standards for you. Your
satisfaction of such standards does not necessarily mean that the Trust Interests are a suitable investment for you.
You are encouraged to consult your personal financial advisors to determine whether an investment in the Trust
Interests is appropriate. YT may reject the election of any holder of a Debt Claim to exchange such Debt Claims for
Trust Interests, in whole or in part, in his absolute discretion.

         YT will require you to represent in writing, among other things, that:

              by reason of your business or financial experience, or that of your financial advisor, you are capable
                 of evaluating the merits and risks of an investment in us and of protecting your own interest in
                 connection with the transaction;

              you are acquiring the Trust Interests for your own account and not with a view toward the resale or
                 distribution of such units;

              you are aware that the Trust Interests have not been registered under the Securities Act or any state
                 securities laws or regulations and that transfer thereof is restricted by the Securities Act and
                 applicable state securities laws or regulations, and you are aware of the absence of any market for
                 the units; and

              you meet the suitability requirements set forth below.

                                         Investor Suitability Requirements

         In order to receive Trust Interests pursuant to the Exchange Offer you must represent in writing that you are
not a U.S. person and provide a properly completed and duly executed original of the appropriate version of IRS
Form W-8 included with the Letter of Transmittal and Ballot.

        Each person receiving this Offering Memorandum and participating in the Exchange Offer will also be
deemed to have:




                                                         148
              Case 19-12220-KBO               Doc 95       Filed 11/15/19         Page 164 of 167



              acknowledged that such person has been afforded an opportunity to request from YT and to review,
                 and has received, all additional information considered by it to be necessary to verify the accuracy
                 of or to supplement the information contained in this Offering Memorandum;

              acknowledged that it has not relied on YT or any person affiliated with him (only the Company and
                 the Trustee) in connection with its investigation of the accuracy of such information or its
                 investment decision;

              acknowledged that no person has been authorized to give information or to make any representation
                 concerning YT, the Trust Interests or the Company other than as contained herein and, if given or
                 made, such other representation should not be relied upon as having been authorized by YT or any
                 other person affiliated with him;

              acknowledged that if an offer, sale, pledge, or other transfer of the Trust Interests (other than
                 pursuant to an effective registration statement) is proposed, such person must furnish to the
                 Trustee any and all certifications, legal opinions or other information as the Trustee may request to
                 confirm that the proposed transfer is being made pursuant to an exemption from registration under
                 the Securities Act or in a transaction not subject to the Securities Act and that the proposed
                 transfer will not result in the Trust being treated as an association or publicly traded partnership
                 taxable as a corporation;

              acknowledged that YT, the Trustee and others will rely upon the truth and accuracy of the foregoing
                 acknowledgments, representations and agreements and agree that if any acknowledgment,
                 representation or agreement deemed to have been made by its participation in the Exchange Offer
                 is no longer accurate, it shall promptly notify YT and the Trustee; and

              if it is acquiring any of the Trust Interests as fiduciary or agent for one or more investor accounts,
                   represented that it has sole investment discretion with respect to each account and it has full power
                   to make the foregoing acknowledgments, representations and agreements on behalf of each such
                   account and that each such account is eligible to purchase the Trust Interests.

         No representation or warranty, express or implied, is made by YT as to the accuracy or completeness of
any of the information set forth in this Offering Memorandum, including the documents attached as exhibits, and
nothing contained in this Offering Memorandum is or shall be relied upon as a promise or representation, whether as
to the past or the future. The information contained in this Offering Memorandum is as of the date hereof and is
subject to change, completion or amendment without notice. Neither the delivery of this Offering Memorandum at
any time nor any subsequent commitment to enter into any exchange shall, under any circumstances, create any
implication that there has been no change in the information set forth herein or in YT’s affairs and those of our
subsidiaries since the date of this Offering Memorandum.

                                                Transfer Restrictions

          The Exchange Offer has not been registered under the Securities Act, and the Trust Interests may not be
offered or sold in the United States by an acquirer in the Exchange Offer except as permitted by the Trust
Agreement and pursuant to an effective registration statement (if any) or in accordance with an exemption from the
registration requirements of the Securities Act, as set forth below. Neither YT nor the Trustee intend to file any
registration statement with respect to the Trust Interests.

        The Trust Interests may not be transferred except upon the prior written consent of the Trustee (not to be
unreasonably withheld, conditioned, or delayed).

         Notwithstanding the foregoing, the Trust Interests may not be transferred to the extent that such transfer
would (a) based on the advice of counsel to the Trust, jeopardize the Trust’s tax treatment; (b) cause the Trust to
become subject to any governmental controls or regulations that affect the administration of the Trust and the Trust
Assets; (c) violate applicable law (including any securities law) or any instrument to which the Trust is a party or by


                                                         149
              Case 19-12220-KBO                Doc 95       Filed 11/15/19          Page 165 of 167



which it is bound; or (d) cause the Trust to become an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

         If you receive Trust Interests in the Exchange Offer, you will be deemed to have represented and agreed
that:

        (1)      you are acquiring the securities pursuant to the Exchange Offer for your own account or for an
account with respect to which you exercise sole investment discretion;

          (2)       you understand that the securities you will receive are being offered only in a transaction not
involving any public offering within the meaning of the Securities Act, and that (A) those securities may be offered,
resold, pledged, hypothecated or transferred only in accordance with the terms of the Trust Agreement and (i)
pursuant to any available exemption from the registration requirements of the Securities Act, or (ii) pursuant to an
effective registration statement under the Securities Act (if any), in each case in accordance with any applicable
securities laws of the United States or any state thereof, (B) the person that purchases Trust Interests from you will
be required, and each subsequent holder will be required, to notify any purchaser of those securities of the resale
restrictions referred to in (A) above, if then applicable, and (C) in the case of (2)(A)(i) above, the securities may not
be offered, sold, pledged, hypothecated or transferred without an opinion of counsel satisfactory to the Trustee or
based on other written evidence in form or substance satisfactory to the Trustee that such offer, sale, pledge,
hypothecation or transfer is in compliance with this paragraph; and

         (3)       you understand that the following legend will be placed on any certificate representing any of the
Trust Interests, unless otherwise agreed:

        “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), AND (A) MAY BE OFFERED, RESOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF THE
TRUST AGREEMENT OF THE 2019 CREDITOR LIQUIDATING TRUST AND (I) PURSUANT TO ANY
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT, OR (II)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT (IF ANY), IN EACH
CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF THE UNITED STATES OR
ANY STATE THEREOF, (B) THE PURCHASER OF THESE SECURITIES IS REQUIRED, AND EACH
SUBSEQUENT PURCHASER WILL BE REQUIRED, TO NOTIFY ANY PURCHASER OF THESE
SECURITIES OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE, IF THEN APPLICABLE,
AND (C) IN THE CASE OF (A)(I) ABOVE, THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES THAT SUCH OFFER, SALE, PLEDGE, HYPOTHECATION OR TRANSFER
IS IN COMPLIANCE HEREWITH.”




                                                           150
              Case 19-12220-KBO              Doc 95       Filed 11/15/19        Page 166 of 167



                                                         X.

                               ADDITIONAL INFORMATIONCONCLUSION

         Questions and requests for assistance or for additional copies of this Offering Memorandum, the Letter of
Transmittal and Ballot, or any other required documents may be directed to the Exchange Agent at Epiq Corporate
Restructuring, LLC, at tabulation@epiqglobal.com (please reference “YT” in the subject line). You may also visit
https://dm.epiq11.com/YT1 for additional information.

          YT will undertake to make available to you, during the course of the transaction and prior to exchange of
the Debt Claims, the opportunity to ask questions of and receive answers from YT concerning the terms and
conditions of this Offering Memorandum and to obtain any additional information necessary to verify the accuracy
of the information contained in this Offering Memorandum.

         YT believes the Plan is in the best interests of all of his creditors and urges the holders of Debt
Claims to vote to accept the Plan, and to evidence such acceptance by returning their signed Ballots so
that they will be received by the Voting Agent no later than 5:00 p.m. (Beijing Time) on [______], 2020.

Dated: November 15, 2019

                                                     Respectfully Submitted,

                                                     YUETING JIA
                                                     Debtor and Debtor in Possession


                                                     .




                                                         151
    Case 19-12220-KBO     Doc 95   Filed 11/15/19   Page 167 of 167




                             Summary report:
   Litera® Change-Pro for Word 10.8.0.80 Document comparison done on
                          11/15/2019 10:22:08 PM
Style name: OMM Standard
Intelligent Table Comparison: Active
Original DMS: dm://OMM_US/77223165/13
Modified DMS: dm://OMM_US/77267404/6
Changes:
Add                                                    1781
Delete                                                 2059
Move From                                              573
Move To                                                573
Table Insert                                           12
Table Delete                                           16
Table moves to                                         0
Table moves from                                       0
Embedded Graphics (Visio, ChemDraw, Images etc.)       2
Embedded Excel                                         0
Format changes                                         0
Total Changes:                                         5016
